Exhibit 10.1

FIRST AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 10, 2018

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of January 10, 2018 by and among HYATT HOTELS
CORPORATION, a Delaware corporation (“Hyatt”), HOTEL INVESTORS I, INC., a
société à responsabilité limitée duly incorporated and validly existing under
the laws of the Grand-Duchy of Luxembourg, having its registered office at 2-4,
rue Eugène Ruppert, L-2453 Luxembourg, Grand-Duchy of Luxembourg and registered
with the Registre de Commerce et des Sociétés, Luxembourg under number B 157.496
(the “Foreign Borrower”, together with Hyatt, collectively, the “Borrowers”),
each of Hyatt Equities, L.L.C., a Delaware limited liability company
(“Equities”), Select Hotels Group, L.L.C., a Delaware limited liability company
(“Select”), Hyatt Place Franchising, L.L.C., a Delaware limited liability
company (“Hyatt Place Franchising”), and Hyatt Corporation, a Delaware
corporation (“Corporation”, together with Equities, Select, and Hyatt Place
Franchising, the “Existing Guarantors”), each of the New Subsidiary Guarantors
(as defined below) (the Existing Guarantors together with the New Subsidiary
Guarantors, collectively the “Guarantors”, and together with the Borrowers,
collectively, the “Credit Parties”), each of the Lenders party hereto
(collectively, “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Second
Amended and Credit Agreement dated as of January 6, 2014, by and among the
Borrowers, the other Credit Parties party thereto, the Lenders the
Administrative Agent and the other parties thereto (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”).

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement; and

WHEREAS, the Credit Parties, the Lenders party hereto and the Administrative
Agent have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Lenders party hereto and the Administrative Agent hereby agree as follows:

1. Amendments to the Credit Agreement. Effective as of January 10, 2018 (the
“First Amendment Effective Date”) but subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the parties hereto agree that
the Credit Agreement is hereby amended as set forth in the marked terms on Annex
I attached hereto (the “Amended Credit Agreement”). In Annex I hereto, deletions
of text in the Amended Credit Agreement are indicated by struck-through text,
and insertions of text are indicated by double-underlined text. Annex II
attached hereto sets forth a clean copy of the Amended Credit Agreement, after
giving

 

1



--------------------------------------------------------------------------------

effect to such amendments. As of the First Amendment Effective Date, the parties
hereto agree that the Schedules to the Credit Agreement are hereby amended as
set forth in the Annex III attached hereto. As so amended, the Credit Agreement
shall continue in full force and effect. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Amended Credit Agreement.

2. New Subsidiary Guarantor Joinder. Each of Grand Hyatt SF, L.L.C., a Delaware
limited liability company (“Grand Hyatt”), HE Orlando Hotel, LLC, a Delaware
limited liability company (“Orlando”), Hyatt Franchising, L.L.C., a Delaware
limited liability company (“Franchising”), SDI, Inc., a Nevada corporation
(“SDI”), and Wailea Hotel Holdings, L.L.C., a Delaware limited liability company
(“Wailea”, together with Grand Hyatt, Orlando, Franchising, and SDI, the “New
Subsidiary Guarantors”) hereby agrees as follows with the Administrative Agent,
for the benefit of the Lenders:

(a) Each New Subsidiary Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, such New Subsidiary Guarantor will be deemed
to be a party to the Credit Agreement and a “Guarantor” for all purposes of the
Amended Credit Agreement and the other Credit Documents, and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Amended
Credit Agreement and the other Credit Documents. Each New Subsidiary Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Documents, including
without limitation (a) all of the representations and warranties of the Credit
Parties set forth in Section 3 of the Amended Credit Agreement and (b) all of
the affirmative and negative covenants set forth in Sections 5 and 6 of the
Amended Credit Agreement. Without limiting the generality of the foregoing terms
of this paragraph, each New Subsidiary Guarantor hereby jointly and severally
together with the other Guarantors, guarantees to each Lender, the
Administrative Agent, the Swingline Lender and the Issuing Lender as provided in
the Amended Credit Agreement the prompt payment and performance of the
Guarantied Credit Party Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of such Guarantied
Credit Party Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), each
New Subsidiary Guarantor will, jointly and severally together with the other
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guarantied Credit Party Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

(b) Each New Subsidiary Guarantor acknowledges and confirms that it has received
a copy of the Amended Credit Agreement and the schedules and exhibits thereto.
The information on the schedules to the Amended Credit Agreement is hereby
amended to provide the information shown on the attached Annex III.

(c) Each Borrower confirms that all of its respective obligations under the
Amended Credit Agreement are, and upon each New Subsidiary Guarantor becoming a
Guarantor, shall continue to be, in full force and effect. The parties hereto
confirm and agree that immediately

 

2



--------------------------------------------------------------------------------

upon each New Subsidiary Guarantor becoming a Guarantor, the term “Guarantied
Credit Party Obligations”, as used in the Amended Credit Agreement, shall
include all obligations of such New Subsidiary Guarantor under the Amended
Credit Agreement and under each other Credit Document.

(d) Each New Subsidiary Guarantor hereby agrees that upon becoming a Guarantor
it will assume all Guarantied Credit Party Obligations of a Guarantor as set
forth in the Credit Agreement.

(e) Each of Hyatt and each New Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts and things
as the Administrative Agent may reasonably request in order to effect the
purposes of this Section.

3. Release. The parties hereto agree that as of the First Amendment Effective
Date, subject to all conditions precedent thereto being met, all obligations,
liabilities and indebtedness of Hyatt Partnership Interests, L.L.C., a Delaware
limited liability company (“Partnership Interests”), Gainey Drive Associates, an
Arizona general partnership (“Gainey”), and H.E. San Antonio, L.L.C., a Delaware
limited liability company (“San Antonio”, together with Partnership Interests
and Gainey, the “Specified Guarantors”) under the Amended Credit Agreement and
the other Credit Documents, including any and all guarantees in favor of the
Lenders provided under the other Credit Documents, shall automatically and
irrevocably be terminated and released. The parties hereto agree that as of the
First Amendment Effective Date, the Specified Guarantors shall cease to be
parties to the Amended Credit Agreement and the other Credit Documents. The
Borrowers hereby represent and warrant that none of the Specified Guarantors are
required to be a party to the Guaranty under Section 5.8 of the Amended Credit
Agreement.

4. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction or waiver of the following conditions precedent:

(a) Execution of Amendment and Credit Documents. Receipt by the Administrative
Agent of (i) counterparts of this Amendment duly executed by the Credit Parties,
the Lenders and the Administrative Agent and (ii) Notes duly executed by the
applicable Borrower in favor of each Lender if requested by such Lender.

(b) Legal Opinion. Receipt by the Administrative Agent of a legal opinion of
counsel (including in-house counsel and Luxembourg counsel) to the Credit
Parties relating to this Amendment and the other Credit Documents executed and
delivered in connection herewith and the transactions contemplated herein and
therein, in form and substance reasonably acceptable to the Administrative
Agent.

(c) Absence of Legal Proceedings. The absence of any pending or, to the best
knowledge of Hyatt, threatened action, suit, investigation, proceeding,
bankruptcy or insolvency, injunction, order or claim with respect to Hyatt or
any of its Subsidiaries which would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(d) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of each Credit Party as of the First
Amendment Effective Date to be true and correct and in force and effect pursuant
to a certificate substantially in the form of Schedule 4.1(d) to the Amended
Credit Agreement:

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents of the Credit Parties certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state of its
organization;

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of the Credit Parties approving and adopting this Amendment and
the respective Credit Documents executed and delivered in connection herewith to
which each is a party, the transactions contemplated herein and therein and
authorizing execution and delivery thereof;

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of the Credit Parties certified by a secretary or assistant secretary as of the
First Amendment Effective Date to be true and correct and in force and effect as
of such date; and

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent of each of the Credit Parties certified as of a
recent date by the appropriate Governmental Authorities of the State of
organization and each other State in which the failure to so qualify and be in
good standing would reasonably be expected to have a Material Adverse Effect.

(e) Officer’s Certificate. Receipt by the Administrative Agent of (i) a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that Hyatt and each of the other Credit Parties
on a consolidated basis are solvent as of the First Amendment Effective Date and
that the representations set forth in Section 5 below are true and correct as of
the First Amendment Effective Date and (ii) an Officer’s Compliance Certificate
demonstrating that Hyatt, on a consolidated basis with its Subsidiaries, is in
pro forma compliance with all of the financial covenants in Section 5.9 of the
Amended Credit Agreement as of September 30, 2017, both before and after giving
effect to this Amendment and the transactions contemplated hereby.

(f) Financial Information. Receipt by the Administrative Agent of the unaudited
quarterly financial statements of Hyatt for the quarter ending September 30,
2017.

(g) Consents. The Administrative Agent shall have received evidence that all
necessary governmental, corporate, shareholder and third party consents and
approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(h) No Material Adverse Change. Since December 31, 2016 there has been no event
or development which has had a Material Adverse Effect.

(i) Fees. Receipt by the Administrative Agent and the Lenders of all fees, if
any, then owing by the Borrowers to the Lenders, the Administrative Agent and
the Lead Arrangers.

(j) Know Your Customer Information. The Borrowers and each other Credit Party
shall have provided all information requested by the Administrative Agent and
each Lender (to the extent requested in writing (which may be by e-mail) at
least 3 Business Days prior to the First Amendment Effective Date) in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws
including without limitation, the Patriot Act.

(k) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 4 to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the date of this
Amendment specifying its objections. Each Lender that has signed this Amendment
confirms that it has previously consented to, approved or accepted or was
satisfied with, each document or other matter required under Section 4.1 of the
Credit Agreement and no further consent or approval is required with respect to
Section 4.1 to be consented to or approved by or acceptable or satisfactory to a
Lender in connection with this Amendment.

5. Representations and Warranties of the Credit Parties. The Credit Parties
hereby represent and warrant as follows:

(a) This Amendment and the other Credit Documents executed and delivered in
connection herewith have been duly authorized by all necessary corporate action
on the part of the Borrowers and the other Credit Parties party thereto, and
this Amendment constitutes, and upon execution and delivery thereof such other
Credit Documents will constitute, a legal, valid and binding obligation of the
Borrowers and the other Credit Parties party thereto enforceable against the
Borrowers and any such Credit Party in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of the Borrowers or the other Credit Parties, as the case may be.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, no Default or Event of Default has occurred and is continuing.

 

5



--------------------------------------------------------------------------------

(c) The representations and warranties made by the Borrowers in the Amended
Credit Agreement or any other Credit Document or which are contained in any
certificate furnished in connection therewith are true and correct in all
material respects (or in the case of a representation or warranty qualified by
materiality, true and correct in all respects) on and as of the date hereof as
if made on and as of such date (except for those which expressly relate to an
earlier date in which case such representations and warranties shall be true and
correct as of such earlier date).

6. Reaffirmation. (i) Each Existing Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent, the Lenders and the Hedging Agreement
Providers under the Guaranty and agrees that the transactions contemplated by
this Amendment, including the effectiveness of the Amended Credit Agreement,
shall not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder; and
(ii) each of the Borrowers and each Existing Guarantor hereby reaffirms its
acceptance of the non-exclusive jurisdiction of the courts of the State of
Illinois in Cook County or any federal court located in the State of Illinois,
as provided in Section 10.14 of the Credit Agreement.

7. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement (including any reference to “this Agreement,” “hereunder,”
“herein” or words of like import referring thereto) or in any other Credit
Document shall mean and be a reference to the Amended Credit Agreement.

(b) Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Notes, any of the other Credit Documents or any other documents, instruments
and agreements executed and/or delivered in connection therewith or herewith.

(d) This Amendment is a “Credit Document” under (and as defined in) the Amended
Credit Agreement.

(e) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Credit Documents remain in full force and effect. The
amendments contained herein shall be deemed to have prospective application only
from the date as of which this Amendment is dated.

8. Expenses. The Credit Parties jointly and severally agree to pay or reimburse
the Administrative Agent and the Lead Arrangers for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and

 

6



--------------------------------------------------------------------------------

execution of, this Amendment, and any other documents prepared in connection
herewith, and the consummation and administration of the transactions
contemplated hereby and thereby, together with the reasonable fees and
disbursements of one outside counsel to the Administrative Agent, the Issuing
Lenders and the Lead Arrangers.

9. Governing Law. THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS (WITHOUT TAKING INTO ACCOUNT
CONFLICT OF LAW PRINCIPLES).

10. Headings. Section and subsection headings herein are intended for
convenience only and shall be ignored in construing this Amendment.

11. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by Facsimile, e-mailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed original counterpart of this Amendment.

[remainder of page intentionally left blank; signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to Credit Agreement to be duly executed and delivered as of the
date first above written.

 

HYATT:       HYATT HOTELS CORPORATION,       a Delaware corporation       By:  

/s/ Bradley O’Bryan

      Name:   Bradley O’Bryan       Title:   Senior Vice President and Treasurer

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

FOREIGN BORROWER:       HOTEL INVESTORS I, INC.,       a Luxembourg société à
responsabilité limitée       By:  

/s/ Bradley O’Bryan

      Name:   Bradley O’Bryan       Title:   Type B Manager

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

GUARANTORS:       HE ORLANDO HOTEL, LLC       HYATT FRANCHISING, L.L.C.      
HYATT PLACE FRANCHISING, L.L.C.       GRAND HYATT SF, L.L.C.       SDI, INC.    
  By:  

/s/ Bradley O’Bryan

      Name:   Bradley O’Bryan       Title:   Vice President, Treasurer      
HYATT CORPORATION       By:  

/s/ Bradley O’Bryan

      Name:   Bradley O’Bryan       Title:   Senior Vice President and Treasurer
     

HYATT EQUITIES, L.L.C.

SELECT HOTELS GROUP, L.L.C.

            By:  

/s/ Bradley O’Bryan

      Name:   Bradley O’Bryan       Title:   Vice President       WAILEA HOTEL
HOLDINGS, L.L.C.       By: Hyatt Corporation, a Delaware corporation, its
Managing and Administrative Member       By:  

/s/ Bradley O’Bryan

      Name:   Bradley O’Bryan       Title:   Senior Vice President and
Treasurer    

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

LENDERS:       WELLS FARGO BANK, NATIONAL ASSOCIATION,       individually in its
capacity as a Lender and in its capacity as Administrative Agent       By:  

/s/ Mark F. Monahan

      Name:   Mark F. Monahan       Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Alicia Wakely

Name:   Alicia Wakely Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, in its capacity as an
Applicable Designee of Bank of America, N.A. By:  

/s/ Christopher Coney

Name:   Christopher Coney Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Joanna Soliman

Name:   Joanna Soliman Title:   Vice President By:  

/s/ James Rolison

Name:   James Rolison Title:   Managing Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Mohammad Hasan

Name:   Mohammad Hasan Title:   Executive Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Anthony Ottavino

Name:   Anthony Ottavino Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

SUNTRUST BANK, as a Lender By:  

/s/ Carlos Cruz

Name:   Carlos Cruz Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Brett M. Justman

Name:   Brett M. Justman Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ David Bowers

Name:   David Bowers Title:   Managing Director By:  

/s/ Adam Jenner

Name:   Adam Jenner Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Alan Vitulich

Name:   Alan Vitulich Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Tracy S. Larrison

Name:   Tracy S. Larrison Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Hideo Notsu

Name:   Hideo Notsu Title:   Managing Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

COMPASS BANK, as a Lender By:  

/s/ Don Byerly

Name:   Don Byerly Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

FIFTH THIRD BANK, as a Lender By:  

/s/ David Izard

Name:   David Izard Title:   Managing Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

SANTANDER BANK, N.A., as a Lender By:  

/s/ Andres Barbosa

Name:   Andres Barbosa Title:   Executive Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Molly Drennan

Name:   Molly Drennan Title:   SVP

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

COMERICA BANK, as a Lender By:  

/s/ Robert Wilson

Name:   Robert Wilson Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Hyatt Hotels Corporation]

 

FIRST HAWAIIAN BANK, as a Lender By:  

/s/ Derek Chang

Name:   Derek Chang Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

MARKED CREDIT AGREEMENT

See attached.



--------------------------------------------------------------------------------

Loan No. 102207

 

LOGO [g461008dsp43.jpg]

Execution Version

(Not a Legal Document)

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 6, 2014

among

HYATT HOTELS CORPORATION,

as a Borrower,

HOTEL INVESTORS I, INC.,

as Foreign Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.

and

THE BANK OF NOVA SCOTIA,

as Joint Book Runners and Co-Lead Arrangers,

and

DEUTSCHE BANK SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NOVA SCOTIA,

GOLDMAN SACHS LENDING PARTNERS LLC,

DEUTSCHE BANK SECURITIES, INC.,

and

SUNTRUST BANK,

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

     2  

1.1

     Definitions      2  

1.2

     Computation of Time Periods      2630  

1.3

     Accounting Terms      2630  

1.4

     Exchange Rates; Currency Equivalents      2630  

1.5

     Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts      2631  

1.6

     Other Interpretative Provisions      31  

SECTION 2 CREDIT FACILITY

     2732  

2.1

     Revolving Loans      2732  

2.2

     Competitive Loan Subfacility      2934  

2.3

     Swingline Loan Subfacility      3136  

2.4

     Letter of Credit Subfacility      3338  

2.5

     Additional Loans      3742  

2.6

     Default Rate      3743  

2.7

     Extension and Conversion      3843  

2.8

     Prepayments      3844  

2.9

     Termination and Reduction of Commitments      3944  

2.10

     Fees      3945  

2.11

     Computation of Interest and Fees      4045  

2.12

     Pro Rata Treatment and Payments      4146  

2.13

     Non-Receipt of Funds by the Administrative Agent      4348  

2.14

     Inability to Determine Interest Rate      4449  

2.15

     Illegality      4450  

2.16

     Requirements of Law      4551  

2.17

     Indemnity      4652  

2.18

     Taxes      4753  

2.19

     Indemnification; Nature of Issuing Lender’s Duties      4955  

2.20

     Replacement of Lenders      5056  

2.21

     Defaulting Lenders      5157  

2.22

     Funds Transfer Disbursements      5460  

2.23

     Foreign Borrower      5561  

SECTION 3 REPRESENTATIONS AND WARRANTIES

     5662  

3.1

     Existing Indebtedness      5662  

3.2

     Financial Statements      5662  

3.3

     No Material Adverse Change      5662  

3.4

     Organization; Existence      5662  

3.5

     Authorization; Power; Enforceable Obligations      5662  

3.6

     Consent; Government Authorizations      5763  

3.7

     No Material Litigation      5763  

3.8

     No Default      5763  

3.9

     Taxes      5763  

3.10

     ERISA      5764  

3.11

     Governmental Regulations, Etc.      5864  

3.12

     Subsidiaries      5965  

 

- i -



--------------------------------------------------------------------------------

3.13

     Use of Proceeds      5965  

3.14

     Contractual Obligations; Compliance with Laws; No Conflicts      5965  

3.15

     Accuracy and Completeness of Information      5966  

3.16

     Environmental Matters      6066  

3.17

     Solvency      6167  

3.18

     Title to Property; Leases      6167  

3.19

     Insurance      6167  

3.20

     Licenses and Permits      6167  

3.21

     Anti-Terrorism Laws; OFAC; Foreign Corrupt Practices ActAnti-Corruption
Laws and Sanctions      6168  

3.22

     Labor Matters      6268  

3.23

     Regarding the Foreign Borrower      6268  

3.24

     EEA Financial Institution      69  

SECTION 4 CONDITIONS

     6369  

4.1

     Conditions to Closing      6369  

4.2

     Conditions to All Extensions of Credit      6571  

SECTION 5 AFFIRMATIVE COVENANTS

     6572  

5.1

     Financial Statements      6672  

5.2

     Certificates; Other Information      6673  

5.3

     Notices      6774  

5.4

     Maintenance of Existence; Compliance with Laws; Contractual Obligations   
  6874  

5.5

     Maintenance of Property; Insurance      6875  

5.6

     Inspection of Property; Books and Records; Discussions      6975  

5.7

     Use of Proceeds      6976  

5.8

     Additional Guarantors      6976  

5.9

     Financial Covenants      6976  

5.10

     Electronic Delivery of Certain Information      7076  

5.11

     Public/Private Information      7077  

5.12

     Foreign Borrower Authorizations      7077  

SECTION 6 NEGATIVE COVENANTS

     7177  

6.1

     Liens      7178  

6.2

     Nature of Business      7178  

6.3

     Mergers and Sale of Assets      7178  

6.4

     Transactions with Affiliates      7279  

6.5

     Fiscal Year; Organizational Documents      7279  

6.6

     Restricted Payments      7379  

SECTION 7 EVENTS OF DEFAULT

     7379  

7.1

     Events of Default      7379  

7.2

     Acceleration; Remedies      7581  

SECTION 8 AGENCY PROVISIONS

     7582  

8.1

     Appointment and Authorization      7582  

8.2

     Wells Fargo as Lender      7683  

8.3

     Approvals of Lenders      7783  

8.4

     Notice of Events of Default      7784  

8.5

     Administrative Agent’s Reliance      7784  

8.6

     Indemnification of Administrative Agent      7884  

 

- ii -



--------------------------------------------------------------------------------

8.7

     Lender Credit Decision, Etc.      7885  

8.8

     Successor Administrative Agent      7986  

8.9

     Titled Agents      8087  

8.10

     Patriot Act Notice      8187  

SECTION 9 GUARANTY

     8188  

9.1

     The Guaranty      8188  

9.2

     Bankruptcy      8288  

9.3

     Nature of Liability      8289  

9.4

     Independent Obligation      8390  

9.5

     Authorization      8390  

9.6

     Reliance      8390  

9.7

     Waiver      8390  

9.8

     Limitation on Enforcement      8491  

9.9

     Confirmation of Payment      8592  

9.10

     Guaranty Matters      8592  

9.11

     Keepwell      8592  

SECTION 10 MISCELLANEOUS

     8592  

10.1

     Amendments and Waivers      8592  

10.2

     Notices      8895  

10.3

     No Waiver; Cumulative Remedies      9098  

10.4

     Survival of Representations and Warranties      9098  

10.5

     Payment of Expenses and Taxes      9098  

10.6

     Successors and Assigns      9199  

10.7

     Adjustments; Set-off      95103  

10.8

     Table of Contents and Section Headings      96104  

10.9

     Counterparts      96104  

10.10

     Effectiveness      96104  

10.11

     Severability      96104  

10.12

     Integration      97104  

10.13

     GOVERNING LAW      97105  

10.14

     Consent to Jurisdiction and Service of Process      97105  

10.15

     Confidentiality      97105  

10.16

     Acknowledgments      98106  

10.17

     Waivers of Jury Trial      99106  

10.18

     Judgment Currency      99107  

10.19

     Nonliability of Administrative Agent and Lenders; No Advisory or Fiduciary
Responsibility      99107  

10.20

     NO NOVATION      99108  

10.21

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
108  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Applicable Designee Schedule 1.1(a)    Mandatory Cost Formulae
Schedule 1.1(b)    Form of Disbursement Instruction Agreement Schedule 1.1(c)   
Existing Letters of Credit Schedule 2.1(a)    Lenders and Commitments
Schedule 2.1(b)(i)    Form of Notice of Borrowing Schedule 2.1(e)-1    Form of
Revolving Note (Hyatt) Schedule 2.1(e)-2    Form of Revolving Note (Foreign
Borrower) Schedule 2.2(b)-1    Form of Competitive Bid Request Schedule 2.2(b)-2
   Form of Notice of Receipt of Competitive Bid Request Schedule 2.2(c)    Form
of Competitive Bid Schedule 2.2(e)    Form of Competitive Bid Accept/Reject
Letter Schedule 2.3(d)    Form of Swingline Note Schedule 2.7    Form of Notice
of Extension/Conversion Schedule 2.18    2.18 Certificate Schedule 3.1   
Indebtedness Schedule 3.12    Subsidiaries Schedule 3.19    Insurance Schedule
3.22    Labor Matters Schedule 4.1(d)    Form of Secretary’s Certificate
Schedule 5.2(a)    Form of Officer’s Compliance Certificate Schedule 5.8    Form
of Joinder Agreement Schedule 6.1    Liens Schedule 10.6    Form of Assignment
and Assumption

 

- iv -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 6, 2014
(the “Credit Agreement” or “Agreement”), is by and among HYATT HOTELS
CORPORATION, a Delaware corporation (“Hyatt”), HOTEL INVESTORS I, INC., a
société à responsabilité limitée duly incorporated and validly existing under
the laws of the Grand-Duchy of Luxembourg, having its registered office at 2-4,
rue Eugène Ruppert, L-2453 Luxembourg, Grand-Duchy of Luxembourg, with a share
capital of USD 20,000.- and registered with the Luxembourg Registre de Commerce
et des Sociétés, Luxembourg under number B 157.496 (the “Foreign Borrower”),
those Material Domestic Subsidiaries of Hyatt identified as “Guarantors” on the
signature pages hereto and such other Subsidiaries of Hyatt as may from time to
time become a party hereto (the “Guarantors”), the lenders named herein and such
other lenders as may become a party hereto (collectively, the “Lenders” and
individually, a “Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), BANK OF AMERICA, N.A., as Syndication Agent for the Lenders (in such
capacity, the “Syndication Agent”), WELLS FARGO SECURITIES, LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC and DEUTSCHE
BANK SECURITIES INC., JPMORGAN CHASE BANK, N.A. and THE BANK OF NOVA SCOTIA, as
Joint Book Runners and as Co-Lead Arrangers, and DEUTSCHE BANK SECURITIES INC.,
JPMORGAN CHASE BANK, N.A., DEUTSCHETHE BANK SECURITIES, INC. andOF NOVA SCOTIA,
GOLDMAN SACHS LENDING PARTNERS LLC, SUNTRUST BANK, and U.S. BANK NATIONAL
ASSOCIATION as Co-Documentation Agents.

W I T N E S S E T H

WHEREAS, certain of the Lenders and other financial institutions have made
available to Borrower a $1,500,000,000 revolving credit facility on the terms
and conditions contained in that certain Amended and Restated Credit Agreement
dated as of September 9, 2011 by and among the Borrower, the guarantors party
thereto, the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, Bank of America, N.A., as syndication agent, Wells Fargo
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint
Book Runners, Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and Deutsche Bank Securities Inc., as
Co-Lead Arrangers, and JPMorgan Chase Bank, N.A., Deutsche Bank Securities, Inc.
and SunTrust Bank, as Co-Documentation Agents (as amended, restated, modified or
supplemented through the date hereof, the “Existing Facility”); and

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
parties hereto desire to amend and restate the terms of the Existing Facility on
the terms and conditions hereinafter set forth.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the Existing Facility is amended and restated as
follows:



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

1.1 Definitions.

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“Additional Loans” has the meaning set forth in Section 2.5.

“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account (which account shall
be located within the United States or any state or commonwealth thereof or the
District of Columbia) as set forth on Schedulein Section 10.2 with respect to
such currency, or such other address or account (which account shall be located
within the United States or any state or commonwealth thereof or the District of
Columbia) with respect to such currency as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Aggregate Revolving Committed Amount” means the aggregate Dollar Amount of
Commitments in effect from time to time, being initially ONE BILLION FIVE
HUNDRED MILLION DOLLARS ($1,500,000,000) (as such amount may be increased as
provided in Section 2.5 or reduced as provided in Section 2.9 from time to
time).

“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the
greatest of (a) the Federal Funds Rate in effect on such day plus  1⁄2 of 1%,
(b) the Prime Rate in effect on such day and (c) the LIBOR Rate for one-month
deposits in Dollars as of that day (or if such day is not a Business Day, the
immediately preceding Business Day) determined at approximately 11:00 a.m
Eastern time for such day (rather than 11:00 a.m. (London Time) two Business
Days prior to the first day of such Interest Period as otherwise provided in the
definition of “LIBOR”) plus 1.00%. If for any reason the Administrative Agent
shall have reasonably determined (which determination shall be conclusive absent
manifest error) that (x) it is unable after due inquiry to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (a) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist or (y) LIBOR is unavailable or
unascertainable, the Alternate Base Rate shall be determined without regard to
clause (c) of the first sentence of this definition until LIBOR once again
becomes available or ascertainable. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Rate or the applicable LIBOR Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Rate or the applicable LIBOR Rate, respectively.

 

- 2 -



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.

“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation, (a) the Patriot
Act, (b) the Trading with the Enemy Act, as amended, (c) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, (d) any Federal statute or Presidential Executive Order,
including without limitation Executive Order 13224 66 Fed. Reg. 49079 (September
25, 2001) (Blocking Property and Prohibiting Transactions with Persons who
Commit, Threaten to Commit or Support Terrorism) relating to terrorism or money
laundering any other applicable requirements contained in the rules and
regulations of OFAC.

“Applicable Designee” means any Affiliate of a Lender designated thereby from
time to time by written notice to and with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) to lend all
or any portion of such Lender’s Foreign Currency Loans under this Agreement;
provided that no such designation shall relieve such Lender from its obligations
to provide any portion of a Loan required to be provided by such Lender
hereunder. Schedule 1.1 sets forth the Applicable Designee of each Lender, if
any, as of the Closing Date.

“Applicable Foreign Obligor Documents” has the meaning set forth in
Section 3.23(a).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternatea Base Rate Loan, such
Lender’s Foreign Currency LIBOREurocurrency Lending Office in the case of a
LIBOREurocurrency Rate Loan denominated in a Foreign Currency, and such Lender’s
U.S. LIBOREurocurrency Lending Office in the case of a LIBOREurocurrency Rate
Loan denominated in Dollars.

“Applicable Percentage” means, the rate per annum set forth below opposite the
applicable level then in effect, based upon the Debt Rating as set forth below
(such grid immediately below hereinafter referred to as the “Debt Ratings
Grid”), it being understood that the Applicable Percentage based upon the Debt
Ratings Grid for (a) Revolving Loans that are Alternate Base Rate Loans shall be
the percentage set forth under the column “Alternate Base Rate Margin for
Revolving Loans”, (b) Revolving Loans that are LIBOREurocurrency Rate Loans
shall be the percentage set forth under the column

 

- 3 -



--------------------------------------------------------------------------------

“LIBOREurocurrency Rate Margin for Revolving Loans and Letter of Credit Fee”,
(c) the Letter of Credit Fee shall be the percentage set forth under the column
“LIBOREurocurrency Rate Margin for Revolving Loans and Letter of Credit Fee” and
(d) the Facility Fee shall be the percentage set forth under the column
“Facility Fee”:

Debt Ratings Grid

 

Level

  

Debt Ratings

S&P/Moody’s

   LIBOREurocurrency
Rate Margin for
Revolving
Loans and Letter
of Credit Fee     Alternate
Base Rate
Margin for
Revolving
Loans     Facility
Fee   I    A-/A3 or higher      0.900 %      0.000 %      0.100 %  II   
BBB+/Baa1      1.0000.975 %      0.075 %      0.125 %  III    BBB/Baa2     
1.1001.050 %      0.100 %      0.150 %  IV    BBB-/Baa3      1.300 %      0.300
%      0.200 %  V    Less than BBB-/Baa3 or not rated      1.500 %      0.500 % 
    0.250 % 

As used in this Credit Agreement, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (individually,
a “Debt Rating” and collectively, the “Debt Ratings”) of Hyatt’s
non-credit-enhanced, senior unsecured long-term debt; provided in the event of a
split-rating, (i) in which the rating differential is one level, the higher of
the two Debt Ratings will apply and (ii) in which the rating differential is
more than one level, the average of the two Debt Ratings (or the higher of any
two intermediate Debt Ratings) shall apply.

Notwithstanding the immediately preceding paragraphs, during any period that the
Leverage Ratio (x) is less than 2.50 to 1.00 but greater than or equal to 2.00
to 1.00, if the Applicable Percentage would be determined by reference to
Level IV or V of the Debt Ratings Grid, then the Applicable Percentage shall be
determined by reference to Level III of the Debt Ratings Grid, (y) is less than
2.00 to 1.00, if the Applicable Percentage would be determined by reference to
Level III, IV or V of the Debt Ratings Grid, then the Applicable Percentage
shall be determined by reference to Level II of the Debt Ratings Grid, or (z) is
greater than 4.50 to 1.00, the Applicable Percentage for Revolving Loans that
are LIBOREurocurrency Rate Loans or Alternate Base Rate Loans, and the Letter of
Credit Fee, determined in accordance with this definition shall be increased by
0.25%. This paragraph shall be subject to Section 2.11(c).

Notwithstanding anything in this definition of “Applicable Percentage” to the
contrary, if, as of any date of determination, Hyatt does not have a Debt Rating
from either S&P or Moody’s then in effect, the Applicable Percentage shall be
determined based on Level V of the Debt Ratings Grid. The Applicable Percentage
shall be determined based upon the Debt Rating then in effect and shall remain
at such level until the first day of the month immediately following the date of
any publicly announced change in the Debt Rating. As of the Closing Date, and
thereafter until changed as provided above, the Applicable Percentage is
determined based on Level III of the Debt Ratings Grid.

 

- 4 -



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender; provided, however, “Approved Fund” shall not
include any competitor of the Borrower or any Subsidiary in the hospitality or
lodging industry.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)(iii)), and accepted by the Administrative Agent,
substantially in the form of Schedule 10.6 or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which the Eurocurrency Rate is unavailable or unascertainable).

“Base Rate Loans” means Loans that bear interest at an interest rate based on
the Base Rate.

“Borrower” means either Hyatt or the Foreign Borrower individually, or Hyatt and
the Foreign Borrower collectively, as the context may require.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, New York, New York or
Chicago, Illinois are authorized or required by law to close; provided, however,
that (a) when used in connection with a rate determination, borrowing or payment
in respect of a LIBOREurocurrency Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
deposits of Dollars or Foreign Currencies, as applicable, in the London
interbank market and (b) for purposes of Extensions of Credit or Letters of
Credit denominated in a Foreign Currency, the term “Business Day” shall also
exclude any day on which banks are not open for foreign exchange dealings
between banks in the exchange of the home country of such Foreign Currency.

“Canadian Dollar” and “Cdn $” shall mean the lawful money of Canada.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

- 5 -



--------------------------------------------------------------------------------

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person (excluding hypothetical shares of stock of the
Borrower issued to employees as part of a “phantom stock” compensation plan).

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders or the Lenders, as
collateral for LOC Obligations or obligations of Lenders to fund participations
in respect of LOC Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lenders shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Lenders. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) any Person or two or more Persons acting in
concert (other than (A) any Pritzker Affiliate, (B) Madrone GHC, LLC or its
Affiliates and (C) Affiliates of The Goldman Sachs Group, Inc.) shall have
acquired “beneficial ownership,” directly or indirectly, of, or shall have
acquired by contract or otherwise, Voting Stock of Hyatt (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of Hyatt, or (b) Continuing Directors shall
cease for any reason to constitute a majority of the members of the board of
directors of Hyatt then in office. As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the Securities and Exchange
CommissionSEC under the Securities Act of 1934.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the regulations promulgated thereunder.
References to sections of the Code shall be construed also to refer to any
successor sections.

“Commitment” means the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

“Commitment Percentage” means, for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Aggregate Revolving Committed Amount at such
time. The initial Commitment Percentages are set out on Schedule 2.1(a).

 

- 6 -



--------------------------------------------------------------------------------

“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Maturity Date, or (b) the date on which the
Commitments terminate in accordance with the provisions of this Credit
Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).

“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.

“Consolidated Adjusted Funded Debt” means, as of any date of determination,
without duplication, (a) the aggregate principal amount of all Funded Debt of
Hyatt and its Subsidiaries on a consolidated basis minus (b) the lesser of
(i) $100,000,000 and (ii) the aggregate outstanding principal amount of all
Guaranty Obligations of Hyatt or any of its Subsidiaries of Funded Debt of all
other Persons. minus (c) the lesser of (i) $200,000,000 and (ii) contingent
reimbursement obligations of Hyatt or any of its Subsidiaries with respect to
the undrawn stated amount of letters of credit but excluding, for the avoidance
of doubt, any unreimbursed drafts drawn with respect to any such letter of
credit.

“Consolidated Assets” means, at any time, the amount representing the assets of
Hyatt and the Subsidiaries that would appear on a consolidated balance sheet of
Hyatt and its Subsidiaries at such time prepared in accordance with GAAP.

“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income for
such period (excluding from the determination of Consolidated Net Income any
income or losses attributable to unconsolidated joint ventures of Hyatt and its
Subsidiaries) plus cash distributions received by Hyatt and its Subsidiaries
from unconsolidated joint ventures after required debt service related thereto
and excluding any proceeds from financings, refinancings or sales related
thereto (distributions classified as “return on” investments in the operating
section of “Consolidated Statement of Cash Flows” of Hyatt for such period) plus
(b) the sum of the following to the extent deducted in calculating Consolidated
Net Income: (i) Consolidated Interest Expense for such period, (ii) the
provision for Federal, state, local, foreign income, value added and similar
taxes payable by Hyatt and its Subsidiaries for such period, (iii) depreciation
and amortization expense for such period, and (iv) amortization of management
and franchise agreement intangibles constituting key money, and (v) other
non-recurring non-cash charges for such period (including (A) losses on
discontinued operations and (B) non-cash chargeslosses due to foreign currency
losses) minus (c) to the extent included in calculating Consolidated Net Income,
non-cash income and gains due to foreign currency gains to the extent included
in Consolidated Net Income; provided that “Consolidated EBITDA” for any period
shall be

 

- 7 -



--------------------------------------------------------------------------------

adjusted on a pro forma basis (i) to include (or exclude) amounts attributable
to operations acquired (or sold or otherwise discontinued) during such period as
if such acquisition (or disposition) had occurred on the first day of such
period and (ii) to include amounts (annualized on a simple arithmetic basis)
attributable to projects which commenced operations during such period and were
in operation for at least one full fiscal quarter during such period.
Notwithstanding the foregoing, Consolidated EBITDA shall exclude (x) fair value
non-cash unrealized gains or losses on Borrower’s available-for-sale (“AFS”)
equity investment in Playa Hotels & Resorts, N.V. (“Playa N.V.) pending adoption
of FASB Accounting Standards Update No. 2016-01 (“ASU 2016-01”) effective for
periods after December 15, 2017 and (y) overspend and underspend or recovery
associated with managed costs to the extent (I) with respect to an overspend,
the amount is reasonably anticipated to be recovered in a subsequent period and,
with respect to an underspend or recovery, such amount was added back to
Consolidated EBITDA in a prior period and (II) such overspend, underspend or
recovery is a result of FASB Accounting Standards ASC 606 effective for periods
after December 31, 2017.

“Consolidated Interest Expense” means, for any period, all interest expense with
respect to Funded Debt for such period of Hyatt and its Subsidiaries on a
consolidated basis including the interest component under Capital Leases and
capitalized interest.

“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes of Hyatt and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at any time, the amount representing
the assets of Hyatt and the Subsidiaries that would appear on a consolidated
balance sheet of Hyatt and its Subsidiaries at such time prepared in accordance
with GAAP, less (a) all current liabilities and non-controlling interests and
(b) goodwill and other intangibles.

“Continuing Directors” means, during any period of up to 24 consecutive months,
individuals who at the beginning of such 24 month period were directors of Hyatt
(together with any new director whose election by Hyatt’s board of directors or
whose nomination for election by Hyatt’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, any Joinder Agreement and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto (excluding, however, any Hedging Agreement and the Fee Letter).

“Credit Party” means any of the Borrower or the Guarantors.

“Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing
LenderLenders) and the Administrative Agent, whenever arising, under this Credit
Agreement or any of the other Credit Documents or the Fee Letter (including, but
not limited to, any interest accruing after the occurrence of a filing of a
petition of bankruptcy under the Bankruptcy Code with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (b) all liabilities and obligations, whenever arising,
owing from any Credit Party or any of its Subsidiaries to any Hedging Agreement
Provider arising under any Hedging Agreement permitted hereunder.

 

- 8 -



--------------------------------------------------------------------------------

“Debt Rating” has the meaning set forth in the definition of “Applicable
Percentage.”

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
applicable lawsApplicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable and good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, an Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within 2 Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, an Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable and good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(f)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lenders, the Swingline Lender
and each Lender.

“Disbursement Instruction Agreement” means a form substantially in the form of
Schedule 1.1(b) to be delivered to the Administrative Agent pursuant to
Section 4.1(m), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Discretionary Issuing Lender” has the meaning set forth in Section 2.4(j).

 

- 9 -



--------------------------------------------------------------------------------

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Issuing Lender” has the meaning set forth in Section 2.4(j).

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office as set forth in the
Administrative Questionnaire delivered by each Lender to the Administrative
Agent; and thereafter, such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which Alternate Base Rate Loans of such Lender are to be made.

“Domestic Letters of Credit” means any Letters of Credit issued by a Domestic
Issuing Lender to a beneficiary located in the United States, any state or
commonwealth thereof, any possession or territory thereof or the District of
Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of an assignment of a
Revolving Commitment (or an increase thereto pursuant to Section 2.5, to the
extent provided by a bank, financial institution or investment fund that is not
an existing Lender), each Issuing Lender and the Swingline Lender, and
(iii) unless a Default or Event of Default shall exist, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (x) “Eligible Assignee” shall not include the
Borrower, any of the Borrower’s Affiliates (other than an Affiliate of The
Goldman Sachs Group, Inc. that is a Lender as of the ClosingFirst Amendment
Effective Date) or Subsidiaries, any competitor of the Borrower or any
Subsidiary in the hospitality or lodging industry, or any Defaulting Lender and
(y) in the case of clause (iii) above, the Borrower shall be deemed to have
approved of such Person unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof.

 

- 10 -



--------------------------------------------------------------------------------

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other Requirement of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” shall mean the single currency of Participating Member States of the
European Union to the extent adopted by its member nations.

“Euro Unit” shall mean the currency unit of the Euro.

“Eurocurrency Rate” means, the rate of interest obtained by dividing (a)(i) with
respect to any Eurocurrency Rate Loan for any Interest Period other than a
Eurocurrency Rate Loan denominated in Canadian Dollars, the rate of interest per
annum determined on the basis of the rate as set by the ICE Benchmark
Administration (“ICE”) (or the successor thereto if ICE is no longer making such
rate available) for deposits in the currency in which such Eurocurrency Rate
Loan is denominated for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period and (ii) with respect to any Eurocurrency Rate
Loan for any Interest Period denominated in Canadian Dollars, the rate of
interest per annum equal to the Canadian Dollar Offered Rate quoted daily at
11:00 A.M. (Eastern Time), from time to time by Reuters on the “CDOR Page” (the
“CDOR Rate”) (or any applicable successor page), in each case, by (b) a
percentage equal to 1 minus the Eurocurrency Reserve Percentage. If, for any
reason, the rate referred to in the preceding clause (a)(i) does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the rate to
be used for such clause (a)(i) shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in the
currency in which such Eurocurrency Rate Loan is denominated would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
If, for any reason, the rate referred to in the preceding clause (a)(ii) does
not appear on the Reuters “CDOR Page” (or any applicable successor page), then
the rate to be used for such clause (a)(ii) shall be

 

- 11 -



--------------------------------------------------------------------------------

CDOR Rate that appears on Bloomberg (or any applicable successor page). Any
change in the maximum rate of reserves described in the preceding clause
(b) shall result in a change in the Eurocurrency Rate on the date on which such
change in such maximum rate becomes effective. If the Eurocurrency Rate
determined as provided above would be less than zero, the Eurocurrency Rate
shall be deemed to be zero.

“Eurocurrency Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

“Eurocurrency Reserve Percentage” means for any day, the percentage (expressed
as a decimal and rounded upwards, if necessary, to the next higher 1/100th of
1%) which is in effect for such day as prescribed by the Federal Reserve Board
(or any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

“Event of Default” means such term as defined in Section 7.1.

“Excluded Subsidiaries” means a collective reference to (i) the Specified
Entities, (ii) each of Hyatt International, AIC Holding Co., Hyatt International
(Milan), L.L.C., Hyatt International (Osaka) Corporation, Hyatt LACSA Services,
Inc., Hyatt International Holdings Co., ARUBA Beachfront Resorts Limited
Partnership, HTS-CHC (Sedona), LLC, Grand Toronto Corp., Grand Toronto Venture,
L.P., H.E. Bermuda, L.L.C., H.E. Cap Cana, L.L.C., HI Holdings Kyoto Co., Hyatt
Foreign Employment Services, Inc., Hyatt Franchising Canada Corp., Hyatt
Franchising Latin America, L.L.C., Hyatt Hotels of Canada, Inc., Hyatt Hotels of
Puerto Rico, Inc., Hyatt House Canada, Inc., Hyatt International (Fukuoka)
Corporation, Hyatt International Technical Services, Inc., Hyatt Minority
Investments, Inc., Hyatt of Latin America and Caribbean, L.L.C., Hyatt Place
Canada Corporation, Hyatt Services Caribbean, L.L.C., SHG Puerto Rico, Inc.,
Hyatt Global Services, Inc., Hyatt Hotels Foundation – 501(c)(3) and any other
Material Domestic Subsidiary whether newly formed, after acquired or otherwise
existing, in each case to the extent and for so long as Hyatt determines in good
faith that it is reasonably likely to suffer adverse tax consequences by reason
of each of such entities’ guaranty of the Credit Party Obligations hereunder 
and, (iii) Hotel Investments, L.L.C. so long as it is prohibited from
guaranteeing the Credit Party Obligations pursuant to that certain Loan
Agreement dated as of May 15, 2005 by and between the City of San Antonio, Texas
Convention Center Hotel Finance Corporation and Hotel Investments, L.L.C. (as
successor to Hotel Investments, L.P.) in an aggregate outstanding principal
amount not to exceed $185,520,000 which is secured by collateral substantially
similar to that described as the Deed of Trust (as defined in that certain
Indenture of Trust dated May 15, 2005 by and between the City of San Antonio,
Texas Convention Center Hotel Finance Corporation and Wells Fargo Bank, N.A. (as
in effect on May 15, 2005)), and (iv) any other Subsidiary (other than any
Wholly-Owned Subsidiary) of Hyatt that is prohibited by operation of law,
contract or its organizational documents from guaranteeing the Credit Party
Obligations.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

- 12 -



--------------------------------------------------------------------------------

“Existing Facility” has the meaning given that term in the first “WHEREAS”
clause of this Agreement.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Facility and set forth on Schedule 1.1(c).

“Extended Letter of Credit” has the meaning given that term in Section 2.4(a).

“Extension of Credit” means, as to any Lender, without duplication, the making
of a Loan by such Lender or the issuance of, or participation in, a Letter of
Credit by such Lender or the issuance of, or participation in, a Swingline Loan
by such Lender.

“Facility Fee” has the meaning set forth in Section 2.10(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any, agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FASB” has the meaning set forth in in Section 1.3.

“Federal Funds Rate” means, for any day, the rate ofperiod, a fluctuating
interest rate per annum (rounded upwards, if necessary, to the nearest whole
multiple of 1/100 of 1%) equalequal for each day during such period to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeedingfor such day (or, provided that (a) if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent. If the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day and (b) if no such rate is so published on such next
preceding Business Daydetermined as provided above would be less than zero, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as reasonably determined
by the Administrative Agentshall be deemed to be zero.

“Fee Letter” means (a) that certain letter agreement dated as of September 20,
2013October 18, 2017, among Wells Fargo, Wells Fargo Securities, LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Hyattand
the Borrower and (b) each other respective fee letter by and among the Borrower,
each other respective Lead Arranger and the other parties thereto, in each case,
as amended, modified, supplemented or replaced from time to time.

“Fees” means all fees payable pursuant to Section 2.10.

“First Amendment Effective Date” means January 10, 2018.

 

- 13 -



--------------------------------------------------------------------------------

“Foreign Borrower” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns permitted hereunder.

“Foreign Currency” means (a) Euros, (b) Japanese Yen and, (c) Pounds Sterling
and (d) Canadian Dollars.

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Foreign Currency with Dollars.

“Foreign Currency LIBOREurocurrency Lending Office” shall mean, initially, the
offices of each applicable lender designated as such Lender’s Foreign Currency
LIBOREurocurrency Lending Office as set forth in the Administrative
Questionnaire delivered by each Lender to the Administrative Agent; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOREurocurrency Rate Loans of such Lender denominated in
Foreign Currencies are to be made.

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

“Foreign Currency Sublimit” means TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000).

“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the applicable Borrower is resident for
tax purposes.

“Foreign Letters of Credit” means any Letter of Credit that is not a Domestic
Letter of Credit.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding LOC Obligations other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than accounts payable and other trade debt incurred in the ordinary course of
business and not overdue by more than 60 days or subject to a bona fide dispute)

 

- 14 -



--------------------------------------------------------------------------------

which would appear as liabilities on a balance sheet of such Person, (e) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (f) the principal portion of all obligations of such Person under
Capital Leases, (g) the maximum amount of all standby letters of credit issued
or bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(h) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date that is six months after the Maturity Date, (i) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product and
(j) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer, but only to the extent to
which there is recourse to such Person for payment of such Indebtedness. For
purposes of the calculation of Funded Debt of Hyatt and its Subsidiaries on a
consolidated basis, “Funded Debt” shall not include Funded Debt owing among
Hyatt and its Subsidiaries to the extent such Funded Debt amounts to zero on a
consolidated basis as a result of the consolidation of the financial statements
of Hyatt and its Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

“Government Acts” has the meaning set forth in Section 2.19(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

“Guarantied Credit Party Obligations” means all Credit Party Obligations other
than Excluded Swap Obligations.

“Guarantors” means (a) any of the Subsidiaries identified as a “Guarantor” on
the signature pages hereto and (b) any Person which executes a Joinder
Agreement, together with their successors and permitted assigns. In no event
shall any Excluded Subsidiary be a “Guarantor” hereunder.

“Guaranty” means the guaranty of the Guarantors set forth in Section 9.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
by its terms intended to guarantee any Indebtedness of any other Person in any
manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss (excluding ordinary course
indemnification obligations) in respect thereof.

“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted
hereunder to the extent such Person is a (a) Lender, (b) an Affiliate of a
Lender or (c) any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Hedging Agreement but has ceased to be a Lender
(or whose Affiliate has ceased to be a Lender) under the Credit Agreement.

 

- 15 -



--------------------------------------------------------------------------------

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

“Hyatt” has the meaning set forth in the first paragraph hereof, together with
any successors or assigns.

“Hyatt International” means Hyatt International Corporation, a Delaware
corporation and an indirect wholly-owned subsidiary of Hyatt.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than accounts payable and other trade debt incurred in the ordinary course of
business and not overdue by more than 60 days or subject to a bonafidebona fide
dispute) which would appear as liabilities on a balance sheet of such Person,
(e) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements, (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (h) the principal
portion of all obligations of such Person under Capital Leases, (i) all net
obligations of such Person under Hedging Agreements, (j) the maximum amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), (k) all preferred Capital Stock issued
by such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration prior to the date that is six months after the
Maturity Date, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such Indebtedness.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Interest Payment Date” means (a) as to any Alternate Base Rate Loan, the last
day of each March, June, September and December and on the Maturity Date, (b) as
to any Swingline Loan, the Swingline Maturity Date, the last day of each March,
June, September and December and on the Maturity Date, (c) as to any
LIBOREurocurrency Rate Loan or Competitive Loan having an Interest Period of
three months or less, the last day of such Interest Period, and (d) as to any
LIBOREurocurrency Rate Loan or Competitive Loan having an Interest Period longer
than three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period.

 

- 16 -



--------------------------------------------------------------------------------

“Interest Period” means, (a) as to any LIBORwith respect to each Eurocurrency
Rate Loan, aeach period of one, two, three or six months’ duration, as the
Borrower may elect, commencing in each case, on the date of the borrowing
(including conversions, extensions and renewals); provided, however, (i) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that in the
case of LIBOR Rate Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day),
(ii) no Interest Period commencing prior to the Maturity Date shall extend
beyond the Maturity Date, and (iii) in the case of LIBOR Rate Loans, where an
Interest Period begins on acommencing on the date such Eurocurrency Rate Loan is
made, or in the case of the continuation of a Eurocurrency Rate Loan the last
day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, second, third or sixth calendar
month thereafter, as the Borrower may select in a Notice of Borrowing or Notice
of Extension/Conversion, as the case may be, except that each Interest Period
that commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month and (b) with respect
to any Competitive Loan, a period of not less than seven (7) nor more than 180
days’ duration, as the Borrower may request and a Lender may agree in accordance
with the provisions of Section 2.2; provided, however, (i) if any Interest
Period pertaining to a LIBOR Rate Loan would otherwise end on a day that is not
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day, (ii) any Interest Period pertaining
to a LIBOR Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevantappropriate subsequent calendar month, (iii) if; and (b) with
respect to each Competitive Loan, the period commencing on the date such
Competitive Loan is made and ending on any Business Day not less than 7 nor more
than 180 days thereafter, as the Borrower shall fail to give noticemay select as
provided above, the Borrower shall be deemed to have selected a LIBOR Rate Loan
of one month’s duration to replace the affected LIBOR Rate Loan unless a Default
or an Event of Default then exists and is continuing, in which case the Borrower
shall be deemed to have requested an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan, (iv)in Section 2.2. Notwithstanding the foregoing:
(i) if any Interest Period in respect of any Loan that would otherwise extend
beyondend after the Maturity Date, such Interest Period shall end on the
Maturity Date, (v) no; and (ii) each Interest Period that would otherwise end on
a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day). No more than ten
(10) LIBOREurocurrency Rate Loans may be in effect at any time (excluding any
LIBOREurocurrency Rate Loans that are Competitive Loans) and (vi) no. No more
than ten (10) LIBOREurocurrency Rate Loans that are Competitive Loans may be in
effect at any time. For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

“Issuing Lender” means (a) with respect to Domestic Letters of Credit, any
Domestic Issuing Lender (including, without limitation, each JLA Issuing Lender)
and (b) with respect to Foreign Letters of Credit, any Discretionary Issuing
Lender.

 

- 17 -



--------------------------------------------------------------------------------

“Issuing Lender Fees” has the meaning set forth in Section 2.10(c).

“Japanese Yen” or “JPY” shall mean Japanese yen, the lawful currency of Japan.

“JLA Issuing Lenders” has the meaning set forth in Section 2.4(a).

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Schedule 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.

“Lead Arrangers” means each of Wells Fargo Securities, LLC, J.P. Morgan
Securities LLCJPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and Deutsche Bank Securities Inc. and The Bank of Nova Scotia.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that becomes a “Lender” in connection with an increase
of the Aggregate Revolving Committed Amount pursuant to Section 2.5, and their
respective successors and assigns.

“Letter of Credit Fee” has the meaning set forth in Section 2.10(b).

“Letters of Credit” means any letter of credit issued hereunder by an Issuing
Lender pursuant to the terms hereof, as such Letters of Credit may be amended,
restated, modified, extended, renewed or replaced from time to time.

“Leverage Ratio” means, as of any date of determination, with respect to Hyatt
and its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated
Adjusted Funded Debt as of the last day of the twelve month period ending on the
last day of any fiscal quarter to (b) Consolidated EBITDA for the last day of
the twelve month period ending on the last day of any fiscal quarter.

“LIBOR Market Index Rate” means, with respect to any LIBOR Rate Loan for any
Interest Periodday, the rate of interest per annum determined on the basis of
the rate for deposits in the currency in which such LIBOR Rate Loan is
denominated for a period equal to the applicable Interest Period which appears
on Reuters Screen LIBOR01 Page (or any applicable successor page)obtained by
dividing the rate specified in clause (a)(i) in the definition of “Eurocurrency
Rate” by the percentage specified in clause (b) of such definition, as of that
day that would be applicable for a Eurocurrency Rate Loan having a one-month
Interest Period determined at approximately 10:00 a.m. Central time for such day
(rather than 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period. If, for any reason, the rate referred to in
the preceding sentence does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then LIBOR shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
the currency in which such LIBOR Rate Loan is denominated would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Day prior to the first day
of the applicable Interest Period for a period equal to such Interest Period as
otherwise provided in the definition of “Eurocurrency Rate”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.

 

- 18 -



--------------------------------------------------------------------------------

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =   

LIBOR

      1.00 - Eurocurrency Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

“Loan” or “Loans” means a Revolving Loan, a Swingline Loan and/or Competitive
Loans, as appropriate.

“LOC Commitment” means the commitment of an Issuing Lender to issue Letters of
Credit and with respect to each Lender, the commitment of such Lender to
purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.

“LOC Commitment Percentage” means, for each Lender, the percentage identified as
its LOC Commitment Percentage on Schedule 2.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 10.6(c).

“LOC Committed Amount” means, collectively, the aggregate amount of all of the
LOC Commitments of the Lenders to issue and participate in Letters of Credit as
referenced in Section 2.4 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations, in each case
relating to such Letter of Credit.

“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) without duplication the aggregate
amount of all drawings under Letters of Credit honored by the Issuing
LenderLenders but not theretofore reimbursed.

“Mandatory Borrowing” with respect to (a) Swingline Loans, has the meaning set
forth in Section 2.3(b)(ii) and (b) with respect to Letters of Credit, has the
meaning set forth in Section 2.4(e).

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1(a).

“Material” means material in relation to the business, operations, financial
condition or properties of Hyatt and its Subsidiaries taken as a whole.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of Hyatt or Hyatt and its Subsidiaries taken as a whole; (b) an impairment of
the ability of (i) the Borrower to perform its material obligations under any
Credit Document or the Fee Letter, in each case to which it is a party or
(ii) of the Borrower

 

- 19 -



--------------------------------------------------------------------------------

and the Credit Parties taken as a whole to perform their material obligations
under any Credit Document or the Fee Letter, in each case to which they are a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against (i) the Borrower of any Credit Document or the
Fee Letter, in each case to which it is a party or (ii) of the Borrower and the
Credit Parties taken as a whole of any Credit Document or the Fee Letter, in
each case to which they are a party; other than any change, effect or
circumstance to the extent resulting from (I) changes in general economic,
financial market or geopolitical conditions, (II) any outbreak or escalation of
hostilities or war or any act of terrorism, or (III) any failure by Hyatt and
its Subsidiaries to meet any published analyst estimates or expectations of
their revenue, earnings or other financial performance or results of operations
for any period, in and of itself, or any failure by Hyatt and its Subsidiaries
to meet its internal or published projections, budgets, plans or forecasts of
its revenues, earnings or other financial performance or results of operations,
in and of itself (it being understood that the facts or occurrences giving rise
or contributing to such failure that are not otherwise excluded from the
definition of a “Material Adverse Effect” may be taken into account in
determining whether there has been a Material Adverse Effect); provided that, in
the case of the immediately preceding clauses (I) and (II), such changes,
effects or circumstances do not affect Hyatt or its Subsidiaries
disproportionately relative to other companies operating in the same industry.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is also a
Material Subsidiary.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
Hyatt that accounts for at least two percent (2%) of Consolidated EBITDA of
Hyatt and its Subsidiaries on a consolidated basis for the four fiscal quarter
period ending on the last day of the fiscal year for which financial statements
have been prepared immediately preceding the date as of which any such
determination is made. Notwithstanding the foregoing, Hyatt International shall
be deemed to be a Material Subsidiary at all times.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date” means, as to each Lender, January 410, 20192023.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities and its
successors.

“Multiemployer Plan” means a Pension Plan which is a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA.

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

- 20 -



--------------------------------------------------------------------------------

“Non-Recourse Debt” means any Funded Debt of Hyatt or any of its Subsidiaries
if, and so long as, such Funded Debt meets the requirements of clause (a) or (b)
below:

(a) Such Funded Debt is secured solely by Purchase Money Liens and: (i) the
instruments governing such Funded Debt limit the recourse (whether direct or
indirect) of the holders thereof against Hyatt and its Subsidiaries for the
payment of such Indebtedness to the property securing such Indebtedness (with
customary exceptions, including, without limitation, recourse for fraud, waste,
misapplication of insurance or condemnation proceeds, and environmental
liabilities); provided that any partial Guaranty Obligation by, or any other
limited recourse for payment of such Funded Debt against, Hyatt or its
Subsidiaries which is not expressly excluded from the definition of “Guaranty
Obligations” shall not prevent the non-guaranteed and non-recourse portion of
such Funded Debt from constituting Non-Recourse Debt; and (ii) if such Funded
Debt is incurred after the date hereof by Hyatt or a Domestic Subsidiary of
Hyatt, either (x) (1) the holders of such Funded Debt shall have irrevocably
agreed that in the event of bankruptcy, insolvency or other similar proceeding
with respect to the obligor of such Funded Debt, such holders will elect
(pursuant to Section 1111(b) of the Federal Bankruptcy Code or otherwise) to be
treated as fully secured by, and as having no recourse against such obligor or
any property of such obligor other than, the property securing such Funded Debt,
and (2) if, notwithstanding any election pursuant to clause (1) above, such
holders shall have or shall obtain recourse against such obligor or any property
of such obligor other than the property securing such Funded Debt, such recourse
shall be subordinated to the payment in full in cash of the obligations owing to
the Administrative Agent and the Lenders under this Agreement; or (y) the
property securing such Funded Debt is not material to the business, financial
condition, operations or properties of Hyatt and its Subsidiaries, taketaken as
a whole, as determined by Hyatt in its reasonable discretion at the time such
Funded Debt is incurred; or

(b) (i) The sole obligor of such Funded Debt (such obligor a “Specified Entity”)
is a corporation or other entity formed solely for the purpose of owning (or
owning and operating) property which is (or may be) subject to one or more
Purchase Money Liens, (ii) such Specified Entity owns no other material property
and (iii) the sole collateral security provided by Hyatt and its Subsidiaries
with respect to such Funded Debt (if any) consists of property owned by such
SpecificSpecified Entity and/or the capital stock of (or equivalent ownership
interest in) such SpecificSpecified Entity (provided that any partial Guaranty
Obligation by, or any other limited recourse for payment of such Funded Debt
against, Hyatt or its Subsidiaries which is not expressly excluded from the
definition of “Guaranty Obligations” shall, to the extent thereof, constitute a
Guaranty Obligation but shall not prevent the non-guaranteed and non-recourse
portion of such Funded Debt from constituting Non-Recourse Debt).

“Note” or “Notes” means the promissory notes of Hyatt or the Foreign Borrower,
as applicable, in favor of each of the Lenders that request such notes
(a) evidencing the Revolving Loans and Competitive Loans in substantially the
form attached as Schedule 2.1(e)-1, in the case of Hyatt, and Schedule 2.1(e)-2,
in the case of the Foreign Borrower, or (b) evidencing the Swingline Loans in
substantially the form attached as Schedule 2.3(d), with the foregoing
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to
time.

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 2.7, as required by
Section 2.7.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall mean a certificate substantially in the
form of Schedule 5.2(a) attached hereto.

 

- 21 -



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 10.6(d).

“Participant Register” has the meaning set forth in Section 10.6(d).

“Participating Member State” means each country so described in any EMU
Legislation.

“Participation Interest” means the purchase by a Lender of a participation
interest in Swingline Loans as provided in Section 2.3(b)(ii) or in Letters of
Credit as provided in Section 2.4(c).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.

“Pension Plan” means, at any particular time, an employee pension benefit plan
which is covered by Title IV of ERISA and in respect of which the Borrower or an
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Permitted Liens” means:

(a) Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;

(b) Purchase Money Liens;

(c) Liens and other purchase money liens securing purchase money indebtedness
arising in connection with Capital Leases;

(d) Liens on real property assets of Hyatt and its Subsidiaries (including
without limitation, the furniture, fixtures and equipment related thereto)
securing Non-Recourse Debt of Hyatt and its Subsidiaries;

(e) Liens for taxes, assessments, charges or other governmental levies (i) not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings
diligently pursued, provided that adequate reserves with respect thereto are
maintained on the books of Hyatt or its Subsidiaries, as the case may be, in
conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation) or (ii) securing an amount not to exceed
$2,500,000 in the aggregate at any time outstanding;

(f) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings diligently
pursued, provided that (i) the Property subject to such Lien is not yet subject
to foreclosure, sale or loss on account thereof or any proceedings commenced for
the enforcement of such Liens and encumbrances shall have been duly suspended

 

- 22 -



--------------------------------------------------------------------------------

and (ii) adequate reserves with respect thereto are maintained on the books of
Hyatt or its Subsidiaries, as the case may be, in conformity with GAAP (or, in
the case of Subsidiaries with significant operations outside of the United
States of America, generally accepted accounting principles in effect from time
to time in their respective jurisdictions of incorporation);

(g) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(h) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, government contracts, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(i) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(j) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

(k) leases, subleases, licenses or sublicenses granted to others not interfering
in any material respect with the business of Hyatt and its Subsidiaries;

(l) any interest of title of a lessor or licensor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases or licenses permitted by this
Agreement;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Pension Plan;

(o) Liens assumed in connection with an acquisition of all or substantially all
of the assets or Voting Stock of another Person permitted hereunder, so long as
such Liens cover only the assets acquired pursuant to such acquisition and were
not created in contemplation thereof;

(p) [Intentionally Deleted];

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens arising in connection with consignments or similar arrangements for
the sale of goods in the ordinary course of business;

(s) Liens on assets of Persons which become Subsidiaries after the date of this
Agreement; provided, however, that such Liens existed at the time such Persons
became Subsidiaries and were not created in anticipation thereof and such Liens
do not extend to any other property of Hyatt or its Subsidiaries (except
proceeds of such Property and, in the case of Liens on real estate or equipment,
items which become fixtures on such real estate or are accessions to such
equipment);

 

- 23 -



--------------------------------------------------------------------------------

(t) Liens on the assets of Subsidiaries (other than any Wholly-Owned Subsidiary)
to the extent the Indebtedness secured thereby is Non-Recourse Debt.

(u) Liens existing on the ClosingFirst Amendment Effective Date and set forth on
Schedule 6.1; provided that no such Lien shall at any time be extended to cover
property or assets other than the Property or assets subject thereto on the
ClosingFirst Amendment Effective Date; provided, however, that Liens on new
Property which are in replacement of Liens on previously owned Property to the
extent such new Property is acquired through like-kind exchanges or similar
substitutions shall be permitted hereunder;

(v) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property); and

(w) other Liens in addition to those permitted by the foregoing clauses securing
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net
Tangible Assets determined at such time.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means, at any particular time, any employee benefit plan which is covered
by Title IV of ERISA and in respect of which the Borrower or an ERISA Affiliate
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Portfolio Acquisition” means an acquisition of a portfolio of real properties
(whether by purchase of such properties, purchase of entities owning such
properties, purchase of operating companies or some combination thereof) with a
minimum gross purchase price of $1,000,000,000.

“Pounds Sterling” and “£” means, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime commercial lending rate in effect at its principal office,
with eachrate. Each change in the Prime Rate beingshall be effective as of the
opening of business on the dateday such change is publicly announced as
effective (it being understood and agreed that the Prime Rate is a reference
rate usedin such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Lender then acting as Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit by the Lender then acting as
Administrative Agent to any debtor)as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Pritzker Affiliate” shall mean (i) all lineal descendants of Nicholas J.
Pritzker, deceased, and all spouses and adopted children of such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in

 

- 24 -



--------------------------------------------------------------------------------

clauses (i) or (ii); and (iv) all partnerships, corporations, limited liability
companies or other entities controlling, controlled by or under common control
with any person, trust or other entity described in clauses (i), (ii) or (iii).
“Control” for these purposes shall mean the ability to influence, direct or
otherwise significantly affect the major policies, activities or action of any
person or entity.

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Property and Equipment” means the book value of all property and equipment of
Hyatt and its Subsidiaries, without giving effect to depreciation and
amortization, determined on a consolidated basis in accordance with GAAP, and as
set forth in the most recent financial statements of Hyatt available to the
Lenders, giving pro forma effect to acquisitions and dispositions of property
and equipment effected since the date of such financial statements.

“Purchase Money Liens” means any Lien on property, real or personal, acquired or
constructed by Hyatt or any Subsidiary of Hyatt: (a) to secure the purchase
price of the property; (b) that was existing on such property at the time of
acquisition thereof by Hyatt or such Subsidiary and assumed in connection with
such acquisition; (c) to secure Indebtedness otherwise incurred to finance the
acquisition or construction of such property or incurred within 90 days
following the acquisition or completion of such construction provided the
principal amount of Indebtedness secured by each such Lien shall at no time
exceed 100% of the original purchase price of such related property or assets at
the time acquired; or (d) to secure any Indebtedness incurred in connection with
any extension, refunding or refinancing of Indebtedness (whether or not secured
and including Indebtedness under the Credit Documents) incurred, maintained or
assumed in connection with, or otherwise related to, the acquisition or
construction of such property; provided in each case that (1) such Liens do not
extend to, cover or otherwise encumber any property other than the property
acquired or constructed by Hyatt and its Subsidiaries (and any improvements made
to such property acquired or constructed) and (2) such Liens do not cover
current assets of Hyatt or any of its Subsidiaries other than current assets
that relate solely to other property subject to such Lien.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Register” has the meaning set forth in Section 10.6(c).

“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, members, managers, officers,
employees, agents, counsel, other advisors and representatives of such Person
and of such Person’s Affiliates.

 

- 25 -



--------------------------------------------------------------------------------

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is in reorganization within the meaning of such
term as used in Section 4241 of ERISA.

“Replaced Lender” has the meaning set forth in Section 2.20.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived.

“Required Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the Commitments, or if the Commitments have been terminated,
Lenders having more than fifty percent (50%) of (a) the aggregate principal
Dollar Amount (determined as of the most recent Revaluation Date) of Loans
outstanding; provided that the Commitments of, and outstanding principal Dollar
Amount (determined as of the most recent Revaluation Date) of Loans owing to, a
Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders and (b) the outstanding Participation
Interests (including the Participation Interests of an Issuing Lender in any
Letters of Credit and of the Swingline Lender in any Swingline Loans).

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.

“Responsible Officer” means as to Hyatt, any of the chief executive officer, the
chief financial officer, the president, the treasurer, the assistant treasurer,
the controller or any senior or executive vice president of Hyatt.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of Hyatt or any
of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of Hyatt
or any of its Subsidiaries, now or hereafter outstanding and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Capital Stock of Hyatt or any
of its Subsidiaries, now or hereafter outstanding.

“Revaluation Date” shall mean, with respect to any Extension of Credit, each of
the following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended, the date the rate is set or the date the bid is accepted, as
applicable; (b) in connection with any extension or conversion or continuation
of an existing Loan, the Business Day that is the earlier of the date such
advance is extended, converted or continued, or the date the rate is set, as
applicable, in connection with any extension, conversion or continuation;
(c) each date a Letter of Credit is issued or renewed pursuant to Section 2.4 or
amended in such a way as to modify the LOC Obligations; (d) the date of any
reduction of any of the Aggregate Revolving Committed Amount, or the LOC
Committed Amount pursuant to the terms of Section 2.9, as the case may be; and
(e) such additional dates as the Administrative Agent or the Required Lenders
shall deem reasonably necessary. For purposes of determining availability
hereunder, the rate of exchange for any Foreign Currency shall be the Spot Rate.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) at any time outstanding up
to such Lender’s Revolving Committed Amount as specified in Schedule 2.1(a), as
such amount may be reduced from time to time in accordance with the provisions
hereof.

 

- 26 -



--------------------------------------------------------------------------------

“Revolving Committed Amount” means the amount of each Lender’s Commitment as
specified in Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

“Revolving Credit Exposure” means, as to any Lender at any time, the Dollar
Amount (determined as of the most recent Revaluation Date) of the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in LOC Obligations and Swingline Loans at such time.

“Revolving Loans” has the meaning set forth in Section 2.1(a).

“Sanctioned Country” means, at any time, a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time., territory or region which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Persons or agencies described in any of the preceding
clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Funded Debt” means, as of any date of determination, without
duplication, the aggregate principal amount of all Funded Debt of Hyatt and its
Subsidiaries on a consolidated basis that is secured in any manner by any Lien.

 

- 27 -



--------------------------------------------------------------------------------

“Secured Funded Debt Ratio” means, as of any date of determination, with respect
to Hyatt and its Subsidiaries on a consolidated basis, the ratio of (a) Secured
Funded Debt on such date to (b) Property and Equipment on such date. Not more
than $250,000,000 of Secured Funded Debt assumed in connection with, not in
contemplation of, and existing at the time of, an acquisition described in
clause (o) or (s) of the definition of “Permitted Lien” (and any new Secured
Funded Debt refinancing, and to the extent not increasing the principal balance
of, any such Secured Funded Debt (so long as new Secured Funded Debt is secured
by a Permitted Lien described in clause (v) of the definition of “Permitted
Lien”)) may be excluded from the Secured Funded Debt Ratio for a period not to
exceed one year following such acquisition.

“Security” means “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services, LLC, a subsidiary of McGraw Hill Financial, Inc. business, or any
successor or assignee of the business of such division in the business of rating
securities.

“Single Employer Plan” means any Pension Plan which is not a Multiemployer Plan.

“Specified Entity” has the meaning set forth in the definition of “Non-Recourse
Debt”.

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
the Lender then acting as Administrative Agent as the spot rate for the purchase
by the Lender then acting as Administrative Agent of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation in made.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of Hyatt.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) at any time outstanding up to the Swingline
Committed Amount, and the commitment of the Lenders to purchase participation
interests in the Swingline Loans as provided in Section 2.3(b)(ii), as such
amounts may be reduced from time to time in accordance with the provisions
hereof.

“Swingline Committed Amount” means the Dollar Amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

“Swingline Lender” means the Lender then acting as Administrative Agent, in its
capacity as such.

“Swingline Loan” or “Swingline Loans” has the meaning set forth in
Section 2.3(a).

 

- 28 -



--------------------------------------------------------------------------------

“Swingline Maturity Date” shall mean the earlier of (a) the date that is
five (5) Business Days after such Swingline Loan is made and (b) the Maturity
Date.

“Swingline Note” means the promissory note of Hyatt in favor of the Swingline
Lender evidencing the Swingline Loans provided pursuant to Section 2.3(d), as
such promissory note may be amended, modified, supplemented, extended, renewed
or replaced from time to time.

“Syndication Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.

“Taxes” has the meaning set forth in Section 2.18(a).

“Titled Agent” has the meaning set forth in Section 8.9.

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“Type” means, as to any Loan, its nature as an Alternatea Base Rate Loan,
LIBOREurocurrency Rate Loan or Swingline Loan, as the case may be.

“U.S. LIBOREurocurrency Lending Office” shall mean, initially, the office(s) of
each Lender designated as such Lender’s U.S. LIBOREurocurrency Lending Office as
set forth in the Administrative Questionnaire delivered by each Lender to the
Administrative Agent and thereafter, such other office of such Lender as such
Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which the LIBOREurocurrency Rate Loans
of such Lender denominated in Dollars are to be made.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating
either (x) a de minimusminimis amount of the outstanding shares of such
Subsidiary which are owned by local residents thereof as required by local law
or (y) less than 1% of the outstanding shares of such Subsidiary which are owned
by individuals) and voting interests are owned by any one or more of Hyatt and
Hyatt’s other Wholly-Owned Subsidiaries at such time.

“Withholding Agent” means (a) the Borrower, (b) any other Credit Party and
(c) the Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

- 29 -



--------------------------------------------------------------------------------

1.2 Computation of Time Periods.

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect on the Closing Date. In the event that any
Accounting Change (as defined below) results in a change in the method of
calculation of financial covenants, standards or terms used herein or in any
other Credit Document, then the Borrower and the Administrative Agent shall
enter into good faith negotiations in order to amend such provisions hereof
(with the consent of the Lenders required pursuant to Section 10.1) so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower and the Required Lenders, (a) all financial covenants, standards
and terms used herein shall continue to be calculated or construed as if such
Accounting Change had not occurred and (b) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement and the other Credit Documents or as reasonably
requested hereunder or thereunder setting forth a reconciliation between
calculations of such financial covenants or other computations under any such
standards or terms made before and after giving effect to the Accounting Change.
Notwithstanding the preceding sentence, when calculating the Leverage Ratio,(i)
the calculation of liabilities shall not include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to electing the fair value option election under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other FASB standardsstandards of the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (“FASB”) allowing entities to elect fair value option for financial
liabilities. and (ii) any obligation of a Person under a lease (whether existing
now or entered into in the future) that is not (or would not be) required to be
classified and accounted for as a capital lease on the balance sheet of such
Person under GAAP as in effect on the Closing Date shall not be treated as a
capital lease solely as a result of (A) the adoption of any changes in, or
(B) changes in the application of, GAAP after the Closing Date. As used herein,
“Accounting Change” refers to any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the FASB
or, if applicable, the SEC and/or the Public Company Accounting Oversight Board
(or successors thereto or agencies with similar functions).

1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Credit Documents and the Fee Letter shall be such
Dollar Amount as so determined by the Administrative Agent acting in its
commercially reasonable discretion.

 

- 30 -



--------------------------------------------------------------------------------

(b) Wherever in this Credit Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

1.5 Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts.

(a) Each obligation of the Borrower to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement relating to Loans or Letters of
Credit denominated in Euro shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro; provided such changes are generally made to the credit documentation for
other borrowers similarly situated to the Borrower.

(c) References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

1.6 Other Interpretative Provisions.

Any reference to “Bank of America Merrill Lynch International Limited” is a
reference to its successor in title Bank of America Merrill Lynch International
Designated Activity Company (including, without limitation, its branches)
pursuant to and with effect from the merger between Bank of America Merrill
Lynch International Limited and Bank of America Merrill Lynch International
Designated Activity Company that takes effect in accordance with the
Cross-Border Mergers Directive (2005/56/EC) (as codified) as implemented in the
United Kingdom and Ireland. Notwithstanding anything to the contrary in any
Credit Document, a transfer of rights and obligations from Bank of America
Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.

 

- 31 -



--------------------------------------------------------------------------------

SECTION 2

CREDIT FACILITY

2.1 Revolving Loans.

(a) Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make Loans in Dollars and
Foreign Currencies (the “Revolving Loans”) to the Borrower from time to time in
the amount of such Lender’s Commitment Percentage of such Loans for the purposes
hereinafter set forth; provided that (i) with regard to the Lenders
collectively, the sum of the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of outstanding Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations plus outstanding Competitive
Loans shall not exceed the Aggregate Revolving Committed Amount, and (ii) with
regard to each Lender individually, the sum of the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of such Lender’s
Commitment Percentage of outstanding Revolving Loans plus such Lender’s
Commitment Percentage of Swingline Loans plus such Lender’s LOC Commitment
Percentage of LOC Obligations shall not exceed such Lender’s Revolving Committed
Amount and (iii) with regard to the Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
Foreign Currency Loans plus the aggregate Dollar Amount (determined as of the
most recent Revaluation Date) of LOC Obligations in respect of Letters of Credit
denominated in a Foreign Currency shall not exceed the Foreign Currency
Sublimit. Revolving Loans may consist of Alternate Base Rate Loans or
LIBOREurocurrency Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, (A) Loans denominated in a Foreign Currency shall
consist solely of LIBOREurocurrency Rate Loans and (B) Loans made on the Closing
Date or on any of the three Business Days following the Closing Date may only
consist of Alternate Base Rate Loans unless the Borrower executes a funding
indemnity letter in form and substance satisfactory to the Administrative Agent.
LIBOREurocurrency Rate Loans denominated in Dollars shall be made by each Lender
at its U.S. LIBOREurocurrency Lending Office. LIBOREurocurrency Rate Loans
denominated in a Foreign Currency shall be made by each Lender at its Foreign
Currency LIBOREurocurrency Lending Office. Alternate Base Rate Loans shall be
made by each Lender at its Domestic Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Loan borrowing by written
notice (or telephone notice promptly confirmed in writing) to the Administrative
Agent not later than 11:00 A.M. on the Business Day of the requested borrowing
in the case of Alternate Base Rate Loans denominated in Dollars, 1:00 P.M. on
the third Business Day prior to the date of the requested borrowing in the case
of LIBOREurocurrency Rate Loans denominated in Dollars and 1:00 P.M. on the
fourth Business Day prior to the date of the requested borrowing in the case of
all LIBOREurocurrency Rate Loans denominated in any Foreign Currency. Each such
request for borrowing shall be irrevocable and shall specify (A) that a Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the currency and the aggregate principal amount to be borrowed,
(D) whether the borrowing shall be comprised of Alternate Base Rate Loans,
LIBOREurocurrency Rate Loans or a combination thereof, and if LIBOREurocurrency
Rate Loans are requested, the Interest Period(s) therefore and currency therefor
and (E) whether Hyatt or the Foreign Borrower is the Borrower of such Loan. If
the Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOREurocurrency Rate Loan, then
such notice shall be deemed to be a request for an Interest Period of one month,
(2) the Type of Loan requested, then such notice shall be deemed to be a request
for an Alternatea Base Rate Loan hereunder, (3) the currency of the Revolving
Loan requested, then such notice shall be deemed to be a request for a Revolving
Loan

 

- 32 -



--------------------------------------------------------------------------------

denominated in Dollars or (4) whether Hyatt or the Foreign Borrower is the
Borrower of such Loan, then the Borrower of such Loan shall be deemed to be
Hyatt. The Administrative Agent shall give notice to each Lender promptly upon
receipt of each Notice of Borrowing pursuant to this Section 2.1(b)(i), the
contents thereof and each such Lender’s share of any borrowing to be made
pursuant thereto.

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
(A) in the case of LIBOREurocurrency Rate Loans, $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or the remaining Aggregate Revolving
Committed Amount, if less) and (B) in the case of Alternate Base Rate Loans,
$1,000,000 and integral multiples of $250,000 in excess thereof (or the
remaining Aggregate Revolving Committed Amount, if less).

(iii) Advances. Each Lender will make its Commitment Percentage of each Loan
borrowing available to the Administrative Agent for the account of the Borrower,
in Dollars or the applicable Foreign Currency, as applicable, at the
Administrative Agent’s Office, or at such office as the Administrative Agent may
designate in writing and in funds immediately available to the Administrative
Agent, by (A) 2:00 P.M. on the date specified in the applicable Notice of
Borrowing in the case of any Revolving Loan denominated in Dollars and (B) the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Loan denominated in a Foreign Currency. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

(c) Repayment. The principal amount of all Loans shall be due and payable in
full on the Maturity Date.

(d) Interest. Subject to the provisions of Section 2.6:

(i) Alternate Base Rate Loans. During such periods as Loans shall be comprised
in whole or in part of Alternate Base Rate Loans, such Alternate Base Rate Loans
shall bear interest at a per annum rate equal to the Alternate Base Rate plus
the Applicable Percentage for Base Rate Loans; and

(ii) LIBOREurocurrency Rate Loans. During such periods as Loans shall be
comprised in whole or in part of LIBOREurocurrency Rate Loans, such
LIBOREurocurrency Rate Loans shall bear interest at a per annum rate equal to
the LIBOREurocurrency Rate plus the Applicable Percentage for Eurocurrency Rate
Loans plus, if applicable, the Mandatory Cost.

Interest on Loans shall be payable in arrears on each applicable Interest
Payment Date (or at such other times as may be specified herein).

(e) Notes. The Loans shall be further evidenced by a duly executed Note in favor
of each Lender in the form of Schedule 2.1(e)-1 attached hereto, in the case of
Hyatt, or Schedule 2.1(e)-2 attached hereto, in the case of the Foreign
Borrower, if requested by such Lender.

(f) Maximum Number of LIBOREurocurrency Rate Loans. The Borrower will be limited
to a maximum number of ten (10) LIBOREurocurrency Rate Loans outstanding at any
time. For purposes hereof, LIBOREurocurrency Rate Loans with separate or
different Interest Periods will be considered as separate LIBOREurocurrency Rate
Loans even if their Interest Periods expire on the same date.

 

- 33 -



--------------------------------------------------------------------------------

(g) Redenomination of Foreign Currency Loans. Notwithstanding anything herein to
the contrary, during the existence of an Event of Default, the Required Lenders
may demand that any or all of the then outstanding Foreign Currency Loans be
prepaid, or redenominated into Dollars in the Dollar Amount thereof, on the last
day of the then current Interest Period with respect thereto. The Administrative
Agent will promptly notify the Borrower of any such prepayment or redenomination
request.

2.2 Competitive Loan Subfacility.

(a) Competitive Loans. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, during the
Commitment Period to the extent Hyatt’s Debt Rating is BBB- or Baa3 or better at
such time, the Borrower may request and each Lender may, in its sole discretion,
agree to make, Competitive Loans to the Borrower in Dollars; provided, however,
that (i) the aggregate principal amount of all Competitive Loans shall not
exceed 50% of the remainder of (x) the Aggregate Revolving Committed Amount less
(y) the Dollar Amount (determined as of the most recent Revaluation Date) of the
sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations, (ii) with regard to each Lender individually, the sum of the Dollar
Amount (determined as of the most recent Revaluation Date) of such Lender’s
Commitment Percentage of outstanding Revolving Loans plus such Lender’s
Commitment Percentage of Swingline Loans plus such Lender’s LOC Commitment
Percentage of LOC Obligations shall not exceed such Lender’s Revolving Committed
Amount and (iii) with regard to the Lenders collectively, the sum of the
aggregate Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations plus
Competitive Loans shall not exceed the Aggregate Revolving Committed Amount.
Each Competitive Loan shall be not less than $3,000,000 in the aggregate and
integral multiples of $1,000,000 in excess thereof (or the remaining portion of
the Revolving Committed Amount, if less).

(b) Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request substantially in the form of
Schedule 2.2(b)-1 to the Administrative Agent by 12:00 noon on a Business Day
not less than three (3) Business Days prior to the date of a requested
Competitive Loan borrowing. A Competitive Bid Request shall specify (i) the date
of the requested Competitive Loan borrowing (which shall be a Business Day),
(ii) the amount of the requested Competitive Loan borrowing and (iii) the
applicable Interest Periods requested. The Administrative Agent shall, promptly
following its receipt of a Competitive Bid Request under this subsection (b),
notify the affected Lenders of its receipt and the contents thereof and invite
the Lenders to submit Competitive Bids in response thereto. A form of such
notice is provided in Schedule 2.2(b)-2. No more than three (3) Competitive Bid
Requests (e.g., the Borrower may request Competitive Bids for no more than
three (3) different Interest Periods at a time) shall be submitted at any one
time and Competitive Bid Requests may be made no more frequently than once every
five (5) Business Days.

(c) Competitive Bid Procedure. Each Lender may, in its sole discretion, make one
or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid must be received by the Administrative Agent not
later than 10:00 A.M. on the Business Day next succeeding the date of receipt by
the Administrative Agent of the related Competitive Bid Request. A Lender may
offer to make all or part of the requested Competitive Loan borrowing and may
submit multiple Competitive Bids in response to a Competitive Bid Request. The
Competitive Bid shall specify (i) the particular Competitive Bid Request as to
which the Competitive Bid is submitted, (ii) the minimum (which shall be not
less than $3,000,000 and integral multiples of $1,000,000 in excess thereof) and
maximum principal amounts of the

 

- 34 -



--------------------------------------------------------------------------------

requested Competitive Loan or Loans as to which the Lender is willing to make,
and (iii) the applicable interest rate or rates and Interest Period or Periods
therefor. A form of such Competitive Bid is provided in Schedule 2.2(c). A
Competitive Bid submitted by a Lender in accordance with the provisions hereof
shall be irrevocable. The Administrative Agent shall promptly notify the
Borrower of all Competitive Bids made and the terms thereof. The Administrative
Agent shall send a copy of each of the Competitive Bids to the Borrower for its
records as soon as practicable.

(d) Submission of Competitive Bids by Administrative Agent. If the
Administrative Agent, in its capacity as a Lender, elects to submit a
Competitive Bid in response to any Competitive Bid Request, it shall submit such
Competitive Bid directly to the Borrower one-half of an hour earlier than the
latest time at which the other Lenders are required to submit their Competitive
Bids to the Administrative Agent in response to such Competitive Bid Request
pursuant to subsection (c) above.

(e) Acceptance of Competitive Bids. The Borrower may, in its sole and absolute
discretion, subject only to the provisions of this subsection (e), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give written notification (or telephonic notice promptly
confirmed in writing) substantially in the form of Schedule 2.2(e) of its
acceptance of any or all such Competitive Bids to the Administrative Agent by
11:00 A.M. on the Business Day following the date on which bids are to be
received by the Administrative Agent from the Lenders in accordance with the
terms of Section 2.2(c); provided, however, (i) the failure by the Borrower to
give timely notice of its acceptance of a Competitive Bid shall be deemed to be
a refusal thereof, (ii) the Borrower may accept Competitive Bids only in
ascending order of rates, (iii) the aggregate amount of Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (iv) the Borrower may accept a portion of a Competitive
Bid in the event, and to the extent, acceptance of the entire amount thereof
would cause the Borrower to exceed the principal amount specified in the
Competitive Bid Request, subject however to the minimum amounts provided herein
(and provided that where two or more Lenders submit such a Competitive Bid at
the same Competitive Bid Rate, then pro rata between or among such Lenders) and
(v) no bid shall be accepted for a Competitive Loan unless such Competitive Loan
is in a minimum principal Dollar Amount (determined as of the most recent
Revaluation Date) of $3,000,000 and integral multiples of $1,000,000 in excess
thereof, except that where a portion of a Competitive Bid is accepted in
accordance with the provisions of subsection (iv) hereof, then in a minimum
principal Dollar Amount (determined as of the most recent Revaluation Date) of
$500,000 and integral multiples of $100,000 in excess thereof (but not in any
event less than the minimum amount specified in the Competitive Bid), and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to subsection (iv) hereof, the
amounts shall be rounded to integral multiples of $100,000 in a manner which
shall be in the discretion of the Borrower. A notice of acceptance of a
Competitive Bid given by the Borrower in accordance with the provisions hereof
shall be irrevocable. The Administrative Agent shall, not later than 12:00 noon
on the date of receipt by the Administrative Agent of a notification from the
Borrower of its acceptance and/or refusal of Competitive Bids, notify each
affected Lender of its receipt and the contents thereof. Upon its receipt from
the Administrative Agent of notification of the Borrower’s acceptance of its
Competitive Bid in accordance with the terms of this subsection (e), each
successful bidding Lender will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.

(f) Funding of Competitive Loans. Each Lender which is to make a Competitive
Loan shall make its Competitive Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in ScheduleSection 10.2, or at such other office as the Administrative
Agent may designate in writing, by 1:30 P.M. on the date specified in the
Competitive Bid Request in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by crediting
the account of the Borrower on the books of such office with the aggregate of
the amount made available to the Administrative Agent by the applicable
Competitive Loan Lenders and in like funds as received by the Administrative
Agent.

 

- 35 -



--------------------------------------------------------------------------------

(g) Maturity of Competitive Loans. Each Competitive Loan shall mature and be due
and payable in full on the last day of the Interest Period applicable thereto,
unless accelerated sooner pursuant to Section 7.2. Unless the Borrower shall
give notice to the Administrative Agent otherwise on or before 1:00 P.M. on the
third Business Day prior to the last day of the end of the Interest Period for a
Competitive Loan, the Borrower shall be deemed to have requested a Revolving
Loan borrowing comprised entirely of LIBOREurocurrency Rate Loans denominated in
Dollars in the amount of the maturing Competitive Loan and having an Interest
Period of one month, the proceeds of which will be used to repay such
Competitive Loan.

(h) Interest on Competitive Loans. Subject to the provisions of Section 2.6,
Competitive Loans shall bear interest in each case at the Competitive Bid Rate
applicable thereto. Interest on Competitive Loans shall be payable in arrears on
each Interest Payment Date.

(i) Competitive Bid Auction Fee. The Borrower shall pay to the Administrative
Agent the related bid auction fees as agreed in writing from time to time by the
Borrower and the Administrative Agent.

(j) Competitive Loan Notes. The Competitive Loans made by each Lender shall be
further evidenced by such Lender’s Revolving Note, if a Revolving Note was
requested by such Lender.

(k) No Competitive Loans to Foreign Borrower. Notwithstanding anything to the
contrary in this Section 2.2, the Foreign Borrower may not request Competitive
Loans.

2.3 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans in Dollars to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the lesser of (A) FIFTY
MILLION DOLLARS ($50,000,000) (the “Swingline Committed Amount”) and (B) the
aggregate amount of the Commitment of Wells Fargo, in its capacity as a Lender,
minus the aggregate principal amount of all Loans outstanding made by Wells
Fargo, in its capacity as a Lender, and (ii) the sum of the aggregate principal
Dollar Amount (determined as of the most recent Revaluation Date) of outstanding
Revolving Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans
shall not exceed the Aggregate Revolving Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans in Dollars available to the Borrower on any Business Day upon
request made by the Borrower not later than 1:00 p.m. on such Business Day. A
notice of request for Swingline Loan borrowing shall be made in the form of
Schedule 2.1(b)(i) with appropriate modifications and submitted to the Swingline
Lender’s Domestic Lending Office. Swingline Loan borrowings hereunder shall be
made in minimum Dollar Amounts of $100,000 and in integral Dollar Amounts of
$100,000 in excess thereof.

 

- 36 -



--------------------------------------------------------------------------------

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the earlier of (A) the Swingline Maturity Date. The and (B) three
(3) days after demand therefor by the Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower and the Administrative Agent,
demand. Notwithstanding the foregoing, in the following circumstances, the
Swingline Lender shall be deemed to have given demand for repayment of its
Swingline Loans by way of a Revolving Loan borrowing and, in which casesuch
event, the Borrower shall be deemed to have requested a Revolving Loan borrowing
comprised entirely of Alternate Base Rate Loans in the Dollar Amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A1) the Maturity Date, (B)2) the occurrence of any Event of Default
described in Section 7.1(e), (C3) upon acceleration of the Credit Party
Obligations hereunder, whether on account of an Event of Default described in
Section 7.1(e) or any other Event of Default and (D)4) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as a “Mandatory Borrowing”). Each Lender
hereby irrevocably agrees to make such Revolving Loans promptly upon any such
request or deemed request on account of each Mandatory Borrowing in the Dollar
Amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (A) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (B) whether any conditions specified in Section 4.2 are then
satisfied, (C) whether a Default or an Event of Default then exists, (D) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (E) the date of such Mandatory
Borrowing, or (F) any reduction in the Revolving Committed Amount or termination
of the Revolving Commitments immediately prior to such Mandatory Borrowing or
contemporaneously therewith. In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2), provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.6,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

 

- 37 -



--------------------------------------------------------------------------------

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original Dollar
Amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).

(e) No Swingline Loans to Foreign Borrower. Notwithstanding anything to the
contrary in this Section 2.3, the Foreign Borrower may not borrow Swingline
Loans.

2.4 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the applicable
Issuing Lender may reasonably require, during the Commitment Period each Issuing
Lender shall issue, and the Lenders shall severally participate in, Letters of
Credit for the account of the Borrower from time to time upon request in a form
acceptable to the applicable Issuing Lender; provided, however, that (i) the
aggregate Dollar Amount of LOC Obligations shall not at any time exceed TWO
HUNDRED FIFTY MILLION DOLLARS ($250,000,000200,000,000), (ii) the sum of the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of Revolving Loans plus Swingline Loans plus LOC Obligations plus
Competitive Loans shall not at any time exceed the Aggregate Revolving Committed
Amount, (iii) the aggregate stated amount of outstanding Letters of Credit
issued by an Issuing Lender shall not exceed the Commitment of such Issuing
Lender, in its capacity as a Lender, (iv) a JLA Issuing Lender (as defined
below) shall not be obligated to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate stated amount of outstanding Letters of
Credit issued by such JLA Issuing Lender would exceed one-fifth of the aggregate
amount of all LOC Commitments, (v) all Letters of Credit shall be denominated in
Dollars or Foreign Currencies, (ivvi) the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of Foreign Currency Loans
plus the aggregate Dollar Amount (determined as of the most recent Revaluation
Date) of LOC Obligations in respect of Letters of Credit denominated in a
Foreign Currency shall not exceed the Foreign Currency Sublimit and
(vvii) Letters of Credit shall be issued for lawful corporate purposes and
mayshall be issued as standby letters of credit, including in connection with
workers’ compensation and other insurance programs. Except as otherwise
expressly agreed upon by all the Lenders, no Letter of Credit shall have an
original expiry date more than twelve (12) months from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Maturity Date (any such Letter of
Credit being referred to as an “Extended Letter of Credit”) so long as the
Borrower delivers to the Administrative Agent for the benefit of the applicable
Issuing Lender no later than 30 days prior to the Maturity Date, Cash Collateral
for such Letter of Credit for deposit into a cash collateral account in respect
of such Letter of Credit in an amount equal to the amount available to be drawn
by a beneficiary under such Letter of Credit at such time of determination;
provided, that the obligations of the Borrower under this Section in respect of
such Extended Letters of Credit shall survive the termination of this Agreement
and shall remain in effect until no such Extended Letters of Credit remain
outstanding. If the Borrower fails to provide Cash Collateral with respect to
any Extended Letter of Credit by the date 30 days prior to the Maturity Date,
such failure shall be treated as a drawing under such Extended Letter of Credit
(in an amount equal to the maximum stated amount of such Letter of Credit),
which shall be reimbursed (or participations therein funded) by the Lenders in
accordance with the immediately following subsections (c) and (d), as
applicable, with the proceeds being utilized to provide Cash Collateral for such
Letter of Credit. If requested by an Issuing Lender, the Borrowers shall submit
a letter of credit application in connection with any request for a Letter of
Credit. In

 

- 38 -



--------------------------------------------------------------------------------

the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Each Letter of Credit
shall comply with the related LOC Documents. The issuance and expiry date of
each Letter of Credit shall be a Business Day. Any Letters of Credit issued
hereunder shall be in a minimum original face Dollar Amount of $100,000 or such
lesser Dollar Amount as the applicable Issuing Lender may agree. As of the
Closing Date, Wells Fargo and Bank of America, N.A. are the Issuing Lenders with
respect to Domestic Letters of Credit. As of the First Amendment Effective Date,
Wells Fargo, Bank of America, N.A., JPMorgan Chase Bank, N.A., Deutsche Bank AG
New York Branch and The Bank of Nova Scotia (collectively, the “JLA Issuing
Lenders”) are the Issuing Lenders with respect to Domestic Letters of Credit.
Wells Fargo and any Discretionary Issuing Lender may be an Issuing Lender for
any Foreign Letters of Credit issued on or after the Closing Date. The parties
hereto agree that the Existing Letters of Credit shall be deemed to be Letters
of Credit for all purposes of this Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the applicable Issuing Lender at least five (5) Business Days
prior to the requested date of issuance (or such shorter period as may be
acceptable to such Issuing Lender in its sole discretion) and shall set forth
for such requested Letter of Credit whether such Letter of Credit will be
denominated in Dollars or the applicable Foreign Currency, the initial stated
amount, the beneficiary, the expiration date and whether the account party will
be Hyatt or the Foreign Borrower. Each Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued by such Issuing
Lender and outstanding and any activity with respect thereto which may have
occurred since the date of any prior report, and including therein, among other
things, the account party, the beneficiary, the face amount, expiry date as well
as any payments or expirations which may have occurred. Each Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit issued by such Issuing Lender. Each Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding with respect to
Letters of Credit issued by such Issuing Lender.

(c) Participations. Each Lender upon issuance of a Letter of Credit (or, in the
case of the Existing Letters of Credit, upon the Closing Date) shall be deemed
to have purchased without recourse a risk participation from the applicable
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its LOC
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to thesuch Issuing Lender therefor and
discharge when due, its LOC Commitment Percentage of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each
Lender’s participation in any Letter of Credit, to the extent that the
applicable Issuing Lender of such Letter of Credit has not been reimbursed as
required hereunder or under any LOC Document, each such Lender shall pay to such
Issuing Lender its LOC Commitment Percentage of such unreimbursed drawing in
same day funds on the day of notification by such Issuing Lender of an
unreimbursed drawing pursuant to the provisions of subsections (a) or
(d) hereof, as applicable. The obligation of each Lender to so reimburse an
Issuing Lender shall be absolute and unconditional and shall not be affected by
the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse such Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.

 

- 39 -



--------------------------------------------------------------------------------

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Borrower and the
Administrative Agent. The Borrower shall reimburse the applicable Issuing Lender
on the day of drawing under any Letter of Credit issued by such Issuing Lender
in (x) the applicable Foreign Currency of the relevant Letter of Credit with
respect to which the drawing was made to the extent directly reimbursed by the
Borrower or (y) in Dollars to the extent funded with the proceeds of a Revolving
Loan obtained hereunder or otherwise and, in each case, in same day funds as
provided herein or in the LOC Documents. If the Borrower shall fail to reimburse
an Issuing Lender as provided herein, the unreimbursed amount of such drawing
shall bear interest at a per annum rate equal to the Alternate Base Rate plus
the Applicable Percentage plus two percent (2%). Unless the Borrower shall
immediately notify the applicable Issuing Lender and the Administrative Agent of
its intent to otherwise reimburse such Issuing Lender, the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations. The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against any Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of the Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. Each Issuing Lender will promptly notify the Lenders of the
amount of any unreimbursed drawing in respect of any Letter of Credit issued by
such Issuing Lender and each Lender shall promptly pay to the Administrative
Agent for the account of such Issuing Lender in Dollars and in immediately
available funds, the amount of such Lender’s LOC Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Lender from such Issuing Lender if such notice is received at
or before 2:00 P.M., otherwise such payment shall be made at or before
12:00 noon on the Business Day next succeeding the day such notice is received.
If such Lender does not pay such amount to such Issuing Lender in full upon such
request, such Lender shall, on demand, pay to the Administrative Agent for the
account of such Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Lender pays such amount to such Issuing
Lender in full at a rate per annum equal to, if paid within two (2) Business
Days of the date of drawing, the Federal Funds Rate and thereafter at a rate
equal to the Alternate Base Rate. Each Lender’s obligation to make such payment
to an Issuing Lender, and the right of an Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Repayment with Loans. On any day on which the Borrower shall have requested,
or been deemed to have requested a Revolving Loan to reimburse a drawing under a
Letter of Credit, the Administrative Agent shall give notice to the Lenders that
a Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a Revolving Loan borrowing
comprised entirely of Alternate Base Rate Loans (each such borrowing, a
“Mandatory Borrowing”) shall be immediately made (without giving effect to any
termination of the Commitments pursuant to Section 7.2) pro rata based on each
Lender’s respective Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2) and the proceeds
thereof shall be paid directly to the applicable Issuing Lender for application
to the respective LOC Obligations. Each Lender hereby irrevocably agrees to make
such Revolving Loans immediately upon any such request or deemed request on
account of each Mandatory Borrowing in the Dollar Amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of Mandatory Borrowing may not comply with the minimum amount for
borrowings of Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
a Revolving Loan to be made by the time otherwise required in Section 2.1(b)(i),
(v) the date

 

- 40 -



--------------------------------------------------------------------------------

of such Mandatory Borrowing, or (vi) any reduction in the Aggregate Revolving
Committed Amount after any such Letter of Credit may have been drawn upon. In
the event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the LOC Obligations; provided, further, that in the
event any Lender shall fail to fund its Participation Interest on the day the
Mandatory Borrowing would otherwise have occurred, then the amount of such
Lender’s unfunded Participation Interest therein shall bear interest payable by
such Lender to the applicable Issuing Lender upon demand, at the rate equal to,
if paid within two (2) Business Days of such date, the Federal Funds Rate, and
thereafter at a rate equal to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by an
Issuing Lender and the Borrower when a Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(h) Reimbursement Payments. All payments made to an Issuing Lender to reimburse
such Issuing Lender for any drawing under a Letter of Credit issued by such
Issuing Lender from (x) the Borrower, shall be made in the applicable Foreign
Currency of the relevant Letter of Credit with respect to which the drawing was
made or (y) the Lenders, shall be made in Dollars (based upon the Dollar Amount
of the applicable payment); provided that in each case the Borrower shall be
liable for any currency exchange loss related to such payments and, absent
demonstrable error, shall promptly pay the applicable Issuing Lender, upon
receipt of notice thereof, the amount of any such loss.

(i) Conflict with LOC Documents. In the event of any conflict between the terms
hereof and any LOC Documents, the terms hereof shall control.

(j) Domestic and Discretionary Issuing Lenders. In addition to those Lenders
specified in Section 2.4(a) hereof, any Lender with a Revolving Commitment (in
such capacity, a “Domestic Issuing Lender”) may from time to time, at the
written request of the Borrower (with a copy to the Administrative Agent) and
with the consent of the Administrative Agent, and in such Lender’s sole
discretion, agree to issue one or more Domestic Letters of Credit for the
account of the Borrower on the same terms and conditions in all respects as are
applicable to the Letters of Credit issued by the other Issuing Lenders
hereunder by executing and delivering to the Administrative Agent a written
agreement to such effect, among (and in form and substance satisfactory to) the
Borrower, the Administrative Agent and such Domestic Issuing Lender. Any Lender
with a Revolving Commitment (in such capacity, a “Discretionary Issuing Lender”)
may from time to time, at the written request of the Borrower (with a copy to
the Administrative Agent) and with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), and in such Lender’s sole
discretion, agree to issue one or more Foreign Letters of Credit for the account
of the Borrower on the same terms and conditions in all respects as are
applicable to the Letters of Credit issued by the other Issuing Lenders
hereunder by executing and delivering to the Administrative Agent a written
agreement to such effect, among (and in form and substance satisfactory to) the
Borrower, the Administrative Agent and such Discretionary Issuing Lender. With
respect to each of the Letters of Credit issued (or to be issued) thereby, each
of the Issuing Lenders shall have all of the same rights and obligations under
and in respect of this Agreement and the other

 

- 41 -



--------------------------------------------------------------------------------

Credit Documents, and shall be entitled to all of the same benefits (including,
without limitation, the rights, obligations and benefits set forth in
Sections 2.4, 2.19 and 10.5), as are afforded to all of the Issuing Lenders
hereunder and thereunder. The Administrative Agent shall promptly notify each of
the Lenders with a Revolving Commitment of the appointment of any Issuing Lender
after the Closing Date. Each Issuing Lender shall provide to the Administrative
Agent, on a monthly basis, a report that details the activity with respect to
each Letter of Credit issued by such Issuing Lender (including an indication of
the maximum amount then in effect with respect to each such Letter of Credit).

(k) Extended Letters of Credit. Each Lender confirms that its obligations under
the immediately preceding subsections (c) through (e) shall be reinstated in
full and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.

2.5 Additional Loans.

Subject to the terms and conditions set forth herein, so long as no Default or
Event of Default shall have occurred and be continuing or shall result after
giving effect to such Additional Loans, the Borrower shall have the right during
the period from the Closing Date until the date one Business Day prior to the
Maturity Date, to incur additional Indebtedness (the “Additional Loans”) under
this Credit Agreement in the form of one or more increases to the Aggregate
Revolving Committed Amount by an aggregate amount of up to $500,000,000. The
following terms and conditions shall apply to all Additional Loans: (a) the
loans made under any such Additional Loan shall constitute Credit Party
Obligations, (b) such Additional Loan shall have the same terms (including
interest rate) as the existing Loans, (c) any such Additional Loan shall be
entitled to the same voting rights as the existing Loans and shall be entitled
to receive proceeds of prepayments on the same basis as comparable Loans,
(d) any such Additional Loan shall be obtained from existing Lenders or from
other banks, financial institutions or investment funds, in each case in
accordance with the terms set forth below, (e) such Additional Loan shall be in
a minimum principal Dollar Amount (determined as of the most recent Revaluation
Date) of $50,000,000 and integral multiples of $5,000,000 in excess thereof,
(f) the proceeds of any Additional Loan will be used in accordance with
Section 3.13, (g) the Borrower shall execute such promissory notes as are
necessary and requested by the Lenders to reflect the Additional Loans and
(h) the conditions to Extensions of Credit in Section 4.2 shall have been
satisfied.representations and warranties made by the Borrower herein or in any
other Credit Document or which are contained in any certificate furnished at any
time under or in connection herewith or therewith shall be true and correct in
all material respects on and as of the date of such Extension of Credit as if
made on and as of such date (except for those which expressly relate to an
earlier date in which case such representations and warranties shall be true and
correct as of such earlier date). The Borrower may invite existing Lenders or
other banks, financial institutions and investment funds that are not Lenders
and that are reasonably acceptable to the Administrative Agent and that would
satisfy the same criteria that would be required for such bank, financial
institution or investment fund to be an “Eligible Assignee” to join this Credit
Agreement as Lenders to provide any Additional Loans, provided (i) no existing
Lender shall have any obligation to provide all or any portion of any such
Additional Loan and (ii) such other banks, financial institutions and investment
funds that are not existing Lenders shall enter into such joinder agreements to
give effect thereto as the Administrative Agent and the Borrower may reasonably
request and shall thereafter be deemed to be Lenders. The existing Lenders shall
make such assignments (which assignments shall not be subject to the
requirements set forth in Sections 10.6(c) or 10.6(e)) of the outstanding Loans
(excluding Competitive Loans) and Participation Interests to the Lenders
providing any Additional Loan so that, after giving effect to such assignments,
each Lender (including the Lenders providing the Additional Loans) will hold
Loans and Participation Interests equal to its Commitment Percentage of all
outstanding Loans and LOC Obligations (and accordingly the Borrower shall pay
any

 

- 42 -



--------------------------------------------------------------------------------

additional amounts required pursuant to Section 2.17). The Administrative Agent
is authorized to enter into, on behalf of the Lenders, any amendment to this
Credit Agreement or any other Credit Document consistent with this Section 2.5
as may be necessary to incorporate the terms of any Additional Loan.

2.6 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, the
overdue principal of and, to the extent permitted by law, interest on the Loans,
LOC Obligations and any other amounts owing hereunder, under the other Credit
Documents or under the Fee Letter shall, upon the election of the Required
Lenders (except with respect to an Event of Default occurring under
Section 7.1(e), in which case such interest rate increase shall be immediate)
bear interest, payable on demand, at a per annum rate 2% greater than the
interest rate which would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then 2% greater than the
Alternate Base Rate plus the Applicable Percentage).

2.7 Extension and Conversion.

The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as expressly provided
otherwise in this Credit Agreement, LIBOREurocurrency Rate Loans may be
converted into Alternate Base Rate Loans only on the last day of the Interest
Period applicable thereto, (b) LIBOREurocurrency Rate Loans may be extended, and
Alternate Base Rate Loans may be converted into LIBOREurocurrency Rate Loans,
only so long as no Default or Event of Default then exists or would otherwise
result therefrom, and (c) Loans extended as, or converted into,
LIBOREurocurrency Rate Loans shall be subject to the terms of the definition of
“Interest Period” set forth in Section 1.1 and shall be in such minimum amounts
as provided in Section 2.1(b)(ii). Any request for extension or conversion of a
LIBOREurocurrency Rate Loan which shall fail to specify an Interest Period shall
be deemed to be a request for an Interest Period of one month. Each such
extension or conversion shall be effected by the Borrower by giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:00 A.M. on the Business Day of, in the case of
the conversion of a LIBOREurocurrency Rate Loan into an Alternatea Base Rate
Loan, and on the third Business Day prior to, in the case of the extension of a
LIBOREurocurrency Rate Loan as, or conversion of an Alternatea Base Rate Loan
into, a LIBOREurocurrency Rate Loan, the date of the proposed extension or
conversion, specifying (i) the date of the proposed extension or conversion,
(ii) the Loans to be so extended or converted, (iii) the Types of Loans into
which such Loans are to be converted and, if appropriate and (iv) the applicable
Interest Periods with respect thereto. Each request for extension or conversion
shall be irrevocable and shall constitute a representation and warranty by the
Borrower of the matters specified in Section 4.2 (b) and (c). In the event the
Borrower fails to request extension or conversion of any LIBOREurocurrency Rate
Loan in accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such LIBOREurocurrency Rate Loan
shall be converted to an Alternatea Base Rate Loan at the end of the Interest
Period applicable thereto. The Administrative Agent shall give each Lender
notice as promptly as practicable of any such proposed extension or conversion
affecting any Loan.

Unless otherwise agreed to by the Required Lenders, upon the occurrence and
during the continuance of any Default or Event of Default, all Foreign Currency
Loans then outstanding shall be redenominated into Dollars (based on the Dollar
Amount of such Foreign Currency Loans on the date of redenomination) on the last
day of the then current Interest Periods of such Foreign Currency Loans;
provided that in each case the Borrower shall be liable for any currency
exchange loss related to such payments and shall promptly pay the Lenders upon
receipt of notice thereof the amount of any such loss.

 

- 43 -



--------------------------------------------------------------------------------

2.8 Prepayments.

(a) Voluntary Repayments. Revolving Loans, Swingline Loans and, with the consent
of the applicable Competitive Loan Lender or Lenders, Competitive Loans, may be
repaid in whole or in part without premium or penalty; provided that
(i) LIBOREurocurrency Rate Loans may be repaid only upon three (3) Business
Days’ prior written notice to the Administrative Agent, and Alternate Base Rate
Loans may be repaid only upon at least one (1) Business Day’s prior written
notice to the Administrative Agent, (ii) repayments of LIBOREurocurrency Rate
Loans must be accompanied by payment of any amounts owing under Section 2.17,
and (iii) partial repayments of the LIBOREurocurrency Rate Loans shall be in
minimum principal Dollar Amount (determined as of the most recent Revaluation
Date) of $5,000,000, and in integral multiples of $1,000,000 in excess thereof
and partial repayments of Alternate Base Rate Loans shall be in minimum
principal Dollar Amount (determined as of the most recent Revaluation Date) of
$1,000,000, and in integral multiples of $250,000 in excess thereof.

(b) Mandatory Prepayments. If at any time, the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of outstanding Revolving
Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans shall
exceed the Aggregate Revolving Committed Amount, the Borrower shall immediately
(or, if such excess is solely due to a currency fluctuation, within two Business
Days) make payment on the Loans and/or cash collateralize the LOC Obligations in
an amount sufficient to eliminate the deficiency.

(c) Application. Unless otherwise specified by the Borrower, voluntary
repayments and mandatory prepayments made hereunder shall be applied first to
Alternate Base Rate Loans, then to LIBOREurocurrency Rate Loans in direct order
of Interest Period maturities, second to Competitive Loans in direct order of
Interest Period maturities and third (after all Loans have been repaid) to a
cash collateral account in respect of LOC Obligations. Amounts repaid on the
Swingline Loan and the Revolving Loans may be reborrowed in accordance with the
provisions hereof.

(d) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.8 shall not affect the Borrower’s obligation to continue to make
payments under any Hedging Agreement with a Hedging Agreement Provider, which
shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Hedging Agreement.

2.9 Termination and Reduction of Commitments

(a) Voluntary Reductions. The Commitments may be terminated or permanently
reduced by the Borrower in whole or in part upon three (3) Business Days’ prior
written notice to the Administrative Agent; provided that (i) after giving
effect to any voluntary reduction, the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of Loans plus LOC
Obligations outstanding shall not exceed the Aggregate Revolving Committed
Amount, as reduced, and (ii) partial reductions shall be in minimum principal
Dollar Amounts (determined as of the most recent Revaluation Date) of
$5,000,000, and in integral multiples of $1,000,000 in excess thereof; provided
that no such reduction or termination shall be permitted if after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the sum of the then outstanding aggregate principal amount of the
Revolving Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans
would exceed the Aggregate Revolving Committed Amount.

(b) Mandatory Reduction. The Revolving Commitments, the LOC Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date.

 

- 44 -



--------------------------------------------------------------------------------

2.10 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
ratable benefit of the Lenders holding Commitments, a facility fee (the
“Facility Fee”) equal to the Applicable Percentage per annum times the actual
daily amount of Aggregate Revolving Committed Amount (or, if the Commitments
have terminated, on the outstanding amount of all Revolving Loans, Swingline
Loans and LOC Obligations), regardless of usage. The Facility Fee shall accrue
at all times during the Commitment Period (and thereafter so long as any
Revolving Loans, Swingline Loans or LOC Obligations remain outstanding),
including at any time during which one or more of the conditions in Section 4 is
not met, and shall be due and payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The Facility Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.

(b) Letter of Credit Fee. In consideration of the LOC Commitments, the Borrower
agrees to pay to each Issuing Lender a fee in Dollars (the “Letter of Credit
Fee”) equal to the Applicable Percentage for Eurocurrency Rate Loans per annum
on the average daily maximum Dollar Amount available to be drawn under each
Letter of Credit issued by such Issuing Lender from the date of issuance to the
date of expiration or termination. The applicable Issuing Lender shall promptly
pay over to the Administrative Agent for the ratable benefit of the Lenders
(including thesuch Issuing Lender) the Letter of Credit Fee. The Letter of
Credit Fee shall be payable quarterly in arrears on the 15th day following the
last day of each calendar quarter for the prior calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) above, the Borrower shall pay to each Issuing Lender
for its own account without sharing by the other Lenders (i) a fronting fee of
one-tenth of one percent (0.10%) per annum on the average daily maximum amount
available to be drawn under each Letter of Credit issued by such Issuing Lender
and (ii) the reasonable and customary charges from time to time of an Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”) The Issuing Lender Fees shall be payable to the
respective Issuing Lenders quarterly in arrears on the 15th day following the
last day of each calendar quarter for the prior calendar quarter.

(d) Administrative Agent’s Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative agent fee as described in the Fee Letter.

2.11 Computation of Interest and Fees.

(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate and with respect to LIBOREurocurrency Rate Loans denominated
in Pounds Sterling or Canadian Dollars shall be calculated on the basis of a
year of 365 days (or 366 days, as applicable) for the actual days elapsed. All
other fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOREurocurrency Rate on the Business Day of the
determination thereof. Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.

 

- 45 -



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) The parties understand that the Applicable Percentage may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by Hyatt (the
“Borrower Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by Hyatt) at the time it was
delivered to the Administrative Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
receipt of such written notice. Any recalculation of interest or fees required
by this provision shall survive the termination of this Agreement, and this
provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Lender’s or any Lender’s other rights under this Agreement.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing of Loans and any reduction of the Commitments shall be made
pro rata according to the respective Commitment Percentages of the Lenders in
the currency in which such amount is denominated and in such funds as are
customary at the place and time of payment for the settlement of international
payments in such currency. Without limiting the terms of the preceding sentence,
accrued interest on any Loans denominated in a Foreign Currency shall be payable
in such Foreign Currency. Each payment under this Credit Agreement or any Note
shall be applied (i) first, to any Fees then due and owing, (ii) second, to
interest then due and owing in respect of the Loans (whether or not evidenced by
Notes) of the Borrower and (iii) third, to principal then due and owing
hereunder and under the Loans (whether or not evidenced by Notes) of the
Borrower. Each payment on account of the Facility Fees and the Letter of Credit
Fees shall be made pro rata in accordance with the respective amounts due and
owing. Each payment (other than voluntary repayments and mandatory prepayments)
by the Borrower on account of principal of and interest on the Loans shall be
made pro rata according to the respective amounts due and owing hereunder in the
currency in which such amount is denominated and in such funds as are customary
at the place and time of payment for the settlement of international payments in
such currency. Without limiting the terms of the preceding sentence, accrued
interest on any Loans denominated in a Foreign Currency shall be payable in the
same Foreign Currency as such Loan. Each voluntary repayment and mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.8. The obligation of the Borrower to make each payment on account
of such amount in the currency in which such amount is denominated shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
such tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder. With
respect to Competitive Loans, if the Borrower fails to specify the particular
Competitive Loan or Loans as to which any payment or other amount should be
applied and it is not otherwise clear as to the particular Competitive Loan or
Loans to which such payment or other amounts relate, or any such payment or
other amount is to be applied to Competitive Loans without regard to any such
direction by the Borrower, then each payment or prepayment of principal on
Competitive Loans and each payment of interest or other amount on or in respect

 

- 46 -



--------------------------------------------------------------------------------

of Competitive Loans, shall be allocated pro rata among the relevant Competitive
Loan Lenders in accordance with the then outstanding amounts of their respective
Competitive Loans. All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s Office specified in Section 10.2 and (i) in the case of
Loans or other amounts denominated in Dollars, shall be made in Dollars not
later than 1:00 P.M. on the date when due and (ii) in the case of Loans or other
amounts denominated in a Foreign Currency, unless otherwise specified herein,
shall be made in such Foreign Currency not later than the Applicable Time
specified by the Administrative Agent on the date when due. Any payment received
after the foregoing deadlines shall be deemed received on the next Business Day.
The Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOREurocurrency Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a LIBOREurocurrency Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provision of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees of one outside counsel)
of the Administrative Agent in connection with enforcing the rights of the
Lenders under the Credit Documents;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees of one outside counsel
(absent dissension among the Lenders or the Administrative Agent and the
Lenders)) of each of the Lenders in connection with enforcing its rights under
the Credit Documents or otherwise with respect to the Credit Party Obligations
owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest in respect of Swingline Loans;

FIFTH, to the payment of all of the other Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Hedging Agreement with a Hedging Agreement Provider);

SIXTH, to the payment of the outstanding principal amount of the Credit Party
Obligations in respect of Swingline Loans;

SEVENTH, to the payment of the outstanding principal amount of the other Credit
Party Obligations (including, without limitation, the payment or cash
collateralization of the outstanding LOC Obligations, and including with respect
to any Hedging Agreement with a Hedging Agreement Provider, any breakage,
termination or other payments due under such Hedging Agreement with a Hedging
Agreement Provider and any interest accrued thereon);

 

- 47 -



--------------------------------------------------------------------------------

EIGHTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “SEVENTH” above; and

NINTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (ii) each of the Lenders and/or Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans, LOC Obligations and obligations payable under
all Hedging Agreements with a Hedging Agreement Provider) of amounts available
to be applied pursuant to clauses “THIRD”, “FIFTH”, “SEVENTH” and “EIGHTH” above
and (iii) Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Credit Party Obligations otherwise set forth above in
this Section.

2.13 Non-Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a LIBOREurocurrency Rate Loan is to be made (or prior
to 2:00 p.m. in the case of an Alternatea Base Rate Loan) by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent, the Administrative
Agent shall be able to recover such corresponding amount from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent and any such payment by the Borrower shall
not constitute a waiver of any right or remedy the Borrower may have with
respect to any such Lender. The Administrative Agent shall also be entitled to
recover from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrower at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Funds Rate.

(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and

 

- 48 -



--------------------------------------------------------------------------------

if the Borrower has not in fact made such payment to the Administrative Agent,
such Lender shall, on demand, repay to the Administrative Agent the amount made
available to such Lender. If such amount is repaid to the Administrative Agent
on a date after the date such amount was made available to such Lender, such
Lender shall pay to the Administrative Agent on demand interest on such amount
in respect of each day from the date such amount was made available by the
Administrative Agent at a per annum rate equal to, if repaid to the
Administrative Agent within two (2) days from the date such amount was made
available by the Administrative Agent, the Federal Funds Rate and thereafter at
a rate equal to the Alternate Base Rate.

(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.

2.14 Inability to Determine Interest Rate.

(a) Notwithstanding any other provision of this Credit Agreement, if (ai) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBORthe Eurocurrency Rate (including, without limitation, because
the Eurocurrency Rate is not available or published on a current basis) for such
Interest Period, or (bii) the Required Lenders shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOREurocurrency Rate does not adequately and fairly reflect the cost to such
Lenders of funding LIBOREurocurrency Rate Loans that the Borrower has requested
be outstanding as a LIBOREurocurrency Rate tranche during such Interest Period,
the Administrative Agent shall (unless such determination has resulted because
the Eurocurrency Rate is not available or published on a current basis)
forthwith give telephone notice of such determination, confirmed in writing, to
the Borrower, and the Lenders at least two Business Days prior to the first day
of such Interest Period. If such notice is given (aA) any Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Borrower, in Dollars as Alternate Base Rate Loans or such
request shall be cancelled, (bB) any affected Foreign Currency Loans that were
to have been converted on the first day of such Interest Period to or continued
as LIBOREurocurrency Rate Loans shall be converted to or continued, at the sole
option of the Borrower, as Alternate Base Rate Loans, (c) any affected
LIBOREurocurrency Rate Loans requested to be made on the first day of such
Interest Period shall be made, at the sole option of the Borrower, in Dollars as
Alternate Base Rate Loans and (d) any affected Loans that were requested to be
converted into or continued as LIBOREurocurrency Rate Loans shall remain as or
be converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOREurocurrency Rate Loans for the Interest
Periods so affected.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that the circumstances set forth in
clauses (i) or (ii) of Section 2.14(a) (1) have arisen and such circumstances
are unlikely to be temporary or (2) have not arisen but the supervisor for the
administrator of the Eurocurrency Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.1, such

 

- 49 -



--------------------------------------------------------------------------------

amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of the amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (2) of the first sentence of this
Section 2.14(b), only to the extent the Eurocurrency Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any affected Loans that were requested to be converted
into or continued as Eurocurrency Rate Loans shall remain as or be converted
into Base Rate Loans and (y) no further Loans shall be made as, continued as, or
converted into, Eurocurrency Rate Loans for the Interest Periods so affected.

2.15 Illegality.

(a) Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its U.S. LIBOREurocurrency
Lending Office or Foreign Currency Lending Office to make or maintain
LIBOREurocurrency Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its U.S. LIBOREurocurrency
Lending Office or Foreign Currency Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Borrower thereof, (b) the commitment of such Lender hereunder to make
LIBOREurocurrency Rate Loans or continue LIBOREurocurrency Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, and (c) such Lender’s Loans then outstanding as LIBOREurocurrency
Rate Loans, if any, shall be converted on the last day of the Interest Period
for such Loans or within such earlier period as required by law to Alternate
Base Rate Loans denominated in Dollars. The Borrower hereby agrees promptly to
pay any Lender, upon its demand, any additional amounts necessary to compensate
such Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender including, but not limited to, any interest
or fees payable by such Lender to lenders of funds obtained by it in order to
make or maintain its LIBOREurocurrency Rate Loans hereunder. A certificate as to
any additional amounts payable pursuant to this Section submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its LIBOREurocurrency Rate Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
U.S. LIBOREurocurrency Lending Office or Foreign Currency LIBOREurocurrency
Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

(b) Notwithstanding any other provision of this Credit Agreement, if there shall
have occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it unlawful or impossible
for any Lender to make Loans denominated in an applicable Foreign Currency to
the Borrower, as contemplated by this Credit Agreement, (i) such Lender shall
promptly notify the Administrative Agent and the Borrower thereof, (ii) the
commitment of such Lender hereunder to make such Foreign Currency Loans shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (iii) such Lender’s Loans then outstanding as such Foreign Currency Loans,
if any, shall be, at the sole option of

 

- 50 -



--------------------------------------------------------------------------------

the Borrower, on the last day of the Interest Period for such Loans or within
such earlier period as required by law, (A) converted to Alternate Base Rate
Loans denominated in Dollars or (B) prepaid. The Borrower hereby agrees promptly
to pay any such Lender, upon its demand, any additional amounts necessary to
compensate the Lender for actual and direct costs (but not including anticipated
profits) reasonably incurred by such Lender in making any repayment in
accordance with this Section, attributable to the amount of any interest or fees
payable by such Lender to lenders of funds obtained by it in order to make or
maintain its applicable Foreign Currency Loans hereunder, as provided in
Section 2.16. A certificate as to any additional amounts payable pursuant to
this Section submitted by the affected Lender, through the Administrative Agent,
to the Borrower shall be conclusive in the absence of manifest error. Each
Lender agrees to use reasonable efforts to avoid or to minimize any amounts
which may otherwise be payable pursuant to this Section; provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material.

2.16 Requirements of Law.

(a) If any Change in Law made subsequent to the date hereof, or in the case of a
Lender that is an assignee or transferee of an interest under this Credit
Agreement, made subsequent to the date of such assignment or transfer (except to
the extent the assigning or transferring Lender was entitled to benefits under
this Section 2.16):

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any LIBOREurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the net income of such Lender or Taxes which the Borrower shall be
required to pay, reimburse a Lender in respect of, or indemnify or hold harmless
a Lender in respect of, in each case pursuant to Section 2.18);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
LIBOREurocurrency Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(taking into account all available tax credits, tax deductions or other tax
benefits) of making or maintaining LIBOREurocurrency Rate Loans or to reduce any
amount receivable hereunder or under any Note, then, in any such case, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its LIBOREurocurrency Rate Loans. A certificate as
to any additional amounts payable pursuant to this Section submitted by such
Lender, through the Administrative Agent, to the Borrower shall be presumptive
evidence of such additional amount in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Applicable Lending Office) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.

 

- 51 -



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Lender shall have reasonably determined that any
Change in Law regarding capital adequacy or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or Issuing
Lender or any corporation controlling such Lender or Issuing Lender with any
request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) from any central bank or Governmental
Authority made subsequent to the date hereof does or shall have the effect of
reducing the rate of return on such Lender’s, such Issuing Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender, such Issuing Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s, such Issuing Lender’s or such corporation’s policies with respect
to capital adequacy and liquidity) by an amount reasonably deemed by such Lender
or such Issuing Lender in its sole discretion to be material, then from time to
time, within fifteen (15) days after demand by such Lender or such Issuing
Lender, the Borrower shall pay to such Lender or such Issuing Lender such
additional amount as shall be certified by such Lender or such Issuing Lender as
being required to compensate it for such reduction. Such a certificate as to any
additional amounts payable under this Section submitted by a Lender or Issuing
Lender (which certificate shall include a description of the basis for the
computation), through the Administrative Agent, to the Borrower shall be
presumptive evidence of such additional amount in the absence of manifest error.

(c) The agreements in this Section 2.16 shall survive the termination of this
Credit Agreement and payment of the Loans and all other amounts payable
hereunder.

(d) Notwithstanding the foregoing, the Borrower shall not be obligated to make
payment to a Lender or Issuing Lender pursuant to this Section 2.16 in respect
of increased costs or a reduction in the rate of return, if (i) written demand
therefor has not been made by such Lender or such Issuing Lender within 180 days
from the date on which such Lender or such Issuing Lender determined that any
Change in Law has resulted in such increased cost or reduction in rate of
return; provided that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period shall be extended to
include the retroactive effect thereof or (ii) such increased cost or reduction
in rate of return is attributable to the gross negligence or willful misconduct
of the Lender or the Issuing Lender as determined by a court of competent
jurisdiction in a final non-appealable judgment. No Lender or Issuing Lender
shall request that the Borrower pay any additional amount pursuant to this
Section 2.16 unless it shall concurrently make similar requests to other
borrowers similarly situated and affected by such Change in Law and from whom
such Lender is entitled to seek similar amounts.

2.17 Indemnity.

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any actual funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by the Borrower in accepting a borrowing after the
Borrower has given a notice in accordance with the terms hereof, (c) default by
the Borrower in making any repayment, prepayment, continuation or conversion
after the Borrower has given a notice in accordance with the terms hereof,
and/or (d) the making by the Borrower of a repayment or prepayment of a Loan, or
the conversion thereof, on a day which is not the last day of the Interest
Period with respect thereto, in each case including, but not limited to, any
such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its Loans hereunder, but
excluding lost profits. A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender, through the Administrative
Agent, to the Borrower (which certificate must be delivered to the
Administrative Agent within thirty days following such default, repayment,
prepayment or conversion or no such amount shall be owing) shall be conclusive
in the absence of manifest error. The agreements in this Section 2.17 shall
survive termination of this Credit Agreement and payment of the Loans and all
other amounts payable hereunder.

 

- 52 -



--------------------------------------------------------------------------------

2.18 Taxes.

(a) All payments made by the Borrower under the Credit Documents will be, except
as provided in this Section 2.18, made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
Governmental Authority or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding (i) any tax
imposed on or measured by the net income or profits (including any branch
profits tax or alternative minimum tax imposed by the United States and any
similar tax imposed by any other jurisdiction) of a Lender as a result of a
present or former connection between the Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement) and (ii) any U.S. Federal
withholding Taxes imposed under FATCA), and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, the Borrower agrees (i) to
deduct or withhold such Taxes and to pay the full amount of such Taxes to the
relevant taxing or Government Authority and (ii) except as provided in
Section 2.18(b), to pay such additional amounts as may be necessary so that
every payment of all amounts due under any Credit Document, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. The Borrower will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law, certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender except as provided in
Section 2.18(b). Notwithstanding the foregoing, the Borrower shall not be
obligated to make payment to a Lender pursuant to this Section 2.18(a) in
respect of penalties, interest and other similar liabilities attributable to any
Taxes, if (i) written demand therefor has not been made by such Lender within
180 days from the date on which such Lender received written notice of
imposition of Taxes by the relevant taxing or Governmental Authority, but only
to the extent such penalties, interest and other similar liabilities are
attributable to such failure or delay by the Lender in making such written
demand, (ii) such penalties, interest and other similar liabilities have accrued
after the Borrower had indemnified or paid an additional amount due pursuant to
this Section 2.18(a) or (iii) such penalties, interest and other similar
liabilities are attributable to the gross negligence or willful misconduct of
the Lender as determined by a court of competent jurisdiction in a final
non-appealable judgment. After the Lender receives written notice of the
imposition of the Taxes which are subject to this Section 2.18(a), such Lender
will act in good faith to promptly notify the Borrower of its obligations
hereunder. No Lender shall request that the Borrower pay any Taxes or any
gross-up therefor pursuant to this Section 2.18(a) unless it shall make similar
requests to other borrowers similarly situated and affected by such Taxes and
from whom such Lender is entitled to seek reimbursement for such Taxes or any
gross-up therefor.

(b) Each Foreign Lender agrees to deliver to the Borrower and the Administrative
Agent on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Credit Agreement pursuant to
Section 10.6 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, or in the case of a Person that becomes a
Lender in connection with the making of Additional Loans pursuant to
Section 2.5, on or prior to the date such Person becomes a Lender (i)in the
event the Borrower is Hyatt and the Foreign Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BENBEN-E or W-8ECI (or
successor forms) certifying such Lender’s entitlement to a complete or partial
exemption from United States withholding tax with respect to payments to be made

 

- 53 -



--------------------------------------------------------------------------------

under this Credit Agreement and under any Note, (ii) in the event the Borrower
is Hyatt and the Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8BEN,
W-8BEN-E or W-8ECI as set forth in clause (i) above with the certification
required in such clause (i), or (x) a certificate substantially in the form of
Schedule 2.18 (any such certificate, a “2.18 Certificate”) and (y) two accurate
and complete original signed copies of the applicable Internal Revenue Service
Form W-8 (or successor form) certifying such Lender’s entitlement to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under this Credit Agreement and under any Note and (iii) any
other properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit payments under this Credit
Agreement or any Note to be made without withholding or at a reduced rate of
withholding. In addition, each Lender agrees that it will deliver upon the
Borrower’s or the Administrative Agent’s request updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect (including as a result of a
change in the Lender’s Applicable Lending Office), together with such other
forms as may be required in order to confirm or establish the entitlement of
such Lender to a continued exemption from or reduction in withholding tax with
respect to payments under this Credit Agreement and any Note. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(b)(i) and (ii) and 2.18(c)) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding anything to the contrary contained in Section 2.18(a), but
subject to the immediately succeeding sentence, (x) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes from interest, fees or other amounts payable under any Credit Document for
the account of any Foreign Lender to the extent that such Lender has not
provided to the Borrower the documents and forms described above that establish
a complete exemption from such deduction or withholding and (y) the Borrower
shall not be obligated pursuant to Section 2.18(a) hereof to make any additional
payments to a Lender or to indemnify any Lender in respect of Taxes imposed on
any payments of interest, fees or other amounts payable under the Credit
Documents (I) if such Lender has not provided to the Borrower the documents and
forms described above required to be provided to the Borrower pursuant to this
Section 2.18(b), but excepting any such documents or forms (other than such
documentation set forth in Section 2.18(b)(i) and (ii) and 2.18(c)) not
delivered based upon the Lender’s reasonable judgment that the completion,
execution or submission of such documentation or forms would subject such Lender
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender , (II) to the extent that such
documents and forms do not establish a complete exemption from withholding of
U.S. or Luxembourg withholding Taxes or (III) if the imposition of U.S. or
Luxembourg withholding Taxes is the result of a change in the Lender’s
Applicable Lending Office, except to the extent that such Lender was entitled to
any such additional payments at the time of such change or such change was made
at the request of the Borrower. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 2.18, the
Borrower agrees to pay additional amounts and to indemnify each Lender in the
manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes that occur after (i) the Closing Date,
(ii) in the case of a Lender that changes its Applicable Lending Office, to the
extent that such Lender was not entitled to additional amounts pursuant to
Section 2.18(a) at the time of a change in its Applicable Lending Office, the
date of such change or (iii) in the case of a Lender that is an assignee or
transferee of an interest under this Credit Agreement (other than pursuant to
Section 2.20), to the extent that the assigning or transferring Lender was not
entitled to additional amounts pursuant to Section 2.18(a) at the time of such
assignment or transfer, the date of such assignment or transfer to such Lender.

 

- 54 -



--------------------------------------------------------------------------------

(c) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.18(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(d) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Applicable Lending Office) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens reasonably deemed by such Lender
in its sole discretion to be material.

(e) If the Borrower pays any additional amount pursuant to this Section 2.18
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith that claiming a refund or credit would cause adverse tax
consequences to it. In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Borrower. In the event that no refund or credit
is obtained with respect to the Borrower’s payments to such Lender pursuant to
this Section 2.18, then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments. Nothing
contained in this Section 2.18 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of this Section 2.18(e) to the Borrower or any other party or to make available
its tax return or any other information related to its taxes which it deems
confidential.

(f) The agreements in this Section 2.18 shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.19 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.4, the Borrower hereby
agrees to protect, indemnify, pay and hold each Issuing Lender harmless from and
against any and all actual claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees of one outside
counsel (absent dissension among the Issuing Lenders)) that such Issuing Lender
may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance by such Issuing Lender of any Letter of Credit, except to the extent
resulting from the gross negligence or willful misconduct of such Issuing Lender
as determined in a final non-appealable judgment of a court of competent
jurisdiction, or (ii) the failure of such Issuing Lender to honor a drawing
under a Letter of Credit issued by such Issuing Lender as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (all such acts or omissions, herein
called “Government Acts”).

 

- 55 -



--------------------------------------------------------------------------------

(b) As between the Borrower and an Issuing Lender, the Borrower shall assume all
risks of the acts, omissions or misuse of any Letter of Credit issued by such
Issuing Lender by the beneficiary thereof. No Issuing Lender shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of thean Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of any
Issuing Lender’s rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lenders against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. No Issuing Lender
shall, in any way, be liable for any failure by such Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the reasonable control of such Issuing Lender.

(d) Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.4 hereof. The obligations of
the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of thean Issuing
Lender thereof to enforce any right, power or benefit under this Credit
Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.19, the
Borrower shall have no obligation to indemnify any Issuing Lender in respect of
any liability incurred by such Issuing Lender arising out of the gross
negligence or willful misconduct of thesuch Issuing Lender, as determined in a
final non-appealable judgment by a court of competent jurisdiction.

2.20 Replacement of Lenders.

The Borrower shall be permitted to replace with a financial institution
acceptable to the Administrative Agent any Lender (other than the Lender then
acting as Administrative Agent) (each a “Replaced Lender”) that (a) requests
reimbursement for amounts owing pursuant to 2.14, 2.15, 2.16 or 2.18(a) or
pursuant to an amendment to the Credit Agreement entered into pursuant to 2.23,
(b) is a Defaulting Lender or (c) is a Sanctioned Person; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such Replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such Replaced Lender under
Section 2.17 if any LIBOREurocurrency Rate Loan owing to

 

- 56 -



--------------------------------------------------------------------------------

such Replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (v) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent and the Issuing Lenders, (vi) the Replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.14, 2.15, 2.16 or 2.18(a), as the case may be,
(viii) in the case of any such assignment resulting from a claim for
compensation under Sections 2.14, 2.15, 2.16 or 2.18, either such assignment
will result in a reduction of such compensation or the replacement Lender shall
not have a similar claim for such compensation, and (ix) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the Replaced Lender.
In the event any Replaced Lender fails to execute the agreements required under
Section 10.6 in connection with an assignment pursuant to this Section 2.20
(after two (2) days’ notice has been given to such Replaced Lender), such
failure will not impair the validity of the removal of such Replaced Lender and
the mandatory assignment of such Replaced Lender’s Commitments and outstanding
Loans shall nevertheless be effective without the execution by such Replaced
Lender of the assignment documents required under Section 10.6 so long as
(i) evidence of proof of receipt by such Replaced Lender of such assignment
agreement is available and (ii) such Replaced Lender has been paid in full in
cash on or prior to the effective date of such replacement. A Lender shall not
be required to be replaced if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
replacement cease to apply.

2.21 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable lawApplicable
Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in the definition of
Required Lenders and Section 10.1.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders with respect to such Defaulting Lender in accordance with subsection (e)
below; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the future Fronting Exposure of the Issuing Lenders with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, an Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

 

- 57 -



--------------------------------------------------------------------------------

seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans or Mandatory Borrowing owing by such
Defaulting Lender under Section 2.4.(e) in respect of Letters of Credit (such
amounts “L/C Disbursements”), in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Revolving Loans were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 4 were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans of, or L/C Disbursements owed to, such Defaulting Lender
until such time as all Revolving Loans and funded and unfunded Participation
Interests in LOC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with their respective Commitment Percentages and LOC
Commitment Percentages, as applicable (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 2.10(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay to such Defaulting Lender any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive the fee payable under
Section 2.10(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LOC Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (determined without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. NoSubject to Section 10.21, no
reallocation

 

- 58 -



--------------------------------------------------------------------------------

hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Fronting Exposure of
the Issuing Lenders in accordance with the procedures set forth in this
subsection.

(ii) At any time that there shall exist a Defaulting Lender, within 3 Business
Day following the written request of the Administrative Agent or an Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Fronting Exposure of the Issuing Lenders with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Lenders, and agree to maintain, a first priority security interest
in all such Cash Collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of LOC Obligations, to be applied pursuant to
the immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lenders as herein provided,
or that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LOC Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Fronting Exposure of the Issuing Lenders shall no longer be required to be held
as Cash Collateral pursuant to this subsection following (x) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lenders in accordance with the immediately
following subsection (f) or the assignment of such Defaulting Lender’s Loans and
Commitment in accordance with Section 10.6), or (y) the determination by the
Administrative Agent and the Issuing LenderLenders that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Lenders may agree that Cash
Collateral shall be held to

 

- 59 -



--------------------------------------------------------------------------------

support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded Participation Interests in LOC
Obligations and Swingline Loans to be held pro rata by the Lenders in accordance
with their respective Commitment Percentages and LOC Commitment Percentages, as
applicable (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

2.22 Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Credit Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Disbursement Instruction
Agreement. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions (and absent gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment), even if not properly authorized by the Borrower. The
Borrower further agrees and acknowledges that, absent gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment, the Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by the
Borrower to effect a wire or funds transfer even if the information provided by
the Borrower identifies a different bank or account holder than named by the
Borrower. The Administrative Agent is not obligated or required in any way to
take any actions to detect errors in information provided by the Borrower. If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, the Borrower agrees that no
matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Credit Documents, or any agreement between the Administrative
Agent and the Borrower. The Borrower agrees to notify the Administrative Agent
of any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.

 

- 60 -



--------------------------------------------------------------------------------

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization,
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any applicable lawsApplicable Laws
or regulation.

(c) Limitation of Liability. None of the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender shall be liable to the Borrower or
any other parties for (i) errors, acts or failures to act of others, including
other entities, banks, communications carriers or clearinghouses, through which
the Borrower’s transfers may be made or information received or transmitted, and
no such entity shall be deemed an agent of the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond the control of the
Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender, or
(iii) any special, consequential, indirect or punitive damages, and the Borrower
and the other Credit Parties shall not be liable to the Administrative Agent,
any Issuing Lender, the Swingline Lender or any other Lender for any special,
consequential, indirect or punitive damages, in each case whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, any Issuing Lender, the Swingline Lender, any Lender or the Borrower knew
or should have known the likelihood of these damages in any situation; provided
that nothing set forth in this sentence shall affect or limit the Credit
Parties’ obligations set forth in Section 10.5(e). None of the Administrative
Agent, any Issuing Lender, the Swingline Lender or any Lender makes any
representations or warranties other than those expressly made in this Agreement.

2.23 Foreign Borrower.

(a) Appointment of Hyatt as Agent. The Foreign Borrower hereby irrevocably
appoints Hyatt as its agent for all purposes relevant to this Agreement and each
of the other Credit Documents, including (i) the giving and receipt of notices
and (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, subject to the
limitations set forth in this Section 2.23(a). Except as set forth in this
Section 2.23(a), the Foreign Borrower must act through Hyatt for all purposes of
this Agreement and the other Credit Documents. Accordingly, any acknowledgment,
direction, certification or other action (other than consent) which might
otherwise be valid or effective only if given or taken by both Hyatt and the
Foreign Borrower, or by each of Hyatt and the Foreign Borrower acting singly,
shall be valid and effective if given or taken by only Hyatt, whether or not the
Foreign Borrower joins therein. Notwithstanding anything herein to the contrary,
if the consent of Hyatt and the Foreign Borrower is required or requested in
connection with any Credit Document, such consent shall be valid and effective
only if given by both Hyatt and the Foreign Borrower. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to Hyatt in accordance with the terms of this Agreement shall be
deemed to have been delivered to the Foreign Borrower.

(b) Joint and Several Liability of Hyatt. The obligations of Hyatt with respect
to the Credit Party Obligations of the Foreign Borrower shall be on a joint and
several basis, and accordingly, Hyatt confirms that it is liable for the full
amount of all of the Credit Party Obligations of the Foreign Borrower.
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, with respect to Credit Party Obligations of any other Credit Party,
the Foreign Borrower shall not (i) be liable for, (ii) guarantee or be deemed to
guarantee, or (iii) allow its assets to serve as security for or offer security
for such Credit Party Obligations.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

3.1 Existing Indebtedness.

Schedule 3.1 sets forth, as of the ClosingFirst Amendment Effective Date, a
complete and correct list of any Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of Hyatt
or its Subsidiaries since Hyatt’s audited financial statements for the fiscal
year ended December 31, 20122016.

3.2 Financial Statements.

The Borrower has delivered to the Administrative Agent copies of the financial
statements of Hyatt and its Subsidiaries referenced in Section 4.1(f). All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of Hyatt and its Subsidiaries as of the respective dates specified in
such financial statements and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).

3.3 No Material Adverse Change.

Since the later of December 31, 20122016 or the date of the most recently
delivered annual audited financial statements delivered pursuant to
Section 5.1(a), there has been no Material Adverse Effect.

3.4 Organization; Existence.

Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Credit Parties has the corporate power and
authority to own or hold under lease the material properties it purports to own
or hold under lease, to transact the material business it transacts and proposes
to transact, to execute and deliver this Credit Agreement, the other Credit
Documents and the Fee Letter and to perform the provisions hereof and thereof.

3.5 Authorization; Power; Enforceable Obligations.

This Credit Agreement, the other Credit Documents and the Fee Letter have been
duly authorized by all necessary corporate action on the part of the Borrower
and the other Credit Parties party thereto, and this Credit Agreement
constitutes, and upon execution and delivery thereof each other Credit Document
and the Fee Letter will constitute, a legal, valid and binding obligation of the
Borrower and the

 

- 62 -



--------------------------------------------------------------------------------

other Credit Parties party thereto enforceable against the Borrower and any such
Credit Party in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). Each Credit Document and the
Fee Letter to which it is a party has been duly executed and delivered on behalf
of the Borrower or the other Credit Parties, as the case may be.

3.6 Consent; Government Authorizations.

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents or the Fee Letter by the other Credit Parties party thereto
(other than those which have been obtained) or with the validity or
enforceability of any Credit Document or the Fee Letter against the Credit
Parties party thereto.

3.7 No Material Litigation.

(a) There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary or
any property of the Borrower or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, if adversely determined would reasonably be
expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable lawApplicable Law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

3.8 No Default.

No Default or Event of Default has occurred and is continuing.

3.9 Taxes.

The Borrower and its Subsidiaries have filed all Federal and all other material
tax returns (state, local and foreign) that are required to have been filed in
any jurisdiction, and have paid all income taxes shown to be due and payable
(including interest and penalties) on such returns and all other taxes and
assessments due and payable by them (within any grace period provided for such
payment), except for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Borrower or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. None of the
Credit Parties or their respective Subsidiaries is aware, as of the Closing
Date, of any proposed tax assessments against it or any of its Subsidiaries
which would reasonably be expected to have a Material Adverse Effect.

 

- 63 -



--------------------------------------------------------------------------------

3.10 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Pension Plan, and each Pension Plan has complied
in all material respects with the applicable provisions of ERISA and the Code,
except to the extent that any such occurrence or failure to comply would not
reasonably be expected to have a Material Adverse Effect. No termination of a
Single Employer Plan has occurred resulting in any liability that has remained
unfunded, and no Lien in favor of the PBGC or a Pension Plan has arisen, during
such five-year period which could reasonably be expected to have a Material
Adverse Effect. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Single Employer Plan allocable to such accrued benefits by an amount which,
as determined in accordance with GAAP, could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any ERISA Affiliate is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect. No Pension Plan has been determined to be “at risk” (within the meaning
of Section 430 of the Code or Section 303 of ERISA) or is reasonably likely to
become so. No Multiemployer Plan has been determined to be in “critical” status
(within the meaning of Section 432 of the Code or Section 304 of ERISA) except
where such determination could not reasonably be expected to result in material
liability to Hyatt or any of its Subsidiaries. Neither Hyatt nor any of its
Subsidiaries has received any notice regarding a Multiemployer Plan being in
Reorganization. All required contributions have been timely made to each Pension
Plan and no application for a waiver of the minimum funding standard has been
made with respect to any Pension Plan. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) Borrower has not engaged in a breach of the fiduciary responsibility rules
with respect to any Pension Plan, and (ii) no “employee welfare benefit plan”
(within the meaning of Section 3(1) of ERISA) that is maintained or contributed
to by Borrower has been assessed, or is reasonably expected to have been
assessed, a tax or penalty under Code Section 4980H.

3.11 Governmental Regulations, Etc.

(a) No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U, or for the purpose of purchasing or carrying or
trading in any securities. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U. No Indebtedness being reduced or
retired out of the proceeds of the Loans hereunder was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the Consolidated Assets of Hyatt and its Subsidiaries.
Neither the execution and delivery hereof by the Borrower, nor the performance
by it of any of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation T, U or X.

(b) The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company.

(c) The use of the proceeds of the Loans hereunder will not violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, none of the Credit Parties is or

 

- 64 -



--------------------------------------------------------------------------------

will (i) become a person whose property or interest in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) to the best of
its knowledge, engage in any dealings or transactions, or be associated with,
any such person except as would not result in a violation of Section 3.21(b).

3.12 Subsidiaries.

(a) Schedule 3.12 is (except as noted therein) a complete and correct list of
Hyatt’s Subsidiaries, showing, as to each Subsidiary, the correct name thereof,
the jurisdiction of its organization, and the percentage of shares of each class
of its capital stock or similar equity interests outstanding owned by Hyatt and
each other Subsidiary and an indication whether such Subsidiary is, as of the
ClosingFirst Amendment Effective Date, a Material Subsidiary.

(b) Each of the Material Subsidiaries identified in Schedule 3.12 is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

3.13 Use of Proceeds.

The Extensions of Credit will be used solely (a) to refinance the Existing
Facility and certain other Indebtedness of the Borrower and to pay certain fees
and expenses related thereto and (b) to provide for the working capital and
general corporate requirements of the Borrower and its Subsidiaries, including,
without limitation, the financing of investments and acquisitions not prohibited
hereunder and the payment of fees and expenses incurred in connection with the
transactions contemplated hereby. None of the Borrower or any of its
Subsidiaries will use any proceeds of the Loans or any Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

3.14 Contractual Obligations; Compliance with Laws; No Conflicts.

The execution, delivery and performance by the Borrower and the other Credit
Parties, as applicable, of this Credit Agreement, the other Credit Documents and
the Fee Letter will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien (other than Permitted
Liens) in respect of any property of the Borrower or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
or any other Material agreement or instrument to which the Borrower or any
Subsidiary is bound or by which the Borrower or any Subsidiary or any of their
respective properties may be bound or affected except to the extent that the
same could not reasonably be expected, either individually or in the aggregate,
to have a Material Adverse Effect, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Borrower or any Subsidiary, (c) violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries (except those as to which waivers or
consents have been obtained) or (d) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of such Person.

 

- 65 -



--------------------------------------------------------------------------------

3.15 Accuracy and Completeness of Information.

Factual statements contained in the Credit Documents and any other certificates
or documents furnished to the Administrative Agent or the Lenders by or on
behalf of any Credit Party from time to time pursuant to this Agreement (in any
case excluding any projections, budgets and estimates), taken as a whole, and
taking into consideration all corrections or substituted documents, do not and
will not, as of the date when made, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances in which the same
were made, all except as otherwise qualified herein. There is no fact now known
to the Borrower or any of its Subsidiaries which has, or would reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of Hyatt and its Subsidiaries furnished to
the Administrative Agent and/or the Lenders, or in any certificate, opinion or
other written statement made or furnished by the Borrower to the Administrative
Agent and/or the Lenders. All projections, budgets and estimates delivered
hereunder represent as of the date delivered the good faith estimate of Hyatt
and its senior management concerning the financial condition, financial
performance and course of the business of Hyatt and its Subsidiaries; provided
such projections, budgets and estimates are not to be viewed as fact, and actual
results during the period covered thereby may differ from such projections,
budgets and estimates and such differences may be Material.

3.16 Environmental Matters.

Except as to matters which individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the any of the
Credit Parties and their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) have resulted in liability under, any
Environmental Law.

(b) the Properties and all operations of the Credit Parties and their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at or under the Properties or
violation of any Environmental Law with respect to the Properties or the
business operated by any of the Credit Parties (the “Business”).

(c) to the knowledge of the Responsible Officers of the Credit Parties, neither
Hyatt nor any of its Subsidiaries has received any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does Hyatt nor any of its Subsidiaries
have knowledge of any such threatened notice.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which has
given rise to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that has given rise
to liability under, any applicable Environmental Law.

 

- 66 -



--------------------------------------------------------------------------------

(e) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Credit Party, threatened, under any Environmental
Law to which any of the Credit Parties is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial directives outstanding under any Environmental Law
with respect to the Properties or the Business.

(f) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any of the Credit Parties in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner
requiring remediation under Environmental Laws.

3.17 Solvency.

After taking into account rights of contribution, the fair saleable value of the
assets of the Borrower, individually, and of Hyatt and its Subsidiaries, taken
as a whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. The Credit Parties
taken as a whole (a) do not have unreasonably small capital in relation to the
business in which they are or propose to be engaged and (b) have not incurred or
do not believe that they will incur after giving effect to the transactions
contemplated by this Credit Agreement, debts beyond their ability to pay such
debts as they become due.

3.18 Title to Property; Leases.

Hyatt and its Subsidiaries have good and sufficient title to their respective
Material properties, including all such properties reflected in the most recent
audited balance sheet referred to in Section 3.2 and Section 5.1 or acquired by
Hyatt or any Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Credit Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. All Material leases are valid and subsisting and are
in full force and effect except to the extent that the failure thereof would not
be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

3.19 Insurance.

Schedule 3.19 sets for the insurance coverage of Hyatt and its Subsidiaries in
effect as of the ClosingFirst Amendment Effective Date. The present insurance
coverage of Hyatt and its Subsidiaries complies with the requirements set forth
in Section 5.5.

3.20 Licenses and Permits.

Hyatt and its Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, that are Material, without known conflict with the rights of
others, except for the failure of such ownership or possession or those
conflicts that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

- 67 -



--------------------------------------------------------------------------------

3.21 Anti-Terrorism Laws; OFAC; Foreign Corrupt Practices ActAnti-Corruption
Laws and Sanctions.

(a) Neither the making of the Loans hereunder nor the Borrower’s use of the
proceeds thereof will violate any Anti-Terrorism Laws.

(ba) None of the Borrower, any other Credit Party, any Subsidiary or any
Affiliate of the Borrower: (a, any of their respective directors or officers or,
to the Borrower’s knowledge, employees, Affiliates or any agent or
representative of the Borrower, any other Credit Party or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement,
(i) is a Sanctioned Person or currently the subject or target of any Sanctions,
(bii) has any of its assets inlocated in a Sanctioned Persons or (c)Country,
(iii) directly or indirectly derives any of its operating incomerevenues (other
than immaterial operating income) from investments in, or transactions with,
Sanctioned Persons or (iv) has violated any Anti-Money Laundering Law in any
material respect. The Borrower, each other Credit Party and its respective
Subsidiaries, and to the knowledge of the Borrower, its Affiliates, have
instituted and maintain and such other Credit Party, each director, officer,
employee, agent and Affiliate of the Borrower, such other Credit Party and each
such Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects. The Borrower has implemented and maintains in effect policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, compliance with Anti-Terrorism Laws. No part of any Extension of Credit
hereunder will be unlawfully used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, any Lead Arranger,
the Administrative Agent, any Issuing Lender or the Swingline Lender) of any
Anti-Terrorism Laws. compliance with the Anti-Corruption Laws and applicable
Sanctions by the Borrower, such other Credit Party, their respective
Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement.

(cb) None of the Borrower or any of its Subsidiaries, nor, to the knowledge of
the Borrower, any of their respective directors, officers, agents, employees or
Affiliates, has (i) used any corporate funds or any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of any Anti-Corruption Law, including the U.S. Foreign Corrupt
Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or similar
law of the European Union or any European Union Member State or similar law of a
jurisdiction in which the Borrower or any of its Subsidiaries conduct their
business and to which they are lawfully subject or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

3.22 Labor Matters.

None of the Credit Parties currently have existing any strikes, walkouts or
other work stoppages, other than as set forth in Schedule 3.22 hereto or as
would not reasonably be expected to have a Material Adverse Effect.

3.23 Regarding the Foreign Borrower.

(a) The Foreign Borrower is subject to civil and commercial laws with respect to
its obligations under the Credit Agreement and the other Credit Documents to
which it is a party (collectively as to the Foreign Borrower, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by the
Foreign Borrower of the Applicable Foreign Obligor

 

- 68 -



--------------------------------------------------------------------------------

Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither the Foreign Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
Grand Duchy of Luxembourg in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
laws of the Grand Duchy of Luxembourg for the enforcement thereof against the
Foreign Borrower under the laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents, save to the extent that documents produced
before a court or a public body of the Grand-Duchy of Luxembourg might have to
be translated into the French or German languages. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the Grand Duchy of Luxembourg or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced (and in particular the registration
of the Applicable Foreign Obligor Document with the Administration de
l’Enregistrement et des Domaines in Luxembourg may be required in the case of
court proceedings in Luxembourg or, in the case that such Applicable Foreign
Obligor Document must be produced before a Luxembourg official authority, in
which case a fixed duty at 12 euro or an ad valorem duty of 0.24% calculated on
the amounts mentioned in such Applicable Foreign Obligor Document so registered
will be payable) and (ii) any charge or tax as has been timely paid.

(c) As of the Closing Date, there is no tax, levy, impost, duty, fee, assessment
or other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Grand Duchy of Luxembourg either (i) on or
by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by the Foreign Borrower pursuant to
the Applicable Foreign Obligor Documents.

(d) As of the Closing Date, no foreign exchange controls are in effect in the
Grand-Duchy of Luxembourg and no foreign exchange control authorizations by any
governmental authority in the Grand-Duchy of Luxembourg are required for the
execution, delivery and performance of the Applicable Foreign Obligor Documents
and the transactions contemplated thereby.

3.24 EEA Financial Institution.

None of the Credit Parties or any of their respective Subsidiaries is an EEA
Financial Institution.

SECTION 4

CONDITIONS

4.1 Conditions to Closing.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Extensions of Credit is subject to, the satisfaction
or waiver of the following conditions precedent:

 

- 69 -



--------------------------------------------------------------------------------

(a) Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of (i) counterparts of this Credit Agreement and (ii) for
the account of each Lender that requests a Revolving Note, Revolving Notes and
for the account of the Swingline Lender, a Swingline Note, in each case executed
by a duly authorized officer of each party thereto and in each case conforming
to the requirements of this Credit Agreement.

(b) Legal Opinion. Receipt by the Administrative Agent of a legal opinion of
counsel (including in-house counsel) to the Credit Parties relating to this
Credit Agreement and the other Credit Documents and the transactions
contemplated herein and therein, in form and substance reasonably acceptable to
the Administrative Agent, which opinion shall include, without limitation, an
opinion that the execution, delivery and performance of the Credit Documents and
the performance of the transactions contemplated thereby will not conflict with,
result in a breach of, require any consent or permit any acceleration of (or
require repayment of) any Indebtedness of the Credit Parties or under any of the
Credit Parties’ organizational documents and material agreements.

(c) Absence of Legal Proceedings. The absence of any pending or, to the best
knowledge of Hyatt, threatened action, suit, investigation, proceeding,
bankruptcy or insolvency, injunction, order or claim with respect to Hyatt or
any of its Subsidiaries which would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(d) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of each Credit Party as of the Closing
Date to be true and correct and in force and effect pursuant to a certificate
substantially in the form attached hereto as Schedule 4.1(d):

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents of the Credit Parties certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state of its
organization.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of the Credit Parties approving and adopting the respective Credit
Documents to which each is a party, the transactions contemplated therein and
authorizing execution and delivery thereof.

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of the Credit Parties certified by a secretary or assistant secretary as of the
Closing Date to be true and correct and in force and effect as of such date.

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent of each of the Credit Parties certified as of a
recent date by the appropriate Governmental Authorities of the State of
organization and each other State in which the failure to so qualify and be in
good standing would reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

(e) Officer’s Certificate. Receipt by the Administrative Agent of (i) a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that Hyatt and each of the other Credit Parties
on a consolidated basis are solvent as of the Closing Date and (ii) an Officer’s
Compliance Certificate demonstrating that Hyatt, on a consolidated basis with
its Subsidiaries, is in pro forma compliance with all of the financial covenants
in Section 5.9 both before and after giving effect to any Loans to be made on
the Closing Date.

 

- 70 -



--------------------------------------------------------------------------------

(f) Financial Information. Receipt by the Administrative Agent of (i) the final
audited financial statements of Hyatt for the twelve month period ending
December 31, 2012 and (ii) the unaudited quarterly financial statements of Hyatt
for the quarter ending September 30, 2013.

(g) Loan Closing Statement. Receipt by the Administrative Agent of a closing
statement in form satisfactory to it, setting forth the fees and expenses to be
paid by Hyatt on the Closing Date and such other matters as the Administrative
Agent may reasonably request.

(h) Repayment of Existing Facility. All accrued interest and fees payable by the
Borrower under the Existing Facility shall have been paid in full (or shall be
paid in full with the proceeds of the initial Loans) and the Administrative
Agent shall have received such evidence of such payment as the Administrative
Agent may reasonably require.

(i) Consents. The Administrative Agent shall have received evidence that all
necessary governmental, corporate, shareholder and third party consents and
approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.

(j) No Material Adverse Change. Since December 31, 20122016 there has been no
event or development which has had a Material Adverse Effect.

(k) Fees. Receipt by the Administrative Agent and the Lenders of all fees, if
any, then owing by the Borrower to the Lenders, the Administrative Agent and the
Lead Arrangers.

(l) Know Your Customer Information. The Borrower and each other Credit Party
shall have provided all information requested by the Administrative Agent and
each Lender (to the extent requested in writing (which may be by e-mail) at
least 3 Business Days prior to the Closing Date) in order to comply with
applicable “know your customer” and anti-money laundering rules and
regulations,Anti-Money Laundering Laws including without limitation, the Patriot
Act.

(m) Disbursement Instruction Agreement. Receipt by the Administrative Agent of a
Disbursement Instruction Agreement effective as of the Closing Date.

(n) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agents.

4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein (excluding, in the case of any Extension of Credit occurring
after the Closing Date, the representation and warranties contained in
Section 3.3) or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
shall be true and correct in all material respects (or in the case of a
representation or warranty qualified by

 

- 71 -



--------------------------------------------------------------------------------

materiality, true and correct in all respects) on and as of the date of such
Extension of Credit as if made on and as of such date (except for those which
expressly relate to an earlier date in which case such representations and
warranties shall be true and correct as of such earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations plus Competitive Loans shall not exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate Dollar Amount (determined as of
the most recent Revaluation Date) of the LOC Obligations shall not exceed the
LOC Committed Amount, (iii) the Swingline Loans shall not exceed the Swingline
Commitment, (iv) the aggregate principal amount of all Competitive Loans shall
not exceed 50% of the remainder of (x) the Aggregate Revolving Committed Amount
less (y) the Dollar Amount (determined as of the most recent Revaluation Date)
of the sum of the outstanding Revolving Loans plus outstanding Swingline Loans
plus LOC Obligations and (v) the aggregate principal Dollar Amount (determined
as of the most recent Revaluation Date) of Foreign Currency Loans plus the
aggregate Dollar Amount (determined as of the most recent Revaluation Date) of
LOC Obligations in respect of Letters of Credit denominated in a Foreign
Currency shall not exceed the Foreign Currency Sublimit.

Each request for an Extension of Credit and each acceptance by the Borrower of
an Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
conditions in subsections (a) and (b) of this Section have been satisfied or
waived in writing. Each request for an extension or conversion of a Loan
hereunder shall be deemed to constitute a representation and warranty by the
Borrower as of the date of such Loan that the conditions in subsection (b) of
this Section has been satisfied or waived in writing.

SECTION 5

AFFIRMATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until (a) the Commitments have been
terminated, (b) no Loans or Letters of Credit (other than Letters of Credit
which have been Cash Collateralized) remain outstanding and (c) all amounts
owing hereunder or under any other Credit Document or the Fee Letter or in
connection herewith or therewith have been paid in full (other than contingent
indemnification of the Credit Party Obligations to the extent no claim giving
rise thereto has been asserted), the Credit Parties shall, and shall cause each
Subsidiary to:

5.1 Financial Statements.

Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Hyatt (or such earlier date as Hyatt may file or be required to
file such statements with the Securities and Exchange Commission (“SEC”)), a
consolidated balance sheet of Hyatt and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable

 

- 72 -



--------------------------------------------------------------------------------

detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Deloitte or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders (it
being agreed that any of the “Big Four” accounting firms shall be acceptable to
the Required Lenders), which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Hyatt (or such earlier
date as Hyatt may file or be required to file such statements with the SEC), a
consolidated balance sheet of Hyatt and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of Hyatt’s fiscal
year then ended, setting forth in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Hyatt as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of Hyatt and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 5.2(a), Hyatt shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Hyatt to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein. All such
financial statements shall be complete and correct in all material respects
(subject, in the case of interim statements, to normal recurring year-end audit
adjustments and the absence of footnotes) and shall be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein.

5.2 Certificates; Other Information.

Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:

(a) Officer’s Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge, (i) the financial statements fairly present in
all material respects the financial condition of the parties covered by such
financial statements, and (ii) such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate. Such certificate shall include the calculations required to
indicate compliance with Section 5.9 as of the last day of the period covered by
such financial statements.

(b) Other Information. Promptly, such additional financial and other information
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

(c) Public Information. Promptly, and in any event within thirty (30) days after
the same are sent, copies of all reports (other than those otherwise provided
pursuant to Section 5.1 or those which are of a promotional nature) and other
financial information which any Credit Party sends to its stockholders (but only
to the extent such reports and other financial information would customarily be
distributed by a public company to its public stockholders) and promptly, and in
any event within thirty (30) days after the same are filed, copies of all
financial statements and non-confidential reports which any Credit Party may
make to, or file with, the SEC or any successor or analogous United States
Governmental Authority.

 

- 73 -



--------------------------------------------------------------------------------

(d) Annual Report. Promptly, and in any event within one hundred twenty
(120) days after the end of each fiscal-year, (i) to the extent prepared by
Hyatt, a copy of its annual report (which shall include audited financial
statements as of the end of such fiscal year) and (ii) a report certified by a
Responsible Officer of Hyatt as being the annual budget approved by the board of
directors of Hyatt.

5.3 Notices.

Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:

(a) Defaults. Promptly (but in any event within five (5) Business Days), after
any Responsible Officer of a Credit Party knows thereof, the occurrence of any
Default or Event of Default.

(b) Legal Proceedings. Promptly, any litigation, or any investigation or
proceeding (including without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to Hyatt or any of its
Subsidiaries which, if adversely determined (and with respect to litigation, for
which Hyatt reasonably determines that a reasonable basis for the prayer for
damages exists), would reasonably be expected to have a Material Adverse Effect.

(c) ERISA. As soon as possible and in any event within thirty (30) days after
Hyatt knows thereof: (i) the occurrence of any Reportable Event with respect to
any Pension Plan, (ii) a failure to make any required contribution to a Pension
Plan, (iii) the creation of any Lien in favor of the PBGC (other than a
Permitted Lien) or a Pension Plan (iv) any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (v) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any ERISA Affiliate with respect to the termination of any Pension Plan, in each
case of clauses (i) through (v), only to the extent that such occurrence could
reasonably be expected to have a Material Adverse Effect.

(d) Debt Ratings Change. Promptly, and in any event within five (5) Business
Days, after Hyatt obtains any actual knowledge of a change in the Debt Rating by
either S&P or Moody’s, notice of such change accompanied by any announcement or
publication made by the relevant agency in connection therewith.

(e) Other. Promptly, any other development or event which a Responsible Officer
gains knowledge of which would reasonably be expected to have a Material Adverse
Effect.

(f) Portfolio Acquisition. The consummation of a Portfolio Acquisition not more
than 5 Business Days following the consummation thereof, such notice to be
accompanied by an Officer’s Compliance Certificate giving pro forma effect to
such Portfolio Acquisition.

Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
a Responsible Officer setting forth reasonable details of the occurrence
referred to therein and stating what action Hyatt proposes to take with respect
thereto.

5.4 Maintenance of Existence; Compliance with Laws; Contractual Obligations.

(a) Subject to Section 6.3, preserve and keep in full force and effect Hyatt’s
corporate existence. Subject to Section 6.3, each Credit Party will at all times
preserve and keep in full force and effect the corporate existence of it (except
Hyatt) and each of its Subsidiaries and all rights and franchises of itself and
its Subsidiaries unless, in the good faith judgment of Hyatt, the termination of
or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

- 74 -



--------------------------------------------------------------------------------

(b) Comply with all Requirements of Law, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws and ERISA-related Requirements of Law, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such Requirements of Law,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(c) Fully perform and satisfy all of its obligations under all of its
contractual obligations except (i) to the extent that failure to perform and
satisfy such obligations would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) in the case of monetary obligations
except when the amount or validity of such obligations and costs are currently
being contested in good faith by appropriate proceedings and reserves, if
applicable, in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the applicable Subsidiaries, as the case may be.

5.5 Maintenance of Property; Insurance.

(a) Maintain and keep, or cause to be maintained and kept, their respective
Properties in normal repair, working order and condition (other than ordinary
wear and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section 5.5 shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its Properties if such discontinuance is desirable in the
conduct of its business, or , in any event, the Borrower has concluded that
repair, working order or condition or such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Maintain, with financially sound and reputable insurers, insurance with
respect to their respective Material Properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated (including, without limitation, terrorism insurance); and furnish to
the Administrative Agent, upon written request, reasonable information as to the
insurance carried. The Lenders acknowledge and agree that Hyatt’s and its
Subsidiaries’ insurance set forth on Schedule 3.19 satisfies the requirements of
this Section 5.5 as of the ClosingFirst Amendment Effective Date.

5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which true and correct entries in
all material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its businesses and activities; and permit, during
regular business hours, at reasonable intervals and upon reasonable notice by
the Administrative Agent, the Administrative Agent to visit and inspect any of
the Credit Parties’ or their Subsidiaries’ Properties (without materially
disrupting the Borrower’s day to day operations) and examine and make abstracts
(including photocopies) from any of its books and records (other than materials
protected by the attorney-client privilege and materials which the Borrower and
its Subsidiaries may not disclose without violation of a Requirement of Law or
confidentiality obligation binding upon it) at any reasonable time, and to
discuss the business, operations, properties and financial

 

- 75 -



--------------------------------------------------------------------------------

and other condition of the Credit Parties and their Subsidiaries with officers
and employees of the Borrower and, to the extent such certified public
accountants will permit, with their independent certified public accountants.
The cost of the inspection referred to in the preceding sentence shall be borne
by the Lenders unless an Event of Default has occurred and is continuing, in
which case the cost of such inspection shall be for the account of Hyatt.

5.7 Use of Proceeds.

Use the Loans solely for the purposes provided in Section 3.13.

5.8 Additional Guarantors.

Cause each of Hyatt’s Material Domestic Subsidiaries which is not a party to
this Credit Agreement (other than any Excluded Subsidiary), whether newly
formed, after acquired or otherwise existing, to as soon as practicable and in
any event concurrently with the delivery of the next quarterly compliance
certificate required pursuant to Section 5.2(a) following such formation,
acquisition or existence, become a “Guarantor” hereunder by way of execution of
a Joinder Agreement. Such Joinder Agreement shall be accompanied by such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

5.9 Financial Covenants.

(a) Leverage Ratio. On a consolidated basis, maintain a Leverage Ratio at all
times but to be tested as of the end of each fiscal quarter of Hyatt of less
than or equal to 4.5 to 1.0; provided, however, that Hyatt may maintain a
Leverage Ratio of not more than 5.5 to 1.0 for a period commencing on the date
of the consummation of a Portfolio Acquisition and ending 270 days thereafter;
provided further, that the Leverage Ratio may only be increased as described
above for not more than two periods during the term of this Agreement, which
periods may not be consecutive.

(b) Secured Funded Debt Ratio. On a consolidated basis, maintain a Secured
Funded Debt Ratio at all times but to be tested as of the end of each fiscal
quarter of Hyatt of less than or equal to 0.30 to 1.00.

5.10 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Credit Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial or governmental, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or Issuing Lender) pursuant to Section 2 and
(ii) any Lender that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. In
the case of documents or notices delivered electronically to the Administrative
Agent and the Lenders, such documents or notices shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which (A) the
Borrower posts such documents or the

 

- 76 -



--------------------------------------------------------------------------------

documents become available on a commercial or governmental website and (B) the
Borrower notifies Administrative Agent of said posting by causing an e-mail
notification to be sent to an e-mail address specified from time to time by the
Administrative Agent and provides a link thereto. Upon receipt of any such
e-mail by the Administrative Agent, the Administrative Agent shall notify each
Lender thereof. If (x) such notice or other communication is not sent or posted
during the normal business hours of the recipient, said posting date and time
shall be deemed to have occurred as of 10:00 a.m. Eastern time on the next
business day for the recipient and (y) the deemed time of delivery occurs on a
day that is not a business day for the recipient, the deemed time of delivery
shall be 10:00 a.m. Eastern time on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
certificates required by Section 5.2(a), the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Section 2 may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

5.11 Public/Private Information.

Hyatt shall cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
Hyatt. Documents required to be delivered pursuant to the Credit Documents shall
be delivered by or on behalf of Hyatt to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders (collectively, “Information
Materials”) pursuant to this Article and Hyatt shall designate Information
Materials (a) that are either available to the public or not material with
respect to Hyatt and its Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.

5.12 Foreign Borrower Authorizations.

With respect to the Foreign Borrower, maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the Grand Duchy of Luxembourg, and all approvals
and consents of each other Person in such jurisdiction, in each case that are
necessary to maintain the enforceability of, and the practical realization by
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders of the intended benefit of, the applicable Credit Documents against the
Foreign Borrower.

SECTION 6

NEGATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until (a) the Commitments have been
terminated, (b) no Loans or Letters of Credit (other than Letters of Credit
which have been Cash Collateralized) remain outstanding and (c) all amounts
owing hereunder or under any other Credit Document or the Fee Letter or in
connection herewith or therewith have been paid in full (other than contingent
indemnification of the Credit Party Obligations to the extent no claim giving
rise thereto has been asserted), the Credit Parties shall not and shall not
permit any Subsidiary to:

 

- 77 -



--------------------------------------------------------------------------------

6.1 Liens.

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

6.2 Nature of Business.

Alter the character of the business of Hyatt and its Subsidiaries taken as a
whole in any material respect from that conducted as of the Closing Date other
than alterations, expansions and extensions reasonably related thereto.

6.3 Mergers and Sale of Assets

(a) Dissolve, liquidate or wind up its affairs or sell, transfer, lease or
otherwise dispose of all or substantially all of the assets of Hyatt and its
Subsidiaries taken as a whole or agree to do so at a future time to any other
Person; provided that the following, without duplication, shall be expressly
permitted:

(i) the sale, lease or transfer of property or assets between and among Credit
Parties;

(ii) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
so long as such dissolution, liquidation or winding up would not reasonably be
expected to have a Material Adverse Effect and, in the case of (x) the Foreign
Borrower or any Guarantor, any assets of such Credit Party are transferred to
another Credit Party in connection with such dissolution, liquidation or winding
up and (y) the Foreign Borrower, the Foreign Borrower and Hyatt have executed
such documents as the Administrative Agent may reasonably request to evidence
that the Foreign Borrower shall cease to be a Borrower hereunder; and

(iii) any other dissolution, liquidation or winding up of the affairs of a
Subsidiary or any other sale, lease or transfer of property or assets to any
Person; provided that after giving effect to such dissolution, liquidation or
winding up or sale, lease or transfer of property or assets on a Pro Forma Basis
no Default or Event of Default shall be in existence or would result therefrom,
and in the case of the Foreign Borrower (and in any event, in the case of any
transaction which results in the Foreign Borrower ceasing to be a Wholly Owned
Subsidiary), the Foreign Borrower and Hyatt have executed such documents as the
Administrative Agent may reasonably request to evidence that the Foreign
Borrower shall cease to be a Borrower hereunder.

(b) Enter into any transaction of merger or consolidation, except that (i) any
Subsidiary may merge or consolidate with or into another Subsidiary or Hyatt;
provided that (x) if a Credit Party is a party thereto, a Credit Party will be
the surviving corporation and (y) if Hyatt is a party thereto, Hyatt will be the
surviving corporation, (ii) any Subsidiary that is no longer useful in the
business of Hyatt and its Subsidiaries, as determined by Hyatt in its reasonable
discretion, may dissolve, liquidate or wind up its affairs at any time by way of
merger or consolidation so long as, in the case of a Credit Party, the assets in
such Credit Party are transferred to another Credit Party; and (iii) Hyatt or
any Subsidiary of Hyatt may merge or consolidate with or into a Pritzker
Affiliate or any other Person so long as after giving effect to such merger or
consolidation on a Pro Forma Basis (A) if Hyatt is a party thereto, Hyatt is the
surviving entity and (B) no Default or Event of Default shall be in existence or
would result therefrom; provided, in each case, that if the Foreign Borrower
merges into or consolidates with another Person in accordance with this clause
(b) and the Foreign Borrower is not the continuing or surviving Person, the
continuing or surviving Person (x) must be a Wholly-Owned Subsidiary of Hyatt,
(y) must become the Foreign

 

- 78 -



--------------------------------------------------------------------------------

Borrower substantially simultaneously with such merger or consolidation by
assuming all of the obligations of the non-surviving or non-continuing Foreign
Borrower pursuant to documentation (including, if reasonably requested by the
Administrative Agent, legal opinions) in form and substance reasonably
satisfactory to the Administrative Agent, and (z) must be organized in a
jurisdiction that is either (I) the same jurisdiction as that of the Foreign
Borrower that merged with or consolidated into such Person or (II) a
jurisdiction approved by each of the Lenders.

Upon the sale, transfer or other disposition of any Subsidiary (or dissolution
thereof, via merger or otherwise) not prohibited by this Agreement, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties, upon the Credit Parties’ request and at the Credit Parties’ expense,
such documentation as is reasonably necessary to evidence the release of such
Subsidiary from all of its obligations under the Credit Documents, including the
release of such Subsidiary, if it is a Guarantor hereunder, from its obligations
under Section 9 hereof.

6.4 Transactions with Affiliates.

Except for loans to officers, directors, employees and shareholders (x) existing
on the Closing Date or (y) made after the Closing Date during the term of this
Agreement in an aggregate amount not to exceed $50,000,000 at any time
outstanding and except as otherwise permitted pursuant to Section 6.6, enter
into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary), except pursuant to
the reasonable requirements of the Borrower’s or such Subsidiary’s business and
consistent with the types of transactions entered into by the Borrower or its
Subsidiaries prior to the Closing Date or upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary (considered as a whole in
conjunction with all other existing arrangements and relationships with such
Affiliate) than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.

6.5 Fiscal Year; Organizational Documents.

Neither change its fiscal year nor amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.

6.6 Restricted Payments.

Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to Hyatt (directly or indirectly through Subsidiaries) or
any Subsidiary and (c) Hyatt may make other Restricted Payments so long as,
after giving effect thereto on a Pro Forma Basis, no Default or Event of Default
shall be in existence or would result therefrom.

SECTION 7

EVENTS OF DEFAULT

7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

- 79 -



--------------------------------------------------------------------------------

(a) (i) The Borrower shall fail to pay any principal on any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to reimburse
theany Issuing Lender for any LOC Obligations when due in accordance with the
terms hereof; or (iii) the Borrower shall fail to pay any interest on any Loan
or any Fee or other amount payable hereunder or under the Fee Letter when due in
accordance with the terms hereof (or any Guarantor shall fail to pay on the
Guaranty in respect of any of the foregoing or in respect of any other Guaranty
Obligations thereunder within the aforesaid period of time) and, solely with
respect to this clause (iii) such failure shall continue unremedied for
three (3) Business Days; or

(b) Any representation or warranty made or deemed made herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time pursuant to this Credit
Agreement shall prove to have been incorrect, false or misleading in any
material respect (or in the case of a representation or warranty qualified by
materiality, in any respect) on or as of the date made or deemed made; or

(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.3(a), 5.7, 5.9 or
in Section 6; or (ii) any Credit Party shall fail to perform, comply with or
observe any covenant or agreement contained in Section 5.1 or 5.4(a) and in the
event such breach or failure to comply is capable of cure such failure shall
continue unremedied for a period of five Business Days; or (iii) any Credit
Party shall fail to comply with any other covenant contained in this Credit
Agreement or the other Credit Documents (other than as described in
Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the event such
breach or failure to comply is capable of cure, is not cured within thirty (30)
days of its occurrence; or

(d) Any Credit Party or any of its Subsidiaries shall (i) default in any payment
of principal of or interest on any Indebtedness (other than the Notes) in a
principal amount outstanding of at least $100,000,000 in the aggregate for the
Credit Parties and their Subsidiaries beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness in a principal amount outstanding of
at least $100,000,000 in the aggregate for the Credit Parties or their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due and payable prior to its stated maturity or to
be required to be prepaid, repurchased, redeemed or defeased prior to its stated
maturity; or

(e) (i) Any Credit Party or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of its Material Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Credit Party or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Credit Party or any of its Material
Subsidiaries any

 

- 80 -



--------------------------------------------------------------------------------

case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Credit Party or any of its
Material Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (i), (ii), or (iii) above; or (v) any Credit Party or any of its
Material Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(f) One or more judgments or decrees shall be entered against any Credit Party
or any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance or self-insurance) of $50,000,000 or
more and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(g) (i) Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Pension Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Pension Plan or any Lien in favor of the PBGC or a Pension Plan (other than a
Permitted Lien) shall arise on the assets of the Borrower or any ERISA
Affiliate, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a Trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single Employer
Plan shall terminate for purposes of Title IV of ERISA, or (v) the Borrower or
any of its ERISA Affiliates shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) There shall occur a Change of Control; or

(i) The Guaranty or any material provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or

(j) Any other Credit Document or the Fee Letter shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the material
rights, powers and privileges purported to be created thereby, or any Credit
Party or any Person acting by or on behalf of any Credit Party shall deny or
disaffirm any Credit Party Obligation.

7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

- 81 -



--------------------------------------------------------------------------------

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations
(including, without limitation, Fees) of any and every kind owing by any Credit
Party to the Administrative Agent and/or any of the Lenders hereunder to be due
and direct the Borrower to pay to the Administrative Agent Cash Collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to 103% of the Dollar Amount (determined as of
the most recent Revaluation Date) of the maximum amount which may be drawn under
Letters of Credit then outstanding, whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party.

(c) Enforcement of Rights. Exercise any and all rights and remedies created and
existing under the Credit Documents, whether at law or in equity.

(d) Rights Under Applicable Law. Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under applicable
lawApplicable Law.

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(e) shall occur, then the Commitments shall automatically terminate,
all Loans, all accrued interest in respect thereof, all accrued and unpaid Fees
and other indebtedness or obligations owing to the Administrative Agent and/or
any of the Lenders hereunder automatically shall immediately become due and
payable and the Borrower’s obligation to provide Cash Collateral described in
clause (b) above shall become effective immediately, in each case, without
presentment, demand, protest or the giving of any notice or other action by the
Administrative Agent or the Lenders, all of which are hereby waived by the
Borrower.

SECTION 8

AGENCY PROVISIONS

8.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Credit Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Credit Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable lawsApplicable Laws. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Section 5 that the Borrower is not otherwise required to deliver directly to the
Lenders. The Administrative Agent will furnish to any Lender, upon the request
of such Lender, a copy (or, where

 

- 82 -



--------------------------------------------------------------------------------

appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Credit
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Credit Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Credit
Document. As to any matters not expressly provided for by the Credit Documents
(including, without limitation, enforcement or collection of any of the Credit
Party Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Credit Party Obligations; provided, however, that, notwithstanding anything in
this Agreement to the contrary, the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement or any other Credit Document or
applicable lawsApplicable Laws. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Credit Document upon the occurrence of a Default or an Event of
Default unless the Required Lenders have directed the Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Credit Documents in accordance with the instructions of the
Required Lenders, or where applicable, all the Lenders.

8.2 Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Hedging Agreement Provider, as the case may be,
shall have the same rights and powers under this Agreement and any other Credit
Document and under any Hedging Agreement, as the case may be, as any other
Lender or Hedging Agreement Provider and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Credit Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Lenders, other Lenders, or any other Hedging Agreement
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Hedging Agreement, or otherwise without having to account for
the same to the Issuing Lenders, the other Lenders or any other Hedging
Agreement Providers. The Issuing Lenders and the Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Credit Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

8.3 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved.

 

- 83 -



--------------------------------------------------------------------------------

8.4 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Credit Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

8.5 Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Credit
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Credit Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Credit Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts. Neither the Administrative
Agent nor any of its Related Parties: (a) makes any warranty or representation
to any Lender, any Issuing Lender or any other Person, or shall be responsible
to any Lender, any Issuing Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, any other Credit
Party or any other Person in or in connection with this Agreement or any other
Credit Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Credit Document or the satisfaction of any conditions
precedent under this Agreement or any Credit Document on the part of the
Borrower or other Persons, or to inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Credit
Document, any other instrument or document furnished pursuant thereto; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Credit Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Credit Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or attorney in
fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

8.6 Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed

 

- 84 -



--------------------------------------------------------------------------------

expense or indemnity payment is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Credit Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Credit Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Required Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Credit Documents,
any suit or action brought by the Administrative Agent to enforce the terms of
the Credit Documents and/or collect any Credit Party Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Credit
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

8.7 Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Lenders expressly acknowledges and agrees
that neither the Administrative Agent nor any of its Related Parties has made
any representations or warranties to such Issuing Lender or such Lender and that
no act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Credit Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Lender or any Lender. Each of the
Lenders and the Issuing Lenders acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Credit Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Credit Parties, the other Subsidiaries and
other Persons, its review of the Credit Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Lenders also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based

 

- 85 -



--------------------------------------------------------------------------------

on such review, advice, documents and information as it shall deem appropriate
at the time, continue to make its own decisions in taking or not taking action
under the Credit Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Credit Party of the Credit Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Credit Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Lenders by the
Administrative Agent under this Agreement or any of the other Credit Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Credit Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and the Issuing Lenders acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Lender.

8.8 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time as Administrative Agent
under the Credit Documents by giving written notice thereof to the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent which appointment shall,
provided no Event of Default exists, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent, which shall
be a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender or Eligible Assignee has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents
and (2) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made to each Lender and
the applicable Issuing Lenders directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and the Issuing Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or Issuing Lender were itself the Administrative Agent.

(b) If the Lender serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable lawApplicable Law, by notice in writing to
the Borrower and such Person, remove such Lender as Administrative Agent. Upon
any such removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Titled Agent (as defined in Section 8.9)
and any of its Affiliates as a successor Administrative Agent). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days of notice of such removal (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the

 

- 86 -



--------------------------------------------------------------------------------

Removal Effective Date and (1) the current Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents, and at the request of Hyatt, shall deliver to Hyatt a copy of the
Register and (2) all payments, communications and determinations provided to be
made by, to or through the current Administrative Agent shall instead be made to
each Lender and the applicable Issuing Lenders directly, until such time as a
successor Administrative Agent has been appointed as provided for above in this
Section; provided, further that such Lenders and the Issuing Lenders so acting
directly shall be and be deemed to be protected by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or Issuing Lender were itself the Administrative Agent.

(c) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent as set forth in clause (a) or (b) above, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and unless previously discharged in accordance with clause (a) or
(b) above, the current Administrative Agent shall be discharged from its duties
and obligations under the Credit Documents. Any resignation or removal by an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Lender and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning/Removed Lender”). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) the
Resigning/Removed Lender shall be discharged from all duties and obligations of
an Issuing Lender and the Swingline Lender hereunder and under the other Credit
Documents and (ii) one or more of the other Issuing Lenders shall issue letters
of credit in substitution for all Letters of Credit issued by the
Resigning/Removed Lender as Issuing Lender outstanding at the time of such
succession (which letters of credit issued in substitutions shall be deemed to
be Letters of Credit issued hereunder) or, only in the case of the resignation
of the Administrative Agent as provide in clause (a) above, make other
arrangements satisfactory to the Resigning/Removed Lender to effectively assume
the obligations of the Resigning/Removed Lender with respect to such Letters of
Credit. After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 8 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Credit Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Credit Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

8.9 Titled Agents.

Each of the Syndication Agent, Co-Lead Arrangers, Joint Book Runners and
Co-Documentation Agents (each a “Titled Agent”) in each such respective
capacity, assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, any Issuing Lender,
the Borrower or any other Credit Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

8.10 Patriot Act Notice.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Credit Parties to, provide promptly upon any such
request to such Lender, such Credit Party’s name,

 

- 87 -



--------------------------------------------------------------------------------

address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law. An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

SECTION 9

GUARANTY

9.1 The Guaranty.

In order to induce the Lenders and Issuing Lenders to enter into this Credit
Agreement and any Hedging Agreement Provider to enter into any Hedging Agreement
and to extend credit hereunder and thereunder and in recognition of the direct
benefits to be received by the Guarantors from the Extensions of Credit
hereunder and any Hedging Agreement, each of the Guarantors hereby agrees with
the Administrative Agent and the Lenders and the Issuing Lenders as follows: the
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all Guarantied Credit Party Obligations owed to the Administrative Agent,
the Lenders and the Issuing Lenders hereunder and the Hedging Agreement
Providers under any Hedging Agreement. If any or all of the Guarantied Credit
Party Obligations become due and payable hereunder or under any Hedging
Agreement with a Hedging Agreement Provider, each Guarantor unconditionally
promises to pay such Guarantied Credit Party Obligations to the Administrative
Agent, the Lenders, the Issuing Lenders, the Hedging Agreement Providers, or
their respective order, or demand, together with any and all reasonable expenses
which may be incurred by the Administrative Agent, the Lenders, the Issuing
Lenders or the Hedging Agreement Providers in collecting any of the Guarantied
Credit Party Obligations. As used in this Section 9, Guarantied Credit Party
Obligations shall include all Guarantied Credit Party Obligations now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such Guarantied Credit Party Obligations are from time to time
reduced, or extinguished and thereafter increased or incurred, whether the
Borrower and the Guarantors may be liable individually or jointly with others,
whether or not recovery upon such Guarantied Credit Party Obligations may be or
hereafter become barred by any statute of limitations, and whether or not such
Guarantied Credit Party Obligations may be or hereafter become otherwise
unenforceable. This Guaranty is a guaranty of payment and performance and not of
collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents (a) to the extent the obligations of a Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable lawApplicable Law relating to fraudulent
conveyances or transfers) then the obligations of each such Guarantor hereunder
shall be limited to the maximum amount that is permissible under applicable
lawApplicable Law (including, without limitation, the Bankruptcy Code or its
non-U.S. equivalent) and (b) this Guaranty shall not be deemed to cover any
Excluded Swap Obligations.

9.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Guarantied Credit Party
Obligations of the Borrower to the Lenders, the Issuing Lenders and any Hedging
Agreement Provider whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 7.1(e) as applicable to the
Borrower or any Subsidiaries of the Borrower, and unconditionally promises to
pay such Guarantied Credit Party Obligations to the Administrative Agent for the
account of the Lenders and the Issuing

 

- 88 -



--------------------------------------------------------------------------------

Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender, any
Issuing Lender or any Hedging Agreement Provider, which payment or transfer or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to the
Borrower or a Guarantor, the estate of the Borrower or a Guarantor, a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or other applicable lawApplicable Law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.

9.3 Nature of Liability.

The liability of each Guarantor hereunder is absolute and unconditional and
exclusive and independent of any security for or other guaranty of the Credit
Party Obligations of the Borrower whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations of the Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to the Administrative Agent, the Lenders, the Issuing
Lenders or any Hedging Agreement Provider on the Guarantied Credit Party
Obligations that the Administrative Agent, such Lenders, such Issuing Lenders or
such Hedging Agreement Provider repay the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding or
(f) any other circumstance (including any statute of limitations) that might
otherwise constitute a defense available to, or a discharge of, a guarantor or a
borrower other than the payment in full of the Credit Party Obligations.

The guaranty under this Section 9 is a continuing and irrevocable guaranty of
all Guarantied Credit Party Obligations now or hereafter existing and shall
remain in full force and effect until all Credit Party Obligations and any other
amounts payable under this Section 9 are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Credit Party Obligations are terminated. Notwithstanding the
foregoing, this guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantors is made, or the Administrative Agent, on behalf of the Lenders, and
the Issuing Lenders, exercises its right of set-off, in respect of the Credit
Party Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under the Bankruptcy Code or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent, on behalf of the Lenders
and the Issuing Lenders, is in possession of or has released this guaranty and
regardless of any prior revocation, rescission, termination or reduction;
provided, however, that neither the Administrative Agent nor any Lender or
Issuing Lender shall have any set-off rights against accounts of any Credit
Party under hotel management agreements pursuant to which such Credit Party is
acting as agent for a third party with respect to the amounts in such account.
The obligations of the Guarantors under the preceding sentence shall survive
termination of this Credit Agreement.

 

- 89 -



--------------------------------------------------------------------------------

9.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

9.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender, each
Issuing Lender and each Hedging Agreement Provider without notice or demand
(except as shall be required by applicable lawApplicable Law and cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time to (a) renew, compromise, extend, increase, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Credit
Party Obligations or any part thereof in accordance with this Credit Agreement
and any Hedging Agreement, as applicable, including any increase or decrease of
the rate of interest thereon, (b) take and hold security from any Guarantor or
any other party for the payment of this Guaranty or the Credit Party Obligations
and exchange, enforce waive and release any such security, (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Lenders in their discretion may determine and (d) release or
substitute any one or more endorsers, Guarantors, the Borrower or other
obligors.

9.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders, the Issuing
Lenders or any Hedging Agreement Providers to inquire into the capacity or
powers of the Borrower or the officers, directors, members, partners or agents
acting or purporting to act on its behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

9.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable lawApplicable Law and cannot be waived) to require the Administrative
Agent, any Lender, any Issuing Lender or any Hedging Agreement Provider to
(i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s, any Issuing Lender’s or any Hedging
Agreement Provider’s power whatsoever. Each of the Guarantors waives any defense
based on or arising out of any defense of the Borrower, any other guarantor or
any other party other than payment in full in cash of the Credit Party
Obligations, including without limitation any defense based on or arising out of
the disability of the Borrower, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Credit Party Obligations. The Administrative Agent
or any of the Lenders or Issuing Lenders may, at their election, foreclose on
any security held by the Administrative Agent or a Lender or Issuing Lender by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable lawApplicable Law), or exercise any other right or remedy the
Administrative Agent and any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full. Each of the Guarantors, to the extent permitted by law,
waives any defense arising out of any such election by the Administrative Agent
and each of the Lenders and Issuing Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.

 

- 90 -



--------------------------------------------------------------------------------

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender or Issuing Lender shall have any duty to advise such Guarantor of
information known to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders, Issuing Lenders or the Hedging
Agreement Provider against the Borrower or any other guarantor of the Credit
Party Obligations of the Borrower owing to the Lenders, Issuing Lenders or such
Hedging Agreement Provider (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Credit Party Obligations shall
have been indefeasibly paid in full in cash, no Credit Document or Hedging
Agreement with a Hedging Agreement Provider remains in effect and the
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders, the Issuing Lenders or any Hedging Agreement Provider now
have or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Credit Party Obligations of the Borrower and
any benefit of, and any right to participate in, any security or collateral
given to or for the benefit of the Lenders, Issuing Lenders and/or the Hedging
Agreement Providers to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations shall have been
indefeasibly paid in full in cash, no Credit Document or Hedging Agreement with
a Hedging Agreement Provider remains in effect and the Commitments have been
terminated.

9.8 Limitation on Enforcement.

The Lenders, the Issuing Lenders and the Hedging Agreement Providers agree that
this Guaranty may be enforced only by the action of the Administrative Agent
acting upon the instructions of the Required Lenders or any such Hedging
Agreement Provider (only with respect to obligations under the applicable
Hedging Agreement entered into with such Hedging Agreement Provider) and that no
Lender, Issuing Lender or Hedging Agreement Provider shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders and Issuing Lenders under the terms of this
Credit Agreement and for the benefit of any Hedging Agreement Provider under any
Hedging Agreement provided by such Hedging Agreement Provider. The Lenders, the
Issuing Lenders and the Hedging Agreement Providers further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors or any Pritzker Affiliate other than the
Guarantors.

 

- 91 -



--------------------------------------------------------------------------------

9.9 Confirmation of Payment.

The Administrative Agent, the Lenders and the Issuing Lenders will, upon request
after payment of the Guarantied Credit Party Obligations under the Credit
Documents which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Borrower, the Guarantors or any
other Person that the Guarantied Credit Party Obligations under the Credit
Documents have been paid in full and the Commitments relating thereto
terminated, subject to the provisions of Section 9.2.

9.10 Guaranty Matters.

The Lenders and the Issuing Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

9.11 Keepwell.

Each of Hyatt and each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.11, or otherwise
under this Guaranty, voidable under applicable lawApplicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each of Hyatt and each Qualified ECP Guarantor under this
Section 9.11 shall remain in full force and effect until all Guarantied Credit
Party Obligations and any other amounts payable under this Section 9 are
indefeasibly paid in full in cash and any Commitments of the Lenders or
facilities provided by the Lenders and the Issuing Lenders with respect to the
Guarantied Credit Party Obligations are terminated. Each of Hyatt and each
Qualified ECP Guarantor intends that this Section 9.11 constitute, and this
Section 9.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

NeitherExcept as expressly provided herein, neither this Credit Agreement, nor
any of the other Credit Documents, nor any terms hereof or thereof may be
amended, supplemented, waived or modified except in accordance with the
provisions of this Section. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders
may specify in such instrument, any of the requirements of this Credit Agreement
or the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
waiver, supplement, modification or release shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate or as a result of

 

- 92 -



--------------------------------------------------------------------------------

amendments effected pursuant to Section 2.14) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; or

(ii) amend, modify or waive any provision of this Section 10.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent; or

(iv) release all or substantially all of the Guarantors from their obligations
under the Guaranty (provided that (A) the release of less than substantially all
of the Guarantors shall solely require the consent of the Required Lenders and
(B) no consent of the Lenders shall be required for the release of any Guarantor
that ceases to be a Subsidiary as a result of a transaction not prohibited
hereunder provided no Event of Default shall exist or arise as a result of such
release) without the written consent of all the Lenders; or

(v) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or of all Lenders as appropriate; or

(vi) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby; or

(vii) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.12(b) without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, any Issuing Lender (in such capacity) or the
Swingline Lender (in such capacity) under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, such
Issuing Lender or the Swingline Lender, as applicable, in addition to the
Lenders required hereinabove to take such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Loans. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Section 8 (other than the provisions of Section 8.9 and any other
provision the effect of which is adverse to the Credit Parties); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing

 

- 93 -



--------------------------------------------------------------------------------

Schedule 2.1(a) from time to time in the manner requested by the Borrower, the
Administrative Agent or any Lender in order to reflect any assignments or
transfers of the Loans as provided for and permitted hereunder; provided
further, however, that the Administrative Agent shall promptly deliver a copy of
any such modification to the Borrower and each Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Notwithstanding anything to the contrary herein or in any other Credit Document,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any other Credit Document (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased, reinstated or extended
without the written consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the written consent of such Defaulting Lender.

The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent, any Lender (other than the
Lender then acting as Administrative Agent) that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 10.1, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (a) such replacement does not
conflict with any Requirement of Law, (b) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such Replaced
Lender on or prior to the date of replacement, (c) the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (d) the Borrower shall be liable to such Replaced Lender
under Section 2.17 if any LIBOREurocurrency Rate Loan owing to such Replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (e) the Replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (f) until such time as such replacement shall be consummated, the
Borrower shall pay to the Replaced Lender all additional amounts (if any)
required pursuant to Section 2.15, 2.16 or 2.18(a), as the case may be, (g) the
Borrower provides at least three (3) Business Days’ prior notice to such
Replaced Lender, and (h) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the Replaced Lender. In the event any Replaced Lender fails
to execute the agreements required under Section 10.6 in connection with an
assignment pursuant to this Section 10.1 (after two (2) days’ notice has been
given to such Replaced Lender), such failure will not impair the validity of the
removal of such Replaced Lender and the mandatory assignment of such Replaced
Lender’s Commitments and outstanding Loans shall nevertheless be effective
without the execution by such Replaced Lender of the assignment documents
required under Section 10.6 so long as (i) evidence of proof of receipt by such
Replaced Lender of such assignment agreement is available and (ii) such Replaced
Lender has been paid in full in cash on or prior to the effective date of such
replacement. A Lender shall not be required to be replaced if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such replacement cease to apply.

 

- 94 -



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing to the contrary, if the Administrative
Agent and the Borrower have jointly identified an ambiguity, omission, mistake
or defect in any provision of this Agreement or any other Credit Document or an
inconsistency between or among provisions of this Agreement or any other Credit
Document, the Administrative Agent and the Borrower shall be permitted to amend
such provision or provisions to cure such ambiguity, omission, mistake, defect
or inconsistency so long as to do so would not adversely affect the interests of
the Lenders and the Issuing Lenders. Any such amendment shall become effective
without any further action or consent of any of other party to this Agreement.

10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy or other electronic
communications as provided below), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the day following the day on which the same has been
delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case addressed as follows in the case of the Borrower, the
other Credit Parties and the Administrative Agent, and as set forth in the
Administrative Questionnaire in the case of a Lenders, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Loans and Notes:

if to the Borrower:

Hyatt Hotels Corporation

71 South Wacker Drive, 12th Floor

150 N. Riverside Drive

Chicago, Illinois 60606

Attention: Brian Karaba,Brad O’Bryan, Treasurer and Senior Vice President and
Treasurer

Telephone: (312) 780-58695726

Telecopy:   (312) 780-60175726

with a copy to:

Hyatt Hotels Corporation

71 South Wacker Drive, 12th Floor

150 N. Riverside Drive

Chicago, Illinois 60606

Attention: Rena Reiss, General Counsel

TelecopierTelephone: (312) 780750-52821234

TelephoneTelecopy:   (312) 780-54905284

 

- 95 -



--------------------------------------------------------------------------------

and to:

Latham & Watkins, LLP

233 S. Wacker Drive330 N. Wabash Ave., Suite 58002800

Chicago, Illinois 6060660611

Attention: Brad Kotler

Telecopier: (312) 993-9767

Telephone: (312) 876-7651

if to the Administrative Agent or Wells Fargo as Swingline Lender or an Issuing
Lender:

Wells Fargo Bank, National Association, as Administrative Agent

1750 H. Street, NW, Suite 550

Washington, D.C. 20006

Attn: Mark Monahan

Telephone: (202-) 303-3017

Telecopy:   (202-) 429-2984

with a copy to:

Wells Fargo Bank, National Association

2030 Main Street, Suite 800

Irvine, California 92614

Attn: Rhonda Friedly

Telephone: (949-) 251-4383

Telecopy:   (949-) 851-9728

and in the case of notices under Section 2:

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center – CRE Agency Services

608 Second Avenue600 South, 11 4th Street, 4th Floor

Minneapolis, Minnesota 5540255415

Attn: Teresa MagerKara Rasmussen

Telephone: (612) 316-667-45070299

Telecopy:   (866)  835-410-50270263

with respect to Foreign Currency Loans:

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center – CRE Agency Services

608 Second Avenue600 South, 11 4th Street, 4th Floor

Minneapolis, Minnesota 5540255415

Attn: Teresa Mager Kara Rasmussen

Telephone: (612) 316-667-45070299

Telecopy:   (866)  835-410-50270263

 

- 96 -



--------------------------------------------------------------------------------

if to an Issuing Lender (other than Wells Fargo):

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Telephone: (800) 370.7519

Telecopy:   (800) 755.8743

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr. 4th Floor

Tampa, FL 33610

Attention: Standby LC Unit

Telephone: (800) 364-1969

Telecopy:   (856) 294-5267

Deutsche Bank AG New York Branch

Portfolio Management and Standby Letter of Credit

60 Wall Street, 23rd Floor

New York, NY 10005

Attention: Terry Greenberg, Assistant Vice President

Telephone: (212) 250-665

Telecopy:   (646) 350-3183

The Bank of Nova Scotia

720 King St. West

Toronto, Ontario

Canada M5V 2T3

Attention: Wendy Cheung, Director Lending Services

GWO - Lending Services Operations

Telephone: (416) 866-7109

Telecopy:   (212) 225-5705

(b) Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

- 97 -



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full (other than
contingent indemnification obligations a claim for which has not yet been
asserted).

10.5 Payment of Expenses and Taxes.

The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Lead Arrangers for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement, the other Credit
Documents, the Fee Letter and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of one outside counsel to the Administrative Agent, the
Issuing Lenders and the Lead Arrangers, (b) to pay or reimburse each Lender, the
Issuing Lenders and the Administrative Agent for all of their respective
reasonable out-of-pockets costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Credit Agreement, the other
Credit Documents and the Fee Letter, including, without limitation, the
reasonable fees and disbursements of outside counsel to the Administrative Agent
and to each of the Lenders, and each of the Issuing Lenders, provided that,
absent dissension among the Lenders, or the Administrative Agent and the
Lendersan actual or perceived conflict of interest, the Borrower shall only be
required to reimburse the Administrative Agent, the Lead Arrangers, the Issuing
Lenders and each Lender, in the aggregate, for one outside law firm, (c) on
demand, to pay, indemnify, and hold each Lender, each Issuing Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay by the
Borrower in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Credit Documents, the Fee Letter and any
such other documents, (d) to pay or reimburse each Lender, each Issuing Lender
and the Administrative Agent for any reasonable out-of-pocket costs, fees or
expenses incurred in connection with any investigation (including, without
limitation, background checks) performed to determine whether the Borrower or
any of its Subsidiaries or any officer, director, shareholder or Affiliate of
the Borrower or any of its Subsidiaries has violated any
Anti-TerrorismAnti-Money Laundering Laws, Anti-Corruption Laws or other similar
law and (e) to pay, indemnify, and hold each Lender, each Issuing Lender the
Administrative Agent, the Lead Arrangers, their respective Affiliates and their

 

- 98 -



--------------------------------------------------------------------------------

respective other Related Parties (an “Indemnified Person”) harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs (including, without limitation, settlement
costs), expenses or disbursements of any kind or nature whatsoever from third
party claims (other than claims by taxing authorities) with respect to the
execution, delivery, enforcement, performance and administration of the Credit
Documents, the Fee Letter and any such other documents and the use, or proposed
use, of proceeds of the Loans (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided, however, that the Borrower shall not have
any obligation hereunder to the an Indemnified Person with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of such Indemnified Person, as determined by a court of competent jurisdiction
pursuant to a final non-appealable judgment. The agreements in this Section 10.5
shall survive repayment of the Loans, Notes and all other Credit Party
Obligations. The obligations of the Foreign Borrower with respect to the
indemnification and cost and expense reimbursement obligations set forth above
and in the other Credit Documents shall, to the extent reasonably ascertainable,
be limited to losses, claims, damages, liabilities, costs and expenses arising
out of or relating to the obligations of the Foreign Borrower under this
Agreement and the other Credit Documents (including the enforcement thereof) and
the Foreign Borrower’s use or proposed use of the proceeds of any Loan made to
it.

10.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such

 

- 99 -



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitment held by such assigning Lender or the outstanding principal balance of
the Loans of such assigning Lender, as applicable, would be less than
$5,000,000, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Competitive Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of (1) the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and (2) the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates (other than an Affiliate of
The Goldman Sachs Group, Inc. that is a Lender as of the ClosingFirst Amendment
Effective Date) or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

- 100 -



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Competitors. No such assignment shall be made to any
competitor of the Borrower or any Subsidiary in the hospitality or lodging
industry.

(viii) Assignments Involving Defaulting Lenders. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage; provided that notwithstanding the foregoing provisions of this
clause (viii), if any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable lawApplicable Law
without compliance with the provisions of this Section, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17 and 10.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d); provided, an assignment that does not comply with
subsection (b)(vii) shall not be treated as a participation and shall be of no
effect.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 10.2 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

- 101 -



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations (iii) the Borrower, the Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) no participation may be sold to any competitor of the Borrower or any
Subsidiary in the hospitality or lodging industry. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
of any provision of any Credit Document described in the first proviso of
Section 10.1 that adversely affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15 through 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(b) (it being understood that the documentation required under
Section 2.18(b) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.20 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under any of Sections 2.15 through 2.18, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.20 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender; provided
that such Participant agrees to be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

- 102 -



--------------------------------------------------------------------------------

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

10.7 Adjustments; Set-off.

(a) Each Lender agrees that if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
lawApplicable Law, but subject to receipt of the prior written consent of the
Required Lenders exercised in their sole discretion, upon the occurrence of any
Event of Default, to setoff and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final but excluding set-off
of trust and payroll accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of any Credit Party, or any part thereof in such amounts as such Lender
may elect, against and on account of the obligations and liabilities of the
Borrower and the other Credit Parties to such Lender hereunder and claims of
every nature and description of such Lender against the Borrower, in any
currency, whether arising hereunder, under any other Credit Document, the Fee
Letter or any Hedging Agreement with a Hedging Agreement Provider provided by
such Lender pursuant to the terms of this Credit Agreement, as such Lender may
elect, whether or not such Lender has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured;
provided, however, that neither the Administrative Agent nor any Lender shall
have any set-off rights against accounts of any Credit Party under hotel
management agreements pursuant to which such Credit Party is acting as agent for
a third party with respect to the amounts in such account. The aforesaid right
of set-off may be exercised by such Lender against the Credit Party or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of any such
Credit

 

- 103 -



--------------------------------------------------------------------------------

Party, or against anyone else claiming through or against any such Credit Party
or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the applicable Credit Party and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Credit Party Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

10.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

10.9 Counterparts.

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

10.10 Effectiveness.

Subject to Section 4, this Credit Agreement shall become effective on the date
on which all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
(or counsel to the Administrative Agent) or, in the case of the Lenders, shall
have given to the Administrative Agent written, telecopied or telex signature
pages and notice (actually received) at such office that the same has been
signed and mailed to it.

10.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.12 Integration.

This Credit Agreement, the other Credit Documents and the Fee Letter represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

 

- 104 -



--------------------------------------------------------------------------------

10.13 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS (WITHOUT TAKING INTO ACCOUNT CONFLICT OF
LAW PRINCIPLES).

10.14 Consent to Jurisdiction and Service of Process.

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note , any of the other Credit
Documents or the Fee Letter may be brought in the courts of the State of
Illinois in Cook County or in any federal court located in the State of
Illinois, and, by execution and delivery of this Credit Agreement, each of the
Borrower and the other Credit Parties accepts, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement, any Note, any other
Credit Document or the Fee Letter from which no appeal has been taken or is
available. Each of the Borrower and the other Credit Parties irrevocably agrees
that all service of process in any such proceedings in any such court may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto, such service being hereby
acknowledged by each of the Borrower and the other Credit Parties to be
effective and binding service in every respect. Each of the Borrower, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue based on the
grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction. Nothing
herein shall affect any right that any party hereto may have to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower or the other Credit Parties in the court
of any other jurisdiction.

10.15 Confidentiality.

The Administrative Agent and each of the Lenders agrees that it will not
disclose without the prior consent of the Borrower (other than to its employees,
Affiliates, agents, auditors or counsel or to another Lender who shall agree to
keep such information confidential) any information with respect to the
Borrower, its Subsidiaries, any Pritzker Affiliate and any of their Affiliates
which is furnished pursuant to or in connection with this Agreement, any other
Credit Document or any documents contemplated by or referred to herein or
therein, except that any Lender may disclose any such information (a) as has
become generally available to the public other than by a breach of this
Section 10.15, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the OCC or the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors;
provided, that prior to such disclosure such Lender shall give prior notice to
the Borrower, (c) as is required or appropriate in response to any summons or
subpoena or any law, order, regulation or ruling of a Governmental Authority
applicable to such Lender; provided, that prior to such disclosure such lender
shall give prior notice to the Borrower, (d) to any prospective Participant or
assignee in connection with any contemplated transfer pursuant to Section 10.6,
provided that such prospective transferee shall have been made aware of this
Section 10.15 and shall have agreed to be bound by its provisions as if it were
a party to this Agreement, (e) with the Borrower’s consent (such consent not to
be unreasonably withheld) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities

 

- 105 -



--------------------------------------------------------------------------------

evidenced by this Credit Agreement customarily found in such publications,
(f) to any actual or prospective counterparty (or its advisors) to any Hedging
Agreement relating to a Credit Party and its obligations hereunder or under any
Hedging Agreement; provided that such prospective transferee shall have agreed
to be bound by the confidentiality provisions set forth in this Section, or
(g) in connection with any suit, action or proceeding for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies or interests under or in connection with the Credit
Documents, the Fee Letter or any Hedging Agreement entered into with a Hedging
Agreement Provider; provided further that, in any case, notice of any disclosure
as set forth in clauses (a) through (g) above shall only be provided to the
Borrower to the extent permitted by applicable lawApplicable Law, regulation or
legal process and in no event shall such notice be provided or required in
connection with a regular examination of a Lender or Issuing Lender by its
regulators.

10.16 Acknowledgments.

(a) The Borrower and the other Credit Parties each hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document and the Fee Letter;

(ii) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor;

(iii) no joint venture exists among the Lenders or among the Borrower and the
Lenders; and

(iv) the Administrative Agent, each Lender and their Affiliates may have
economic interests that conflict with those of the Borrower and the other Credit
Parties, their stockholders and/or their Affiliates.

(b) The Administrative Agent and each of the Lenders agree that:

(i) the Credit Party Obligations may not be enforced against any director,
officer, employee or stockholder of the Borrower or the other Credit Parties;
and

(ii) it is not necessary for the Borrower or the other Credit Parties to inquire
into the capacity or power of the Administrative Agent or any of the Lenders or
the officers, directors, partners or agents acting or purporting to act on their
behalf.

10.17 Waivers of Jury Trial.

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE FEE LETTER AND FOR ANY
COUNTERCLAIM THEREIN.

 

- 106 -



--------------------------------------------------------------------------------

10.18 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document or the Fee Letter
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Credit Documents or the Fee Letter shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender in the Judgment
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in the Judgment Currency, the Administrative
Agent or such Lender agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under applicable
lawApplicable Law).

10.19 Nonliability of Administrative Agent and Lenders; No Advisory or Fiduciary
Responsibility.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Lenders and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. NeitherNone of the Administrative Agent nor, any
Issuing Lender or any Lender shall have any fiduciary responsibilities to the
Borrower or any other Credit Party, and no provision in this Agreement or in any
of the other Credit Documents or the Fee Letter, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Administrative Agent, any Issuing Lender or any
Lender to any Lender, the Borrower, any Subsidiary or any other Credit Party.
NeitherNone of the Administrative Agent nor, any Issuing Lender or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Not in limitation of the foregoing, in connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Credit Document), the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the Borrower and its Subsidiaries and any Titled Agent, the
Administrative Agent, any Issuing Lender, any Swingline Lender or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Credit Documents, irrespective of whether any Titled
Agent, the Administrative Agent, any Issuing Lender, any Swingline Lender or any
Lender has advised or is advising the Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Titled Agents, the Administrative Agent, the Issuing Lenders, the
Swingline Lenders and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Titled Agents,
the Administrative Agent, the Issuing Lenders, the Swingline Lenders and the
Lenders, on the other hand, (iii) the Borrower has consulted its own legal,

 

- 107 -



--------------------------------------------------------------------------------

accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; and (b) (i) the Titled Agents, the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person; (ii) none of the Titled Agents, the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Titled Agents, the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and the Lenders
and their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Titled Agents, the Administrative Agent, the Issuing Lenders, the Swingline
Lenders and the Lenders has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against any of
the Titled Agents, the Administrative Agent, the Issuing Lenders, the Swingline
Lenders and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.20 NO NOVATION.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING FACILITY. THE PARTIES DO NOT INTEND THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE CREDIT PARTY OBLIGATIONS (AS DEFINED IN THE EXISTING FACILITY) OWING BY
THE BORROWER OR ANY GUARANTOR UNDER OR IN CONNECTION WITH THE EXISTING FACILITY
OR ANY OF THE OTHER CREDIT DOCUMENTS (AS DEFINED IN THE EXISTING FACILITY).

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a

 

- 108 -



--------------------------------------------------------------------------------

bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

- 109 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amended and Restated Credit Agreement to be duly executed and delivered
as of the date first above written.

 

HYATT:       HYATT HOTELS CORPORATION,       a Delaware corporation       By:  

 

      Name:   Gebhard F. RainerBradley O’Bryan       Title:   ExecutiveSenior
Vice President and Treasurer         and Chief Financial Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

FOREIGN BORROWER:       HOTEL INVESTORS I, INC.,       aA Luxembourg S.société
à  r.l.responsabilité limitée       By:  

 

      Name:   Brian KarabaBradley O’Bryan       Title:   Type B Manager

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

GUARANTORS:       H.E. SAN ANTONIO, L.L.C.HE ORLANDO HOTEL, LLC       HYATT
EQUITIESHYATT FRANCHISING, L.L.C.       HYATT PARTNERSHIP INTERESTS, L.L.C.    
  SELECT HOTELS GROUP, L.L.C.       HYATT PLACE FRANCHISING, L.L.C.       GRAND
HYATT SF, L.L.C.       SDI, INC.       By:  

 

      Name:   Gebhard F. RainerBradley O’Bryan       Title:   Vice President
and, Treasurer         of each of the foregoing guarantors       GAINEY DRIVE
ASSOCIATESHYATT CORPORATION       By:  

 

      Name:   Bradley O’Bryan       Title:   Senior Vice President and Treasurer
      By:   HYATT EQUITIES, L.L.C., its partner       By: HYATT PARTNERSHIP
INTERESTSSELECT HOTELS GROUP, L.L.C., its partner       By:  

 

      Name:   Gebhard F. RainerBradley O’Bryan       Title:   Vice President and
Treasurer         of each of the partners listed above       HYATT CORPORATION  
    WAILEA HOTEL HOLDINGS, L.L.C.       By: Hyatt Corporation, a Delaware
corporation, its Managing and Administrative Member       By:  

 

      Name:   Gebhard F. RainerBradley O’Bryan       Title:   ExecutiveSenior
Vice President and Treasurer         and Chief Financial Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

LENDERS:       WELLS FARGO BANK, NATIONAL ASSOCIATION,       individually in its
capacity as a Lender and in its capacity as Administrative Agent      
By:                                     
                                                                               
      Name:                                     
                                                                               
Title:                                     
                                                                            

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

BANK OF AMERICA, N.A. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

BANK OF AMERICA SECURITIES LIMITED, in its capacity as an Applicable Designee of
Bank of America, N.A. By:                                     
                                                             Name: Gary Saint
Title: Director



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

[OTHER LENDERS] By:                                 
                                                                
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

DEUTSCHE BANK AG NEW YORK BRANCH By:                          
                                                                       
Name:                                                                    
                       Title:                          
                                                                   
By:                                                                    
                              Name:                          
                                                                
Title:                                                                    
                         

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

JPMORGAN CHASE BANK, N.A. By:                          
                                                                       
Name:                                                                    
                       Title:                          
                                                                   

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

THE BANK OF NOVA SCOTIA By:                          
                                                                       
Name:                                                                    
                       Title:                          
                                                                   

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

[OTHER LENDERS] By:                          
                                                                       
Name:                                                                    
                       Title:                          
                                                                   

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

ANNEX II

AMENDED CREDIT AGREEMENT

See attached.



--------------------------------------------------------------------------------

Loan No. 102207

 

LOGO [g461008dsp160.jpg]    (Not a Legal Document)

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 6, 2014

among

HYATT HOTELS CORPORATION,

as a Borrower,

HOTEL INVESTORS I, INC.,

as Foreign Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.

and

THE BANK OF NOVA SCOTIA,

as Joint Book Runners and Co-Lead Arrangers,

and

DEUTSCHE BANK SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NOVA SCOTIA,

GOLDMAN SACHS LENDING PARTNERS LLC,

SUNTRUST BANK

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS      1  

1.1

  Definitions      1  

1.2

  Computation of Time Periods      27  

1.3

  Accounting Terms      27  

1.4

  Exchange Rates; Currency Equivalents      28  

1.5

  Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts
     28  

1.6

  Other Interpretative Provisions      29   SECTION 2 CREDIT FACILITY      29  

2.1

  Revolving Loans      29  

2.2

  Competitive Loan Subfacility      31  

2.3

  Swingline Loan Subfacility      33  

2.4

  Letter of Credit Subfacility      35  

2.5

  Additional Loans      39  

2.6

  Default Rate      40  

2.7

  Extension and Conversion      40  

2.8

  Prepayments      41  

2.9

  Termination and Reduction of Commitments      41  

2.10

  Fees      42  

2.11

  Computation of Interest and Fees      43  

2.12

  Pro Rata Treatment and Payments      43  

2.13

  Non-Receipt of Funds by the Administrative Agent      45  

2.14

  Inability to Determine Interest Rate      46  

2.15

  Illegality      47  

2.16

  Requirements of Law      48  

2.17

  Indemnity      49  

2.18

  Taxes      50  

2.19

  Indemnification; Nature of Issuing Lender’s Duties      53  

2.20

  Replacement of Lenders      54  

2.21

  Defaulting Lenders      54  

2.22

  Funds Transfer Disbursements      57  

2.23

  Foreign Borrower      58   SECTION 3 REPRESENTATIONS AND WARRANTIES      59  

3.1

  Existing Indebtedness      59  

3.2

  Financial Statements      59  

3.3

  No Material Adverse Change      59  

3.4

  Organization; Existence      59  

3.5

  Authorization; Power; Enforceable Obligations      60  

3.6

  Consent; Government Authorizations      60  

3.7

  No Material Litigation      60  

3.8

  No Default      60  

3.9

  Taxes      60  

3.10

  ERISA      61  

3.11

  Governmental Regulations, Etc.      61  

3.12

  Subsidiaries      62  

3.13

  Use of Proceeds      62  

 

- i -



--------------------------------------------------------------------------------

3.14

  Contractual Obligations; Compliance with Laws; No Conflicts      62  

3.15

  Accuracy and Completeness of Information      63  

3.16

  Environmental Matters      63  

3.17

  Solvency      64  

3.18

  Title to Property; Leases      64  

3.19

  Insurance      64  

3.20

  Licenses and Permits      64  

3.21

  Anti-Corruption Laws and Sanctions      64  

3.22

  Labor Matters      65  

3.23

  Regarding the Foreign Borrower      65  

3.24

  EEA Financial Institution      66   SECTION 4 CONDITIONS      66  

4.1

  Conditions to Closing      66  

4.2

  Conditions to All Extensions of Credit      68   SECTION 5 AFFIRMATIVE
COVENANTS      69  

5.1

  Financial Statements      69  

5.2

  Certificates; Other Information      70  

5.3

  Notices      70  

5.4

  Maintenance of Existence; Compliance with Laws; Contractual Obligations     
71  

5.5

  Maintenance of Property; Insurance      72  

5.6

  Inspection of Property; Books and Records; Discussions      72  

5.7

  Use of Proceeds      72  

5.8

  Additional Guarantors      72  

5.9

  Financial Covenants      73  

5.10

  Electronic Delivery of Certain Information      73  

5.11

  Public/Private Information      74  

5.12

  Foreign Borrower Authorizations      74   SECTION 6 NEGATIVE COVENANTS      74
 

6.1

  Liens      74  

6.2

  Nature of Business      74  

6.3

  Mergers and Sale of Assets      74  

6.4

  Transactions with Affiliates      75  

6.5

  Fiscal Year; Organizational Documents      76  

6.6

  Restricted Payments      76   SECTION 7 EVENTS OF DEFAULT      76  

7.1

  Events of Default      76  

7.2

  Acceleration; Remedies      78   SECTION 8 AGENCY PROVISIONS      79  

8.1

  Appointment and Authorization      79  

8.2

  Wells Fargo as Lender      80  

8.3

  Approvals of Lenders      80  

8.4

  Notice of Events of Default      80  

8.5

  Administrative Agent’s Reliance      80  

8.6

  Indemnification of Administrative Agent      81  

8.7

  Lender Credit Decision, Etc.      82  

8.8

  Successor Administrative Agent      82  

 

- ii -



--------------------------------------------------------------------------------

8.9

  Titled Agents      84  

8.10

  Patriot Act Notice      84   SECTION 9 GUARANTY      84  

9.1

  The Guaranty      84  

9.2

  Bankruptcy      85  

9.3

  Nature of Liability      85  

9.4

  Independent Obligation      86  

9.5

  Authorization      86  

9.6

  Reliance      87  

9.7

  Waiver      87  

9.8

  Limitation on Enforcement      88  

9.9

  Confirmation of Payment      88  

9.10

  Guaranty Matters      88  

9.11

  Keepwell      88   SECTION 10 MISCELLANEOUS      89  

10.1

  Amendments and Waivers      89  

10.2

  Notices      91  

10.3

  No Waiver; Cumulative Remedies      94  

10.4

  Survival of Representations and Warranties      94  

10.5

  Payment of Expenses and Taxes      94  

10.6

  Successors and Assigns      95  

10.7

  Adjustments; Set-off      99  

10.8

  Table of Contents and Section Headings      100  

10.9

  Counterparts      100  

10.10

  Effectiveness      101  

10.11

  Severability      101  

10.12

  Integration      101  

10.13

  GOVERNING LAW      101  

10.14

  Consent to Jurisdiction and Service of Process      101  

10.15

  Confidentiality      102  

10.16

  Acknowledgments      102  

10.17

  Waivers of Jury Trial      103  

10.18

  Judgment Currency      103  

10.19

  Nonliability of Administrative Agent and Lenders; No Advisory or Fiduciary
Responsibility      103  

10.20

  NO NOVATION      104  

10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      105
 

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Applicable Designee Schedule 1.1(a)    Mandatory Cost Formulae
Schedule 1.1(b)    Form of Disbursement Instruction Agreement Schedule 1.1(c)   
Existing Letters of Credit Schedule 2.1(a)    Lenders and Commitments Schedule
2.1(b)(i)    Form of Notice of Borrowing Schedule 2.1(e)-1    Form of Revolving
Note (Hyatt) Schedule 2.1(e)-2    Form of Revolving Note (Foreign Borrower)
Schedule 2.2(b)-1    Form of Competitive Bid Request Schedule 2.2(b)-2    Form
of Notice of Receipt of Competitive Bid Request Schedule 2.2(c)    Form of
Competitive Bid Schedule 2.2(e)    Form of Competitive Bid Accept/Reject Letter
Schedule 2.3(d)    Form of Swingline Note Schedule 2.7    Form of Notice of
Extension/Conversion Schedule 2.18    2.18 Certificate Schedule 3.1   
Indebtedness Schedule 3.12    Subsidiaries Schedule 3.19    Insurance Schedule
3.22    Labor Matters Schedule 4.1(d)    Form of Secretary’s Certificate
Schedule 5.2(a)    Form of Officer’s Compliance Certificate Schedule 5.8    Form
of Joinder Agreement Schedule 6.1    Liens Schedule 10.6    Form of Assignment
and Assumption

 

- iv -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 6, 2014
(the “Credit Agreement” or “Agreement”), is by and among HYATT HOTELS
CORPORATION, a Delaware corporation (“Hyatt”), HOTEL INVESTORS I, INC., a
société à responsabilité limitée duly incorporated and validly existing under
the laws of the Grand-Duchy of Luxembourg, having its registered office at 2-4,
rue Eugène Ruppert, L-2453 Luxembourg, Grand-Duchy of Luxembourg and registered
with the Registre de Commerce et des Sociétés, Luxembourg under number B 157.496
(the “Foreign Borrower”), those Material Domestic Subsidiaries of Hyatt
identified as “Guarantors” on the signature pages hereto and such other
Subsidiaries of Hyatt as may from time to time become a party hereto (the
“Guarantors”), the lenders named herein and such other lenders as may become a
party hereto (collectively, the “Lenders” and individually, a “Lender”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”), BANK OF AMERICA, N.A., as
Syndication Agent for the Lenders (in such capacity, the “Syndication Agent”),
WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC., JPMORGAN CHASE BANK, N.A. and THE BANK OF NOVA
SCOTIA, as Joint Book Runners and as Co-Lead Arrangers, and DEUTSCHE BANK
SECURITIES INC., JPMORGAN CHASE BANK, N.A., THE BANK OF NOVA SCOTIA, GOLDMAN
SACHS LENDING PARTNERS LLC, SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION as
Co-Documentation Agents.

W I T N E S S E T H

WHEREAS, certain of the Lenders and other financial institutions have made
available to Borrower a $1,500,000,000 revolving credit facility on the terms
and conditions contained in that certain Amended and Restated Credit Agreement
dated as of September 9, 2011 by and among the Borrower, the guarantors party
thereto, the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, Bank of America, N.A., as syndication agent, Wells Fargo
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint
Book Runners, Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and Deutsche Bank Securities Inc., as
Co-Lead Arrangers, and JPMorgan Chase Bank, N.A., Deutsche Bank Securities, Inc.
and SunTrust Bank, as Co-Documentation Agents (as amended, restated, modified or
supplemented through the date hereof, the “Existing Facility”); and

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
parties hereto desire to amend and restate the terms of the Existing Facility on
the terms and conditions hereinafter set forth.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the Existing Facility is amended and restated as
follows:

SECTION 1

DEFINITIONS

1.1 Definitions.

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

“Additional Loans” has the meaning set forth in Section 2.5.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account (which account shall
be located within the United States or any state or commonwealth thereof or the
District of Columbia) as set forth in Section 10.2 with respect to such
currency, or such other address or account (which account shall be located
within the United States or any state or commonwealth thereof or the District of
Columbia) with respect to such currency as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Aggregate Revolving Committed Amount” means the aggregate Dollar Amount of
Commitments in effect from time to time, being initially ONE BILLION FIVE
HUNDRED MILLION DOLLARS ($1,500,000,000) (as such amount may be increased as
provided in Section 2.5 or reduced as provided in Section 2.9 from time to
time).

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Designee” means any Affiliate of a Lender designated thereby from
time to time by written notice to and with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) to lend all
or any portion of such Lender’s Foreign Currency Loans under this Agreement;
provided that no such designation shall relieve such Lender from its obligations
to provide any portion of a Loan required to be provided by such Lender
hereunder. Schedule 1.1 sets forth the Applicable Designee of each Lender, if
any, as of the Closing Date.

“Applicable Foreign Obligor Documents” has the meaning set forth in
Section 3.23(a).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan, such Lender’s Foreign
Currency Eurocurrency Lending Office in the case of a Eurocurrency Rate Loan
denominated in a Foreign Currency, and such Lender’s U.S. Eurocurrency Lending
Office in the case of a Eurocurrency Rate Loan denominated in Dollars.

“Applicable Percentage” means, the rate per annum set forth below opposite the
applicable level then in effect, based upon the Debt Rating as set forth below
(such grid immediately below hereinafter referred to as the “Debt Ratings
Grid”), it being understood that the Applicable Percentage based upon the Debt
Ratings Grid for (a) Revolving Loans that are Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin for Revolving Loans”,
(b) Revolving Loans that are Eurocurrency Rate Loans shall be the percentage set
forth under the column “Eurocurrency Rate Margin for Revolving Loans and Letter
of Credit Fee”, (c) the Letter of Credit Fee shall be the percentage set forth
under the column “Eurocurrency Rate Margin for Revolving Loans and Letter of
Credit Fee” and (d) the Facility Fee shall be the percentage set forth under the
column “Facility Fee”:

Debt Ratings Grid

 

Level

  

Debt Ratings

S&P/Moody’s

   Eurocurrency
Rate Margin for
Revolving
Loans and Letter
of Credit Fee     Base Rate
Margin for
Revolving
Loans     Facility
Fee  

I

   A-/A3 or higher      0.900 %      0.000 %      0.100 % 

II

   BBB+/Baa1      0.975 %      0.075 %      0.125 % 

III

   BBB/Baa2      1.050 %      0.100 %      0.150 % 

IV

   BBB-/Baa3      1.300 %      0.300 %      0.200 % 

V

   Less than BBB-/Baa3 or not rated      1.500 %      0.500 %      0.250 % 

As used in this Credit Agreement, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (individually,
a “Debt Rating” and collectively, the “Debt Ratings”) of Hyatt’s
non-credit-enhanced, senior unsecured long-term debt; provided in the event of a
split-rating, (i) in which the rating differential is one level, the higher of
the two Debt Ratings will apply and (ii) in which the rating differential is
more than one level, the average of the two Debt Ratings (or the higher of any
two intermediate Debt Ratings) shall apply.

Notwithstanding the immediately preceding paragraphs, during any period that the
Leverage Ratio (x) is less than 2.50 to 1.00 but greater than or equal to 2.00
to 1.00, if the Applicable Percentage would be determined by reference to
Level IV or V of the Debt Ratings Grid, then the Applicable Percentage shall be
determined by reference to Level III of the Debt Ratings Grid, (y) is less than
2.00 to 1.00, if the Applicable Percentage would be determined by reference to
Level III, IV or V of the Debt Ratings Grid, then the Applicable Percentage
shall be determined by reference to Level II of the Debt Ratings Grid, or (z) is
greater than 4.50 to 1.00, the Applicable Percentage for Revolving Loans that
are Eurocurrency Rate Loans or Base Rate Loans, and the Letter of Credit Fee,
determined in accordance with this definition shall be increased by 0.25%. This
paragraph shall be subject to Section 2.11(c).

Notwithstanding anything in this definition of “Applicable Percentage” to the
contrary, if, as of any date of determination, Hyatt does not have a Debt Rating
from either S&P or Moody’s then in effect, the Applicable Percentage shall be
determined based on Level V of the Debt Ratings Grid. The

 

- 3 -



--------------------------------------------------------------------------------

Applicable Percentage shall be determined based upon the Debt Rating then in
effect and shall remain at such level until the first day of the month
immediately following the date of any publicly announced change in the Debt
Rating. As of the Closing Date, and thereafter until changed as provided above,
the Applicable Percentage is determined based on Level III of the Debt Ratings
Grid.

“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender; provided, however, “Approved Fund” shall not
include any competitor of the Borrower or any Subsidiary in the hospitality or
lodging industry.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)(iii)), and accepted by the Administrative Agent,
substantially in the form of Schedule 10.6 or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which the Eurocurrency Rate is unavailable or unascertainable).

“Base Rate Loans” means Loans that bear interest at an interest rate based on
the Base Rate.

“Borrower” means either Hyatt or the Foreign Borrower individually, or Hyatt and
the Foreign Borrower collectively, as the context may require.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, New York, New York or
Chicago, Illinois are authorized or required by law to close; provided, however,
that (a) when used in connection with a rate determination, borrowing or payment
in respect of a Eurocurrency Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
deposits of Dollars or Foreign Currencies, as applicable, in the London
interbank market and (b) for purposes of Extensions of Credit or Letters of
Credit denominated in a Foreign Currency, the term “Business Day” shall also
exclude any day on which banks are not open for foreign exchange dealings
between banks in the exchange of the home country of such Foreign Currency.

 

- 4 -



--------------------------------------------------------------------------------

“Canadian Dollar” and “Cdn $” shall mean the lawful money of Canada.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person (excluding hypothetical shares of stock of the
Borrower issued to employees as part of a “phantom stock” compensation plan).

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders or the Lenders, as
collateral for LOC Obligations or obligations of Lenders to fund participations
in respect of LOC Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lenders shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Lenders. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) any Person or two or more Persons acting in
concert (other than (A) any Pritzker Affiliate, (B) Madrone GHC, LLC or its
Affiliates and (C) Affiliates of The Goldman Sachs Group, Inc.) shall have
acquired “beneficial ownership,” directly or indirectly, of, or shall have
acquired by contract or otherwise, Voting Stock of Hyatt (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of Hyatt, or (b) Continuing Directors shall
cease for any reason to constitute a majority of the members of the board of
directors of Hyatt then in office. As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the SEC under the Securities Act of
1934.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the regulations promulgated thereunder.
References to sections of the Code shall be construed also to refer to any
successor sections.

 

- 5 -



--------------------------------------------------------------------------------

“Commitment” means the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

“Commitment Percentage” means, for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Aggregate Revolving Committed Amount at such
time. The initial Commitment Percentages are set out on Schedule 2.1(a).

“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Maturity Date, or (b) the date on which the
Commitments terminate in accordance with the provisions of this Credit
Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).

“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.

“Consolidated Adjusted Funded Debt” means, as of any date of determination,
without duplication, (a) the aggregate principal amount of all Funded Debt of
Hyatt and its Subsidiaries on a consolidated basis minus (b) the lesser of
(i) $100,000,000 and (ii) the aggregate outstanding principal amount of all
Guaranty Obligations of Hyatt or any of its Subsidiaries of Funded Debt of all
other Persons minus (c) the lesser of (i) $200,000,000 and (ii) contingent
reimbursement obligations of Hyatt or any of its Subsidiaries with respect to
the undrawn stated amount of letters of credit but excluding, for the avoidance
of doubt, any unreimbursed drafts drawn with respect to any such letter of
credit.

“Consolidated Assets” means, at any time, the amount representing the assets of
Hyatt and the Subsidiaries that would appear on a consolidated balance sheet of
Hyatt and its Subsidiaries at such time prepared in accordance with GAAP.

“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income for
such period (excluding from the determination of Consolidated Net Income any
income or losses attributable to unconsolidated joint ventures of Hyatt and its
Subsidiaries) plus cash distributions received by Hyatt from unconsolidated
joint ventures after required debt service related thereto and excluding any
proceeds from financings, refinancings or sales related thereto (distributions
classified as “return on” investments in the operating section of “Consolidated
Statement of Cash Flows” of Hyatt for such period) plus (b) the sum of the
following to the extent deducted in calculating Consolidated Net Income:
(i) Consolidated Interest Expense for such period, (ii) the provision for
Federal, state, local, foreign income, value added and similar taxes payable by
Hyatt and its Subsidiaries for such period, (iii) depreciation and amortization

 

- 6 -



--------------------------------------------------------------------------------

expense for such period, (iv) amortization of management and franchise agreement
intangibles constituting key money, and (v) other non-recurring non-cash charges
for such period (including (A) losses on discontinued operations and
(B) non-cash losses due to foreign currency losses) minus (c) to the extent
included in calculating Consolidated Net Income, non-cash income due to foreign
currency gains; provided that “Consolidated EBITDA” for any period shall be
adjusted on a pro forma basis (i) to include (or exclude) amounts attributable
to operations acquired (or sold or otherwise discontinued) during such period as
if such acquisition (or disposition) had occurred on the first day of such
period and (ii) to include amounts (annualized on a simple arithmetic basis)
attributable to projects which commenced operations during such period and were
in operation for at least one full fiscal quarter during such period.
Notwithstanding the foregoing, Consolidated EBITDA shall exclude (x) fair value
non-cash unrealized gains or losses on Borrower’s available-for-sale (“AFS”)
equity investment in Playa Hotels & Resorts, N.V. (“Playa N.V.) pending adoption
of FASB Accounting Standards Update No. 2016-01 (“ASU 2016-01”) effective for
periods after December 15, 2017 and (y) overspend and underspend or recovery
associated with managed costs to the extent (I) with respect to an overspend,
the amount is reasonably anticipated to be recovered in a subsequent period and,
with respect to an underspend or recovery, such amount was added back to
Consolidated EBITDA in a prior period and (II) such overspend, underspend or
recovery is a result of FASB Accounting Standards ASC 606 effective for periods
after December 31, 2017.

“Consolidated Interest Expense” means, for any period, all interest expense with
respect to Funded Debt for such period of Hyatt and its Subsidiaries on a
consolidated basis including the interest component under Capital Leases and
capitalized interest.

“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes of Hyatt and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at any time, the amount representing
the assets of Hyatt and the Subsidiaries that would appear on a consolidated
balance sheet of Hyatt and its Subsidiaries at such time prepared in accordance
with GAAP, less (a) all current liabilities and non-controlling interests and
(b) goodwill and other intangibles.

“Continuing Directors” means, during any period of up to 24 consecutive months,
individuals who at the beginning of such 24 month period were directors of Hyatt
(together with any new director whose election by Hyatt’s board of directors or
whose nomination for election by Hyatt’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, any Joinder Agreement and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto (excluding, however, any Hedging Agreement and the Fee Letter).

“Credit Party” means any of the Borrower or the Guarantors.

“Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lenders)
and the Administrative Agent, whenever arising, under this Credit Agreement or
any of the other Credit Documents or the Fee Letter (including, but not

 

- 7 -



--------------------------------------------------------------------------------

limited to, any interest accruing after the occurrence of a filing of a petition
of bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (b) all liabilities and obligations, whenever arising, owing from any
Credit Party or any of its Subsidiaries to any Hedging Agreement Provider
arising under any Hedging Agreement permitted hereunder.

“Debt Rating” has the meaning set forth in the definition of “Applicable
Percentage.”

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable and good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, an Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within 2 Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, an Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable and good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(f)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lenders, the Swingline Lender
and each Lender.

 

- 8 -



--------------------------------------------------------------------------------

“Disbursement Instruction Agreement” means a form substantially in the form of
Schedule 1.1(b) to be delivered to the Administrative Agent pursuant to
Section 4.1(m), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Discretionary Issuing Lender” has the meaning set forth in Section 2.4(j).

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Issuing Lender” has the meaning set forth in Section 2.4(j).

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office as set forth in the
Administrative Questionnaire delivered by each Lender to the Administrative
Agent; and thereafter, such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which Base Rate Loans of such Lender are to be made.

“Domestic Letters of Credit” means any Letters of Credit issued by a Domestic
Issuing Lender to a beneficiary located in the United States, any state or
commonwealth thereof, any possession or territory thereof or the District of
Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of an assignment of a
Revolving Commitment (or an increase thereto pursuant to Section 2.5, to the
extent provided by a bank, financial institution or investment fund that is not
an existing Lender), each Issuing Lender and the Swingline Lender, and
(iii) unless a Default or Event of Default shall exist, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (x) “Eligible Assignee” shall not include the
Borrower, any of the Borrower’s Affiliates (other than an Affiliate of The
Goldman Sachs Group, Inc. that is a Lender as of the First Amendment

 

- 9 -



--------------------------------------------------------------------------------

Effective Date) or Subsidiaries, any competitor of the Borrower or any
Subsidiary in the hospitality or lodging industry, or any Defaulting Lender and
(y) in the case of clause (iii) above, the Borrower shall be deemed to have
approved of such Person unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof.

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other Requirement of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” shall mean the single currency of Participating Member States of the
European Union to the extent adopted by its member nations.

“Euro Unit” shall mean the currency unit of the Euro.

“Eurocurrency Rate” means, the rate of interest obtained by dividing (a)(i) with
respect to any Eurocurrency Rate Loan for any Interest Period other than a
Eurocurrency Rate Loan denominated in Canadian Dollars, the rate of interest per
annum determined on the basis of the rate as set by the ICE Benchmark
Administration (“ICE”) (or the successor thereto if ICE is no longer making such
rate available) for deposits in the currency in which such Eurocurrency Rate
Loan is denominated for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period and (ii) with respect to any Eurocurrency Rate
Loan for any Interest Period denominated in Canadian Dollars, the rate of
interest per annum equal to the Canadian Dollar Offered Rate quoted daily at
11:00 A.M. (Eastern Time), from time to time by Reuters on the “CDOR Page” (the
“CDOR Rate”) (or any applicable successor page), in each case, by (b) a
percentage equal to 1 minus the Eurocurrency Reserve Percentage. If, for any
reason, the rate referred to in the preceding clause (a)(i) does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the rate to
be used for such clause (a)(i) shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in the
currency in which such Eurocurrency Rate Loan is denominated would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior

 

- 10 -



--------------------------------------------------------------------------------

to the first day of the applicable Interest Period for a period equal to such
Interest Period. If, for any reason, the rate referred to in the preceding
clause (a)(ii) does not appear on the Reuters “CDOR Page” (or any applicable
successor page), then the rate to be used for such clause (a)(ii) shall be CDOR
Rate that appears on Bloomberg (or any applicable successor page). Any change in
the maximum rate of reserves described in the preceding clause (b) shall result
in a change in the Eurocurrency Rate on the date on which such change in such
maximum rate becomes effective. If the Eurocurrency Rate determined as provided
above would be less than zero, the Eurocurrency Rate shall be deemed to be zero.

“Eurocurrency Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

“Eurocurrency Reserve Percentage” means for any day, the percentage (expressed
as a decimal and rounded upwards, if necessary, to the next higher 1/100th of
1%) which is in effect for such day as prescribed by the Federal Reserve Board
(or any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

“Event of Default” means such term as defined in Section 7.1.

“Excluded Subsidiaries” means a collective reference to (i) the Specified
Entities, (ii) each of Hyatt International, AIC Holding Co., Hyatt International
(Milan), L.L.C., Hyatt LACSA Services, Inc., Hyatt International Holdings Co.,
ARUBA Beachfront Resorts Limited Partnership, Grand Toronto Corp., Grand Toronto
Venture, L.P., H.E. Bermuda, L.L.C., H.E. Cap Cana, L.L.C., HI Holdings Kyoto
Co., Hyatt Foreign Employment Services, Inc., Hyatt Franchising Canada Corp.,
Hyatt Franchising Latin America, L.L.C., Hyatt Hotels of Canada, Inc., Hyatt
Hotels of Puerto Rico, Inc., Hyatt House Canada, Inc., Hyatt International
Technical Services, Inc., Hyatt Minority Investments, Inc., Hyatt of Latin
America and Caribbean, L.L.C., Hyatt Place Canada Corporation, Hyatt Services
Caribbean, L.L.C., SHG Puerto Rico, Inc., Hyatt Global Services, Inc., Hyatt
Hotels Foundation – 501(c)(3) and any other Material Domestic Subsidiary whether
newly formed, after acquired or otherwise existing, in each case to the extent
and for so long as Hyatt determines in good faith that it is reasonably likely
to suffer adverse tax consequences by reason of each of such entities’ guaranty
of the Credit Party Obligations hereunder, (iii) Hotel Investments, L.L.C. so
long as it is prohibited from guaranteeing the Credit Party Obligations pursuant
to that certain Loan Agreement dated as of May 15, 2005 by and between the City
of San Antonio, Texas Convention Center Hotel Finance Corporation and Hotel
Investments, L.L.C. (as successor to Hotel Investments, L.P.) in an aggregate
outstanding principal amount not to exceed $185,520,000 which is secured by
collateral substantially similar to that described as the Deed of Trust (as
defined in that certain Indenture of Trust dated May 15, 2005 by and between the
City of San Antonio, Texas Convention Center Hotel Finance Corporation and Wells
Fargo Bank, N.A. (as in effect on May 15, 2005)), and (iv) any other Subsidiary
(other than any Wholly-Owned Subsidiary) of Hyatt that is prohibited by
operation of law, contract or its organizational documents from guaranteeing the
Credit Party Obligations.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

- 11 -



--------------------------------------------------------------------------------

“Existing Facility” has the meaning given that term in the first “WHEREAS”
clause of this Agreement.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Facility and set forth on Schedule 1.1(c).

“Extended Letter of Credit” has the meaning given that term in Section 2.4(a).

“Extension of Credit” means, as to any Lender, without duplication, the making
of a Loan by such Lender or the issuance of, or participation in, a Letter of
Credit by such Lender or the issuance of, or participation in, a Swingline Loan
by such Lender.

“Facility Fee” has the meaning set forth in Section 2.10(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FASB” has the meaning set forth in in Section 1.3.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

“Fee Letter” means (a) that certain letter agreement dated as of October 18,
2017, among Wells Fargo, Wells Fargo Securities, LLC, and the Borrower and
(b) each other respective fee letter by and among the Borrower, each other
respective Lead Arranger and the other parties thereto, in each case, as
amended, modified, supplemented or replaced from time to time.

“Fees” means all fees payable pursuant to Section 2.10.

“First Amendment Effective Date” means January 10, 2018.

“Foreign Borrower” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns permitted hereunder.

“Foreign Currency” means (a) Euros, (b) Japanese Yen, (c) Pounds Sterling and
(d) Canadian Dollars.

 

- 12 -



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Foreign Currency with Dollars.

“Foreign Currency Eurocurrency Lending Office” shall mean, initially, the
offices of each applicable lender designated as such Lender’s Foreign Currency
Eurocurrency Lending Office as set forth in the Administrative Questionnaire
delivered by each Lender to the Administrative Agent; and thereafter, such other
office of such Lender as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office of such Lender at which the
Eurocurrency Rate Loans of such Lender denominated in Foreign Currencies are to
be made.

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

“Foreign Currency Sublimit” means TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000).

“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the applicable Borrower is resident for
tax purposes.

“Foreign Letters of Credit” means any Letter of Credit that is not a Domestic
Letter of Credit.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding LOC Obligations other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than accounts payable and other trade debt incurred in the ordinary course of
business and not overdue by more than 60 days or subject to a bona fide dispute)
which would appear as liabilities on a balance sheet of such Person, (e) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (f) the principal portion of all obligations of such Person under
Capital Leases, (g) the maximum amount of all standby letters of credit issued
or bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(h) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date that is six months after the Maturity Date,

 

- 13 -



--------------------------------------------------------------------------------

(i) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product and (j) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for payment of such
Indebtedness. For purposes of the calculation of Funded Debt of Hyatt and its
Subsidiaries on a consolidated basis, “Funded Debt” shall not include Funded
Debt owing among Hyatt and its Subsidiaries to the extent such Funded Debt
amounts to zero on a consolidated basis as a result of the consolidation of the
financial statements of Hyatt and its Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

“Government Acts” has the meaning set forth in Section 2.19(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

“Guarantied Credit Party Obligations” means all Credit Party Obligations other
than Excluded Swap Obligations.

“Guarantors” means (a) any of the Subsidiaries identified as a “Guarantor” on
the signature pages hereto and (b) any Person which executes a Joinder
Agreement, together with their successors and permitted assigns. In no event
shall any Excluded Subsidiary be a “Guarantor” hereunder.

“Guaranty” means the guaranty of the Guarantors set forth in Section 9.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
by its terms intended to guarantee any Indebtedness of any other Person in any
manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss (excluding ordinary course
indemnification obligations) in respect thereof.

“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted
hereunder to the extent such Person is a (a) Lender, (b) an Affiliate of a
Lender or (c) any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Hedging Agreement but has ceased to be a Lender
(or whose Affiliate has ceased to be a Lender) under the Credit Agreement.

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

 

- 14 -



--------------------------------------------------------------------------------

“Hyatt” has the meaning set forth in the first paragraph hereof, together with
any successors or assigns.

“Hyatt International” means Hyatt International Corporation, a Delaware
corporation and an indirect wholly-owned subsidiary of Hyatt.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than accounts payable and other trade debt incurred in the ordinary course of
business and not overdue by more than 60 days or subject to a bona fide dispute)
which would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
obligations of such Person under Capital Leases, (i) all net obligations of such
Person under Hedging Agreements, (j) the maximum amount of all standby letters
of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration prior to the date that is six months after the Maturity Date,
(l) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, and (m) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for payment of such
Indebtedness.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and on the Maturity Date, (b) as to any
Swingline Loan, the Swingline Maturity Date, the last day of each March, June,
September and December and on the Maturity Date, (c) as to any Eurocurrency Rate
Loan or Competitive Loan having an Interest Period of three months or less, the
last day of such Interest Period, and (d) as to any Eurocurrency Rate Loan or
Competitive Loan having an Interest Period longer than three months, each day
which is three months after the first day of such Interest Period and the last
day of such Interest Period.

“Interest Period” means (a) with respect to each Eurocurrency Rate Loan, each
period commencing on the date such Eurocurrency Rate Loan is made, or in the
case of the continuation of a Eurocurrency Rate Loan the last day of the
preceding Interest Period for such Loan, and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing or Notice of
Extension/Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month (or on any

 

- 15 -



--------------------------------------------------------------------------------

day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month; and (b) with respect to each Competitive Loan, the
period commencing on the date such Competitive Loan is made and ending on any
Business Day not less than 7 nor more than 180 days thereafter, as the Borrower
may select as provided in Section 2.2. Notwithstanding the foregoing: (i) if any
Interest Period Loan would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day). No more
than ten (10) Eurocurrency Rate Loans may be in effect at any time (excluding
any Eurocurrency Rate Loans that are Competitive Loans). No more than ten
(10) Eurocurrency Rate Loans that are Competitive Loans may be in effect at any
time.

“Issuing Lender” means (a) with respect to Domestic Letters of Credit, any
Domestic Issuing Lender (including, without limitation, each JLA Issuing Lender)
and (b) with respect to Foreign Letters of Credit, any Discretionary Issuing
Lender.

“Issuing Lender Fees” has the meaning set forth in Section 2.10(c).

“Japanese Yen” or “JPY” shall mean Japanese yen, the lawful currency of Japan.

“JLA Issuing Lenders” has the meaning set forth in Section 2.4(a).

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Schedule 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.

“Lead Arrangers” means each of Wells Fargo Securities, LLC, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank
Securities Inc. and The Bank of Nova Scotia.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that becomes a “Lender” in connection with an increase
of the Aggregate Revolving Committed Amount pursuant to Section 2.5, and their
respective successors and assigns.

“Letter of Credit Fee” has the meaning set forth in Section 2.10(b).

“Letters of Credit” means any letter of credit issued hereunder by an Issuing
Lender pursuant to the terms hereof, as such Letters of Credit may be amended,
restated, modified, extended, renewed or replaced from time to time.

“Leverage Ratio” means, as of any date of determination, with respect to Hyatt
and its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated
Adjusted Funded Debt as of the last day of the twelve month period ending on the
last day of any fiscal quarter to (b) Consolidated EBITDA for the last day of
the twelve month period ending on the last day of any fiscal quarter.

“LIBOR Market Index Rate” means, for any day, the rate of interest obtained by
dividing the rate specified in clause (a)(i) in the definition of “Eurocurrency
Rate” by the percentage specified in clause (b) of such definition, as of that
day that would be applicable for a Eurocurrency Rate Loan having a one-month
Interest Period determined at approximately 10:00 a.m. Central time for such day
(rather than 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period as otherwise provided in the definition of “Eurocurrency
Rate”), or if such day is not a Business Day, the immediately preceding Business
Day. The LIBOR Market Index Rate shall be determined on a daily basis.

 

- 16 -



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

“Loan” or “Loans” means a Revolving Loan, a Swingline Loan and/or Competitive
Loans, as appropriate.

“LOC Commitment” means the commitment of an Issuing Lender to issue Letters of
Credit and with respect to each Lender, the commitment of such Lender to
purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.

“LOC Commitment Percentage” means, for each Lender, the percentage identified as
its LOC Commitment Percentage on Schedule 2.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 10.6(c).

“LOC Committed Amount” means, collectively, the aggregate amount of all of the
LOC Commitments of the Lenders to issue and participate in Letters of Credit as
referenced in Section 2.4 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations, in each case
relating to such Letter of Credit.

“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) without duplication the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lenders
but not theretofore reimbursed.

“Mandatory Borrowing” with respect to (a) Swingline Loans, has the meaning set
forth in Section 2.3(b)(ii) and (b) with respect to Letters of Credit, has the
meaning set forth in Section 2.4(e).

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1(a).

“Material” means material in relation to the business, operations, financial
condition or properties of Hyatt and its Subsidiaries taken as a whole.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of Hyatt or Hyatt and its Subsidiaries taken as a whole; (b) an impairment of
the ability of (i) the Borrower to perform its material obligations under any
Credit Document or the Fee Letter, in each case to which it is a party or
(ii) of the Borrower and the Credit Parties taken as a whole to perform their
material obligations under any Credit Document

 

- 17 -



--------------------------------------------------------------------------------

or the Fee Letter, in each case to which they are a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against (i) the Borrower of any Credit Document or the Fee Letter, in each case
to which it is a party or (ii) of the Borrower and the Credit Parties taken as a
whole of any Credit Document or the Fee Letter, in each case to which they are a
party; other than any change, effect or circumstance to the extent resulting
from (I) changes in general economic, financial market or geopolitical
conditions, (II) any outbreak or escalation of hostilities or war or any act of
terrorism, or (III) any failure by Hyatt and its Subsidiaries to meet any
published analyst estimates or expectations of their revenue, earnings or other
financial performance or results of operations for any period, in and of itself,
or any failure by Hyatt and its Subsidiaries to meet its internal or published
projections, budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
failure that are not otherwise excluded from the definition of a “Material
Adverse Effect” may be taken into account in determining whether there has been
a Material Adverse Effect); provided that, in the case of the immediately
preceding clauses (I) and (II), such changes, effects or circumstances do not
affect Hyatt or its Subsidiaries disproportionately relative to other companies
operating in the same industry.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is also a
Material Subsidiary.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
Hyatt that accounts for at least two percent (2%) of Consolidated EBITDA of
Hyatt and its Subsidiaries on a consolidated basis for the four fiscal quarter
period ending on the last day of the fiscal year for which financial statements
have been prepared immediately preceding the date as of which any such
determination is made. Notwithstanding the foregoing, Hyatt International shall
be deemed to be a Material Subsidiary at all times.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date” means, as to each Lender, January 10, 2023.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a Pension Plan which is a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA.

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means any Funded Debt of Hyatt or any of its Subsidiaries
if, and so long as, such Funded Debt meets the requirements of clause (a) or (b)
below:

(a) Such Funded Debt is secured solely by Purchase Money Liens and: (i) the
instruments governing such Funded Debt limit the recourse (whether direct or
indirect) of the holders thereof against Hyatt and its Subsidiaries for the
payment of such Indebtedness to the property securing such Indebtedness (with
customary exceptions, including, without limitation,

 

- 18 -



--------------------------------------------------------------------------------

recourse for fraud, waste, misapplication of insurance or condemnation proceeds,
and environmental liabilities); provided that any partial Guaranty Obligation
by, or any other limited recourse for payment of such Funded Debt against, Hyatt
or its Subsidiaries which is not expressly excluded from the definition of
“Guaranty Obligations” shall not prevent the non-guaranteed and non-recourse
portion of such Funded Debt from constituting Non-Recourse Debt; and (ii) if
such Funded Debt is incurred after the date hereof by Hyatt or a Domestic
Subsidiary of Hyatt, either (x) (1) the holders of such Funded Debt shall have
irrevocably agreed that in the event of bankruptcy, insolvency or other similar
proceeding with respect to the obligor of such Funded Debt, such holders will
elect (pursuant to Section 1111(b) of the Federal Bankruptcy Code or otherwise)
to be treated as fully secured by, and as having no recourse against such
obligor or any property of such obligor other than, the property securing such
Funded Debt, and (2) if, notwithstanding any election pursuant to clause (1)
above, such holders shall have or shall obtain recourse against such obligor or
any property of such obligor other than the property securing such Funded Debt,
such recourse shall be subordinated to the payment in full in cash of the
obligations owing to the Administrative Agent and the Lenders under this
Agreement; or (y) the property securing such Funded Debt is not material to the
business, financial condition, operations or properties of Hyatt and its
Subsidiaries, taken as a whole, as determined by Hyatt in its reasonable
discretion at the time such Funded Debt is incurred; or

(b) (i) The sole obligor of such Funded Debt (such obligor a “Specified Entity”)
is a corporation or other entity formed solely for the purpose of owning (or
owning and operating) property which is (or may be) subject to one or more
Purchase Money Liens, (ii) such Specified Entity owns no other material property
and (iii) the sole collateral security provided by Hyatt and its Subsidiaries
with respect to such Funded Debt (if any) consists of property owned by such
Specified Entity and/or the capital stock of (or equivalent ownership interest
in) such Specified Entity (provided that any partial Guaranty Obligation by, or
any other limited recourse for payment of such Funded Debt against, Hyatt or its
Subsidiaries which is not expressly excluded from the definition of “Guaranty
Obligations” shall, to the extent thereof, constitute a Guaranty Obligation but
shall not prevent the non-guaranteed and non-recourse portion of such Funded
Debt from constituting Non-Recourse Debt).

“Note” or “Notes” means the promissory notes of Hyatt or the Foreign Borrower,
as applicable, in favor of each of the Lenders that request such notes
(a) evidencing the Revolving Loans and Competitive Loans in substantially the
form attached as Schedule 2.1(e)-1, in the case of Hyatt, and Schedule 2.1(e)-2,
in the case of the Foreign Borrower, or (b) evidencing the Swingline Loans in
substantially the form attached as Schedule 2.3(d), with the foregoing
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to
time.

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 2.7, as required by
Section 2.7.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall mean a certificate substantially in the
form of Schedule 5.2(a) attached hereto.

“Participant” has the meaning set forth in Section 10.6(d).

 

- 19 -



--------------------------------------------------------------------------------

“Participant Register” has the meaning set forth in Section 10.6(d).

“Participating Member State” means each country so described in any EMU
Legislation.

“Participation Interest” means the purchase by a Lender of a participation
interest in Swingline Loans as provided in Section 2.3(b)(ii) or in Letters of
Credit as provided in Section 2.4(c).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.

“Pension Plan” means, at any particular time, an employee pension benefit plan
which is covered by Title IV of ERISA and in respect of which the Borrower or an
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Permitted Liens” means:

(a) Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;

(b) Purchase Money Liens;

(c) Liens and other purchase money liens securing purchase money indebtedness
arising in connection with Capital Leases;

(d) Liens on real property assets of Hyatt and its Subsidiaries (including
without limitation, the furniture, fixtures and equipment related thereto)
securing Non-Recourse Debt of Hyatt and its Subsidiaries;

(e) Liens for taxes, assessments, charges or other governmental levies (i) not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings
diligently pursued, provided that adequate reserves with respect thereto are
maintained on the books of Hyatt or its Subsidiaries, as the case may be, in
conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation) or (ii) securing an amount not to exceed
$2,500,000 in the aggregate at any time outstanding;

(f) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings diligently
pursued, provided that (i) the Property subject to such Lien is not yet subject
to foreclosure, sale or loss on account thereof or any proceedings commenced for
the enforcement of such Liens and encumbrances shall have been duly suspended
and (ii) adequate reserves with respect thereto are maintained on the books of
Hyatt or its Subsidiaries, as the case may be, in conformity with GAAP (or, in
the case of Subsidiaries with significant operations outside of the United
States of America, generally accepted accounting principles in effect from time
to time in their respective jurisdictions of incorporation);

 

- 20 -



--------------------------------------------------------------------------------

(g) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(h) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, government contracts, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(i) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(j) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

(k) leases, subleases, licenses or sublicenses granted to others not interfering
in any material respect with the business of Hyatt and its Subsidiaries;

(l) any interest of title of a lessor or licensor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases or licenses permitted by this
Agreement;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Pension Plan;

(o) Liens assumed in connection with an acquisition of all or substantially all
of the assets or Voting Stock of another Person permitted hereunder, so long as
such Liens cover only the assets acquired pursuant to such acquisition and were
not created in contemplation thereof;

(p) [Intentionally Deleted];

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens arising in connection with consignments or similar arrangements for
the sale of goods in the ordinary course of business;

(s) Liens on assets of Persons which become Subsidiaries after the date of this
Agreement; provided, however, that such Liens existed at the time such Persons
became Subsidiaries and were not created in anticipation thereof and such Liens
do not extend to any other property of Hyatt or its Subsidiaries (except
proceeds of such Property and, in the case of Liens on real estate or equipment,
items which become fixtures on such real estate or are accessions to such
equipment);

 

- 21 -



--------------------------------------------------------------------------------

(t) Liens on the assets of Subsidiaries (other than any Wholly-Owned Subsidiary)
to the extent the Indebtedness secured thereby is Non-Recourse Debt.

(u) Liens existing on the First Amendment Effective Date and set forth on
Schedule 6.1; provided that no such Lien shall at any time be extended to cover
property or assets other than the Property or assets subject thereto on the
First Amendment Effective Date; provided, however, that Liens on new Property
which are in replacement of Liens on previously owned Property to the extent
such new Property is acquired through like-kind exchanges or similar
substitutions shall be permitted hereunder;

(v) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property); and

(w) other Liens in addition to those permitted by the foregoing clauses securing
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net
Tangible Assets determined at such time.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Portfolio Acquisition” means an acquisition of a portfolio of real properties
(whether by purchase of such properties, purchase of entities owning such
properties, purchase of operating companies or some combination thereof) with a
minimum gross purchase price of $1,000,000,000.

“Pounds Sterling” and “£” means, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Pritzker Affiliate” shall mean (i) all lineal descendants of Nicholas J.
Pritzker, deceased, and all spouses and adopted children of such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in clauses (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities controlling, controlled by or
under common control with any person, trust or other entity described in
clauses (i), (ii) or (iii). “Control” for these purposes shall mean the ability
to influence, direct or otherwise significantly affect the major policies,
activities or action of any person or entity.

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction.

 

- 22 -



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Property and Equipment” means the book value of all property and equipment of
Hyatt and its Subsidiaries, without giving effect to depreciation and
amortization, determined on a consolidated basis in accordance with GAAP, and as
set forth in the most recent financial statements of Hyatt available to the
Lenders, giving pro forma effect to acquisitions and dispositions of property
and equipment effected since the date of such financial statements.

“Purchase Money Liens” means any Lien on property, real or personal, acquired or
constructed by Hyatt or any Subsidiary of Hyatt: (a) to secure the purchase
price of the property; (b) that was existing on such property at the time of
acquisition thereof by Hyatt or such Subsidiary and assumed in connection with
such acquisition; (c) to secure Indebtedness otherwise incurred to finance the
acquisition or construction of such property or incurred within 90 days
following the acquisition or completion of such construction provided the
principal amount of Indebtedness secured by each such Lien shall at no time
exceed 100% of the original purchase price of such related property or assets at
the time acquired; or (d) to secure any Indebtedness incurred in connection with
any extension, refunding or refinancing of Indebtedness (whether or not secured
and including Indebtedness under the Credit Documents) incurred, maintained or
assumed in connection with, or otherwise related to, the acquisition or
construction of such property; provided in each case that (1) such Liens do not
extend to, cover or otherwise encumber any property other than the property
acquired or constructed by Hyatt and its Subsidiaries (and any improvements made
to such property acquired or constructed) and (2) such Liens do not cover
current assets of Hyatt or any of its Subsidiaries other than current assets
that relate solely to other property subject to such Lien.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Register” has the meaning set forth in Section 10.6(c).

“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, members, managers, officers,
employees, agents, counsel, other advisors and representatives of such Person
and of such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is in reorganization within the meaning of such
term as used in Section 4241 of ERISA.

“Replaced Lender” has the meaning set forth in Section 2.20.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived.

 

- 23 -



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the Commitments, or if the Commitments have been terminated,
Lenders having more than fifty percent (50%) of (a) the aggregate principal
Dollar Amount (determined as of the most recent Revaluation Date) of Loans
outstanding; provided that the Commitments of, and outstanding principal Dollar
Amount (determined as of the most recent Revaluation Date) of Loans owing to, a
Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders and (b) the outstanding Participation
Interests (including the Participation Interests of an Issuing Lender in any
Letters of Credit and of the Swingline Lender in any Swingline Loans).

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.

“Responsible Officer” means as to Hyatt, any of the chief executive officer, the
chief financial officer, the president, the treasurer, the assistant treasurer,
the controller or any senior or executive vice president of Hyatt.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of Hyatt or any
of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of Hyatt
or any of its Subsidiaries, now or hereafter outstanding and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Capital Stock of Hyatt or any
of its Subsidiaries, now or hereafter outstanding.

“Revaluation Date” shall mean, with respect to any Extension of Credit, each of
the following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended, the date the rate is set or the date the bid is accepted, as
applicable; (b) in connection with any extension or conversion or continuation
of an existing Loan, the Business Day that is the earlier of the date such
advance is extended, converted or continued, or the date the rate is set, as
applicable, in connection with any extension, conversion or continuation;
(c) each date a Letter of Credit is issued or renewed pursuant to Section 2.4 or
amended in such a way as to modify the LOC Obligations; (d) the date of any
reduction of any of the Aggregate Revolving Committed Amount, or the LOC
Committed Amount pursuant to the terms of Section 2.9, as the case may be; and
(e) such additional dates as the Administrative Agent or the Required Lenders
shall deem reasonably necessary. For purposes of determining availability
hereunder, the rate of exchange for any Foreign Currency shall be the Spot Rate.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) at any time outstanding up
to such Lender’s Revolving Committed Amount as specified in Schedule 2.1(a), as
such amount may be reduced from time to time in accordance with the provisions
hereof.

“Revolving Committed Amount” means the amount of each Lender’s Commitment as
specified in Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

“Revolving Credit Exposure” means, as to any Lender at any time, the Dollar
Amount (determined as of the most recent Revaluation Date) of the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in LOC Obligations and Swingline Loans at such time.

 

- 24 -



--------------------------------------------------------------------------------

“Revolving Loans” has the meaning set forth in Section 2.1(a).

“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Persons or agencies described in any of the preceding
clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Funded Debt” means, as of any date of determination, without
duplication, the aggregate principal amount of all Funded Debt of Hyatt and its
Subsidiaries on a consolidated basis that is secured in any manner by any Lien.

“Secured Funded Debt Ratio” means, as of any date of determination, with respect
to Hyatt and its Subsidiaries on a consolidated basis, the ratio of (a) Secured
Funded Debt on such date to (b) Property and Equipment on such date. Not more
than $250,000,000 of Secured Funded Debt assumed in connection with, not in
contemplation of, and existing at the time of, an acquisition described in
clause (o) or (s) of the definition of “Permitted Lien” (and any new Secured
Funded Debt refinancing, and to the extent not increasing the principal balance
of, any such Secured Funded Debt (so long as new Secured Funded Debt is secured
by a Permitted Lien described in clause (v) of the definition of “Permitted
Lien”)) may be excluded from the Secured Funded Debt Ratio for a period not to
exceed one year following such acquisition.

“Security” means “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Single Employer Plan” means any Pension Plan which is not a Multiemployer Plan.

“Specified Entity” has the meaning set forth in the definition of “Non-Recourse
Debt”.

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
the Lender then acting as Administrative Agent as the spot rate for the purchase
by the Lender then acting as Administrative Agent of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation in made.

 

- 25 -



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of Hyatt.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) at any time outstanding up to the Swingline
Committed Amount, and the commitment of the Lenders to purchase participation
interests in the Swingline Loans as provided in Section 2.3(b)(ii), as such
amounts may be reduced from time to time in accordance with the provisions
hereof.

“Swingline Committed Amount” means the Dollar Amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

“Swingline Lender” means the Lender then acting as Administrative Agent, in its
capacity as such.

“Swingline Loan” or “Swingline Loans” has the meaning set forth in
Section 2.3(a).

“Swingline Maturity Date” shall mean the earlier of (a) the date that is
five (5) Business Days after such Swingline Loan is made and (b) the Maturity
Date.

“Swingline Note” means the promissory note of Hyatt in favor of the Swingline
Lender evidencing the Swingline Loans provided pursuant to Section 2.3(d), as
such promissory note may be amended, modified, supplemented, extended, renewed
or replaced from time to time.

“Syndication Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.

“Taxes” has the meaning set forth in Section 2.18(a).

“Titled Agent” has the meaning set forth in Section 8.9.

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“Type” means, as to any Loan, its nature as a Base Rate Loan, Eurocurrency Rate
Loan or Swingline Loan, as the case may be.

“U.S. Eurocurrency Lending Office” shall mean, initially, the office(s) of each
Lender designated as such Lender’s U.S. Eurocurrency Lending Office as set forth
in the Administrative Questionnaire delivered by each Lender to the
Administrative Agent and thereafter, such other office of such Lender as such
Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which the Eurocurrency Rate Loans of
such Lender denominated in Dollars are to be made.

 

- 26 -



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating
either (x) a de minimis amount of the outstanding shares of such Subsidiary
which are owned by local residents thereof as required by local law or (y) less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of Hyatt and
Hyatt’s other Wholly-Owned Subsidiaries at such time.

“Withholding Agent” means (a) the Borrower, (b) any other Credit Party and
(c) the Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Computation of Time Periods.

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect on the Closing Date. In the event that any
Accounting Change (as defined below) results in a change in the method of
calculation of financial covenants, standards or terms used herein or in any
other Credit Document, then the Borrower and the Administrative Agent shall
enter into good faith negotiations in order to amend such provisions hereof
(with the consent of the Lenders required pursuant to Section 10.1) so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower and the Required Lenders, (a) all financial covenants, standards
and terms used herein shall continue to be calculated or construed as if such
Accounting Change had not occurred and (b) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement and the other Credit Documents or as reasonably
requested hereunder or thereunder setting forth a reconciliation between
calculations of such financial covenants or other computations under any such
standards or terms made before and after giving effect to the Accounting Change.

 

- 27 -



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence, (i) the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other standards of the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (“FASB”) allowing entities to elect fair value option for
financial liabilities and (ii) any obligation of a Person under a lease (whether
existing now or entered into in the future) that is not (or would not be)
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP as in effect on the Closing Date shall not be
treated as a capital lease solely as a result of (A) the adoption of any changes
in, or (B) changes in the application of, GAAP after the Closing Date. As used
herein, “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB or, if applicable, the SEC and/or the Public Company Accounting
Oversight Board (or successors thereto or agencies with similar functions).

1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Credit Documents and the Fee Letter shall be such
Dollar Amount as so determined by the Administrative Agent acting in its
commercially reasonable discretion.

(b) Wherever in this Credit Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

1.5 Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts.

(a) Each obligation of the Borrower to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement relating to Loans or Letters of
Credit denominated in Euro shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro; provided such changes are generally made to the credit documentation for
other borrowers similarly situated to the Borrower.

 

- 28 -



--------------------------------------------------------------------------------

(c) References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

1.6 Other Interpretative Provisions.

Any reference to “Bank of America Merrill Lynch International Limited” is a
reference to its successor in title Bank of America Merrill Lynch International
Designated Activity Company (including, without limitation, its branches)
pursuant to and with effect from the merger between Bank of America Merrill
Lynch International Limited and Bank of America Merrill Lynch International
Designated Activity Company that takes effect in accordance with the
Cross-Border Mergers Directive (2005/56/EC) (as codified) as implemented in the
United Kingdom and Ireland. Notwithstanding anything to the contrary in any
Credit Document, a transfer of rights and obligations from Bank of America
Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.

SECTION 2

CREDIT FACILITY

2.1 Revolving Loans.

(a) Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make Loans in Dollars and
Foreign Currencies (the “Revolving Loans”) to the Borrower from time to time in
the amount of such Lender’s Commitment Percentage of such Loans for the purposes
hereinafter set forth; provided that (i) with regard to the Lenders
collectively, the sum of the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of outstanding Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations plus outstanding Competitive
Loans shall not exceed the Aggregate Revolving Committed Amount, and (ii) with
regard to each Lender individually, the sum of the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of such Lender’s
Commitment Percentage of outstanding Revolving Loans plus such Lender’s
Commitment Percentage of Swingline Loans plus such Lender’s LOC Commitment
Percentage of LOC Obligations shall not exceed such Lender’s Revolving Committed
Amount and (iii) with regard to the Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
Foreign Currency Loans plus the aggregate Dollar Amount (determined as of the
most recent Revaluation Date) of LOC Obligations in respect of Letters of Credit
denominated in a Foreign Currency shall not exceed the Foreign Currency
Sublimit. Revolving Loans may consist of Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof; provided, however,
(A) Loans denominated in a Foreign Currency shall consist solely of Eurocurrency
Rate Loans and (B) Loans made on the Closing Date or on any of the three
Business Days following the Closing Date may only consist of Base Rate Loans
unless the Borrower executes a funding indemnity letter in form and substance
satisfactory to the Administrative Agent. Eurocurrency Rate Loans denominated in
Dollars shall be made by each Lender at its U.S. Eurocurrency Lending Office.
Eurocurrency Rate Loans denominated in a Foreign Currency shall be made by each
Lender at its Foreign Currency Eurocurrency Lending Office. Base Rate Loans
shall be made by each Lender at its Domestic Lending Office.

 

- 29 -



--------------------------------------------------------------------------------

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Loan borrowing by written
notice (or telephone notice promptly confirmed in writing) to the Administrative
Agent not later than 11:00 A.M. on the Business Day of the requested borrowing
in the case of Base Rate Loans denominated in Dollars, 1:00 P.M. on the third
Business Day prior to the date of the requested borrowing in the case of
Eurocurrency Rate Loans denominated in Dollars and 1:00 P.M. on the fourth
Business Day prior to the date of the requested borrowing in the case of all
Eurocurrency Rate Loans denominated in any Foreign Currency. Each such request
for borrowing shall be irrevocable and shall specify (A) that a Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the currency and the aggregate principal amount to be borrowed,
(D) whether the borrowing shall be comprised of Base Rate Loans, Eurocurrency
Rate Loans or a combination thereof, and if Eurocurrency Rate Loans are
requested, the Interest Period(s) therefore and currency therefor and
(E) whether Hyatt or the Foreign Borrower is the Borrower of such Loan. If the
Borrower shall fail to specify in any such Notice of Borrowing (1) an applicable
Interest Period in the case of a Eurocurrency Rate Loan, then such notice shall
be deemed to be a request for an Interest Period of one month, (2) the Type of
Loan requested, then such notice shall be deemed to be a request for a Base Rate
Loan hereunder, (3) the currency of the Revolving Loan requested, then such
notice shall be deemed to be a request for a Revolving Loan denominated in
Dollars or (4) whether Hyatt or the Foreign Borrower is the Borrower of such
Loan, then the Borrower of such Loan shall be deemed to be Hyatt. The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each Notice of Borrowing pursuant to this Section 2.1(b)(i), the contents
thereof and each such Lender’s share of any borrowing to be made pursuant
thereto.

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
(A) in the case of Eurocurrency Rate Loans, $5,000,000 and integral multiples of
$1,000,000 in excess thereof (or the remaining Aggregate Revolving Committed
Amount, if less) and (B) in the case of Base Rate Loans, $1,000,000 and integral
multiples of $250,000 in excess thereof (or the remaining Aggregate Revolving
Committed Amount, if less).

(iii) Advances. Each Lender will make its Commitment Percentage of each Loan
borrowing available to the Administrative Agent for the account of the Borrower,
in Dollars or the applicable Foreign Currency, as applicable, at the
Administrative Agent’s Office, or at such office as the Administrative Agent may
designate in writing and in funds immediately available to the Administrative
Agent, by (A) 2:00 P.M. on the date specified in the applicable Notice of
Borrowing in the case of any Revolving Loan denominated in Dollars and (B) the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Loan denominated in a Foreign Currency. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

(c) Repayment. The principal amount of all Loans shall be due and payable in
full on the Maturity Date.

 

- 30 -



--------------------------------------------------------------------------------

(d) Interest. Subject to the provisions of Section 2.6:

(i) Base Rate Loans. During such periods as Loans shall be comprised in whole or
in part of Base Rate Loans, such Base Rate Loans shall bear interest at a per
annum rate equal to the Base Rate plus the Applicable Percentage for Base Rate
Loans; and

(ii) Eurocurrency Rate Loans. During such periods as Loans shall be comprised in
whole or in part of Eurocurrency Rate Loans, such Eurocurrency Rate Loans shall
bear interest at a per annum rate equal to the Eurocurrency Rate plus the
Applicable Percentage for Eurocurrency Rate Loans plus, if applicable, the
Mandatory Cost.

Interest on Loans shall be payable in arrears on each applicable Interest
Payment Date (or at such other times as may be specified herein).

(e) Notes. The Loans shall be further evidenced by a duly executed Note in favor
of each Lender in the form of Schedule 2.1(e)-1 attached hereto, in the case of
Hyatt, or Schedule 2.1(e)-2 attached hereto, in the case of the Foreign
Borrower, if requested by such Lender.

(f) Maximum Number of Eurocurrency Rate Loans. The Borrower will be limited to a
maximum number of ten (10) Eurocurrency Rate Loans outstanding at any time. For
purposes hereof, Eurocurrency Rate Loans with separate or different Interest
Periods will be considered as separate Eurocurrency Rate Loans even if their
Interest Periods expire on the same date.

(g) Redenomination of Foreign Currency Loans. Notwithstanding anything herein to
the contrary, during the existence of an Event of Default, the Required Lenders
may demand that any or all of the then outstanding Foreign Currency Loans be
prepaid, or redenominated into Dollars in the Dollar Amount thereof, on the last
day of the then current Interest Period with respect thereto. The Administrative
Agent will promptly notify the Borrower of any such prepayment or redenomination
request.

2.2 Competitive Loan Subfacility.

(a) Competitive Loans. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, during the
Commitment Period to the extent Hyatt’s Debt Rating is BBB- or Baa3 or better at
such time, the Borrower may request and each Lender may, in its sole discretion,
agree to make, Competitive Loans to the Borrower in Dollars; provided, however,
that (i) the aggregate principal amount of all Competitive Loans shall not
exceed 50% of the remainder of (x) the Aggregate Revolving Committed Amount less
(y) the Dollar Amount (determined as of the most recent Revaluation Date) of the
sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations, (ii) with regard to each Lender individually, the sum of the Dollar
Amount (determined as of the most recent Revaluation Date) of such Lender’s
Commitment Percentage of outstanding Revolving Loans plus such Lender’s
Commitment Percentage of Swingline Loans plus such Lender’s LOC Commitment
Percentage of LOC Obligations shall not exceed such Lender’s Revolving Committed
Amount and (iii) with regard to the Lenders collectively, the sum of the
aggregate Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations plus
Competitive Loans shall not exceed the Aggregate Revolving Committed Amount.
Each Competitive Loan shall be not less than $3,000,000 in the aggregate and
integral multiples of $1,000,000 in excess thereof (or the remaining portion of
the Revolving Committed Amount, if less).

 

- 31 -



--------------------------------------------------------------------------------

(b) Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request substantially in the form of
Schedule 2.2(b)-1 to the Administrative Agent by 12:00 noon on a Business Day
not less than three (3) Business Days prior to the date of a requested
Competitive Loan borrowing. A Competitive Bid Request shall specify (i) the date
of the requested Competitive Loan borrowing (which shall be a Business Day),
(ii) the amount of the requested Competitive Loan borrowing and (iii) the
applicable Interest Periods requested. The Administrative Agent shall, promptly
following its receipt of a Competitive Bid Request under this subsection (b),
notify the affected Lenders of its receipt and the contents thereof and invite
the Lenders to submit Competitive Bids in response thereto. A form of such
notice is provided in Schedule 2.2(b)-2. No more than three (3) Competitive Bid
Requests (e.g., the Borrower may request Competitive Bids for no more than
three (3) different Interest Periods at a time) shall be submitted at any one
time and Competitive Bid Requests may be made no more frequently than once every
five (5) Business Days.

(c) Competitive Bid Procedure. Each Lender may, in its sole discretion, make one
or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid must be received by the Administrative Agent not
later than 10:00 A.M. on the Business Day next succeeding the date of receipt by
the Administrative Agent of the related Competitive Bid Request. A Lender may
offer to make all or part of the requested Competitive Loan borrowing and may
submit multiple Competitive Bids in response to a Competitive Bid Request. The
Competitive Bid shall specify (i) the particular Competitive Bid Request as to
which the Competitive Bid is submitted, (ii) the minimum (which shall be not
less than $3,000,000 and integral multiples of $1,000,000 in excess thereof) and
maximum principal amounts of the requested Competitive Loan or Loans as to which
the Lender is willing to make, and (iii) the applicable interest rate or rates
and Interest Period or Periods therefor. A form of such Competitive Bid is
provided in Schedule 2.2(c). A Competitive Bid submitted by a Lender in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall promptly notify the Borrower of all Competitive Bids made and the
terms thereof. The Administrative Agent shall send a copy of each of the
Competitive Bids to the Borrower for its records as soon as practicable.

(d) Submission of Competitive Bids by Administrative Agent. If the
Administrative Agent, in its capacity as a Lender, elects to submit a
Competitive Bid in response to any Competitive Bid Request, it shall submit such
Competitive Bid directly to the Borrower one-half of an hour earlier than the
latest time at which the other Lenders are required to submit their Competitive
Bids to the Administrative Agent in response to such Competitive Bid Request
pursuant to subsection (c) above.

(e) Acceptance of Competitive Bids. The Borrower may, in its sole and absolute
discretion, subject only to the provisions of this subsection (e), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give written notification (or telephonic notice promptly
confirmed in writing) substantially in the form of Schedule 2.2(e) of its
acceptance of any or all such Competitive Bids to the Administrative Agent by
11:00 A.M. on the Business Day following the date on which bids are to be
received by the Administrative Agent from the Lenders in accordance with the
terms of Section 2.2(c); provided, however, (i) the failure by the Borrower to
give timely notice of its acceptance of a Competitive Bid shall be deemed to be
a refusal thereof, (ii) the Borrower may accept Competitive Bids only in
ascending order of rates, (iii) the aggregate amount of Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (iv) the Borrower may accept a portion of a Competitive
Bid in the event, and to the extent, acceptance of the entire amount thereof
would cause the Borrower to exceed the principal amount specified in the
Competitive Bid Request, subject however to the minimum amounts provided herein
(and provided that where two or more Lenders submit such a Competitive Bid at
the same Competitive Bid Rate, then pro rata between or among such Lenders) and
(v) no bid shall be accepted for a Competitive Loan unless such Competitive Loan
is in a minimum principal Dollar Amount (determined as of the most recent
Revaluation Date) of $3,000,000 and integral multiples of $1,000,000 in excess
thereof, except that where a portion of a Competitive Bid is accepted in
accordance

 

- 32 -



--------------------------------------------------------------------------------

with the provisions of subsection (iv) hereof, then in a minimum principal
Dollar Amount (determined as of the most recent Revaluation Date) of $500,000
and integral multiples of $100,000 in excess thereof (but not in any event less
than the minimum amount specified in the Competitive Bid), and in calculating
the pro rata allocation of acceptances of portions of multiple bids at a
particular Competitive Bid Rate pursuant to subsection (iv) hereof, the amounts
shall be rounded to integral multiples of $100,000 in a manner which shall be in
the discretion of the Borrower. A notice of acceptance of a Competitive Bid
given by the Borrower in accordance with the provisions hereof shall be
irrevocable. The Administrative Agent shall, not later than 12:00 noon on the
date of receipt by the Administrative Agent of a notification from the Borrower
of its acceptance and/or refusal of Competitive Bids, notify each affected
Lender of its receipt and the contents thereof. Upon its receipt from the
Administrative Agent of notification of the Borrower’s acceptance of its
Competitive Bid in accordance with the terms of this subsection (e), each
successful bidding Lender will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.

(f) Funding of Competitive Loans. Each Lender which is to make a Competitive
Loan shall make its Competitive Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 10.2, or at such other office as the Administrative Agent
may designate in writing, by 1:30 P.M. on the date specified in the Competitive
Bid Request in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by crediting the account
of the Borrower on the books of such office with the aggregate of the amount
made available to the Administrative Agent by the applicable Competitive Loan
Lenders and in like funds as received by the Administrative Agent.

(g) Maturity of Competitive Loans. Each Competitive Loan shall mature and be due
and payable in full on the last day of the Interest Period applicable thereto,
unless accelerated sooner pursuant to Section 7.2. Unless the Borrower shall
give notice to the Administrative Agent otherwise on or before 1:00 P.M. on the
third Business Day prior to the last day of the end of the Interest Period for a
Competitive Loan, the Borrower shall be deemed to have requested a Revolving
Loan borrowing comprised entirely of Eurocurrency Rate Loans denominated in
Dollars in the amount of the maturing Competitive Loan and having an Interest
Period of one month, the proceeds of which will be used to repay such
Competitive Loan.

(h) Interest on Competitive Loans. Subject to the provisions of Section 2.6,
Competitive Loans shall bear interest in each case at the Competitive Bid Rate
applicable thereto. Interest on Competitive Loans shall be payable in arrears on
each Interest Payment Date.

(i) Competitive Bid Auction Fee. The Borrower shall pay to the Administrative
Agent the related bid auction fees as agreed in writing from time to time by the
Borrower and the Administrative Agent.

(j) Competitive Loan Notes. The Competitive Loans made by each Lender shall be
further evidenced by such Lender’s Revolving Note, if a Revolving Note was
requested by such Lender.

(k) No Competitive Loans to Foreign Borrower. Notwithstanding anything to the
contrary in this Section 2.2, the Foreign Borrower may not request Competitive
Loans.

2.3 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans in Dollars to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for

 

- 33 -



--------------------------------------------------------------------------------

the purposes hereinafter set forth; provided, however, (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
lesser of (A) FIFTY MILLION DOLLARS ($50,000,000) (the “Swingline Committed
Amount”) and (B) the aggregate amount of the Commitment of Wells Fargo, in its
capacity as a Lender, minus the aggregate principal amount of all Loans
outstanding made by Wells Fargo, in its capacity as a Lender, and (ii) the sum
of the aggregate principal Dollar Amount (determined as of the most recent
Revaluation Date) of outstanding Revolving Loans plus Swingline Loans plus LOC
Obligations plus Competitive Loans shall not exceed the Aggregate Revolving
Committed Amount. Swingline Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans in Dollars available to the Borrower on any Business Day upon
request made by the Borrower not later than 1:00 p.m. on such Business Day. A
notice of request for Swingline Loan borrowing shall be made in the form of
Schedule 2.1(b)(i) with appropriate modifications and submitted to the Swingline
Lender’s Domestic Lending Office. Swingline Loan borrowings hereunder shall be
made in minimum Dollar Amounts of $100,000 and in integral Dollar Amounts of
$100,000 in excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the earlier of (A) the Swingline Maturity Date and (B) three
(3) days after demand therefor by the Swingline Lender by written notice to the
Borrower and the Administrative Agent. Notwithstanding the foregoing, in the
following circumstances, the Swingline Lender shall be deemed to have given
demand for repayment of its Swingline Loans by way of a Revolving Loan borrowing
and, in such event, the Borrower shall be deemed to have requested a Revolving
Loan borrowing comprised entirely of Base Rate Loans in the Dollar Amount of
such Swingline Loans one Business Day prior to each of (1) the Maturity Date,
(2) the occurrence of any Event of Default described in Section 7.1(e), (3) upon
acceleration of the Credit Party Obligations hereunder, whether on account of an
Event of Default described in Section 7.1(e) or any other Event of Default and
(4) the exercise of remedies in accordance with the provisions of Section 7.2
hereof (each such Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as a
“Mandatory Borrowing”). Each Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such deemed request on account of each
Mandatory Borrowing in the Dollar Amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (A) the amount of
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (B) whether any conditions
specified in Section 4.2 are then satisfied, (C) whether a Default or an Event
of Default then exists, (D) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(E) the date of such Mandatory Borrowing, or (F) any reduction in the Revolving
Committed Amount or termination of the Revolving Commitments immediately prior
to such Mandatory Borrowing or contemporaneously therewith. In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its respective Commitment Percentage (determined before
giving effect to any termination of the

 

- 34 -



--------------------------------------------------------------------------------

Commitments pursuant to Section 7.2), provided that (A) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (B) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Swingline Lender interest on
the principal amount of such participation purchased for each day from and
including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to, if paid within two (2) Business Days of the date of the Mandatory
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Base Rate.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.6,
Swingline Loans shall bear interest at a per annum rate equal to the Base Rate
plus the Applicable Percentage for Revolving Loans that are Base Rate Loans.
Interest on Swingline Loans shall be payable in arrears on each Interest Payment
Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original Dollar
Amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).

(e) No Swingline Loans to Foreign Borrower. Notwithstanding anything to the
contrary in this Section 2.3, the Foreign Borrower may not borrow Swingline
Loans.

2.4 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the applicable
Issuing Lender may reasonably require, during the Commitment Period each Issuing
Lender shall issue, and the Lenders shall severally participate in, Letters of
Credit for the account of the Borrower from time to time upon request in a form
acceptable to the applicable Issuing Lender; provided, however, that (i) the
aggregate Dollar Amount of LOC Obligations shall not at any time exceed TWO
HUNDRED MILLION DOLLARS ($200,000,000), (ii) the sum of the aggregate principal
Dollar Amount (determined as of the most recent Revaluation Date) of Revolving
Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans shall not
at any time exceed the Aggregate Revolving Committed Amount, (iii) the aggregate
stated amount of outstanding Letters of Credit issued by an Issuing Lender shall
not exceed the Commitment of such Issuing Lender, in its capacity as a Lender,
(iv) a JLA Issuing Lender (as defined below) shall not be obligated to issue any
Letter of Credit if, after giving effect to such issuance, the aggregate stated
amount of outstanding Letters of Credit issued by such JLA Issuing Lender would
exceed one-fifth of the aggregate amount of all LOC Commitments, (v) all Letters
of Credit shall be denominated in Dollars or Foreign Currencies, (vi) the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of Foreign Currency Loans plus the aggregate Dollar Amount (determined as
of the most recent Revaluation Date) of LOC Obligations in respect of Letters of
Credit denominated in a Foreign Currency shall not exceed the Foreign Currency
Sublimit and (vii) Letters of Credit shall be issued for lawful corporate
purposes and shall be issued as standby letters of credit, including in
connection with workers’ compensation and other insurance programs. Except as
otherwise expressly agreed upon by all the Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension

 

- 35 -



--------------------------------------------------------------------------------

provision, have an expiration date of not more than one year beyond the Maturity
Date (any such Letter of Credit being referred to as an “Extended Letter of
Credit”) so long as the Borrower delivers to the Administrative Agent for the
benefit of the applicable Issuing Lender no later than 30 days prior to the
Maturity Date, Cash Collateral for such Letter of Credit for deposit into a cash
collateral account in respect of such Letter of Credit in an amount equal to the
amount available to be drawn by a beneficiary under such Letter of Credit at
such time of determination; provided, that the obligations of the Borrower under
this Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Maturity Date, such failure shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to the maximum stated amount
of such Letter of Credit), which shall be reimbursed (or participations therein
funded) by the Lenders in accordance with the immediately following
subsections (c) and (d), as applicable, with the proceeds being utilized to
provide Cash Collateral for such Letter of Credit. If requested by an Issuing
Lender, the Borrowers shall submit a letter of credit application in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. Each Letter of Credit shall comply with the related LOC Documents. The
issuance and expiry date of each Letter of Credit shall be a Business Day. Any
Letters of Credit issued hereunder shall be in a minimum original face Dollar
Amount of $100,000 or such lesser Dollar Amount as the applicable Issuing Lender
may agree. As of the Closing Date, Wells Fargo and Bank of America, N.A. are the
Issuing Lenders with respect to Domestic Letters of Credit. As of the First
Amendment Effective Date, Wells Fargo, Bank of America, N.A., JPMorgan Chase
Bank, N.A., Deutsche Bank AG New York Branch and The Bank of Nova Scotia
(collectively, the “JLA Issuing Lenders”) are the Issuing Lenders with respect
to Domestic Letters of Credit. Wells Fargo and any Discretionary Issuing Lender
may be an Issuing Lender for any Foreign Letters of Credit issued on or after
the Closing Date. The parties hereto agree that the Existing Letters of Credit
shall be deemed to be Letters of Credit for all purposes of this Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the applicable Issuing Lender at least five (5) Business Days
prior to the requested date of issuance (or such shorter period as may be
acceptable to such Issuing Lender in its sole discretion) and shall set forth
for such requested Letter of Credit whether such Letter of Credit will be
denominated in Dollars or the applicable Foreign Currency, the initial stated
amount, the beneficiary, the expiration date and whether the account party will
be Hyatt or the Foreign Borrower. Each Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued by such Issuing
Lender and outstanding and any activity with respect thereto which may have
occurred since the date of any prior report, and including therein, among other
things, the account party, the beneficiary, the face amount, expiry date as well
as any payments or expirations which may have occurred. Each Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit issued by such Issuing Lender. Each Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding with respect to
Letters of Credit issued by such Issuing Lender.

(c) Participations. Each Lender upon issuance of a Letter of Credit (or, in the
case of the Existing Letters of Credit, upon the Closing Date) shall be deemed
to have purchased without recourse a risk participation from the applicable
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its LOC
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and

 

- 36 -



--------------------------------------------------------------------------------

irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to such Issuing Lender therefor and discharge when due, its LOC Commitment
Percentage of the obligations arising under such Letter of Credit. Without
limiting the scope and nature of each Lender’s participation in any Letter of
Credit, to the extent that the applicable Issuing Lender of such Letter of
Credit has not been reimbursed as required hereunder or under any LOC Document,
each such Lender shall pay to such Issuing Lender its LOC Commitment Percentage
of such unreimbursed drawing in same day funds on the day of notification by
such Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsections (a) or (d) hereof, as applicable. The obligation of each Lender to
so reimburse an Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse such Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Borrower and the
Administrative Agent. The Borrower shall reimburse the applicable Issuing Lender
on the day of drawing under any Letter of Credit issued by such Issuing Lender
in (x) the applicable Foreign Currency of the relevant Letter of Credit with
respect to which the drawing was made to the extent directly reimbursed by the
Borrower or (y) in Dollars to the extent funded with the proceeds of a Revolving
Loan obtained hereunder or otherwise and, in each case, in same day funds as
provided herein or in the LOC Documents. If the Borrower shall fail to reimburse
an Issuing Lender as provided herein, the unreimbursed amount of such drawing
shall bear interest at a per annum rate equal to the Base Rate plus the
Applicable Percentage plus two percent (2%). Unless the Borrower shall
immediately notify the applicable Issuing Lender and the Administrative Agent of
its intent to otherwise reimburse such Issuing Lender, the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised entirely of Base
Rate Loans in the amount of the drawing as provided in subsection (e) hereof,
the proceeds of which will be used to satisfy the reimbursement obligations. The
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against any
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. Each
Issuing Lender will promptly notify the Lenders of the amount of any
unreimbursed drawing in respect of any Letter of Credit issued by such Issuing
Lender and each Lender shall promptly pay to the Administrative Agent for the
account of such Issuing Lender in Dollars and in immediately available funds,
the amount of such Lender’s LOC Commitment Percentage of such unreimbursed
drawing. Such payment shall be made on the day such notice is received by such
Lender from such Issuing Lender if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 noon on the
Business Day next succeeding the day such notice is received. If such Lender
does not pay such amount to such Issuing Lender in full upon such request, such
Lender shall, on demand, pay to the Administrative Agent for the account of such
Issuing Lender interest on the unpaid amount during the period from the date of
such drawing until such Lender pays such amount to such Issuing Lender in full
at a rate per annum equal to, if paid within two (2) Business Days of the date
of drawing, the Federal Funds Rate and thereafter at a rate equal to the Base
Rate. Each Lender’s obligation to make such payment to an Issuing Lender, and
the right of an Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the Credit
Party Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

- 37 -



--------------------------------------------------------------------------------

(e) Repayment with Loans. On any day on which the Borrower shall have requested,
or been deemed to have requested a Revolving Loan to reimburse a drawing under a
Letter of Credit, the Administrative Agent shall give notice to the Lenders that
a Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a Revolving Loan borrowing
comprised entirely of Base Rate Loans (each such borrowing, a “Mandatory
Borrowing”) shall be immediately made (without giving effect to any termination
of the Commitments pursuant to Section 7.2) pro rata based on each Lender’s
respective Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) and the proceeds thereof
shall be paid directly to the applicable Issuing Lender for application to the
respective LOC Obligations. Each Lender hereby irrevocably agrees to make such
Revolving Loans immediately upon any such request or deemed request on account
of each Mandatory Borrowing in the Dollar Amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (i) the amount
of Mandatory Borrowing may not comply with the minimum amount for borrowings of
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for a Revolving
Loan to be made by the time otherwise required in Section 2.1(b)(i), (v) the
date of such Mandatory Borrowing, or (vi) any reduction in the Aggregate
Revolving Committed Amount after any such Letter of Credit may have been drawn
upon. In the event that any Mandatory Borrowing cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under the Bankruptcy Code), then each such
Lender hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the LOC Obligations; provided, further, that in the
event any Lender shall fail to fund its Participation Interest on the day the
Mandatory Borrowing would otherwise have occurred, then the amount of such
Lender’s unfunded Participation Interest therein shall bear interest payable by
such Lender to the applicable Issuing Lender upon demand, at the rate equal to,
if paid within two (2) Business Days of such date, the Federal Funds Rate, and
thereafter at a rate equal to the Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by an
Issuing Lender and the Borrower when a Letter of Credit is issued, the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(h) Reimbursement Payments. All payments made to an Issuing Lender to reimburse
such Issuing Lender for any drawing under a Letter of Credit issued by such
Issuing Lender from (x) the Borrower, shall be made in the applicable Foreign
Currency of the relevant Letter of Credit with respect to which the drawing was
made or (y) the Lenders, shall be made in Dollars (based upon the Dollar Amount
of the applicable payment); provided that in each case the Borrower shall be
liable for any currency exchange loss related to such payments and, absent
demonstrable error, shall promptly pay the applicable Issuing Lender, upon
receipt of notice thereof, the amount of any such loss.

(i) Conflict with LOC Documents. In the event of any conflict between the terms
hereof and any LOC Documents, the terms hereof shall control.

(j) Domestic and Discretionary Issuing Lenders. In addition to those Lenders
specified in Section 2.4(a) hereof, any Lender with a Revolving Commitment (in
such capacity, a “Domestic Issuing Lender”) may from time to time, at the
written request of the Borrower (with a copy to the Administrative

 

- 38 -



--------------------------------------------------------------------------------

Agent) and with the consent of the Administrative Agent, and in such Lender’s
sole discretion, agree to issue one or more Domestic Letters of Credit for the
account of the Borrower on the same terms and conditions in all respects as are
applicable to the Letters of Credit issued by the other Issuing Lenders
hereunder by executing and delivering to the Administrative Agent a written
agreement to such effect, among (and in form and substance satisfactory to) the
Borrower, the Administrative Agent and such Domestic Issuing Lender. Any Lender
with a Revolving Commitment (in such capacity, a “Discretionary Issuing Lender”)
may from time to time, at the written request of the Borrower (with a copy to
the Administrative Agent) and with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), and in such Lender’s sole
discretion, agree to issue one or more Foreign Letters of Credit for the account
of the Borrower on the same terms and conditions in all respects as are
applicable to the Letters of Credit issued by the other Issuing Lenders
hereunder by executing and delivering to the Administrative Agent a written
agreement to such effect, among (and in form and substance satisfactory to) the
Borrower, the Administrative Agent and such Discretionary Issuing Lender. With
respect to each of the Letters of Credit issued (or to be issued) thereby, each
of the Issuing Lenders shall have all of the same rights and obligations under
and in respect of this Agreement and the other Credit Documents, and shall be
entitled to all of the same benefits (including, without limitation, the rights,
obligations and benefits set forth in Sections 2.4, 2.19 and 10.5), as are
afforded to all of the Issuing Lenders hereunder and thereunder. The
Administrative Agent shall promptly notify each of the Lenders with a Revolving
Commitment of the appointment of any Issuing Lender after the Closing Date. Each
Issuing Lender shall provide to the Administrative Agent, on a monthly basis, a
report that details the activity with respect to each Letter of Credit issued by
such Issuing Lender (including an indication of the maximum amount then in
effect with respect to each such Letter of Credit).

(k) Extended Letters of Credit. Each Lender confirms that its obligations under
the immediately preceding subsections (c) through (e) shall be reinstated in
full and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.

2.5 Additional Loans.

Subject to the terms and conditions set forth herein, so long as no Default or
Event of Default shall have occurred and be continuing or shall result after
giving effect to such Additional Loans, the Borrower shall have the right during
the period from the Closing Date until the date one Business Day prior to the
Maturity Date, to incur additional Indebtedness (the “Additional Loans”) under
this Credit Agreement in the form of one or more increases to the Aggregate
Revolving Committed Amount by an aggregate amount of up to $500,000,000. The
following terms and conditions shall apply to all Additional Loans: (a) the
loans made under any such Additional Loan shall constitute Credit Party
Obligations, (b) such Additional Loan shall have the same terms (including
interest rate) as the existing Loans, (c) any such Additional Loan shall be
entitled to the same voting rights as the existing Loans and shall be entitled
to receive proceeds of prepayments on the same basis as comparable Loans,
(d) any such Additional Loan shall be obtained from existing Lenders or from
other banks, financial institutions or investment funds, in each case in
accordance with the terms set forth below, (e) such Additional Loan shall be in
a minimum principal Dollar Amount (determined as of the most recent Revaluation
Date) of $50,000,000 and integral multiples of $5,000,000 in excess thereof,
(f) the proceeds of any Additional Loan will be used in accordance with
Section 3.13, (g) the Borrower shall execute such promissory notes as are
necessary and requested by the Lenders to reflect the Additional Loans and
(h) the representations and warranties made by the Borrower herein or in any
other Credit Document or which are contained in any certificate furnished at any
time under or in connection herewith or therewith shall be true and correct in
all material respects on and as of the date of such Extension of Credit as if
made on and as of such date (except for those which expressly relate to an
earlier date in which case such representations and

 

- 39 -



--------------------------------------------------------------------------------

warranties shall be true and correct as of such earlier date). The Borrower may
invite existing Lenders or other banks, financial institutions and investment
funds that are not Lenders and that are reasonably acceptable to the
Administrative Agent and that would satisfy the same criteria that would be
required for such bank, financial institution or investment fund to be an
“Eligible Assignee” to join this Credit Agreement as Lenders to provide any
Additional Loans, provided (i) no existing Lender shall have any obligation to
provide all or any portion of any such Additional Loan and (ii) such other
banks, financial institutions and investment funds that are not existing Lenders
shall enter into such joinder agreements to give effect thereto as the
Administrative Agent and the Borrower may reasonably request and shall
thereafter be deemed to be Lenders. The existing Lenders shall make such
assignments (which assignments shall not be subject to the requirements set
forth in Sections 10.6(c) or 10.6(e)) of the outstanding Loans (excluding
Competitive Loans) and Participation Interests to the Lenders providing any
Additional Loan so that, after giving effect to such assignments, each Lender
(including the Lenders providing the Additional Loans) will hold Loans and
Participation Interests equal to its Commitment Percentage of all outstanding
Loans and LOC Obligations (and accordingly the Borrower shall pay any additional
amounts required pursuant to Section 2.17). The Administrative Agent is
authorized to enter into, on behalf of the Lenders, any amendment to this Credit
Agreement or any other Credit Document consistent with this Section 2.5 as may
be necessary to incorporate the terms of any Additional Loan.

2.6 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, the
overdue principal of and, to the extent permitted by law, interest on the Loans,
LOC Obligations and any other amounts owing hereunder, under the other Credit
Documents or under the Fee Letter shall, upon the election of the Required
Lenders (except with respect to an Event of Default occurring under
Section 7.1(e), in which case such interest rate increase shall be immediate)
bear interest, payable on demand, at a per annum rate 2% greater than the
interest rate which would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then 2% greater than the
Base Rate plus the Applicable Percentage).

2.7 Extension and Conversion.

The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as expressly provided
otherwise in this Credit Agreement, Eurocurrency Rate Loans may be converted
into Base Rate Loans only on the last day of the Interest Period applicable
thereto, (b) Eurocurrency Rate Loans may be extended, and Base Rate Loans may be
converted into Eurocurrency Rate Loans, only so long as no Default or Event of
Default then exists or would otherwise result therefrom, and (c) Loans extended
as, or converted into, Eurocurrency Rate Loans shall be subject to the terms of
the definition of “Interest Period” set forth in Section 1.1 and shall be in
such minimum amounts as provided in Section 2.1(b)(ii). Any request for
extension or conversion of a Eurocurrency Rate Loan which shall fail to specify
an Interest Period shall be deemed to be a request for an Interest Period of one
month. Each such extension or conversion shall be effected by the Borrower by
giving a Notice of Extension/Conversion (or telephone notice promptly confirmed
in writing) to the Administrative Agent prior to 11:00 A.M. on the Business Day
of, in the case of the conversion of a Eurocurrency Rate Loan into a Base Rate
Loan, and on the third Business Day prior to, in the case of the extension of a
Eurocurrency Rate Loan as, or conversion of a Base Rate Loan into, a
Eurocurrency Rate Loan, the date of the proposed extension or conversion,
specifying (i) the date of the proposed extension or conversion, (ii) the Loans
to be so extended or converted, (iii) the Types of Loans into which such Loans
are to be converted and, if appropriate and (iv) the applicable Interest Periods
with respect thereto. Each request for extension or conversion shall be
irrevocable and shall constitute a representation and warranty by the Borrower
of the matters specified in Section 4.2 (b) and (c). In the event the Borrower

 

- 40 -



--------------------------------------------------------------------------------

fails to request extension or conversion of any Eurocurrency Rate Loan in
accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such Eurocurrency Rate Loan shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed extension or conversion affecting any Loan.

Unless otherwise agreed to by the Required Lenders, upon the occurrence and
during the continuance of any Default or Event of Default, all Foreign Currency
Loans then outstanding shall be redenominated into Dollars (based on the Dollar
Amount of such Foreign Currency Loans on the date of redenomination) on the last
day of the then current Interest Periods of such Foreign Currency Loans;
provided that in each case the Borrower shall be liable for any currency
exchange loss related to such payments and shall promptly pay the Lenders upon
receipt of notice thereof the amount of any such loss.

2.8 Prepayments.

(a) Voluntary Repayments. Revolving Loans, Swingline Loans and, with the consent
of the applicable Competitive Loan Lender or Lenders, Competitive Loans, may be
repaid in whole or in part without premium or penalty; provided that
(i) Eurocurrency Rate Loans may be repaid only upon three (3) Business Days’
prior written notice to the Administrative Agent, and Base Rate Loans may be
repaid only upon at least one (1) Business Day’s prior written notice to the
Administrative Agent, (ii) repayments of Eurocurrency Rate Loans must be
accompanied by payment of any amounts owing under Section 2.17, and
(iii) partial repayments of the Eurocurrency Rate Loans shall be in minimum
principal Dollar Amount (determined as of the most recent Revaluation Date) of
$5,000,000, and in integral multiples of $1,000,000 in excess thereof and
partial repayments of Base Rate Loans shall be in minimum principal Dollar
Amount (determined as of the most recent Revaluation Date) of $1,000,000, and in
integral multiples of $250,000 in excess thereof.

(b) Mandatory Prepayments. If at any time, the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of outstanding Revolving
Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans shall
exceed the Aggregate Revolving Committed Amount, the Borrower shall immediately
(or, if such excess is solely due to a currency fluctuation, within two Business
Days) make payment on the Loans and/or cash collateralize the LOC Obligations in
an amount sufficient to eliminate the deficiency.

(c) Application. Unless otherwise specified by the Borrower, voluntary
repayments and mandatory prepayments made hereunder shall be applied first to
Base Rate Loans, then to Eurocurrency Rate Loans in direct order of Interest
Period maturities, second to Competitive Loans in direct order of Interest
Period maturities and third (after all Loans have been repaid) to a cash
collateral account in respect of LOC Obligations. Amounts repaid on the
Swingline Loan and the Revolving Loans may be reborrowed in accordance with the
provisions hereof.

(d) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.8 shall not affect the Borrower’s obligation to continue to make
payments under any Hedging Agreement with a Hedging Agreement Provider, which
shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Hedging Agreement.

2.9 Termination and Reduction of Commitments

(a) Voluntary Reductions. The Commitments may be terminated or permanently
reduced by the Borrower in whole or in part upon three (3) Business Days’ prior
written notice to the Administrative Agent; provided that (i) after giving
effect to any voluntary reduction, the aggregate principal Dollar

 

- 41 -



--------------------------------------------------------------------------------

Amount (determined as of the most recent Revaluation Date) of Loans plus LOC
Obligations outstanding shall not exceed the Aggregate Revolving Committed
Amount, as reduced, and (ii) partial reductions shall be in minimum principal
Dollar Amounts (determined as of the most recent Revaluation Date) of
$5,000,000, and in integral multiples of $1,000,000 in excess thereof; provided
that no such reduction or termination shall be permitted if after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the sum of the then outstanding aggregate principal amount of the
Revolving Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans
would exceed the Aggregate Revolving Committed Amount.

(b) Mandatory Reduction. The Revolving Commitments, the LOC Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date.

2.10 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
ratable benefit of the Lenders holding Commitments, a facility fee (the
“Facility Fee”) equal to the Applicable Percentage per annum times the actual
daily amount of Aggregate Revolving Committed Amount (or, if the Commitments
have terminated, on the outstanding amount of all Revolving Loans, Swingline
Loans and LOC Obligations), regardless of usage. The Facility Fee shall accrue
at all times during the Commitment Period (and thereafter so long as any
Revolving Loans, Swingline Loans or LOC Obligations remain outstanding),
including at any time during which one or more of the conditions in Section 4 is
not met, and shall be due and payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The Facility Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.

(b) Letter of Credit Fee. In consideration of the LOC Commitments, the Borrower
agrees to pay to each Issuing Lender a fee in Dollars (the “Letter of Credit
Fee”) equal to the Applicable Percentage for Eurocurrency Rate Loans per annum
on the average daily maximum Dollar Amount available to be drawn under each
Letter of Credit issued by such Issuing Lender from the date of issuance to the
date of expiration or termination. The applicable Issuing Lender shall promptly
pay over to the Administrative Agent for the ratable benefit of the Lenders
(including such Issuing Lender) the Letter of Credit Fee. The Letter of Credit
Fee shall be payable quarterly in arrears on the 15th day following the last day
of each calendar quarter for the prior calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) above, the Borrower shall pay to each Issuing Lender
for its own account without sharing by the other Lenders (i) a fronting fee of
one-tenth of one percent (0.10%) per annum on the average daily maximum amount
available to be drawn under each Letter of Credit issued by such Issuing Lender
and (ii) the reasonable and customary charges from time to time of an Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”) The Issuing Lender Fees shall be payable to the
respective Issuing Lenders quarterly in arrears on the 15th day following the
last day of each calendar quarter for the prior calendar quarter.

(d) Administrative Agent’s Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative agent fee as described in the Fee Letter.

 

- 42 -



--------------------------------------------------------------------------------

2.11 Computation of Interest and Fees.

(a) Interest payable hereunder with respect to Base Rate Loans based on the
Prime Rate and with respect to Eurocurrency Rate Loans denominated in Pounds
Sterling or Canadian Dollars shall be calculated on the basis of a year of
365 days (or 366 days, as applicable) for the actual days elapsed. All other
fees, interest and all other amounts payable hereunder shall be calculated on
the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurocurrency Rate on the Business Day of the determination
thereof. Any change in the interest rate on a Loan resulting from a change in
the Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate shall become effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) The parties understand that the Applicable Percentage may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by Hyatt (the
“Borrower Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by Hyatt) at the time it was
delivered to the Administrative Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
receipt of such written notice. Any recalculation of interest or fees required
by this provision shall survive the termination of this Agreement, and this
provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Lender’s or any Lender’s other rights under this Agreement.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing of Loans and any reduction of the Commitments shall be made
pro rata according to the respective Commitment Percentages of the Lenders in
the currency in which such amount is denominated and in such funds as are
customary at the place and time of payment for the settlement of international
payments in such currency. Without limiting the terms of the preceding sentence,
accrued interest on any Loans denominated in a Foreign Currency shall be payable
in such Foreign Currency. Each payment under this Credit Agreement or any Note
shall be applied (i) first, to any Fees then due and owing, (ii) second, to
interest then due and owing in respect of the Loans (whether or not evidenced by
Notes) of the Borrower and (iii) third, to principal then due and owing
hereunder and under the Loans (whether or not evidenced by Notes) of the
Borrower. Each payment on account of the Facility Fees and the Letter of Credit
Fees shall be made pro rata in accordance with the respective amounts due and
owing. Each payment (other than voluntary repayments and mandatory prepayments)
by the Borrower on account of principal of and interest on the Loans shall be
made pro rata according to the respective amounts due and owing hereunder in the
currency in which such amount is denominated and in such funds as are customary
at the place and time of payment for the settlement of international payments in
such currency. Without limiting the terms of the preceding sentence, accrued
interest on any

 

- 43 -



--------------------------------------------------------------------------------

Loans denominated in a Foreign Currency shall be payable in the same Foreign
Currency as such Loan. Each voluntary repayment and mandatory prepayment on
account of principal of the Loans shall be applied in accordance with
Section 2.8. The obligation of the Borrower to make each payment on account of
such amount in the currency in which such amount is denominated shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
such tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder. With
respect to Competitive Loans, if the Borrower fails to specify the particular
Competitive Loan or Loans as to which any payment or other amount should be
applied and it is not otherwise clear as to the particular Competitive Loan or
Loans to which such payment or other amounts relate, or any such payment or
other amount is to be applied to Competitive Loans without regard to any such
direction by the Borrower, then each payment or prepayment of principal on
Competitive Loans and each payment of interest or other amount on or in respect
of Competitive Loans, shall be allocated pro rata among the relevant Competitive
Loan Lenders in accordance with the then outstanding amounts of their respective
Competitive Loans. All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s Office specified in Section 10.2 and (i) in the case of
Loans or other amounts denominated in Dollars, shall be made in Dollars not
later than 1:00 P.M. on the date when due and (ii) in the case of Loans or other
amounts denominated in a Foreign Currency, unless otherwise specified herein,
shall be made in such Foreign Currency not later than the Applicable Time
specified by the Administrative Agent on the date when due. Any payment received
after the foregoing deadlines shall be deemed received on the next Business Day.
The Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Rate Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurocurrency Rate Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provision of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees of one outside counsel)
of the Administrative Agent in connection with enforcing the rights of the
Lenders under the Credit Documents;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees of one outside counsel
(absent dissension among the Lenders or the Administrative Agent and the
Lenders)) of each of the Lenders in connection with enforcing its rights under
the Credit Documents or otherwise with respect to the Credit Party Obligations
owing to such Lender;

 

- 44 -



--------------------------------------------------------------------------------

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest in respect of Swingline Loans;

FIFTH, to the payment of all of the other Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Hedging Agreement with a Hedging Agreement Provider);

SIXTH, to the payment of the outstanding principal amount of the Credit Party
Obligations in respect of Swingline Loans;

SEVENTH, to the payment of the outstanding principal amount of the other Credit
Party Obligations (including, without limitation, the payment or cash
collateralization of the outstanding LOC Obligations, and including with respect
to any Hedging Agreement with a Hedging Agreement Provider, any breakage,
termination or other payments due under such Hedging Agreement with a Hedging
Agreement Provider and any interest accrued thereon);

EIGHTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “SEVENTH” above; and

NINTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (ii) each of the Lenders and/or Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans, LOC Obligations and obligations payable under
all Hedging Agreements with a Hedging Agreement Provider) of amounts available
to be applied pursuant to clauses “THIRD”, “FIFTH”, “SEVENTH” and “EIGHTH” above
and (iii) Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Credit Party Obligations otherwise set forth above in
this Section.

2.13 Non-Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Eurocurrency Rate Loan is to be made (or prior to
2:00 p.m. in the case of a Base Rate Loan) by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make the proceeds of
such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent and
any such payment by the Borrower shall not constitute a waiver of any right or
remedy the Borrower may have with respect to any such Lender. The Administrative
Agent shall also be entitled to recover from the

 

- 45 -



--------------------------------------------------------------------------------

Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent at a per annum
rate equal to (i) from the Borrower at the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate.

(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent at a
per annum rate equal to, if repaid to the Administrative Agent within two (2)
days from the date such amount was made available by the Administrative Agent,
the Federal Funds Rate and thereafter at a rate equal to the Base Rate.

(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.

2.14 Inability to Determine Interest Rate.

(a) Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the Eurocurrency Rate (including, without limitation, because the
Eurocurrency Rate is not available or published on a current basis) for such
Interest Period, or (ii) the Required Lenders shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that the
Eurocurrency Rate does not adequately and fairly reflect the cost to such
Lenders of funding Eurocurrency Rate Loans that the Borrower has requested be
outstanding as a Eurocurrency Rate tranche during such Interest Period, the
Administrative Agent shall (unless such determination has resulted because the
Eurocurrency Rate is not available or published on a current basis) forthwith
give telephone notice of such determination, confirmed in writing, to the
Borrower, and the Lenders at least two Business Days prior to the first day of
such Interest Period. If such notice is given (A) any Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Borrower, in Dollars as Base Rate Loans or such request
shall be cancelled, (B) any affected Foreign Currency Loans that were to have
been converted on the first day of such Interest Period to or continued as
Eurocurrency Rate Loans shall be converted to or continued, at the sole option
of the Borrower, as Base Rate Loans, (c) any affected Eurocurrency Rate Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Borrower, in Dollars as Base Rate Loans and (d) any
affected Loans that were requested to be converted into or continued as
Eurocurrency Rate Loans shall remain as or be converted into Base Rate Loans.
Until any such notice has been withdrawn by the Administrative Agent, no further
Loans shall be made as, continued as, or converted into, Eurocurrency Rate Loans
for the Interest Periods so affected.

 

- 46 -



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that the circumstances set forth in
clauses (i) or (ii) of Section 2.14(a) (1) have arisen and such circumstances
are unlikely to be temporary or (2) have not arisen but the supervisor for the
administrator of the Eurocurrency Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date a copy of
the amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (2) of the first
sentence of this Section 2.14(b), only to the extent the Eurocurrency Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any affected Loans that were requested to
be converted into or continued as Eurocurrency Rate Loans shall remain as or be
converted into Base Rate Loans and (y) no further Loans shall be made as,
continued as, or converted into, Eurocurrency Rate Loans for the Interest
Periods so affected.

2.15 Illegality.

(a) Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its U.S. Eurocurrency Lending
Office or Foreign Currency Lending Office to make or maintain Eurocurrency Rate
Loans as contemplated by this Credit Agreement or to obtain in the interbank
eurodollar market through its U.S. Eurocurrency Lending Office or Foreign
Currency Lending Office the funds with which to make such Loans, (a) such Lender
shall promptly notify the Administrative Agent and the Borrower thereof, (b) the
commitment of such Lender hereunder to make Eurocurrency Rate Loans or continue
Eurocurrency Rate Loans as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist, and (c) such Lender’s Loans
then outstanding as Eurocurrency Rate Loans, if any, shall be converted on the
last day of the Interest Period for such Loans or within such earlier period as
required by law to Base Rate Loans denominated in Dollars. The Borrower hereby
agrees promptly to pay any Lender, upon its demand, any additional amounts
necessary to compensate such Lender for actual and direct costs (but not
including anticipated profits) reasonably incurred by such Lender including, but
not limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurocurrency Rate Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Eurocurrency Rate Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material. Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its U.S. Eurocurrency Lending Office or Foreign Currency
Eurocurrency Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

 

- 47 -



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Credit Agreement, if there shall
have occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it unlawful or impossible
for any Lender to make Loans denominated in an applicable Foreign Currency to
the Borrower, as contemplated by this Credit Agreement, (i) such Lender shall
promptly notify the Administrative Agent and the Borrower thereof, (ii) the
commitment of such Lender hereunder to make such Foreign Currency Loans shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (iii) such Lender’s Loans then outstanding as such Foreign Currency Loans,
if any, shall be, at the sole option of the Borrower, on the last day of the
Interest Period for such Loans or within such earlier period as required by law,
(A) converted to Base Rate Loans denominated in Dollars or (B) prepaid. The
Borrower hereby agrees promptly to pay any such Lender, upon its demand, any
additional amounts necessary to compensate the Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section, attributable to the
amount of any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its applicable Foreign Currency
Loans hereunder, as provided in Section 2.16. A certificate as to any additional
amounts payable pursuant to this Section submitted by the affected Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error. Each Lender agrees to use reasonable efforts to avoid
or to minimize any amounts which may otherwise be payable pursuant to this
Section; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.

2.16 Requirements of Law.

(a) If any Change in Law made subsequent to the date hereof, or in the case of a
Lender that is an assignee or transferee of an interest under this Credit
Agreement, made subsequent to the date of such assignment or transfer (except to
the extent the assigning or transferring Lender was entitled to benefits under
this Section 2.16):

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Eurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the net income of such Lender or Taxes which the Borrower shall be
required to pay, reimburse a Lender in respect of, or indemnify or hold harmless
a Lender in respect of, in each case pursuant to Section 2.18);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurocurrency Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(taking into account all available tax credits, tax deductions or other tax
benefits) of making or maintaining Eurocurrency Rate Loans or to reduce any
amount receivable hereunder or under any Note, then, in any such case, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its Eurocurrency Rate Loans. A certificate as to any
additional amounts payable pursuant to this Section submitted by such

 

- 48 -



--------------------------------------------------------------------------------

Lender, through the Administrative Agent, to the Borrower shall be presumptive
evidence of such additional amount in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Applicable Lending Office) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.

(b) If any Lender or Issuing Lender shall have reasonably determined that any
Change in Law regarding capital adequacy or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or Issuing
Lender or any corporation controlling such Lender or Issuing Lender with any
request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) from any central bank or Governmental
Authority made subsequent to the date hereof does or shall have the effect of
reducing the rate of return on such Lender’s, such Issuing Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender, such Issuing Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s, such Issuing Lender’s or such corporation’s policies with respect
to capital adequacy and liquidity) by an amount reasonably deemed by such Lender
or such Issuing Lender in its sole discretion to be material, then from time to
time, within fifteen (15) days after demand by such Lender or such Issuing
Lender, the Borrower shall pay to such Lender or such Issuing Lender such
additional amount as shall be certified by such Lender or such Issuing Lender as
being required to compensate it for such reduction. Such a certificate as to any
additional amounts payable under this Section submitted by a Lender or Issuing
Lender (which certificate shall include a description of the basis for the
computation), through the Administrative Agent, to the Borrower shall be
presumptive evidence of such additional amount in the absence of manifest error.

(c) The agreements in this Section 2.16 shall survive the termination of this
Credit Agreement and payment of the Loans and all other amounts payable
hereunder.

(d) Notwithstanding the foregoing, the Borrower shall not be obligated to make
payment to a Lender or Issuing Lender pursuant to this Section 2.16 in respect
of increased costs or a reduction in the rate of return, if (i) written demand
therefor has not been made by such Lender or such Issuing Lender within 180 days
from the date on which such Lender or such Issuing Lender determined that any
Change in Law has resulted in such increased cost or reduction in rate of
return; provided that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period shall be extended to
include the retroactive effect thereof or (ii) such increased cost or reduction
in rate of return is attributable to the gross negligence or willful misconduct
of the Lender or the Issuing Lender as determined by a court of competent
jurisdiction in a final non-appealable judgment. No Lender or Issuing Lender
shall request that the Borrower pay any additional amount pursuant to this
Section 2.16 unless it shall concurrently make similar requests to other
borrowers similarly situated and affected by such Change in Law and from whom
such Lender is entitled to seek similar amounts.

2.17 Indemnity.

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any actual funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by the Borrower in accepting a borrowing after the
Borrower has given a notice in accordance with the terms hereof, (c) default by
the Borrower in making any repayment, prepayment, continuation or conversion
after the Borrower has given a notice in accordance with the terms hereof,
and/or (d) the making by the Borrower of a repayment or prepayment of a Loan, or
the conversion thereof, on a day which is not the last day of the Interest
Period with respect

 

- 49 -



--------------------------------------------------------------------------------

thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Loans hereunder, but excluding lost
profits. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, repayment, prepayment or conversion or no
such amount shall be owing) shall be conclusive in the absence of manifest
error. The agreements in this Section 2.17 shall survive termination of this
Credit Agreement and payment of the Loans and all other amounts payable
hereunder.

2.18 Taxes.

(a) All payments made by the Borrower under the Credit Documents will be, except
as provided in this Section 2.18, made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
Governmental Authority or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding (i) any tax
imposed on or measured by the net income or profits (including any branch
profits tax or alternative minimum tax imposed by the United States and any
similar tax imposed by any other jurisdiction) of a Lender as a result of a
present or former connection between the Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement) and (ii) any U.S. Federal
withholding Taxes imposed under FATCA), and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, the Borrower agrees (i) to
deduct or withhold such Taxes and to pay the full amount of such Taxes to the
relevant taxing or Government Authority and (ii) except as provided in
Section 2.18(b), to pay such additional amounts as may be necessary so that
every payment of all amounts due under any Credit Document, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. The Borrower will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law, certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender except as provided in
Section 2.18(b). Notwithstanding the foregoing, the Borrower shall not be
obligated to make payment to a Lender pursuant to this Section 2.18(a) in
respect of penalties, interest and other similar liabilities attributable to any
Taxes, if (i) written demand therefor has not been made by such Lender within
180 days from the date on which such Lender received written notice of
imposition of Taxes by the relevant taxing or Governmental Authority, but only
to the extent such penalties, interest and other similar liabilities are
attributable to such failure or delay by the Lender in making such written
demand, (ii) such penalties, interest and other similar liabilities have accrued
after the Borrower had indemnified or paid an additional amount due pursuant to
this Section 2.18(a) or (iii) such penalties, interest and other similar
liabilities are attributable to the gross negligence or willful misconduct of
the Lender as determined by a court of competent jurisdiction in a final
non-appealable judgment. After the Lender receives written notice of the
imposition of the Taxes which are subject to this Section 2.18(a), such Lender
will act in good faith to promptly notify the Borrower of its obligations
hereunder. No Lender shall request that the Borrower pay any Taxes or any
gross-up therefor pursuant to this Section 2.18(a) unless it shall make similar
requests to other borrowers similarly situated and affected by such Taxes and
from whom such Lender is entitled to seek reimbursement for such Taxes or any
gross-up therefor.

 

- 50 -



--------------------------------------------------------------------------------

(b) Each Foreign Lender agrees to deliver to the Borrower and the Administrative
Agent on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Credit Agreement pursuant to
Section 10.6 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, or in the case of a Person that becomes a
Lender in connection with the making of Additional Loans pursuant to
Section 2.5, on or prior to the date such Person becomes a Lender (i)in the
event the Borrower is Hyatt and the Foreign Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN-E or W-8ECI (or successor
forms) certifying such Lender’s entitlement to a complete or partial exemption
from United States withholding tax with respect to payments to be made under
this Credit Agreement and under any Note, (ii) in the event the Borrower is
Hyatt and the Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8BEN,
W-8BEN-E or W-8ECI as set forth in clause (i) above with the certification
required in such clause (i), or (x) a certificate substantially in the form of
Schedule 2.18 (any such certificate, a “2.18 Certificate”) and (y) two accurate
and complete original signed copies of the applicable Internal Revenue Service
Form W-8 (or successor form) certifying such Lender’s entitlement to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under this Credit Agreement and under any Note and (iii) any
other properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit payments under this Credit
Agreement or any Note to be made without withholding or at a reduced rate of
withholding. In addition, each Lender agrees that it will deliver upon the
Borrower’s or the Administrative Agent’s request updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect (including as a result of a
change in the Lender’s Applicable Lending Office), together with such other
forms as may be required in order to confirm or establish the entitlement of
such Lender to a continued exemption from or reduction in withholding tax with
respect to payments under this Credit Agreement and any Note. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(b)(i) and (ii) and 2.18(c)) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding anything to the contrary contained in Section 2.18(a), but
subject to the immediately succeeding sentence, (x) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes from interest, fees or other amounts payable under any Credit Document for
the account of any Foreign Lender to the extent that such Lender has not
provided to the Borrower the documents and forms described above that establish
a complete exemption from such deduction or withholding and (y) the Borrower
shall not be obligated pursuant to Section 2.18(a) hereof to make any additional
payments to a Lender or to indemnify any Lender in respect of Taxes imposed on
any payments of interest, fees or other amounts payable under the Credit
Documents (I) if such Lender has not provided to the Borrower the documents and
forms described above required to be provided to the Borrower pursuant to this
Section 2.18(b), but excepting any such documents or forms (other than such
documentation set forth in Section 2.18(b)(i) and (ii) and 2.18(c)) not
delivered based upon the Lender’s reasonable judgment that the completion,
execution or submission of such documentation or forms would subject such Lender
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender , (II) to the extent that such
documents and forms do not establish a complete exemption from withholding of
U.S. or Luxembourg withholding Taxes or (III) if the imposition of U.S. or
Luxembourg withholding Taxes is the result of a change in the Lender’s
Applicable Lending Office, except to the extent that such Lender was entitled to
any such additional payments at the time of such change or such change was made
at the request of the Borrower. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 2.18, the
Borrower agrees to pay additional amounts and to indemnify each Lender in the
manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the

 

- 51 -



--------------------------------------------------------------------------------

deduction or withholding) in respect of any amounts deducted or withheld by it
as described in the immediately preceding sentence as a result of any changes in
any applicable law, treaty, governmental rule, regulation, guideline or order,
or in the interpretation thereof, relating to the deducting or withholding of
Taxes that occur after (i) the Closing Date, (ii) in the case of a Lender that
changes its Applicable Lending Office, to the extent that such Lender was not
entitled to additional amounts pursuant to Section 2.18(a) at the time of a
change in its Applicable Lending Office, the date of such change or (iii) in the
case of a Lender that is an assignee or transferee of an interest under this
Credit Agreement (other than pursuant to Section 2.20), to the extent that the
assigning or transferring Lender was not entitled to additional amounts pursuant
to Section 2.18(a) at the time of such assignment or transfer, the date of such
assignment or transfer to such Lender.

(c) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.18(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(d) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Applicable Lending Office) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens reasonably deemed by such Lender
in its sole discretion to be material.

(e) If the Borrower pays any additional amount pursuant to this Section 2.18
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith that claiming a refund or credit would cause adverse tax
consequences to it. In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Borrower. In the event that no refund or credit
is obtained with respect to the Borrower’s payments to such Lender pursuant to
this Section 2.18, then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments. Nothing
contained in this Section 2.18 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of this Section 2.18(e) to the Borrower or any other party or to make available
its tax return or any other information related to its taxes which it deems
confidential.

(f) The agreements in this Section 2.18 shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

- 52 -



--------------------------------------------------------------------------------

2.19 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.4, the Borrower hereby
agrees to protect, indemnify, pay and hold each Issuing Lender harmless from and
against any and all actual claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees of one outside
counsel (absent dissension among the Issuing Lenders)) that such Issuing Lender
may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance by such Issuing Lender of any Letter of Credit, except to the extent
resulting from the gross negligence or willful misconduct of such Issuing Lender
as determined in a final non-appealable judgment of a court of competent
jurisdiction, or (ii) the failure of such Issuing Lender to honor a drawing
under a Letter of Credit issued by such Issuing Lender as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (all such acts or omissions, herein
called “Government Acts”).

(b) As between the Borrower and an Issuing Lender, the Borrower shall assume all
risks of the acts, omissions or misuse of any Letter of Credit issued by such
Issuing Lender by the beneficiary thereof. No Issuing Lender shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of an Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of any
Issuing Lender’s rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lenders against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. No Issuing Lender
shall, in any way, be liable for any failure by such Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the reasonable control of such Issuing Lender.

(d) Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.4 hereof. The obligations of
the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of an Issuing
Lender thereof to enforce any right, power or benefit under this Credit
Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.19, the
Borrower shall have no obligation to indemnify any Issuing Lender in respect of
any liability incurred by such Issuing Lender arising out of the gross
negligence or willful misconduct of such Issuing Lender, as determined in a
final non-appealable judgment by a court of competent jurisdiction.

 

- 53 -



--------------------------------------------------------------------------------

2.20 Replacement of Lenders.

The Borrower shall be permitted to replace with a financial institution
acceptable to the Administrative Agent any Lender (other than the Lender then
acting as Administrative Agent) (each a “Replaced Lender”) that (a) requests
reimbursement for amounts owing pursuant to 2.14, 2.15, 2.16 or 2.18(a) or
pursuant to an amendment to the Credit Agreement entered into pursuant to 2.23,
(b) is a Defaulting Lender or (c) is a Sanctioned Person; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such Replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such Replaced Lender under
Section 2.17 if any Eurocurrency Rate Loan owing to such Replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and the Issuing Lenders,
(vi) the Replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.14,
2.15, 2.16 or 2.18(a), as the case may be, (viii) in the case of any such
assignment resulting from a claim for compensation under Sections 2.14, 2.15,
2.16 or 2.18, either such assignment will result in a reduction of such
compensation or the replacement Lender shall not have a similar claim for such
compensation, and (ix) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the Replaced Lender. In the event any Replaced Lender fails
to execute the agreements required under Section 10.6 in connection with an
assignment pursuant to this Section 2.20 (after two (2) days’ notice has been
given to such Replaced Lender), such failure will not impair the validity of the
removal of such Replaced Lender and the mandatory assignment of such Replaced
Lender’s Commitments and outstanding Loans shall nevertheless be effective
without the execution by such Replaced Lender of the assignment documents
required under Section 10.6 so long as (i) evidence of proof of receipt by such
Replaced Lender of such assignment agreement is available and (ii) such Replaced
Lender has been paid in full in cash on or prior to the effective date of such
replacement. A Lender shall not be required to be replaced if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such replacement cease to apply.

2.21 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in the definition of
Required Lenders and Section 10.1.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting

 

- 54 -



--------------------------------------------------------------------------------

Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
or the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lenders with respect to such Defaulting Lender in
accordance with subsection (e) below; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the future Fronting Exposure of the Issuing
Lenders with respect to such Defaulting Lender with respect to future Letters of
Credit issued under this Agreement, in accordance with subsection (e) below;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, an Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
Mandatory Borrowing owing by such Defaulting Lender under Section 2.4.(e) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Revolving Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4 were satisfied or waived,
such payment shall be applied solely to pay the Revolving Loans of, and L/C
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or L/C Disbursements
owed to, such Defaulting Lender until such time as all Revolving Loans and
funded and unfunded Participation Interests in LOC Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages and LOC Commitment Percentages, as applicable (determined
without giving effect to the immediately following subsection (d)). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 2.10(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay to such Defaulting Lender any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive the fee payable under
Section 2.10(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LOC Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following

 

- 55 -



--------------------------------------------------------------------------------

subsection (d), (y) pay to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (determined without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. Subject to Section 10.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Fronting Exposure of
the Issuing Lenders in accordance with the procedures set forth in this
subsection.

(ii) At any time that there shall exist a Defaulting Lender, within 3 Business
Day following the written request of the Administrative Agent or an Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Fronting Exposure of the Issuing Lenders with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Lenders, and agree to maintain, a first priority security interest
in all such Cash Collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of LOC Obligations, to be applied pursuant to
the immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lenders as herein provided,
or that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LOC Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

- 56 -



--------------------------------------------------------------------------------

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Fronting Exposure of the Issuing Lenders shall no longer be required to be held
as Cash Collateral pursuant to this subsection following (x) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lenders in accordance with the immediately
following subsection (f) or the assignment of such Defaulting Lender’s Loans and
Commitment in accordance with Section 10.6), or (y) the determination by the
Administrative Agent and the Issuing Lenders that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Lenders may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded Participation Interests in LOC
Obligations and Swingline Loans to be held pro rata by the Lenders in accordance
with their respective Commitment Percentages and LOC Commitment Percentages, as
applicable (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

2.22 Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Credit Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Disbursement Instruction
Agreement. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions (and absent gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment), even if not properly authorized by the Borrower. The
Borrower further agrees and acknowledges that, absent gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment, the Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by the
Borrower to effect a wire or funds transfer even if the information provided by
the Borrower identifies a different bank or account holder than named by the
Borrower. The Administrative Agent is not obligated or required in any way to

 

- 57 -



--------------------------------------------------------------------------------

take any actions to detect errors in information provided by the Borrower. If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, the Borrower agrees that no
matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Credit Documents, or any agreement between the Administrative
Agent and the Borrower. The Borrower agrees to notify the Administrative Agent
of any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization,
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Laws or regulation.

(c) Limitation of Liability. None of the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender shall be liable to the Borrower or
any other parties for (i) errors, acts or failures to act of others, including
other entities, banks, communications carriers or clearinghouses, through which
the Borrower’s transfers may be made or information received or transmitted, and
no such entity shall be deemed an agent of the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond the control of the
Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender, or
(iii) any special, consequential, indirect or punitive damages, and the Borrower
and the other Credit Parties shall not be liable to the Administrative Agent,
any Issuing Lender, the Swingline Lender or any other Lender for any special,
consequential, indirect or punitive damages, in each case whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, any Issuing Lender, the Swingline Lender, any Lender or the Borrower knew
or should have known the likelihood of these damages in any situation; provided
that nothing set forth in this sentence shall affect or limit the Credit
Parties’ obligations set forth in Section 10.5(e). None of the Administrative
Agent, any Issuing Lender, the Swingline Lender or any Lender makes any
representations or warranties other than those expressly made in this Agreement.

2.23 Foreign Borrower.

(a) Appointment of Hyatt as Agent. The Foreign Borrower hereby irrevocably
appoints Hyatt as its agent for all purposes relevant to this Agreement and each
of the other Credit Documents, including (i) the giving and receipt of notices
and (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, subject to the
limitations set forth in this Section 2.23(a). Except as set forth in this
Section 2.23(a), the Foreign Borrower must act through Hyatt for all purposes of
this Agreement and the other Credit Documents. Accordingly, any acknowledgment,
direction, certification or other action (other than consent) which might
otherwise be valid or effective only if given or taken by both Hyatt and the
Foreign Borrower, or by each of Hyatt and the Foreign Borrower acting singly,
shall be valid and effective if given or taken by only Hyatt, whether or not the
Foreign Borrower joins therein. Notwithstanding anything herein to the contrary,
if the consent of Hyatt and the Foreign Borrower is required or requested in
connection with any Credit Document, such consent shall be valid and effective
only if given by both Hyatt and the Foreign Borrower. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to Hyatt in accordance with the terms of this Agreement shall be
deemed to have been delivered to the Foreign Borrower.

 

- 58 -



--------------------------------------------------------------------------------

(b) Joint and Several Liability of Hyatt. The obligations of Hyatt with respect
to the Credit Party Obligations of the Foreign Borrower shall be on a joint and
several basis, and accordingly, Hyatt confirms that it is liable for the full
amount of all of the Credit Party Obligations of the Foreign Borrower.
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, with respect to Credit Party Obligations of any other Credit Party,
the Foreign Borrower shall not (i) be liable for, (ii) guarantee or be deemed to
guarantee, or (iii) allow its assets to serve as security for or offer security
for such Credit Party Obligations.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

3.1 Existing Indebtedness.

Schedule 3.1 sets forth, as of the First Amendment Effective Date, a complete
and correct list of any Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of Hyatt or its
Subsidiaries since Hyatt’s audited financial statements for the fiscal year
ended December 31, 2016.

3.2 Financial Statements.

The Borrower has delivered to the Administrative Agent copies of the financial
statements of Hyatt and its Subsidiaries referenced in Section 4.1(f). All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of Hyatt and its Subsidiaries as of the respective dates specified in
such financial statements and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).

3.3 No Material Adverse Change.

Since the later of December 31, 2016 or the date of the most recently delivered
annual audited financial statements delivered pursuant to Section 5.1(a), there
has been no Material Adverse Effect.

3.4 Organization; Existence.

Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Credit Parties has the corporate power and
authority to own or hold under lease the material properties it purports to own
or hold under lease, to transact the material business it transacts and proposes
to transact, to execute and deliver this Credit Agreement, the other Credit
Documents and the Fee Letter and to perform the provisions hereof and thereof.

 

- 59 -



--------------------------------------------------------------------------------

3.5 Authorization; Power; Enforceable Obligations.

This Credit Agreement, the other Credit Documents and the Fee Letter have been
duly authorized by all necessary corporate action on the part of the Borrower
and the other Credit Parties party thereto, and this Credit Agreement
constitutes, and upon execution and delivery thereof each other Credit Document
and the Fee Letter will constitute, a legal, valid and binding obligation of the
Borrower and the other Credit Parties party thereto enforceable against the
Borrower and any such Credit Party in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Each Credit Document and the Fee Letter to which it is a party has been duly
executed and delivered on behalf of the Borrower or the other Credit Parties, as
the case may be.

3.6 Consent; Government Authorizations.

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents or the Fee Letter by the other Credit Parties party thereto
(other than those which have been obtained) or with the validity or
enforceability of any Credit Document or the Fee Letter against the Credit
Parties party thereto.

3.7 No Material Litigation.

(a) There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary or
any property of the Borrower or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, if adversely determined would reasonably be
expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any Applicable Law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

3.8 No Default.

No Default or Event of Default has occurred and is continuing.

3.9 Taxes.

The Borrower and its Subsidiaries have filed all Federal and all other material
tax returns (state, local and foreign) that are required to have been filed in
any jurisdiction, and have paid all income taxes shown to be due and payable
(including interest and penalties) on such returns and all other taxes and
assessments due and payable by them (within any grace period provided for such
payment), except for any taxes and assessments (a) the amount of which is not
individually or in the aggregate Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate

 

- 60 -



--------------------------------------------------------------------------------

proceedings and with respect to which the Borrower or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. None of the
Credit Parties or their respective Subsidiaries is aware, as of the Closing
Date, of any proposed tax assessments against it or any of its Subsidiaries
which would reasonably be expected to have a Material Adverse Effect.

3.10 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Pension Plan, and each Pension Plan has complied
in all material respects with the applicable provisions of ERISA and the Code,
except to the extent that any such occurrence or failure to comply would not
reasonably be expected to have a Material Adverse Effect. No termination of a
Single Employer Plan has occurred resulting in any liability that has remained
unfunded, and no Lien in favor of the PBGC or a Pension Plan has arisen, during
such five-year period which could reasonably be expected to have a Material
Adverse Effect. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Single Employer Plan allocable to such accrued benefits by an amount which,
as determined in accordance with GAAP, could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any ERISA Affiliate is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect. No Pension Plan has been determined to be “at risk” (within the meaning
of Section 430 of the Code or Section 303 of ERISA) or is reasonably likely to
become so. No Multiemployer Plan has been determined to be in “critical” status
(within the meaning of Section 432 of the Code or Section 304 of ERISA) except
where such determination could not reasonably be expected to result in material
liability to Hyatt or any of its Subsidiaries. Neither Hyatt nor any of its
Subsidiaries has received any notice regarding a Multiemployer Plan being in
Reorganization. All required contributions have been timely made to each Pension
Plan and no application for a waiver of the minimum funding standard has been
made with respect to any Pension Plan. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) Borrower has not engaged in a breach of the fiduciary responsibility rules
with respect to any Pension Plan, and (ii) no “employee welfare benefit plan”
(within the meaning of Section 3(1) of ERISA) that is maintained or contributed
to by Borrower has been assessed, or is reasonably expected to have been
assessed, a tax or penalty under Code Section 4980H.

3.11 Governmental Regulations, Etc.

(a) No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U, or for the purpose of purchasing or carrying or
trading in any securities. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U. No Indebtedness being reduced or
retired out of the proceeds of the Loans hereunder was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the Consolidated Assets of Hyatt and its Subsidiaries.
Neither the execution and delivery hereof by the Borrower, nor the performance
by it of any of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation T, U or X.

 

- 61 -



--------------------------------------------------------------------------------

(b) The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company.

3.12 Subsidiaries.

(a) Schedule 3.12 is (except as noted therein) a complete and correct list of
Hyatt’s Subsidiaries, showing, as to each Subsidiary, the correct name thereof,
the jurisdiction of its organization, and the percentage of shares of each class
of its capital stock or similar equity interests outstanding owned by Hyatt and
each other Subsidiary and an indication whether such Subsidiary is, as of the
First Amendment Effective Date, a Material Subsidiary.

(b) Each of the Material Subsidiaries is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

3.13 Use of Proceeds.

The Extensions of Credit will be used solely (a) to refinance the Existing
Facility and certain other Indebtedness of the Borrower and to pay certain fees
and expenses related thereto and (b) to provide for the working capital and
general corporate requirements of the Borrower and its Subsidiaries, including,
without limitation, the financing of investments and acquisitions not prohibited
hereunder and the payment of fees and expenses incurred in connection with the
transactions contemplated hereby. None of the Borrower or any of its
Subsidiaries will use any proceeds of the Loans or any Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

3.14 Contractual Obligations; Compliance with Laws; No Conflicts.

The execution, delivery and performance by the Borrower and the other Credit
Parties, as applicable, of this Credit Agreement, the other Credit Documents and
the Fee Letter will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien (other than Permitted
Liens) in respect of any property of the Borrower or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
or any other Material agreement or instrument to which the Borrower or any
Subsidiary is bound or by which the Borrower or any Subsidiary or any of their
respective properties may be bound or affected except to the extent that the
same could not reasonably be expected, either individually or in the aggregate,
to have a Material Adverse Effect, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Borrower or any Subsidiary, (c) violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries (except those as to which waivers or
consents have been obtained) or (d) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of such Person.

 

- 62 -



--------------------------------------------------------------------------------

3.15 Accuracy and Completeness of Information.

Factual statements contained in the Credit Documents and any other certificates
or documents furnished to the Administrative Agent or the Lenders by or on
behalf of any Credit Party from time to time pursuant to this Agreement (in any
case excluding any projections, budgets and estimates), taken as a whole, and
taking into consideration all corrections or substituted documents, do not and
will not, as of the date when made, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances in which the same
were made, all except as otherwise qualified herein. There is no fact now known
to the Borrower or any of its Subsidiaries which has, or would reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of Hyatt and its Subsidiaries furnished to
the Administrative Agent and/or the Lenders, or in any certificate, opinion or
other written statement made or furnished by the Borrower to the Administrative
Agent and/or the Lenders. All projections, budgets and estimates delivered
hereunder represent as of the date delivered the good faith estimate of Hyatt
and its senior management concerning the financial condition, financial
performance and course of the business of Hyatt and its Subsidiaries; provided
such projections, budgets and estimates are not to be viewed as fact, and actual
results during the period covered thereby may differ from such projections,
budgets and estimates and such differences may be Material.

3.16 Environmental Matters.

Except as to matters which individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the any of the
Credit Parties and their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) have resulted in liability under, any
Environmental Law.

(b) the Properties and all operations of the Credit Parties and their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at or under the Properties or
violation of any Environmental Law with respect to the Properties or the
business operated by any of the Credit Parties (the “Business”).

(c) to the knowledge of the Responsible Officers of the Credit Parties, neither
Hyatt nor any of its Subsidiaries has received any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does Hyatt nor any of its Subsidiaries
have knowledge of any such threatened notice.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which has
given rise to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that has given rise
to liability under, any applicable Environmental Law.

(e) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Credit Party, threatened, under any Environmental
Law to which any of the Credit Parties is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial directives outstanding under any Environmental Law
with respect to the Properties or the Business.

 

- 63 -



--------------------------------------------------------------------------------

(f) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any of the Credit Parties in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner
requiring remediation under Environmental Laws.

3.17 Solvency.

After taking into account rights of contribution, the fair saleable value of the
assets of the Borrower, individually, and of Hyatt and its Subsidiaries, taken
as a whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. The Credit Parties
taken as a whole (a) do not have unreasonably small capital in relation to the
business in which they are or propose to be engaged and (b) have not incurred or
do not believe that they will incur after giving effect to the transactions
contemplated by this Credit Agreement, debts beyond their ability to pay such
debts as they become due.

3.18 Title to Property; Leases.

Hyatt and its Subsidiaries have good and sufficient title to their respective
Material properties, including all such properties reflected in the most recent
audited balance sheet referred to in Section 3.2 and Section 5.1 or acquired by
Hyatt or any Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Credit Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. All Material leases are valid and subsisting and are
in full force and effect except to the extent that the failure thereof would not
be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

3.19 Insurance.

Schedule 3.19 sets for the insurance coverage of Hyatt and its Subsidiaries in
effect as of the First Amendment Effective Date. The present insurance coverage
of Hyatt and its Subsidiaries complies with the requirements set forth in
Section 5.5.

3.20 Licenses and Permits.

Hyatt and its Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, that are Material, without known conflict with the rights of
others, except for the failure of such ownership or possession or those
conflicts that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

3.21 Anti-Corruption Laws and Sanctions.

(a) None of the Borrower, any other Credit Party, any Subsidiary, any of their
respective directors or officers or, to the Borrower’s knowledge, employees,
Affiliates or any agent or representative of the Borrower, any other Credit
Party or any Subsidiary that will act in any capacity in connection with or
benefit from this Agreement, (i) is a Sanctioned Person or currently the subject
or target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(iii) directly or indirectly derives revenues

 

- 64 -



--------------------------------------------------------------------------------

(other than immaterial operating income) from investments in, or transactions
with, Sanctioned Persons or (iv) has violated any Anti-Money Laundering Law in
any material respect. The Borrower, each other Credit Party and its respective
Subsidiaries, and to the knowledge of the Borrower and such other Credit Party,
each director, officer, employee, agent and Affiliate of the Borrower, such
other Credit Party and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance with
the Anti-Corruption Laws and applicable Sanctions by the Borrower, such other
Credit Party, their respective Subsidiaries, their respective directors,
officers, employees, Affiliates and agents and representatives of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from this Agreement.

(b) None of the Borrower or any of its Subsidiaries, nor, to the knowledge of
the Borrower, any of their respective directors, officers, agents, employees or
Affiliates, has (i) used any corporate funds or any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of any Anti-Corruption Law, including the U.S. Foreign Corrupt
Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or similar
law of the European Union or any European Union Member State or similar law of a
jurisdiction in which the Borrower or any of its Subsidiaries conduct their
business and to which they are lawfully subject or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

3.22 Labor Matters.

None of the Credit Parties currently have existing any strikes, walkouts or
other work stoppages, other than as set forth in Schedule 3.22 hereto or as
would not reasonably be expected to have a Material Adverse Effect.

3.23 Regarding the Foreign Borrower.

(a) The Foreign Borrower is subject to civil and commercial laws with respect to
its obligations under the Credit Agreement and the other Credit Documents to
which it is a party (collectively as to the Foreign Borrower, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by the
Foreign Borrower of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Foreign Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the Grand Duchy of Luxembourg in respect of its
obligations under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
laws of the Grand Duchy of Luxembourg for the enforcement thereof against the
Foreign Borrower under the laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents, save to the extent that documents produced
before a court or a public body of the Grand-Duchy of Luxembourg might have to
be translated into the French or German languages. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the Grand Duchy of Luxembourg or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced

 

- 65 -



--------------------------------------------------------------------------------

(and in particular the registration of the Applicable Foreign Obligor Document
with the Administration de l’Enregistrement et des Domaines in Luxembourg may be
required in the case of court proceedings in Luxembourg or, in the case that
such Applicable Foreign Obligor Document must be produced before a Luxembourg
official authority, in which case a fixed duty at 12 euro or an ad valorem duty
of 0.24% calculated on the amounts mentioned in such Applicable Foreign Obligor
Document so registered will be payable) and (ii) any charge or tax as has been
timely paid.

(c) As of the Closing Date, there is no tax, levy, impost, duty, fee, assessment
or other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Grand Duchy of Luxembourg either (i) on or
by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by the Foreign Borrower pursuant to
the Applicable Foreign Obligor Documents.

(d) As of the Closing Date, no foreign exchange controls are in effect in the
Grand-Duchy of Luxembourg and no foreign exchange control authorizations by any
governmental authority in the Grand-Duchy of Luxembourg are required for the
execution, delivery and performance of the Applicable Foreign Obligor Documents
and the transactions contemplated thereby.

3.24 EEA Financial Institution.

None of the Credit Parties or any of their respective Subsidiaries is an EEA
Financial Institution.

SECTION 4

CONDITIONS

4.1 Conditions to Closing.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Extensions of Credit is subject to, the satisfaction
or waiver of the following conditions precedent:

(a) Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of (i) counterparts of this Credit Agreement and (ii) for
the account of each Lender that requests a Revolving Note, Revolving Notes and
for the account of the Swingline Lender, a Swingline Note, in each case executed
by a duly authorized officer of each party thereto and in each case conforming
to the requirements of this Credit Agreement.

(b) Legal Opinion. Receipt by the Administrative Agent of a legal opinion of
counsel (including in-house counsel) to the Credit Parties relating to this
Credit Agreement and the other Credit Documents and the transactions
contemplated herein and therein, in form and substance reasonably acceptable to
the Administrative Agent, which opinion shall include, without limitation, an
opinion that the execution, delivery and performance of the Credit Documents and
the performance of the transactions contemplated thereby will not conflict with,
result in a breach of, require any consent or permit any acceleration of (or
require repayment of) any Indebtedness of the Credit Parties or under any of the
Credit Parties’ organizational documents and material agreements.

(c) Absence of Legal Proceedings. The absence of any pending or, to the best
knowledge of Hyatt, threatened action, suit, investigation, proceeding,
bankruptcy or insolvency, injunction, order or claim with respect to Hyatt or
any of its Subsidiaries which would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

- 66 -



--------------------------------------------------------------------------------

(d) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of each Credit Party as of the Closing
Date to be true and correct and in force and effect pursuant to a certificate
substantially in the form attached hereto as Schedule 4.1(d):

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents of the Credit Parties certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state of its
organization.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of the Credit Parties approving and adopting the respective Credit
Documents to which each is a party, the transactions contemplated therein and
authorizing execution and delivery thereof.

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of the Credit Parties certified by a secretary or assistant secretary as of the
Closing Date to be true and correct and in force and effect as of such date.

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent of each of the Credit Parties certified as of a
recent date by the appropriate Governmental Authorities of the State of
organization and each other State in which the failure to so qualify and be in
good standing would reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

(e) Officer’s Certificate. Receipt by the Administrative Agent of (i) a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that Hyatt and each of the other Credit Parties
on a consolidated basis are solvent as of the Closing Date and (ii) an Officer’s
Compliance Certificate demonstrating that Hyatt, on a consolidated basis with
its Subsidiaries, is in pro forma compliance with all of the financial covenants
in Section 5.9 both before and after giving effect to any Loans to be made on
the Closing Date.

(f) Financial Information. Receipt by the Administrative Agent of (i) the final
audited financial statements of Hyatt for the twelve month period ending
December 31, 2012 and (ii) the unaudited quarterly financial statements of Hyatt
for the quarter ending September 30, 2013.

(g) Loan Closing Statement. Receipt by the Administrative Agent of a closing
statement in form satisfactory to it, setting forth the fees and expenses to be
paid by Hyatt on the Closing Date and such other matters as the Administrative
Agent may reasonably request.

(h) Repayment of Existing Facility. All accrued interest and fees payable by the
Borrower under the Existing Facility shall have been paid in full (or shall be
paid in full with the proceeds of the initial Loans) and the Administrative
Agent shall have received such evidence of such payment as the Administrative
Agent may reasonably require.

(i) Consents. The Administrative Agent shall have received evidence that all
necessary governmental, corporate, shareholder and third party consents and
approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.

 

- 67 -



--------------------------------------------------------------------------------

(j) No Material Adverse Change. Since December 31, 2016 there has been no event
or development which has had a Material Adverse Effect.

(k) Fees. Receipt by the Administrative Agent and the Lenders of all fees, if
any, then owing by the Borrower to the Lenders, the Administrative Agent and the
Lead Arrangers.

(l) Know Your Customer Information. The Borrower and each other Credit Party
shall have provided all information requested by the Administrative Agent and
each Lender (to the extent requested in writing (which may be by e-mail) at
least 3 Business Days prior to the Closing Date) in order to comply with
applicable “know your customer” and Anti-Money Laundering Laws including without
limitation, the Patriot Act.

(m) Disbursement Instruction Agreement. Receipt by the Administrative Agent of a
Disbursement Instruction Agreement effective as of the Closing Date.

(n) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agents.

4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein (excluding, in the case of any Extension of Credit occurring
after the Closing Date, the representation and warranties contained in
Section 3.3) or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
shall be true and correct in all material respects (or in the case of a
representation or warranty qualified by materiality, true and correct in all
respects) on and as of the date of such Extension of Credit as if made on and as
of such date (except for those which expressly relate to an earlier date in
which case such representations and warranties shall be true and correct as of
such earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations plus Competitive Loans shall not exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate Dollar Amount (determined as of
the most recent Revaluation Date) of the LOC Obligations shall not exceed the
LOC Committed Amount, (iii) the Swingline Loans shall not exceed the Swingline
Commitment, (iv) the aggregate principal amount of all Competitive Loans shall
not exceed 50% of the remainder of (x) the Aggregate Revolving Committed Amount
less (y) the Dollar Amount (determined as of the most recent Revaluation Date)
of the sum of the outstanding Revolving Loans plus outstanding Swingline Loans
plus LOC Obligations and (v) the aggregate principal Dollar Amount (determined
as of the most recent Revaluation Date) of Foreign Currency Loans plus the
aggregate Dollar Amount (determined as of the most recent Revaluation Date) of
LOC Obligations in respect of Letters of Credit denominated in a Foreign
Currency shall not exceed the Foreign Currency Sublimit.

 

- 68 -



--------------------------------------------------------------------------------

Each request for an Extension of Credit and each acceptance by the Borrower of
an Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
conditions in subsections (a) and (b) of this Section have been satisfied or
waived in writing. Each request for an extension or conversion of a Loan
hereunder shall be deemed to constitute a representation and warranty by the
Borrower as of the date of such Loan that the conditions in subsection (b) of
this Section has been satisfied or waived in writing.

SECTION 5

AFFIRMATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until (a) the Commitments have been
terminated, (b) no Loans or Letters of Credit (other than Letters of Credit
which have been Cash Collateralized) remain outstanding and (c) all amounts
owing hereunder or under any other Credit Document or the Fee Letter or in
connection herewith or therewith have been paid in full (other than contingent
indemnification of the Credit Party Obligations to the extent no claim giving
rise thereto has been asserted), the Credit Parties shall, and shall cause each
Subsidiary to:

5.1 Financial Statements.

Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Hyatt (or such earlier date as Hyatt may file or be required to
file such statements with the SEC), a consolidated balance sheet of Hyatt and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte or another independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders (it being
agreed that any of the “Big Four” accounting firms shall be acceptable to the
Required Lenders), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Hyatt (or such earlier
date as Hyatt may file or be required to file such statements with the SEC), a
consolidated balance sheet of Hyatt and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of Hyatt’s fiscal
year then ended, setting forth in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Hyatt as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of Hyatt and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

- 69 -



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 5.2(a), Hyatt shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Hyatt to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein. All such
financial statements shall be complete and correct in all material respects
(subject, in the case of interim statements, to normal recurring year-end audit
adjustments and the absence of footnotes) and shall be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein.

5.2 Certificates; Other Information.

Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:

(a) Officer’s Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge, (i) the financial statements fairly present in
all material respects the financial condition of the parties covered by such
financial statements, and (ii) such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate. Such certificate shall include the calculations required to
indicate compliance with Section 5.9 as of the last day of the period covered by
such financial statements.

(b) Other Information. Promptly, such additional financial and other information
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

(c) Public Information. Promptly, and in any event within thirty (30) days after
the same are sent, copies of all reports (other than those otherwise provided
pursuant to Section 5.1 or those which are of a promotional nature) and other
financial information which any Credit Party sends to its stockholders (but only
to the extent such reports and other financial information would customarily be
distributed by a public company to its public stockholders) and promptly, and in
any event within thirty (30) days after the same are filed, copies of all
financial statements and non-confidential reports which any Credit Party may
make to, or file with, the SEC or any successor or analogous United States
Governmental Authority.

(d) Annual Report. Promptly, and in any event within one hundred twenty
(120) days after the end of each fiscal-year, (i) to the extent prepared by
Hyatt, a copy of its annual report (which shall include audited financial
statements as of the end of such fiscal year) and (ii) a report certified by a
Responsible Officer of Hyatt as being the annual budget approved by the board of
directors of Hyatt.

5.3 Notices.

Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:

(a) Defaults. Promptly (but in any event within five (5) Business Days), after
any Responsible Officer of a Credit Party knows thereof, the occurrence of any
Default or Event of Default.

(b) Legal Proceedings. Promptly, any litigation, or any investigation or
proceeding (including without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to Hyatt or any of its
Subsidiaries which, if adversely determined (and with respect to litigation, for
which Hyatt reasonably determines that a reasonable basis for the prayer for
damages exists), would reasonably be expected to have a Material Adverse Effect.

 

- 70 -



--------------------------------------------------------------------------------

(c) ERISA. As soon as possible and in any event within thirty (30) days after
Hyatt knows thereof: (i) the occurrence of any Reportable Event with respect to
any Pension Plan, (ii) a failure to make any required contribution to a Pension
Plan, (iii) the creation of any Lien in favor of the PBGC (other than a
Permitted Lien) or a Pension Plan (iv) any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (v) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any ERISA Affiliate with respect to the termination of any Pension Plan, in each
case of clauses (i) through (v), only to the extent that such occurrence could
reasonably be expected to have a Material Adverse Effect.

(d) Debt Ratings Change. Promptly, and in any event within five (5) Business
Days, after Hyatt obtains any actual knowledge of a change in the Debt Rating by
either S&P or Moody’s, notice of such change accompanied by any announcement or
publication made by the relevant agency in connection therewith.

(e) Other. Promptly, any other development or event which a Responsible Officer
gains knowledge of which would reasonably be expected to have a Material Adverse
Effect.

(f) Portfolio Acquisition. The consummation of a Portfolio Acquisition not more
than 5 Business Days following the consummation thereof, such notice to be
accompanied by an Officer’s Compliance Certificate giving pro forma effect to
such Portfolio Acquisition.

Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
a Responsible Officer setting forth reasonable details of the occurrence
referred to therein and stating what action Hyatt proposes to take with respect
thereto.

5.4 Maintenance of Existence; Compliance with Laws; Contractual Obligations.

(a) Subject to Section 6.3, preserve and keep in full force and effect Hyatt’s
corporate existence. Subject to Section 6.3, each Credit Party will at all times
preserve and keep in full force and effect the corporate existence of it (except
Hyatt) and each of its Subsidiaries and all rights and franchises of itself and
its Subsidiaries unless, in the good faith judgment of Hyatt, the termination of
or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Comply with all Requirements of Law, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws and ERISA-related Requirements of Law, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such Requirements of Law,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(c) Fully perform and satisfy all of its obligations under all of its
contractual obligations except (i) to the extent that failure to perform and
satisfy such obligations would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) in the case of monetary obligations
except when the amount or validity of such obligations and costs are currently
being contested in good faith by appropriate proceedings and reserves, if
applicable, in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the applicable Subsidiaries, as the case may be.

 

- 71 -



--------------------------------------------------------------------------------

5.5 Maintenance of Property; Insurance.

(a) Maintain and keep, or cause to be maintained and kept, their respective
Properties in normal repair, working order and condition (other than ordinary
wear and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section 5.5 shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its Properties if such discontinuance is desirable in the
conduct of its business, or , in any event, the Borrower has concluded that
repair, working order or condition or such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Maintain, with financially sound and reputable insurers, insurance with
respect to their respective Material Properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated (including, without limitation, terrorism insurance); and furnish to
the Administrative Agent, upon written request, reasonable information as to the
insurance carried. The Lenders acknowledge and agree that Hyatt’s and its
Subsidiaries’ insurance set forth on Schedule 3.19 satisfies the requirements of
this Section 5.5 as of the First Amendment Effective Date.

5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which true and correct entries in
all material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its businesses and activities; and permit, during
regular business hours, at reasonable intervals and upon reasonable notice by
the Administrative Agent, the Administrative Agent to visit and inspect any of
the Credit Parties’ or their Subsidiaries’ Properties (without materially
disrupting the Borrower’s day to day operations) and examine and make abstracts
(including photocopies) from any of its books and records (other than materials
protected by the attorney-client privilege and materials which the Borrower and
its Subsidiaries may not disclose without violation of a Requirement of Law or
confidentiality obligation binding upon it) at any reasonable time, and to
discuss the business, operations, properties and financial and other condition
of the Credit Parties and their Subsidiaries with officers and employees of the
Borrower and, to the extent such certified public accountants will permit, with
their independent certified public accountants. The cost of the inspection
referred to in the preceding sentence shall be borne by the Lenders unless an
Event of Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of Hyatt.

5.7 Use of Proceeds.

Use the Loans solely for the purposes provided in Section 3.13.

5.8 Additional Guarantors.

Cause each of Hyatt’s Material Domestic Subsidiaries which is not a party to
this Credit Agreement (other than any Excluded Subsidiary), whether newly
formed, after acquired or otherwise existing, to as soon as practicable and in
any event concurrently with the delivery of the next quarterly compliance
certificate required pursuant to Section 5.2(a) following such formation,
acquisition or existence, become a “Guarantor” hereunder by way of execution of
a Joinder Agreement. Such Joinder Agreement shall be accompanied by such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

- 72 -



--------------------------------------------------------------------------------

5.9 Financial Covenants.

(a) Leverage Ratio. On a consolidated basis, maintain a Leverage Ratio at all
times but to be tested as of the end of each fiscal quarter of Hyatt of less
than or equal to 4.5 to 1.0; provided, however, that Hyatt may maintain a
Leverage Ratio of not more than 5.5 to 1.0 for a period commencing on the date
of the consummation of a Portfolio Acquisition and ending 270 days thereafter;
provided further, that the Leverage Ratio may only be increased as described
above for not more than two periods during the term of this Agreement, which
periods may not be consecutive.

(b) Secured Funded Debt Ratio. On a consolidated basis, maintain a Secured
Funded Debt Ratio at all times but to be tested as of the end of each fiscal
quarter of Hyatt of less than or equal to 0.30 to 1.00.

5.10 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Credit Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial or governmental, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or Issuing Lender) pursuant to Section 2 and
(ii) any Lender that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. In
the case of documents or notices delivered electronically to the Administrative
Agent and the Lenders, such documents or notices shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which (A) the
Borrower posts such documents or the documents become available on a commercial
or governmental website and (B) the Borrower notifies Administrative Agent of
said posting by causing an e-mail notification to be sent to an e-mail address
specified from time to time by the Administrative Agent and provides a link
thereto. Upon receipt of any such e-mail by the Administrative Agent, the
Administrative Agent shall notify each Lender thereof. If (x) such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have occurred as of
10:00 a.m. Eastern time on the next business day for the recipient and (y) the
deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 10:00 a.m. Eastern time on the
next business day for the recipient. Notwithstanding anything contained herein,
the Borrower shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Except for the certificates required by Section 5.2(a), the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b) Documents required to be delivered pursuant to Section 2 may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

 

- 73 -



--------------------------------------------------------------------------------

5.11 Public/Private Information.

Hyatt shall cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
Hyatt. Documents required to be delivered pursuant to the Credit Documents shall
be delivered by or on behalf of Hyatt to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders (collectively, “Information
Materials”) pursuant to this Article and Hyatt shall designate Information
Materials (a) that are either available to the public or not material with
respect to Hyatt and its Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.

5.12 Foreign Borrower Authorizations.

With respect to the Foreign Borrower, maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the Grand Duchy of Luxembourg, and all approvals
and consents of each other Person in such jurisdiction, in each case that are
necessary to maintain the enforceability of, and the practical realization by
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders of the intended benefit of, the applicable Credit Documents against the
Foreign Borrower.

SECTION 6

NEGATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until (a) the Commitments have been
terminated, (b) no Loans or Letters of Credit (other than Letters of Credit
which have been Cash Collateralized) remain outstanding and (c) all amounts
owing hereunder or under any other Credit Document or the Fee Letter or in
connection herewith or therewith have been paid in full (other than contingent
indemnification of the Credit Party Obligations to the extent no claim giving
rise thereto has been asserted), the Credit Parties shall not and shall not
permit any Subsidiary to:

6.1 Liens.

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

6.2 Nature of Business.

Alter the character of the business of Hyatt and its Subsidiaries taken as a
whole in any material respect from that conducted as of the Closing Date other
than alterations, expansions and extensions reasonably related thereto.

6.3 Mergers and Sale of Assets

(a) Dissolve, liquidate or wind up its affairs or sell, transfer, lease or
otherwise dispose of all or substantially all of the assets of Hyatt and its
Subsidiaries taken as a whole or agree to do so at a future time to any other
Person; provided that the following, without duplication, shall be expressly
permitted:

(i) the sale, lease or transfer of property or assets between and among Credit
Parties;

 

- 74 -



--------------------------------------------------------------------------------

(ii) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
so long as such dissolution, liquidation or winding up would not reasonably be
expected to have a Material Adverse Effect and, in the case of (x) the Foreign
Borrower or any Guarantor, any assets of such Credit Party are transferred to
another Credit Party in connection with such dissolution, liquidation or winding
up and (y) the Foreign Borrower, the Foreign Borrower and Hyatt have executed
such documents as the Administrative Agent may reasonably request to evidence
that the Foreign Borrower shall cease to be a Borrower hereunder; and

(iii) any other dissolution, liquidation or winding up of the affairs of a
Subsidiary or any other sale, lease or transfer of property or assets to any
Person; provided that after giving effect to such dissolution, liquidation or
winding up or sale, lease or transfer of property or assets on a Pro Forma Basis
no Default or Event of Default shall be in existence or would result therefrom,
and in the case of the Foreign Borrower (and in any event, in the case of any
transaction which results in the Foreign Borrower ceasing to be a Wholly Owned
Subsidiary), the Foreign Borrower and Hyatt have executed such documents as the
Administrative Agent may reasonably request to evidence that the Foreign
Borrower shall cease to be a Borrower hereunder.

(b) Enter into any transaction of merger or consolidation, except that (i) any
Subsidiary may merge or consolidate with or into another Subsidiary or Hyatt;
provided that (x) if a Credit Party is a party thereto, a Credit Party will be
the surviving corporation and (y) if Hyatt is a party thereto, Hyatt will be the
surviving corporation, (ii) any Subsidiary that is no longer useful in the
business of Hyatt and its Subsidiaries, as determined by Hyatt in its reasonable
discretion, may dissolve, liquidate or wind up its affairs at any time by way of
merger or consolidation so long as, in the case of a Credit Party, the assets in
such Credit Party are transferred to another Credit Party; and (iii) Hyatt or
any Subsidiary of Hyatt may merge or consolidate with or into a Pritzker
Affiliate or any other Person so long as after giving effect to such merger or
consolidation on a Pro Forma Basis (A) if Hyatt is a party thereto, Hyatt is the
surviving entity and (B) no Default or Event of Default shall be in existence or
would result therefrom; provided, in each case, that if the Foreign Borrower
merges into or consolidates with another Person in accordance with this clause
(b) and the Foreign Borrower is not the continuing or surviving Person, the
continuing or surviving Person (x) must be a Wholly-Owned Subsidiary of Hyatt,
(y) must become the Foreign Borrower substantially simultaneously with such
merger or consolidation by assuming all of the obligations of the non-surviving
or non-continuing Foreign Borrower pursuant to documentation (including, if
reasonably requested by the Administrative Agent, legal opinions) in form and
substance reasonably satisfactory to the Administrative Agent, and (z) must be
organized in a jurisdiction that is either (I) the same jurisdiction as that of
the Foreign Borrower that merged with or consolidated into such Person or (II) a
jurisdiction approved by each of the Lenders.

Upon the sale, transfer or other disposition of any Subsidiary (or dissolution
thereof, via merger or otherwise) not prohibited by this Agreement, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties, upon the Credit Parties’ request and at the Credit Parties’ expense,
such documentation as is reasonably necessary to evidence the release of such
Subsidiary from all of its obligations under the Credit Documents, including the
release of such Subsidiary, if it is a Guarantor hereunder, from its obligations
under Section 9 hereof.

6.4 Transactions with Affiliates.

Except for loans to officers, directors, employees and shareholders (x) existing
on the Closing Date or (y) made after the Closing Date during the term of this
Agreement in an aggregate amount not to exceed $50,000,000 at any time
outstanding and except as otherwise permitted pursuant to Section 6.6, enter
into directly or indirectly any Material transaction or Material group of
related transactions

 

- 75 -



--------------------------------------------------------------------------------

(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower or another Subsidiary), except pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and
consistent with the types of transactions entered into by the Borrower or its
Subsidiaries prior to the Closing Date or upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary (considered as a whole in
conjunction with all other existing arrangements and relationships with such
Affiliate) than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.

6.5 Fiscal Year; Organizational Documents.

Neither change its fiscal year nor amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.

6.6 Restricted Payments.

Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to Hyatt (directly or indirectly through Subsidiaries) or
any Subsidiary and (c) Hyatt may make other Restricted Payments so long as,
after giving effect thereto on a Pro Forma Basis, no Default or Event of Default
shall be in existence or would result therefrom.

SECTION 7

EVENTS OF DEFAULT

7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) (i) The Borrower shall fail to pay any principal on any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to reimburse
any Issuing Lender for any LOC Obligations when due in accordance with the terms
hereof; or (iii) the Borrower shall fail to pay any interest on any Loan or any
Fee or other amount payable hereunder or under the Fee Letter when due in
accordance with the terms hereof (or any Guarantor shall fail to pay on the
Guaranty in respect of any of the foregoing or in respect of any other Guaranty
Obligations thereunder within the aforesaid period of time) and, solely with
respect to this clause (iii) such failure shall continue unremedied for
three (3) Business Days; or

(b) Any representation or warranty made or deemed made herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time pursuant to this Credit
Agreement shall prove to have been incorrect, false or misleading in any
material respect (or in the case of a representation or warranty qualified by
materiality, in any respect) on or as of the date made or deemed made; or

(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.3(a), 5.7, 5.9 or
in Section 6; or (ii) any Credit Party shall fail to perform, comply with or
observe any covenant or agreement contained in Section 5.1 or 5.4(a) and in the
event such breach or failure to comply is capable of cure such failure shall
continue unremedied for a period of five Business Days; or (iii) any Credit
Party shall fail to comply with any other covenant contained in this Credit
Agreement or the other Credit Documents (other than as described in
Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the event such
breach or failure to comply is capable of cure, is not cured within thirty (30)
days of its occurrence; or

 

- 76 -



--------------------------------------------------------------------------------

(d) Any Credit Party or any of its Subsidiaries shall (i) default in any payment
of principal of or interest on any Indebtedness (other than the Notes) in a
principal amount outstanding of at least $100,000,000 in the aggregate for the
Credit Parties and their Subsidiaries beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness in a principal amount outstanding of
at least $100,000,000 in the aggregate for the Credit Parties or their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due and payable prior to its stated maturity or to
be required to be prepaid, repurchased, redeemed or defeased prior to its stated
maturity; or

(e) (i) Any Credit Party or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of its Material Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Credit Party or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Credit Party or any of its Material
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Credit Party
or any of its Material Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (i), (ii), or (iii) above; or (v) any Credit Party or any of
its Material Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(f) One or more judgments or decrees shall be entered against any Credit Party
or any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance or self-insurance) of $50,000,000 or
more and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(g) (i) Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Pension Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Pension Plan or any Lien in favor of the PBGC or a Pension Plan (other than a
Permitted Lien) shall arise on the assets of the Borrower or any ERISA
Affiliate, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to

 

- 77 -



--------------------------------------------------------------------------------

administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a Trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single Employer
Plan shall terminate for purposes of Title IV of ERISA, or (v) the Borrower or
any of its ERISA Affiliates shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) There shall occur a Change of Control; or

(i) The Guaranty or any material provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or

(j) Any other Credit Document or the Fee Letter shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the material
rights, powers and privileges purported to be created thereby, or any Credit
Party or any Person acting by or on behalf of any Credit Party shall deny or
disaffirm any Credit Party Obligation.

7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations
(including, without limitation, Fees) of any and every kind owing by any Credit
Party to the Administrative Agent and/or any of the Lenders hereunder to be due
and direct the Borrower to pay to the Administrative Agent Cash Collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to 103% of the Dollar Amount (determined as of
the most recent Revaluation Date) of the maximum amount which may be drawn under
Letters of Credit then outstanding, whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party.

(c) Enforcement of Rights. Exercise any and all rights and remedies created and
existing under the Credit Documents, whether at law or in equity.

(d) Rights Under Applicable Law. Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under Applicable Law.

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(e) shall occur, then the Commitments shall automatically terminate,
all Loans, all accrued interest in respect thereof, all accrued and unpaid Fees
and other indebtedness or obligations owing to the Administrative Agent and/or
any of the Lenders hereunder automatically shall immediately become due and
payable and the Borrower’s obligation to provide Cash Collateral described in
clause (b) above shall become effective immediately, in each case, without
presentment, demand, protest or the giving of any notice or other action by the
Administrative Agent or the Lenders, all of which are hereby waived by the
Borrower.

 

- 78 -



--------------------------------------------------------------------------------

SECTION 8

AGENCY PROVISIONS

8.1 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Credit Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Credit Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Laws. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Section 5 that the Borrower is
not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Credit Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Credit Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Credit Document. As to any matters not expressly provided for by the
Credit Documents (including, without limitation, enforcement or collection of
any of the Credit Party Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders (or all of
the Lenders if explicitly required under any other provision of this Agreement),
and such instructions shall be binding upon all Lenders and all holders of any
of the Credit Party Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Credit
Document or Applicable Laws. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Credit Document upon the occurrence of a Default or an Event of
Default unless the Required Lenders have directed the Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Credit Documents in accordance with the instructions of the
Required Lenders, or where applicable, all the Lenders.

 

- 79 -



--------------------------------------------------------------------------------

8.2 Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Hedging Agreement Provider, as the case may be,
shall have the same rights and powers under this Agreement and any other Credit
Document and under any Hedging Agreement, as the case may be, as any other
Lender or Hedging Agreement Provider and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Credit Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Lenders, other Lenders, or any other Hedging Agreement
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Hedging Agreement, or otherwise without having to account for
the same to the Issuing Lenders, the other Lenders or any other Hedging
Agreement Providers. The Issuing Lenders and the Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Credit Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

8.3 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved.

8.4 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Credit Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

8.5 Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Credit
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Credit Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its

 

- 80 -



--------------------------------------------------------------------------------

own counsel or counsel for the Borrower or any other Credit Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts. Neither the Administrative
Agent nor any of its Related Parties: (a) makes any warranty or representation
to any Lender, any Issuing Lender or any other Person, or shall be responsible
to any Lender, any Issuing Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, any other Credit
Party or any other Person in or in connection with this Agreement or any other
Credit Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Credit Document or the satisfaction of any conditions
precedent under this Agreement or any Credit Document on the part of the
Borrower or other Persons, or to inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Credit
Document, any other instrument or document furnished pursuant thereto; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Credit Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Credit Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or attorney in
fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

8.6 Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Credit Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Credit Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, that no action taken in
accordance with the directions of the Required Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Credit Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Credit Documents and/or collect any Credit
Party Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent

 

- 81 -



--------------------------------------------------------------------------------

and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Credit
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

8.7 Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Lenders expressly acknowledges and agrees
that neither the Administrative Agent nor any of its Related Parties has made
any representations or warranties to such Issuing Lender or such Lender and that
no act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Credit Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Lender or any Lender. Each of the
Lenders and the Issuing Lenders acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Credit Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Credit Parties, the other Subsidiaries and
other Persons, its review of the Credit Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Lenders also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Credit Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Credit Party of the Credit Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Credit Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Lenders by the
Administrative Agent under this Agreement or any of the other Credit Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Credit Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and the Issuing Lenders acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Lender.

8.8 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time as Administrative Agent
under the Credit Documents by giving written notice thereof to the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent which

 

- 82 -



--------------------------------------------------------------------------------

appointment shall, provided no Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation, then the current Administrative Agent may, on behalf of
the Lenders and the Issuing Lenders, appoint a successor Administrative Agent,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no Lender or Eligible Assignee has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other
Credit Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made to each Lender and the applicable Issuing Lenders directly, until such time
as a successor Administrative Agent has been appointed as provided for above in
this Section; provided, further that such Lenders and the Issuing Lenders so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of the Administrative
Agent as if each such Lender or Issuing Lender were itself the Administrative
Agent.

(b) If the Lender serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Lender as Administrative Agent. Upon any such removal,
the Required Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Event of Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Titled Agent (as defined in Section 8.9) and any of its Affiliates
as a successor Administrative Agent). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days of notice of such removal (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date and (1) the current Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents, and
at the request of Hyatt, shall deliver to Hyatt a copy of the Register and
(2) all payments, communications and determinations provided to be made by, to
or through the current Administrative Agent shall instead be made to each Lender
and the applicable Issuing Lenders directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and the Issuing Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or Issuing Lender were itself the Administrative Agent.

(c) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent as set forth in clause (a) or (b) above, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and unless previously discharged in accordance with clause (a) or
(b) above, the current Administrative Agent shall be discharged from its duties
and obligations under the Credit Documents. Any resignation or removal by an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Lender and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning/Removed Lender”). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) the
Resigning/Removed Lender shall be discharged from all duties and obligations of
an Issuing Lender and the Swingline Lender hereunder and under the other Credit
Documents and (ii) one or more of the other Issuing Lenders shall issue letters
of credit in

 

- 83 -



--------------------------------------------------------------------------------

substitution for all Letters of Credit issued by the Resigning/Removed Lender as
Issuing Lender outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or, only in the case of the resignation of the Administrative Agent
as provide in clause (a) above, make other arrangements satisfactory to the
Resigning/Removed Lender to effectively assume the obligations of the
Resigning/Removed Lender with respect to such Letters of Credit. After any
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Section 8 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Credit Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Credit Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

8.9 Titled Agents.

Each of the Syndication Agent, Co-Lead Arrangers, Joint Book Runners and
Co-Documentation Agents (each a “Titled Agent”) in each such respective
capacity, assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, any Issuing Lender,
the Borrower or any other Credit Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

8.10 Patriot Act Notice.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Credit Parties to, provide promptly upon any such
request to such Lender, such Credit Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

SECTION 9

GUARANTY

9.1 The Guaranty.

In order to induce the Lenders and Issuing Lenders to enter into this Credit
Agreement and any Hedging Agreement Provider to enter into any Hedging Agreement
and to extend credit hereunder and thereunder and in recognition of the direct
benefits to be received by the Guarantors from the Extensions of Credit
hereunder and any Hedging Agreement, each of the Guarantors hereby agrees with
the Administrative Agent and the Lenders and the Issuing Lenders as follows: the
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all Guarantied Credit Party Obligations owed to the Administrative Agent,
the Lenders and the Issuing Lenders hereunder and the Hedging Agreement
Providers under any Hedging Agreement. If any or all of the Guarantied Credit
Party Obligations become due and payable hereunder or under any Hedging
Agreement with a Hedging Agreement Provider, each Guarantor unconditionally
promises to

 

- 84 -



--------------------------------------------------------------------------------

pay such Guarantied Credit Party Obligations to the Administrative Agent, the
Lenders, the Issuing Lenders, the Hedging Agreement Providers, or their
respective order, or demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent, the Lenders, the Issuing Lenders or
the Hedging Agreement Providers in collecting any of the Guarantied Credit Party
Obligations. As used in this Section 9, Guarantied Credit Party Obligations
shall include all Guarantied Credit Party Obligations now, or hereafter made,
incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such Guarantied Credit Party Obligations are from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrower and the
Guarantors may be liable individually or jointly with others, whether or not
recovery upon such Guarantied Credit Party Obligations may be or hereafter
become barred by any statute of limitations, and whether or not such Guarantied
Credit Party Obligations may be or hereafter become otherwise unenforceable.
This Guaranty is a guaranty of payment and performance and not of collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents (a) to the extent the obligations of a Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any Applicable Law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under Applicable Law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent)
and (b) this Guaranty shall not be deemed to cover any Excluded Swap
Obligations.

9.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Guarantied Credit Party
Obligations of the Borrower to the Lenders, the Issuing Lenders and any Hedging
Agreement Provider whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 7.1(e) as applicable to the
Borrower or any Subsidiaries of the Borrower, and unconditionally promises to
pay such Guarantied Credit Party Obligations to the Administrative Agent for the
account of the Lenders and the Issuing Lenders and to any such Hedging Agreement
Provider, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender, any Issuing Lender or any Hedging Agreement
Provider, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or other Applicable Law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

9.3 Nature of Liability.

The liability of each Guarantor hereunder is absolute and unconditional and
exclusive and independent of any security for or other guaranty of the Credit
Party Obligations of the Borrower whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations of the Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to the Administrative Agent, the Lenders, the Issuing
Lenders or any Hedging Agreement Provider on the

 

- 85 -



--------------------------------------------------------------------------------

Guarantied Credit Party Obligations that the Administrative Agent, such Lenders,
such Issuing Lenders or such Hedging Agreement Provider repay the Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding or (f) any other circumstance (including any statute of
limitations) that might otherwise constitute a defense available to, or a
discharge of, a guarantor or a borrower other than the payment in full of the
Credit Party Obligations.

The guaranty under this Section 9 is a continuing and irrevocable guaranty of
all Guarantied Credit Party Obligations now or hereafter existing and shall
remain in full force and effect until all Credit Party Obligations and any other
amounts payable under this Section 9 are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Credit Party Obligations are terminated. Notwithstanding the
foregoing, this guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantors is made, or the Administrative Agent, on behalf of the Lenders and
the Issuing Lenders, exercises its right of set-off, in respect of the Credit
Party Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under the Bankruptcy Code or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent, on behalf of the Lenders
and the Issuing Lenders, is in possession of or has released this guaranty and
regardless of any prior revocation, rescission, termination or reduction;
provided, however, that neither the Administrative Agent nor any Lender or
Issuing Lender shall have any set-off rights against accounts of any Credit
Party under hotel management agreements pursuant to which such Credit Party is
acting as agent for a third party with respect to the amounts in such account.
The obligations of the Guarantors under the preceding sentence shall survive
termination of this Credit Agreement.

9.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

9.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender, each
Issuing Lender and each Hedging Agreement Provider without notice or demand
(except as shall be required by Applicable Law and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Credit Agreement and any Hedging
Agreement, as applicable, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Credit Party Obligations and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine and (d) release or substitute any
one or more endorsers, Guarantors, the Borrower or other obligors.

 

- 86 -



--------------------------------------------------------------------------------

9.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders, the Issuing
Lenders or any Hedging Agreement Providers to inquire into the capacity or
powers of the Borrower or the officers, directors, members, partners or agents
acting or purporting to act on its behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

9.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
Applicable Law and cannot be waived) to require the Administrative Agent, any
Lender, any Issuing Lender or any Hedging Agreement Provider to (i) proceed
against the Borrower, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from the Borrower, any other guarantor or
any other party, or (iii) pursue any other remedy in the Administrative Agent’s,
any Lender’s, any Issuing Lender’s or any Hedging Agreement Provider’s power
whatsoever. Each of the Guarantors waives any defense based on or arising out of
any defense of the Borrower, any other guarantor or any other party other than
payment in full in cash of the Credit Party Obligations, including without
limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment in full of
the Credit Party Obligations. The Administrative Agent or any of the Lenders or
Issuing Lenders may, at their election, foreclose on any security held by the
Administrative Agent or a Lender or Issuing Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by Applicable Law), or exercise
any other right or remedy the Administrative Agent and any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations have been paid in full. Each of the
Guarantors, to the extent permitted by law, waives any defense arising out of
any such election by the Administrative Agent and each of the Lenders and
Issuing Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender or Issuing Lender shall have any duty to advise such Guarantor of
information known to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders, Issuing Lenders or the Hedging
Agreement Provider against the Borrower or any other guarantor of the Credit
Party Obligations of the Borrower owing to the Lenders, Issuing Lenders or such
Hedging Agreement Provider (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Credit Party Obligations shall
have been indefeasibly paid in full in cash, no Credit Document or Hedging
Agreement with a Hedging Agreement Provider remains in effect and the

 

- 87 -



--------------------------------------------------------------------------------

Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders, the Issuing Lenders or any Hedging Agreement Provider now
have or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Credit Party Obligations of the Borrower and
any benefit of, and any right to participate in, any security or collateral
given to or for the benefit of the Lenders, Issuing Lenders and/or the Hedging
Agreement Providers to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations shall have been
indefeasibly paid in full in cash, no Credit Document or Hedging Agreement with
a Hedging Agreement Provider remains in effect and the Commitments have been
terminated.

9.8 Limitation on Enforcement.

The Lenders, the Issuing Lenders and the Hedging Agreement Providers agree that
this Guaranty may be enforced only by the action of the Administrative Agent
acting upon the instructions of the Required Lenders or any such Hedging
Agreement Provider (only with respect to obligations under the applicable
Hedging Agreement entered into with such Hedging Agreement Provider) and that no
Lender, Issuing Lender or Hedging Agreement Provider shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders and Issuing Lenders under the terms of this
Credit Agreement and for the benefit of any Hedging Agreement Provider under any
Hedging Agreement provided by such Hedging Agreement Provider. The Lenders, the
Issuing Lenders and the Hedging Agreement Providers further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors or any Pritzker Affiliate other than the
Guarantors.

9.9 Confirmation of Payment.

The Administrative Agent, the Lenders and the Issuing Lenders will, upon request
after payment of the Guarantied Credit Party Obligations under the Credit
Documents which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Borrower, the Guarantors or any
other Person that the Guarantied Credit Party Obligations under the Credit
Documents have been paid in full and the Commitments relating thereto
terminated, subject to the provisions of Section 9.2.

9.10 Guaranty Matters.

The Lenders and the Issuing Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

9.11 Keepwell.

Each of Hyatt and each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.11, or otherwise
under this Guaranty, voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each of Hyatt and each Qualified ECP Guarantor under this
Section 9.11 shall remain in full force and

 

- 88 -



--------------------------------------------------------------------------------

effect until all Guarantied Credit Party Obligations and any other amounts
payable under this Section 9 are indefeasibly paid in full in cash and any
Commitments of the Lenders or facilities provided by the Lenders and the Issuing
Lenders with respect to the Guarantied Credit Party Obligations are terminated.
Each of Hyatt and each Qualified ECP Guarantor intends that this Section 9.11
constitute, and this Section 9.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

Except as expressly provided herein, neither this Credit Agreement, nor any of
the other Credit Documents, nor any terms hereof or thereof may be amended,
supplemented, waived or modified except in accordance with the provisions of
this Section. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Credit Agreement or the other Credit Documents or changing in any manner
the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders may specify in
such instrument, any of the requirements of this Credit Agreement or the other
Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, waiver,
supplement, modification or release shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate or as a result of amendments effected pursuant to
Section 2.14) or extend the scheduled date of any payment thereof or increase
the amount or extend the expiration date of any Lender’s Commitment, in each
case without the written consent of each Lender directly affected thereby; or

(ii) amend, modify or waive any provision of this Section 10.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent; or

(iv) release all or substantially all of the Guarantors from their obligations
under the Guaranty (provided that (A) the release of less than substantially all
of the Guarantors shall solely require the consent of the Required Lenders and
(B) no consent of the Lenders shall be required for the release of any Guarantor
that ceases to be a Subsidiary as a result of a transaction not prohibited
hereunder provided no Event of Default shall exist or arise as a result of such
release) without the written consent of all the Lenders; or

(v) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or of all Lenders as appropriate; or

 

- 89 -



--------------------------------------------------------------------------------

(vi) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby; or

(vii) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.12(b) without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, any Issuing Lender (in such capacity) or the
Swingline Lender (in such capacity) under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, such
Issuing Lender or the Swingline Lender, as applicable, in addition to the
Lenders required hereinabove to take such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Loans. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Section 8 (other than the provisions of Section 8.9 and any other
provision the effect of which is adverse to the Credit Parties); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for and permitted hereunder; provided further, however, that
the Administrative Agent shall promptly deliver a copy of any such modification
to the Borrower and each Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Notwithstanding anything to the contrary herein or in any other Credit Document,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any other Credit Document (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased, reinstated or extended
without the written consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the written consent of such Defaulting Lender.

 

- 90 -



--------------------------------------------------------------------------------

The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent, any Lender (other than the
Lender then acting as Administrative Agent) that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 10.1, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (a) such replacement does not
conflict with any Requirement of Law, (b) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such Replaced
Lender on or prior to the date of replacement, (c) the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (d) the Borrower shall be liable to such Replaced Lender
under Section 2.17 if any Eurocurrency Rate Loan owing to such Replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (e) the Replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(f) until such time as such replacement shall be consummated, the Borrower shall
pay to the Replaced Lender all additional amounts (if any) required pursuant to
Section 2.15, 2.16 or 2.18(a), as the case may be, (g) the Borrower provides at
least three (3) Business Days’ prior notice to such Replaced Lender, and (h) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
Replaced Lender. In the event any Replaced Lender fails to execute the
agreements required under Section 10.6 in connection with an assignment pursuant
to this Section 10.1 (after two (2) days’ notice has been given to such Replaced
Lender), such failure will not impair the validity of the removal of such
Replaced Lender and the mandatory assignment of such Replaced Lender’s
Commitments and outstanding Loans shall nevertheless be effective without the
execution by such Replaced Lender of the assignment documents required under
Section 10.6 so long as (i) evidence of proof of receipt by such Replaced Lender
of such assignment agreement is available and (ii) such Replaced Lender has been
paid in full in cash on or prior to the effective date of such replacement. A
Lender shall not be required to be replaced if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such replacement cease to apply.

Notwithstanding any of the foregoing to the contrary, if the Administrative
Agent and the Borrower have jointly identified an ambiguity, omission, mistake
or defect in any provision of this Agreement or any other Credit Document or an
inconsistency between or among provisions of this Agreement or any other Credit
Document, the Administrative Agent and the Borrower shall be permitted to amend
such provision or provisions to cure such ambiguity, omission, mistake, defect
or inconsistency so long as to do so would not adversely affect the interests of
the Lenders and the Issuing Lenders. Any such amendment shall become effective
without any further action or consent of any of other party to this Agreement.

10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy or other electronic
communications as provided below), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the day following the day on which the same has been
delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case addressed as follows in the case of the Borrower, the
other Credit Parties and the Administrative Agent, and as set forth in the
Administrative Questionnaire in the case of a Lenders, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Loans and Notes:

 

- 91 -



--------------------------------------------------------------------------------

if to the Borrower:

Hyatt Hotels Corporation

150 N. Riverside Drive

Chicago, Illinois 60606

Attention: Brad O’Bryan, Treasurer and Senior Vice President

Telephone:           (312) 780-5726

Telecopy:             (312) 780-5726

with a copy to:

Hyatt Hotels Corporation

150 N. Riverside Drive

Chicago, Illinois 60606

Attention: General Counsel

Telephone:           (312) 750-1234

Telecopy:             (312) 780-5284

and to:

Latham & Watkins, LLP

330 N. Wabash Ave., Suite 2800

Chicago, Illinois 60611

Attention: Brad Kotler

Telecopier:           (312) 993-9767

Telephone:           (312) 876-7651

if to the Administrative Agent or Wells Fargo as Swingline Lender or an Issuing
Lender:

Wells Fargo Bank, National Association, as Administrative Agent

1750 H. Street, NW, Suite 550

Washington, D.C. 20006

Attn: Mark Monahan

Telephone:           (202) 303-3017

Telecopy:             (202) 429-2984

with a copy to:

Wells Fargo Bank, National Association

2030 Main Street, Suite 800

Irvine, California 92614

Attn: Rhonda Friedly

Telephone:           (949) 251-4383

Telecopy:             (949) 851-9728

 

- 92 -



--------------------------------------------------------------------------------

and in the case of notices under Section 2:

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center – CRE Agency Services

600 South 4th Street, 4th Floor

Minneapolis, Minnesota 55415

Attn: Kara Rasmussen

Telephone:           (612) 316-0299

Telecopy:             (866) 835-0263

with respect to Foreign Currency Loans:

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center – CRE Agency Services

600 South 4th Street, 4th Floor

Minneapolis, Minnesota 55415

Attn: Kara Rasmussen

Telephone:           (612) 316-0299

Telecopy:             (866) 835-0263

if to an Issuing Lender (other than Wells Fargo):

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Telephone:           (800) 370.7519

Telecopy:             (800) 755.8743

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr. 4th Floor

Tampa, FL 33610

Attention: Standby LC Unit

Telephone:           (800) 364-1969

Telecopy:             (856) 294-5267

Deutsche Bank AG New York Branch

Portfolio Management and Standby Letter of Credit

60 Wall Street, 23rd Floor

New York, NY 10005

Attention: Terry Greenberg, Assistant Vice President

Telephone:           (212) 250-665

Telecopy:             (646) 350-3183

 

- 93 -



--------------------------------------------------------------------------------

The Bank of Nova Scotia

720 King St. West

Toronto, Ontario

Canada M5V 2T3

Attention: Wendy Cheung, Director Lending Services

GWO - Lending Services Operations

Telephone:           (416) 866-7109

Telecopy:             (212) 225-5705

(b) Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

10.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full (other than
contingent indemnification obligations a claim for which has not yet been
asserted).

10.5 Payment of Expenses and Taxes.

The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Lead Arrangers for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,

 

- 94 -



--------------------------------------------------------------------------------

supplement or modification to, this Credit Agreement, the other Credit
Documents, the Fee Letter and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of one outside counsel to the Administrative Agent, the
Issuing Lenders and the Lead Arrangers, (b) to pay or reimburse each Lender, the
Issuing Lenders and the Administrative Agent for all of their respective
reasonable out-of-pockets costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Credit Agreement, the other
Credit Documents and the Fee Letter, including, without limitation, the
reasonable fees and disbursements of outside counsel to the Administrative Agent
and to each of the Lenders and each of the Issuing Lenders, provided that,
absent an actual or perceived conflict of interest, the Borrower shall only be
required to reimburse the Administrative Agent, the Lead Arrangers, the Issuing
Lenders and each Lender, in the aggregate, for one outside law firm, (c) on
demand, to pay, indemnify, and hold each Lender, each Issuing Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay by the
Borrower in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Credit Documents, the Fee Letter and any
such other documents, (d) to pay or reimburse each Lender, each Issuing Lender
and the Administrative Agent for any reasonable out-of-pocket costs, fees or
expenses incurred in connection with any investigation (including, without
limitation, background checks) performed to determine whether the Borrower or
any of its Subsidiaries or any officer, director, shareholder or Affiliate of
the Borrower or any of its Subsidiaries has violated any Anti-Money Laundering
Laws, Anti-Corruption Laws or other similar law and (e) to pay, indemnify, and
hold each Lender, each Issuing Lender the Administrative Agent, the Lead
Arrangers, their respective Affiliates and their respective other Related
Parties (an “Indemnified Person”) harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs (including, without limitation, settlement costs), expenses or
disbursements of any kind or nature whatsoever from third party claims (other
than claims by taxing authorities) with respect to the execution, delivery,
enforcement, performance and administration of the Credit Documents, the Fee
Letter and any such other documents and the use, or proposed use, of proceeds of
the Loans (all of the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that the Borrower shall not have any obligation hereunder to
the an Indemnified Person with respect to Indemnified Liabilities arising from
the gross negligence or willful misconduct of such Indemnified Person, as
determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment. The agreements in this Section 10.5 shall survive
repayment of the Loans, Notes and all other Credit Party Obligations. The
obligations of the Foreign Borrower with respect to the indemnification and cost
and expense reimbursement obligations set forth above and in the other Credit
Documents shall, to the extent reasonably ascertainable, be limited to losses,
claims, damages, liabilities, costs and expenses arising out of or relating to
the obligations of the Foreign Borrower under this Agreement and the other
Credit Documents (including the enforcement thereof) and the Foreign Borrower’s
use or proposed use of the proceeds of any Loan made to it.

10.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of

 

- 95 -



--------------------------------------------------------------------------------

the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its Commitment and the Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Competitive Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

 

- 96 -



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of (1) the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and (2) the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates (other than an Affiliate of
The Goldman Sachs Group, Inc. that is a Lender as of the First Amendment
Effective Date) or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Competitors. No such assignment shall be made to any
competitor of the Borrower or any Subsidiary in the hospitality or lodging
industry.

(viii) Assignments Involving Defaulting Lenders. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage; provided that notwithstanding the foregoing provisions of this
clause (viii), if any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this Section, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

- 97 -



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17 and 10.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d); provided, an assignment that does not comply with
subsection (b)(vii) shall not be treated as a participation and shall be of no
effect.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 10.2 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations (iii) the Borrower, the Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) no participation may be sold to any competitor of the Borrower or any
Subsidiary in the hospitality or lodging industry. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
of any provision of any Credit Document described in the first proviso of
Section 10.1 that adversely affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15 through 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(b) (it being understood that the documentation required under
Section 2.18(b) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.20 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under any of Sections 2.15 through 2.18, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant

 

- 98 -



--------------------------------------------------------------------------------

acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.20 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender; provided that such Participant agrees to be subject to Section 10.7(a)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

10.7 Adjustments; Set-off.

(a) Each Lender agrees that if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

 

- 99 -



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by Applicable
Law, but subject to receipt of the prior written consent of the Required Lenders
exercised in their sole discretion, upon the occurrence of any Event of Default,
to setoff and appropriate and apply any and all deposits (general or special,
time or demand, provisional or final but excluding set-off of trust and payroll
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of any Credit Party, or any
part thereof in such amounts as such Lender may elect, against and on account of
the obligations and liabilities of the Borrower and the other Credit Parties to
such Lender hereunder and claims of every nature and description of such Lender
against the Borrower, in any currency, whether arising hereunder, under any
other Credit Document, the Fee Letter or any Hedging Agreement with a Hedging
Agreement Provider provided by such Lender pursuant to the terms of this Credit
Agreement, as such Lender may elect, whether or not such Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured; provided, however, that neither the Administrative
Agent nor any Lender shall have any set-off rights against accounts of any
Credit Party under hotel management agreements pursuant to which such Credit
Party is acting as agent for a third party with respect to the amounts in such
account. The aforesaid right of set-off may be exercised by such Lender against
the Credit Party or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver or execution, judgment or
attachment creditor of any such Credit Party, or against anyone else claiming
through or against any such Credit Party or any such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
occurrence of any Event of Default. Each Lender agrees promptly to notify the
applicable Credit Party and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.

10.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

10.9 Counterparts.

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

 

- 100 -



--------------------------------------------------------------------------------

10.10 Effectiveness.

Subject to Section 4, this Credit Agreement shall become effective on the date
on which all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
(or counsel to the Administrative Agent) or, in the case of the Lenders, shall
have given to the Administrative Agent written, telecopied or telex signature
pages and notice (actually received) at such office that the same has been
signed and mailed to it.

10.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.12 Integration.

This Credit Agreement, the other Credit Documents and the Fee Letter represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

10.13 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS (WITHOUT TAKING INTO ACCOUNT CONFLICT OF
LAW PRINCIPLES).

10.14 Consent to Jurisdiction and Service of Process.

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note , any of the other Credit
Documents or the Fee Letter may be brought in the courts of the State of
Illinois in Cook County or in any federal court located in the State of
Illinois, and, by execution and delivery of this Credit Agreement, each of the
Borrower and the other Credit Parties accepts, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement, any Note, any other
Credit Document or the Fee Letter from which no appeal has been taken or is
available. Each of the Borrower and the other Credit Parties irrevocably agrees
that all service of process in any such proceedings in any such court may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto, such service being hereby
acknowledged by each of the Borrower and the other Credit Parties to be
effective and binding service in every respect. Each of the Borrower, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue based on the
grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction. Nothing
herein shall affect any right that any party hereto may have to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower or the other Credit Parties in the court
of any other jurisdiction.

 

- 101 -



--------------------------------------------------------------------------------

10.15 Confidentiality.

The Administrative Agent and each of the Lenders agrees that it will not
disclose without the prior consent of the Borrower (other than to its employees,
Affiliates, agents, auditors or counsel or to another Lender who shall agree to
keep such information confidential) any information with respect to the
Borrower, its Subsidiaries, any Pritzker Affiliate and any of their Affiliates
which is furnished pursuant to or in connection with this Agreement, any other
Credit Document or any documents contemplated by or referred to herein or
therein, except that any Lender may disclose any such information (a) as has
become generally available to the public other than by a breach of this
Section 10.15, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the OCC or the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors;
provided, that prior to such disclosure such Lender shall give prior notice to
the Borrower, (c) as is required or appropriate in response to any summons or
subpoena or any law, order, regulation or ruling of a Governmental Authority
applicable to such Lender; provided, that prior to such disclosure such lender
shall give prior notice to the Borrower, (d) to any prospective Participant or
assignee in connection with any contemplated transfer pursuant to Section 10.6,
provided that such prospective transferee shall have been made aware of this
Section 10.15 and shall have agreed to be bound by its provisions as if it were
a party to this Agreement, (e) with the Borrower’s consent (such consent not to
be unreasonably withheld) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications, (f) to any actual or prospective counterparty (or
its advisors) to any Hedging Agreement relating to a Credit Party and its
obligations hereunder or under any Hedging Agreement; provided that such
prospective transferee shall have agreed to be bound by the confidentiality
provisions set forth in this Section, or (g) in connection with any suit, action
or proceeding for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with the Credit Documents, the Fee Letter or any Hedging
Agreement entered into with a Hedging Agreement Provider; provided further that,
in any case, notice of any disclosure as set forth in clauses (a) through
(g) above shall only be provided to the Borrower to the extent permitted by
Applicable Law, regulation or legal process and in no event shall such notice be
provided or required in connection with a regular examination of a Lender or
Issuing Lender by its regulators.

10.16 Acknowledgments.

(a) The Borrower and the other Credit Parties each hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document and the Fee Letter;

(ii) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor;

(iii) no joint venture exists among the Lenders or among the Borrower and the
Lenders; and

 

- 102 -



--------------------------------------------------------------------------------

(iv) the Administrative Agent, each Lender and their Affiliates may have
economic interests that conflict with those of the Borrower and the other Credit
Parties, their stockholders and/or their Affiliates.

(b) The Administrative Agent and each of the Lenders agree that:

(i) the Credit Party Obligations may not be enforced against any director,
officer, employee or stockholder of the Borrower or the other Credit Parties;
and

(ii) it is not necessary for the Borrower or the other Credit Parties to inquire
into the capacity or power of the Administrative Agent or any of the Lenders or
the officers, directors, partners or agents acting or purporting to act on their
behalf.

10.17 Waivers of Jury Trial.

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE FEE LETTER AND FOR ANY
COUNTERCLAIM THEREIN.

10.18 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document or the Fee Letter
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Credit Documents or the Fee Letter shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender in the Judgment
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in the Judgment Currency, the Administrative
Agent or such Lender agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under Applicable Law).

10.19 Nonliability of Administrative Agent and Lenders; No Advisory or Fiduciary
Responsibility.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Lenders and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing
Lender or any Lender shall have any fiduciary responsibilities to the Borrower
or any other Credit Party, and no provision in this Agreement or in any of the
other Credit

 

- 103 -



--------------------------------------------------------------------------------

Documents or the Fee Letter, and no course of dealing between or among any of
the parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, any Issuing Lender or any Lender to any Lender, the
Borrower, any Subsidiary or any other Credit Party. None of the Administrative
Agent, any Issuing Lender or any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

Not in limitation of the foregoing, in connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Credit Document), the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the Borrower and its Subsidiaries and any Titled Agent, the
Administrative Agent, any Issuing Lender, any Swingline Lender or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Credit Documents, irrespective of whether any Titled
Agent, the Administrative Agent, any Issuing Lender, any Swingline Lender or any
Lender has advised or is advising the Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Titled Agents, the Administrative Agent, the Issuing Lenders, the
Swingline Lenders and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Titled Agents,
the Administrative Agent, the Issuing Lenders, the Swingline Lenders and the
Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; and (b) (i) the Titled Agents, the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person; (ii) none of the Titled Agents, the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Titled Agents, the
Administrative Agent, the Issuing Lenders, the Swingline Lenders and the Lenders
and their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Titled Agents, the Administrative Agent, the Issuing Lenders, the Swingline
Lenders and the Lenders has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against any of
the Titled Agents, the Administrative Agent, the Issuing Lenders, the Swingline
Lenders and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.20 NO NOVATION.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING FACILITY. THE PARTIES DO NOT INTEND THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE CREDIT PARTY OBLIGATIONS (AS DEFINED IN THE EXISTING FACILITY) OWING BY
THE BORROWER OR ANY GUARANTOR UNDER OR IN CONNECTION WITH THE EXISTING FACILITY
OR ANY OF THE OTHER CREDIT DOCUMENTS (AS DEFINED IN THE EXISTING FACILITY).

 

- 104 -



--------------------------------------------------------------------------------

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

- 105 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amended and Restated Credit Agreement to be duly executed and delivered
as of the date first above written.

 

HYATT:   HYATT HOTELS CORPORATION,   a Delaware corporation   By:  

 

  Name:   Bradley O’Bryan   Title:   Senior Vice President and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

FOREIGN BORROWER:   HOTEL INVESTORS I, INC.,   A Luxembourg société à
responsabilité limitée   By:  

 

  Name:   Bradley O’Bryan   Title:   Type B Manager

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

GUARANTORS:   HE ORLANDO HOTEL, LLC   HYATT FRANCHISING, L.L.C.   HYATT PLACE
FRANCHISING, L.L.C.   GRAND HYATT SF, L.L.C.   SDI, INC.   By:  

 

  Name:   Bradley O’Bryan   Title:   Vice President, Treasurer   HYATT
CORPORATION   By:  

 

  Name:   Bradley O’Bryan   Title:   Senior Vice President and Treasurer  

HYATT EQUITIES, L.L.C.

SELECT HOTELS GROUP, L.L.C.

  By:  

 

  Name:   Bradley O’Bryan   Title:   Vice President   WAILEA HOTEL HOLDINGS,
L.L.C.   By: Hyatt Corporation, a Delaware corporation, its Managing and
Administrative Member   By:  

 

  Name:   Bradley O’Bryan   Title:   Senior Vice President and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

LENDERS:      WELLS FARGO BANK, NATIONAL ASSOCIATION,      individually in its
capacity as a Lender and in its capacity as Administrative Agent     
By:                                     
                                                                              
Name:                                     
                                                                         
Title:                                     
                                                                      

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

BANK OF AMERICA, N.A. By:                                     
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

BANK OF AMERICA SECURITIES LIMITED, in its capacity as an Applicable Designee of
Bank of America, N.A. By:                                     
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

DEUTSCHE BANK AG NEW YORK BRANCH By:                                     
                                                           
Name:                                     
                                                      
Title:                                     
                                                        
By:                                     
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

JPMORGAN CHASE BANK, N.A. By:                                     
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

THE BANK OF NOVA SCOTIA By:                                     
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Hyatt
Hotels Corporation]

 

[OTHER LENDERS] By:                                     
                                                           
Name:                                     
                                                      
Title:                                     
                                                        

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

ANNEX III

AMENDED SCHEDULES TO CREDIT AGREEMENT

See attached.



--------------------------------------------------------------------------------

SCHEDULE 1.1

APPLICABLE DESIGNEE

 

Lender

  

Applicable Designee

Bank of America, N.A.   

Bank of America Merrill Lynch International Limited

 

Address: 2 King Edward Street, London, EC1A 1HQ

Email Address: Christopher.coney@baml.com

Telephone Number: +44 207 995 3107

Fax Number: +44 207 996 8515

 

Schedule 1.1



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

MANDATORY COST FORMULAE

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the United Kingdom’s Financial Services Authority (the “Financial
Services Authority”) (or, in either case, any other authority which replaces all
or any of its functions) or (b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter),
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Lending Office.

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a) in relation to a Loan denominated in Sterling:

LOGO [g461008282.jpg] percent per annum

(b) in relation to a Loan denominated in any currency other than Sterling:

LOGO [g461008282a.jpg] percent per annum.

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the Applicable Margin and
Mandatory Cost and, if the same would otherwise apply, the additional rate of
interest specified in the definition of “Default Rate”) payable for the relevant
Interest Period on the relevant Loan.

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

Schedule 1.1(a) - 1



--------------------------------------------------------------------------------

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule 1.1(a):

(a) “Eligible Liabilities” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(d) “Reference Banks” means the principal London Office of Wells Fargo Bank,
National Association or such other bank as may be appointed by the
Administrative Agent after consultation with the Borrower;

(e) “Special Deposits” has the meanings given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Lending Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

 

Schedule 1.1(a) - 2



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this
Schedule 1.1(a) in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on all parties.

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties of any amendments
which are required to be made to this Schedule 1.1(a) in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

 

Schedule 1.1(a) - 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

[Attached]



--------------------------------------------------------------------------------

DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: Hyatt Hotels Corporation, as a Borrower, and Hotel Investors I, Inc.,
as Foreign Borrower

Lender: Wells Fargo Bank, National Association, as Administrative Agent for
itself and on behalf of the Lenders party to the Credit Agreement defined below

Loan: Loan number 102207 made pursuant to that certain Second Amended and
Restated Credit Agreement dated as of January 6, 2014 (as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of January [    ], 2018, and as further amended from time to time, the
“Credit Agreement”) by and among the Borrower, the guarantors party thereto, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent

Effective Date: [INSERT DATE]

Check applicable box:

 

  ☐ New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

  ☐ Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Lender with specific instructions for wiring or transferring
funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Lender at the time
of the applicable Disbursement in the form of a signed closing statement, an
email instruction or other written communication (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

Schedule 1.1(b) - 1



--------------------------------------------------------------------------------

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

Schedule 1.1(b) - 2



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing Closing Disbursement
Authorizers: Lender is authorized to accept one or more Disbursement Requests
from any of the individuals named below (each, a “Closing Disbursement
Authorizer”) to disburse Loan proceeds on or about the date of the Loan
origination/closing and to initiate Disbursements in connection therewith (each,
a “Closing Disbursement”):     

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Lender is authorized to use the wire instructions that have been
provided directly to Lender by the Receiving Party or Borrower and attached as
the Closing Exhibit. All wire instructions must contain the information
specified on the Closing Exhibit.    Names of Receiving Parties for the Closing
Disbursement(s) (may include as many parties as needed; wire instructions for
each Receiving Party must be attached as the Closing Exhibit) 1.    2.    3.   

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

ADD LINES FOR ADDITIONAL DEPOSIT ACCOUNT INFORMATION IF NECESSARY

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, National Association must specify
the amount and applicable account. Each account included in any such
Disbursement Request must be listed below. Name on Deposit Account:

Wells Fargo Bank, National Association Deposit Account Number:

Further Credit Information/Instructions:

 

Schedule 1.1(b) - 3



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination Subsequent
Disbursement Authorizers: Lender is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”):     

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Lender is authorized to use the wire instructions that have been provided
directly to Lender by the Receiving Party or Borrower and attached as the
Subsequent Disbursement Exhibit. All wire instructions must contain the
information specified on the Subsequent Disbursement Exhibit.    Names of
Receiving Parties for Subsequent Disbursements (may include as many parties as
needed; wire instructions for each Receiving Party must be attached as the
Subsequent Disbursement Exhibit) 1.    2.    3.   

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

ADD LINES FOR ADDITIONAL DEPOSIT ACCOUNT INFORMATION IF NECESSARY

 

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, National Association must specify
the amount and applicable account. Each account included in any such
Disbursement Request must be listed below. Name on Deposit Account: Wells Fargo
Bank, National Association Deposit Account Number: Further Credit
Information/Instructions:

 

Schedule 1.1(b) - 4



--------------------------------------------------------------------------------

The undersigned acknowledge that all of the information in this Agreement is
correct and agree to the terms and conditions set forth herein and in the
Additional Terms and Conditions on the following page.

 

HYATT HOTELS CORPORATION, a Delaware corporation

By:  

         

Name:  

 

Title:  

 

HOTEL INVESTORS I, INC., a Luxembourg S.à r.l.

By:  

 

Name:  

 

Title:  

 

 

Schedule 1.1(b) - 5



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, National Association
associated with the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Lender must receive Disbursement Requests in writing.
Verbal requests are not accepted. Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Lender’s customer verification procedures. Lender is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. Funds
disbursed pursuant to a Disbursement Request may be transmitted directly to the
Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Lender considers to be reasonable.
Lender will, in its sole discretion, determine the funds transfer system and the
means by which each Disbursement will be made. Lender may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Lender or
prohibited by government authority; (iii) cause Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Lender to violate any applicable law or regulation.

Limitation of Liability. Lender shall not be liable to Borrower or any other
parties for: (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s requested Disbursements may be made or information received or
transmitted, and no such entity shall be deemed an agent of Lender; (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Lender’s
control; or (iii) any special, consequential, indirect or punitive damages,
whether or not (A) any claim for these damages is based on tort or contract or
(B) Lender or Borrower knew or should have known the likelihood of these damages
in any situation. Lender makes no representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY LENDER
IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

Reliance on Information Provided. Lender is authorized to rely on the
information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Lender has received a new Agreement signed by Borrower. Borrower agrees to be
bound by any Disbursement Request: (i) authorized or transmitted by Borrower; or
(ii) made in Borrower’s name and accepted by Lender in good faith and in
compliance with this Agreement, even if not properly authorized by Borrower.
Lender may rely solely (i) on the account number of the Receiving Party, rather
than the Receiving Party’s name, and (ii) on the bank routing number of the
Receiving Bank, rather than the Receiving Bank’s name, in executing a
Disbursement Request. Lender is not obligated or

 

Schedule 1.1(b) - 6



--------------------------------------------------------------------------------

required in any way to take any actions to detect errors in information provided
by Borrower or an Authorized Representative. If Lender takes any actions in an
attempt to detect errors in the transmission or content of transfers or requests
or takes any actions in an attempt to detect unauthorized Disbursement Requests,
Borrower agrees that, no matter how many times Lender takes these actions,
Lender will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Credit Documents, or in
any agreement between Lender and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Lender will not execute Disbursement Requests
expressed in foreign currency unless permitted by the Loan Agreement.

Errors. Borrower agrees to notify Lender of any errors in the Disbursement of
any funds or of any unauthorized or improperly authorized Disbursement Requests
within fourteen (14) days after Lender’s confirmation to Borrower of such
Disbursement. If Lender is notified that it did not disburse the full amount
requested in a Disbursement Request, Lender’s sole liability will be to promptly
disburse the amount of the stated deficiency. If Lender disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Lender may, at
Borrower’s request, make an effort to effect a stop payment or recall but will
incur no liability whatsoever for its failure or inability to do so.

 

Schedule 1.1(b) - 7



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)

 

Schedule 1.1(b) - 8



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)

 

Schedule 1.1(b) - 9



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

LENDERS AND COMMITMENTS

 

Lender

   Revolving
Committed
Amount      Commitment
Percentages     LOC
Committed
Amount      LOC
Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 135,000,000        9.00 %    $ 18,000,000.00        9.00 % 

Bank of America, N.A.

   $ 135,000,000        9.00 %    $ 18,000,000.00        9.00 % 

Deutsche Bank AG New York Branch

   $ 135,000,000        9.00 %    $ 18,000,000.00        9.00 % 

JPMorgan Chase Bank, N.A.

   $ 135,000,000        9.00 %    $ 18,000,000.00        9.00 % 

The Bank of Nova Scotia

   $ 135,000,000        9.00 %    $ 18,000,000.00        9.00 % 

Goldman Sachs Lending Partners LLC

   $ 95,000,000        6.33 %    $ 12,666,666.67        6.33 % 

SunTrust Bank

   $ 95,000,000        6.33 %    $ 12,666,666.67        6.33 % 

U.S. Bank National Association

   $ 95,000,000        6.33 %    $ 12,666,666.67        6.33 % 

Crédit Agricole Corporate and Investment Bank

   $ 70,000,000        4.67 %    $ 9,333,333.33        4.67 % 

HSBC Bank USA, National Association

   $ 70,000,000        4.67 %    $ 9,333,333.33        4.67 % 

PNC Bank, National Association

   $ 70,000,000        4.67 %    $ 9,333,333.33        4.67 % 

Sumitomo Mitsui Banking Corporation

   $ 70,000,000        4.67 %    $ 9,333,333.33        4.67 % 

Compass Bank

   $ 65,000,000        4.33 %    $ 8,666,666.67        4.33 % 

Fifth Third Bank

   $ 50,000,000        3.33 %    $ 6,666,666.67        3.33 % 

Santander Bank N.A.

   $ 50,000,000        3.33 %    $ 6,666,666.67        3.33 % 

The Northern Trust Company

   $ 35,000,000        2.33 %    $ 4,666,666.67        2.33 % 

Comerica Bank

   $ 30,000,000        2.00 %    $ 4,000,000.00        2.00 % 

First Hawaiian Bank

   $ 30,000,000        2.00 %    $ 4,000,000.00        2.00 %    

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 1,500,000,000        100.00 %    $ 200,000,000        100.00 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.1(b)(i)

[FORM OF]

NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center - CRE Agency Services

600 South 4th Street, 4th Floor

Minneapolis, Minnesota 55415

Attn: Kara Rasmussen

Telephone: 612-316-0299

Telecopy: 866-835-0263

Ladies and Gentlemen:

Pursuant to Section 2.1(b)(i) and/or Section 2.3(b)(i) of the Second Amended and
Restated Credit Agreement dated as of January 6, 2014 (as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement dated as
of January [    ], 2018, and as further amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
HYATT HOTELS CORPORATION, a Delaware corporation (“Hyatt”), HOTEL INVESTORS I,
INC., a société à responsabilité limitée duly incorporated and validly existing
under the laws of the Grand-Duchy of Luxembourg (the “Foreign Borrower”),
certain Subsidiaries of Hyatt from time to time party thereto (the
“Guarantors”), the lenders from time to time party thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(the “Administrative Agent”), Hyatt hereby requests that the following:

 

I.                Revolving Loans be made on [date] as follows (the “Proposed
Borrowing”):    (1)      Borrower:    ☐ Hyatt Hotels Corporation               ☐
Hotel Investors I, Inc.       (2)      Total Amount of Revolving Loans   
_____________    (3)      Currency requested    _____________    (4)      Amount
of Revolving Loans to be allocated to Eurocurrency Rate Loans    _____________
   (5)      Amount of Revolving Loans to be allocated to Base Rate Loans   
$____________    (6)      Interest Periods and amounts to be allocated thereto
in respect of Eurocurrency Rate Loans (amounts must total item (4) above):      
                 (i)    one month    _____________



--------------------------------------------------------------------------------

                                   (ii)    two months                
_____________                     (iii)    three months                
_____________                     (iv)    six months                
_____________                     Total Eurocurrency Rate Loans                
_____________

 

  NOTE: BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO
EUROCURRENCY RATE LOANS $5,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF
AND (B) WITH RESPECT TO BASE RATE LOANS, $1,000,000 AND $250,000 INCREMENTS IN
EXCESS THEREOF.

 

II.              Swingline Loans be made to Hyatt on [date] as follows (the
“Proposed Borrowing”):    (1)      Total Amount of Swingline Loans   
$____________

 

  NOTE: SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND 1N
INTEGRAL AMOUNTS OF $100,000 IN EXCESS THEREOF.

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that the following statements are true as of
the date hereof and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement
(excluding the representation and warranties contained in Section 3.3 of the
Credit Agreement in the case of any Extension of Credit occurring after the
Closing Date) and in the other Credit Documents are and will be true and correct
in all material respects, both before and after giving effect to the Proposed
Borrowing and to the application of the proceeds thereof, with the same effect
as though such representations and warranties had been made on and as of the
date of such Proposed Borrowing (it being understood that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only on and as of such specified date);

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof; and

(C) immediately after giving effect to the making of the Proposed Borrowing (and
the application of the proceeds thereof), (i) the sum of the aggregate principal
Dollar Amount (determined as of the most recent Revaluation Date) of outstanding
Revolving Loans plus Swingline Loans plus LOC Obligations plus Competitive Loans
shall not exceed the Aggregate Revolving Committed Amount, (ii) the aggregate
Dollar Amount (determined as of the most recent Revaluation Date) of the LOC
Obligations shall not exceed the LOC Committed Amount, (iii) the Swingline Loans
shall not exceed the Swingline Commitment, (iv) the aggregate principal amount
of all Competitive Loans shall not exceed 50% of the remainder of (x) the

 

Schedule 2.1(b)(i) - 2



--------------------------------------------------------------------------------

Aggregate Revolving Committed Amount less (y) the Dollar Amount (determined as
of the most recent Revaluation Date) of the sum of the outstanding Revolving
Loans plus outstanding Swingline Loans plus LOC Obligations and (v) the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of Foreign Currency Loans plus the aggregate Dollar Amount (determined as
of the most recent Revaluation Date) of LOC Obligations in respect of Letters of
Credit denominated in a Foreign Currency shall not exceed the Foreign Currency
Sublimit.

[Signature on Following Page]

 

Schedule 2.1(b)(i) - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.

 

Very truly yours,

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Schedule 2.1(b)(i) - 4



--------------------------------------------------------------------------------

SCHEDULE 2.1(e)- 1

[FORM OF]

REVOLVING NOTE [(HYATT)]

[DATE]

FOR VALUE RECEIVED, the undersigned, HYATT HOTELS CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of                                          (the “Lender”) at the office
of Wells Fargo Bank, National Association, located at 600 South 4th Street, 4th
Floor, Minneapolis, Minnesota 55415, in lawful money of the United States of
America and in immediately available funds,

(i) in the case of Revolving Loans, on or before the Maturity Date, the Lender’s
Revolving Committed Amount or, if less, the aggregate unpaid principal Dollar
Amount of all Revolving Loans made by the Lender to the Borrower; and

(ii) in the case of Competitive Loans, on or before the date specified in the
Competitive Bid, the aggregate unpaid principal Dollar Amount of all Competitive
Loans made by the Lender to the Borrower.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal Dollar Amount hereof and, to the extent permitted by law,
accrued interest in respect hereof from time to time from the date hereof until
payment in full of the principal Dollar Amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Loan and each payment of principal and interest with respect thereto and its
character as a Revolving Loan or a Competitive Loan and as a Eurocurrency Rate
Loan or a Base Rate Loan on Schedule I annexed hereto and made a part hereof, or
on a continuation thereof which shall be attached hereto and made a part hereof,
which endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed subject to manifest error; provided, however, that the
failure to make any such endorsement shall not affect the obligations of the
undersigned under this Note.

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of January 6, 2014 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of January
[    ], 2018, as further supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, Hotel Investors I,
Inc., certain Subsidiaries of the Borrower from time to time party thereto (the
“Guarantors”), the lenders from time to time party thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(the “Administrative Agent”), and is entitled to the benefits thereof. Terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, to the extent and as
provided in the Credit Agreement. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

[[This Note is given in replacement of all Revolving Notes previously delivered
to the Lender in connection with the Existing Facility.] THIS NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.1]

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS.

 

 

1  Language to be included for Notes delivered to Lenders under the Existing
Facility on the Closing Date.

 

Schedule 2.1(e)-1 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

HYATT HOTELS CORPORATION, a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Schedule 2.1(e)-1 - 3



--------------------------------------------------------------------------------

SCHEDULE I

to

Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  Amount
of Loan1     Type
of
Loan     Interest
Rate     Interest
Period     Maturity
Date     Principal
Paid or
Converted     Principal
Balance     Notation
Made By                  

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

1  The type of Loan may be represented by “E” for Eurocurrency Rate Loans or
“BR” for Base Rate Loans.

 

Schedule 2.1(e)-1 - 4



--------------------------------------------------------------------------------

SCHEDULE 2.1(e)-2

[FORM OF]

REVOLVING NOTE [(FOREIGN BORROWER)]

[DATE]

FOR VALUE RECEIVED, the undersigned, HOTEL INVESTORS I, INC., a société à
responsabilité limitée duly incorporated and validly existing under the laws of
the Grand-Duchy of Luxembourg (the “Borrower”), hereby unconditionally promises
to pay to the order of                                      (the “Lender”) at
the office of Wells Fargo Bank, National Association, located at 600 South 4th
Street, 4th Floor, Minneapolis, Minnesota 55415, in lawful money of the United
States of America and in immediately available funds, on or before the Maturity
Date, the Lender’s Revolving Committed Amount or, if less, the aggregate unpaid
principal Dollar Amount of all Revolving Loans made by the Lender to the
Borrower.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal Dollar Amount hereof and, to the extent permitted by law,
accrued interest in respect hereof from time to time from the date hereof until
payment in full of the principal Dollar Amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Loan and each payment of principal and interest with respect thereto and its
character as a Revolving Loan and as a Eurocurrency Rate Loan or a Base Rate
Loan on Schedule I annexed hereto and made a part hereof, or on a continuation
thereof which shall be attached hereto and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed subject to manifest error; provided, however, that the failure to make
any such endorsement shall not affect the obligations of the undersigned under
this Note.

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of January 6, 2014 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of January
[__], 2018, and as further amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, Hyatt
Hotels Corporation (“Hyatt”), certain Subsidiaries of Hyatt from time to time
party thereto (the “Guarantors”), the lenders from time to time party thereto
(the “Lenders”) and Wells Fargo Bank, National Association, as Administrative
Agent for the Lenders (the “Administrative Agent”), and is entitled to the
benefits thereof. Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, to the extent and as
provided in the Credit Agreement. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

HOTEL INVESTORS I, INC., a Luxembourg S.à r.l.

By:  

         

Name:  

 

Title:  

 

 

Schedule 2.1(e)-2 - 2



--------------------------------------------------------------------------------

SCHEDULE I

to

Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  Amount
of Loan3     Type
of
Loan     Interest
Rate     Interest
Period     Maturity
Date     Principal
Paid or
Converted     Principal
Balance     Notation
Made By                  

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

3  The type of Loan may be represented by “E” for Eurocurrency Rate Loans or
“BR” for Base Rate Loans.

 

Schedule 2.1(e)-2 - 3



--------------------------------------------------------------------------------

SCHEDULE 2.2(b)-1

[FORM OF]

COMPETITIVE BID REQUEST

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center - CRE Agency Services

600 South 4th Street, 4th Floor

Minneapolis, Minnesota 55415

Attn: Kara Rasmussen

Telephone: 612-316-0299

Telecopy: 866-835-0263

 

  Re: Second Amended and Restated Credit Agreement dated as of January 6, 2014
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of January [    ], 2018, and as further amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware corporation
(“Hyatt”), HOTEL INVESTORS I, INC., a société à responsabilité limitée duly
incorporated and validly existing under the laws of the Grand-Duchy of
Luxembourg, certain Subsidiaries of Hyatt from time to time party thereto (the
“Guarantors”), the Lenders identified therein and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

The undersigned hereby gives you notice pursuant to Section 2.2(b) of the Credit
Agreement that it requests solicitation of Competitive Bids under the Credit
Agreement, and in connection therewith sets forth below the terms on which the
related Competitive Loan borrowing (the “Competitive Loan Borrowing”) is
requested to be made:

 

(A)    Date of Competitive Loan Borrowing    ________________________    (which
is a Business Day)    (B)    Principal Amount of       Competitive Loan
Borrowing    $_______________________ (C)   

Interest Period (must be a period of

not less than 7 days and not greater

than 180 days)

   ________ days

 

Schedule 2.2(b)-1 - 1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true as of
the date hereof and will be true on the date of the Competitive Loan Borrowing:

(A) the representations and warranties contained in the Credit Agreement
(excluding the representation and warranties contained in Section 3.3 of the
Credit Agreement in the case of any Extension of Credit occurring after the
Closing Date) and in the other Credit Documents are and will be true and correct
in all material respects, both before and after giving effect to the Competitive
Loan Borrowing and to the application of the proceeds thereof, with the same
effect as though such representations and warranties had been made on and as of
the date of such Competitive Loan Borrowing (it being understood that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only on and as of such specified date);

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Competitive Loan Borrowing or from the application of the
proceeds thereof; and

(C) immediately after giving effect to the making of the Competitive Loan
Borrowing (and the application of the proceeds thereof), (i) the sum of the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of outstanding Revolving Loans plus Swingline Loans plus LOC Obligations
plus Competitive Loans shall not exceed the Aggregate Revolving Committed
Amount, (ii) the aggregate Dollar Amount (determined as of the most recent
Revaluation Date) of the LOC Obligations shall not exceed the LOC Committed
Amount, (iii) the Swingline Loans shall not exceed the Swingline Commitment,
(iv) the aggregate principal amount of all Competitive Loans shall not exceed
50% of the remainder of (x) the Aggregate Revolving Committed Amount less
(y) the Dollar Amount (determined as of the most recent Revaluation Date) of the
sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations and (v) the aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) of Foreign Currency Loans plus the aggregate
Dollar Amount (determined as of the most recent Revaluation Date) of LOC
Obligations in respect of Letters of Credit denominated in a Foreign Currency
shall not exceed the Foreign Currency Sublimit.

[Signature on Following Page]

 

Schedule 2.2(b)-1 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid Request as
of the date first written above.

 

Very truly yours,

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Schedule 2.2(b)-1 - 3



--------------------------------------------------------------------------------

SCHEDULE 2.2(b)-2

[FORM OF]

NOTICE OF RECEIPT OF COMPETITIVE BID REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

 

  Re: Second Amended and Restated Credit Agreement dated as of January 6, 2014
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of January [    ], 2018, and as further amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware corporation
(“Hyatt”), HOTEL INVESTORS I, INC., a société à responsabilité limitée duly
incorporated and validly existing under the laws of the Grand-Duchy of
Luxembourg, certain Subsidiaries of Hyatt from time to time party thereto (the
“Guarantors”), the Lenders identified therein and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

Hyatt, being a Borrower under the above-referenced Credit Agreement, made a
Competitive Bid Request on                     , 20    , pursuant to
Section 2.2(b) of the Credit Agreement, and in connection therewith you are
invited to submit a Competitive Bid by 10:00 A.M. (Charlotte, North Carolina
time) on [Insert Business Day next succeeding the date of receipt by the
Administrative Agent of the related Competitive Bid Request]. Your Competitive
Bid must comply with Section 2.2(c) of the Credit Agreement and the terms set
forth below on which the Competitive Bid Request was made:

 

(A)    Date of Competitive Loan Borrowing    _______________________ (B)   
Principal Amount of Competitive       Loan Borrowing    $_______________________
(C)    Interest Period    ________ days

[Signature on Following Page]



--------------------------------------------------------------------------------

Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent

By:  

 

Name:  

 

Title:  

 

 

Schedule 2.2(b)-2 - 2



--------------------------------------------------------------------------------

SCHEDULE 2.2(c)

[FORM OF]

COMPETITIVE BID

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center - CRE Agency Services

600 South 4th Street, 4th Floor

Minneapolis, Minnesota 55415

Attn: Kara Rasmussen

Telephone: 612-316-0299

Telecopy: 866-835-0263

 

  Re: Second Amended and Restated Credit Agreement dated as of January 6, 2014
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of January [    ], 2018, and as further amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware corporation
(“Hyatt”), HOTEL INVESTORS I, INC., a société à responsabilité limitée duly
incorporated and validly existing under the laws of the Grand-Duchy of
Luxembourg, certain Subsidiaries of Hyatt from time to time party thereto (the
“Guarantors”), the Lenders identified therein and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

The undersigned [Name of Lender], hereby makes a Competitive Bid pursuant to
Section 2.2(c) of the Credit Agreement, in response to the Competitive Bid
Request made by Hyatt on                     , 20    , and in that connection
sets forth below the terms on which such Competitive Bid is made:

 

(A)    Principal Amount of    minimum: $____________    Competitive Loan
Borrowing    maximum: $____________   

NOTE:   THE MINIMUM PRINCIPAL AMOUNT SHALL NOT BE LESS THAN $3,000,000 AND
INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF.

(B)    Competitive Bid Rate    ___________________________ (C)    Interest
Period    ____________days

[Signature on Following Page]



--------------------------------------------------------------------------------

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend a Competitive Loan to Hyatt upon
acceptance by Hyatt of this Competitive Bid in accordance with Section 2.2(e) of
the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

 

Schedule 2.2(c) - 2



--------------------------------------------------------------------------------

SCHEDULE 2.2(e)

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center - CRE Agency Services

600 South 4th Street, 4th Floor

Minneapolis, Minnesota 55415

Attn: Kara Rasmussen

Telephone: 612-316-0299

Telecopy: 866-835-0263

 

  Re: Second Amended and Restated Credit Agreement dated as of January 6, 2014
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of January [    ], 2018, and as further amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware corporation
(“Hyatt”), HOTEL INVESTORS I, INC., a société à responsabilité limitée duly
incorporated and validly existing under the laws of the Grand-Duchy of
Luxembourg, certain Subsidiaries of Hyatt from time to time party thereto (the
“Guarantors”), the Lenders identified therein and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

In connection with our Competitive Bid Request dated                     ,
20     and in accordance with Section 2.2(e) of the Credit Agreement, we hereby
accept the following bids for Competitive Loans with maturity on [date]:

 

Principal Amount

  

Competitive Bid Rate

  

Interest Period

  

Lender

$    [%]       $    [%]       We hereby reject the following bids:      

Principal Amount

  

Competitive Bid Rate

  

Interest Period

  

Lender

$    [%]       $    [%]      

[Signature on Following Page]



--------------------------------------------------------------------------------

Very truly yours,

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Schedule 2.2(e) - 2



--------------------------------------------------------------------------------

SCHEDULE 2.3(d)

[FORM OF]

SWINGLINE NOTE

[DATE]

FOR VALUE RECEIVED, the undersigned, HYATT HOTELS CORPORATION, a Delaware
corporation (the “Borrower”) hereby unconditionally promises to pay on the
Swingline Maturity Date (as defined in the Credit Agreement referred to below),
to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”)
at the office of Wells Fargo Bank, National Association, located at 600 South
4th Street, 4th Floor, Minneapolis, Minnesota 55415, in lawful money of the
United States of America and in immediately available funds, the aggregate
unpaid principal amount of all Swingline Loans made by the Swingline Lender to
the undersigned pursuant to Section 2.3 of the Credit Agreement referred to
below. The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Swingline Loan pursuant to Section 2.3 of the Credit Agreement and each payment
of principal and interest with respect thereto on Schedule I annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed subject to manifest error; provided,
however, that the failure to make any such endorsement shall not affect the
obligations of the undersigned under this Note.

This Note is the Swingline Note referred to in the Second Amended and Restated
Credit Agreement dated as of January 6, 2014 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of January
[    ], 2018, and as further amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Hotel Investors I, Inc., certain Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the lenders from time to time party thereto
(the “Lenders”) and Wells Fargo Bank, National Association, as Administrative
Agent for the Lenders (the “Administrative Agent”), and is entitled to the
benefits thereof. Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, to the extent and as
provided in the Credit Agreement. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

[This Note is given in replacement of all Swingline Notes previously delivered
to the Swingline Lender in connection with the Existing Facility.] THIS NOTE IS
NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER SWINGLINE NOTE.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS.

 

Schedule 2.3(d) - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date written above.

 

HYATT HOTELS CORPORATION, a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Schedule 2.3(d) - 3



--------------------------------------------------------------------------------

SCHEDULE 1

to

Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  Amount
of
Loan     Type
of
Loan     Interest
Rate     Principal
Paid     Principal
Balance     Notation Made
By              

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

Schedule 2.3(d) - 4



--------------------------------------------------------------------------------

SCHEDULE 2.7

[FORM OF]

NOTICE OF CONVERSION/EXTENSION

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

Minneapolis Loan Center - CRE Agency Services

600 South 4th Street, 4th Floor

Minneapolis, Minnesota 55415

Attn: Kara Rasmussen

Telephone: 612-316-0299

Telecopy: 866-835-0263

Ladies and Gentlemen:

Pursuant to Section 2.7 of the Second Amended and Restated Credit Agreement
dated as of January 6, 2014 (as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement, dated as of January [    ], 2018,
and as further amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among HYATT HOTELS CORPORATION, a
Delaware corporation (“Hyatt”), HOTEL INVESTORS I, INC., a société à
responsabilité limitée duly incorporated and validly existing under the laws of
the Grand-Duchy of Luxembourg (the “Foreign Borrower”), certain Subsidiaries of
Hyatt from time to time party thereto (the “Guarantors”), the lenders from time
to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (the “Administrative
Agent”), Hyatt hereby requests the conversion or extension of the following
Loans to be made on [date] as follows (the “Proposed Conversion/Extension”):

 

(1)    Borrower:    ☐      Hyatt Hotels Corporation                 ☐      Hotel
Investors I, Inc.   (2)    Total Amount of Loans to be converted/extended      
                         (3)    Currency requested                             
  (4)    Amount of Loans to be extended/converted to Eurocurrency Rate Loans   
                            (5)    Amount of Loans to be converted to Base Rate
Loans                                (6)    Interest Periods and amounts to be
allocated thereto in respect of Eurocurrency Rate Loans (amounts must total item
(4) above):      



--------------------------------------------------------------------------------

(i)  one month

                      

(ii)  two months

                      

(iii)   three months

                      

(iv) six months

                           Total Eurocurrency Rate Loans                       

 

  NOTE: PARTIAL CONVERSIONS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO
EUROCURRENCY RATE LOANS, $5,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF
AND (B) WITH RESPECT TO BASE RATE LOANS, $1,000,000 AND $250,000 INCREMENTS TN
EXCESS THEREOF.

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing, or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.1

[Signature on Following Page]

 

 

1  Eurocurrency Rate Loans may be extended, and Base Rate Loans may be converted
into Eurocurrency Rate Loans, only so long as no Default or Event of Default
then exists or would otherwise result therefrom.

 

Schedule 2.7 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Extension as of the date first written above.

 

Very truly yours,

HYATT HOTELS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

Schedule 2.7 - 3



--------------------------------------------------------------------------------

SCHEDULE 2.18

[FORM OF]

SECTION 2.18 CERTIFICATE

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of January 6, 2014 (as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement, dated as of January [    ], 2018,
and as further amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein and not defined
shall have the meanings provided in the Credit Agreement), by and among HYATT
HOTELS CORPORATION, a Delaware corporation (“Hyatt”), HOTEL INVESTORS I, INC., a
société à responsabilité limitée duly incorporated and validly existing under
the laws of the Grand-Duchy of Luxembourg (the “Foreign Borrower”), certain
Subsidiaries of Hyatt from time to time party thereto (the “Guarantors”), the
lenders from time to time party thereto (the “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Pursuant to the provisions of Section 2.18 of the
Credit Agreement, the undersigned hereby certifies that it is not a “bank” as
such term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

 

Schedule 2.18 - 1



--------------------------------------------------------------------------------

SCHEDULE 3.22

No material update beyond what was in the general risk disclosure in our most
recent 10Q.

 

Schedule 3.22 - 1



--------------------------------------------------------------------------------

SCHEDULE 4.1(d)

[FORM OF]

SECRETARY’S CERTIFICATE

[CREDIT PARTY]

Pursuant to Section 4.1(d) of the Second Amended and Restated Credit Agreement
dated as of January 6, 2014 (as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement, dated as of January [    ], 2018,
and as further amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein and not defined
shall have the meanings provided in the Credit Agreement), by and among HYATT
HOTELS CORPORATION, a Delaware corporation (“Hyatt”), HOTEL INVESTORS I, INC., a
société à responsabilité limitée duly incorporated and validly existing under
the laws of the Grand-Duchy of Luxembourg (the “Foreign Borrower”), certain
Subsidiaries of Hyatt from time to time party thereto (the “Guarantors”), the
lenders from time to time party thereto (the “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), the undersigned [Secretary] of [CREDIT PARTY], a
                             (the “Company”), in [his]/[her] capacity as the
[Secretary] of the Company, and not in any individual capacity, hereby certifies
as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [articles of
incorporation] [certificate of formation] [certificate of limited partnership]
of the Company and all amendments thereto, as certified by the appropriate
Governmental Authority of the state of its organization, as in effect on the
date hereof.

2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the board of directors of the Company on the date indicated therein
which resolutions, among other things, authorize the execution, delivery and
performance by the Company of the Credit Agreement and each other Credit
Document to which it is a party. Such resolutions have not in any way been
rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

[Incumbency and Signature Page Follows]

 

Schedule 4.1(d) - 1



--------------------------------------------------------------------------------

4. The following persons are now the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names below are their true and
genuine signatures, and each of such officer’s is duly authorized to execute and
deliver on behalf of the Company, the Credit Agreement, the Notes and the other
Credit Documents to be executed pursuant thereto:

 

Name

  

Office

  

Signature

                 

IN WITNESS WHEREOF, I hereunder subscribe my name as of the             day of
            ,         .

 

 

Name:  

 

Title:  

 

I,                              the                              of [CREDIT
PARTY], hereby certify that                              is the duly elected and
qualified                  of [CREDIT PARTY] and that his/her true signature is
set forth above.

 

 

Name:  

 

Title:  

 

 

Schedule 4.1(d) - 2



--------------------------------------------------------------------------------

SCHEDULE 5.2(a)

[FORM OF]

OFFICER’S COMPLIANCE CERTIFICATE

For the fiscal period ended             , 20    .

I,                             , of HYATT HOTELS CORPORATION, a Delaware
corporation (“Hyatt”), hereby certify on behalf of the Credit Parties and not in
any individual capacity that, with respect to that certain Second Amended and
Restated Credit Agreement dated as of January 6, 2014 (as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of January [    ], 2018, and as further amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined shall have the meanings provided in the Credit
Agreement), by and among Hyatt, HOTEL INVESTORS I, INC., a société à
responsabilité limitée duly incorporated and validly existing under the laws of
the Grand-Duchy of Luxembourg (the “Foreign Borrower”), certain Subsidiaries of
Hyatt from time to time party thereto (the “Guarantors”), the lenders from time
to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (the “Administrative
Agent”):

(a) to the best of my knowledge and belief, the financial statements for the
fiscal period referred to above provided by Hyatt to the Administrative Agent
and the Lenders fairly present in all material respects the financial condition
of the parties covered by such financial statements;

(b) I have obtained no knowledge of any Default or Event of Default under the
Credit Agreement;1 and

(c) attached hereto on Annex A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 5.9 of the Credit Agreement as of the last day of the
fiscal period referred to above.

IN WITNESS WHEREOF, the undersigned has executed this officer’s compliance
certificate this day of             , 20    .

 

By:  

 

Name:  

 

Title:                                                      of Hyatt Hotels
Corporation, in his official capacity and not in his personal capacity

 

 

1  If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.

 

Schedule 5.2(a) - 1



--------------------------------------------------------------------------------

Annex A

to Officer’s Compliance Certificate

Financial Covenant Calculations

[to be completed by the Borrower]

 

Schedule 5.2(a) - 2



--------------------------------------------------------------------------------

SCHEDULE 5.8

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement’) dated as of ,                     ,
20    , is by and among                     , a                      (the
“Subsidiary Guarantor”), Hyatt (as defined below) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement dated as
of January 6, 2014 (as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of January [    ], 2018, and as further
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware
corporation (“Hyatt”), HOTEL INVESTORS I, INC., a société à responsabilité
limitée duly incorporated and validly existing under the laws of the Grand-Duchy
of Luxembourg (the “Foreign Borrower”), certain Subsidiaries of Hyatt from time
to time party thereto (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent. Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.

The Subsidiary Guarantor is a Material Domestic Subsidiary and accordingly, the
Credit Parties are required by Section 5.8 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement and the other Credit Documents, and shall have all of the obligations
of a Guarantor thereunder as if it had executed the Credit Agreement and the
other Credit Documents. The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Documents, including without limitation (a) all of the
representations and warranties of the Credit Parties set forth in Section 3 of
the Credit Agreement and (b) all of the affirmative and negative covenants set
forth in Sections 5 and 6 of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the Subsidiary Guarantor
hereby jointly and severally together with the other Guarantors, guarantees to
each Lender, the Administrative Agent, the Swingline Lender and the Issuing
Lender as provided in the Credit Agreement the prompt payment and performance of
the Guarantied Credit Party Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of such Guarantied
Credit Party Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
Subsidiary Guarantor will, jointly and severally together with the other
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guarantied Credit Party Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

2. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement is hereby amended to
provide the information shown on the attached Schedule A with respect to the
Subsidiary Guarantor.

 

Schedule 5.8 - 1



--------------------------------------------------------------------------------

3. Hyatt, on behalf of itself and the Foreign Borrower, confirms that all of its
obligations and all of the Foreign Borrower’s obligations under the Credit
Agreement are, and upon the Subsidiary Guarantor becoming a Guarantor, shall
continue to be, in full force and effect. The parties hereto confirm and agree
that immediately upon the Subsidiary Guarantor becoming a Guarantor, the term
“Guarantied Credit Party Obligations”, as used in the Credit Agreement, shall
include all obligations of such Subsidiary Guarantor under the Credit Agreement
and under each other Credit Document.

4. The Subsidiary Guarantor hereby agrees that upon becoming a Guarantor it will
assume all Guarantied Credit Party Obligations of a Guarantor as set forth in
the Credit Agreement.

5. Each of Hyatt and the Subsidiary Guarantor agrees that at any time and from
time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts and things
as the Administrative Agent may reasonably request in order to effect the
purposes of this Agreement.

6. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

7. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Illinois.

[Signature on Following Page]

 

Schedule 5.8 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Hyatt and the Subsidiary Guarantor has caused this
Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]     By:  

         

    Name:  

 

    Title:  

 

HYATT:     HYATT HOTELS CORPORATION,     a Delaware corporation     By:  

 

    Name:  

 

    Title:  

 

 

Acknowledged and accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Schedule 5.8 - 3



--------------------------------------------------------------------------------

SCHEDULE A

to

Joinder Agreement

SCHEDULES TO CREDIT AGREEMENT

 

Schedule 5.8 - 4



--------------------------------------------------------------------------------

SCHEDULE 10.6

[FORM OF]

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] 1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Schedule 10.6-1



--------------------------------------------------------------------------------

1.    Assignor[s]:                                                           
                                                  2.    Assignee[s]:   
                                                       
                                                        [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender] 3.    Borrowers:   
HYATT HOTELS CORPORATION and HOTEL INVESTORS I, INC. 4.    Administrative Agent:
   Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement 5.    Credit Agreement:    The $1,500,000,000 Second Amended
and Restated Credit Agreement dated as of January 6, 2014, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of January [    ], 2018, by and among the Borrowers, certain Subsidiaries of
Hyatt Hotels Corporation from time to time party thereto, the lenders from time
to time party thereto and the Administrative Agent. 6.    Assigned Interest[s]:
  

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number            $      $        %               $      $        %     

 

[7.    Trade Date:                                            ]10

[Signature Pages Follow]

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment”, “Revolving Loan”, etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Schedule 10.6-2



--------------------------------------------------------------------------------

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

[NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

[NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

[Page Break]

 

 

11  Add additional signature blocks as needed.

12  Add additional signature blocks as needed.

 

Schedule 10.6-3



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 

[Consented to:]14 HYATT HOTELS CORPORATION By:  

 

  Name:  

 

  Title:  

 

[Consented to:]15 [NAME OF RELEVANT PARTY] By:  

 

  Name:  

 

  Title:  

 

 

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  Include signature of the Borrower only if required under Section 10.6 of the
Credit Agreement.

15  To be added only if the consent of the other parties (e.g. Swingline Lender,
Issuing Lenders) is required under Section 10.6 of the Credit Agreement.

 

Schedule 10.6-4



--------------------------------------------------------------------------------

ANNEX 1

[                             ]16

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 3.2 thereof or
of the most recent financial statements delivered pursuant to Section 5.1(a) or
5.1(b). thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

 

 

16  Describe Credit Agreement at option of Administrative Agent.

 

Schedule 10.6-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

Schedule 10.6-6